Exhibit 10.2

[Execution Version]

TERM LOAN AND GUARANTY AGREEMENT

dated as of April 25, 2017

among

REV GROUP, INC.,

as BORROWER,

CERTAIN OF ITS SUBSIDIARIES,

as GUARANTOR SUBSIDIARIES,

VARIOUS LENDERS,

ALLY BANK,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

 

$75,000,000 Senior Secured Term Loan

 

 

 

ALLY BANK,

as SOLE BOOK RUNNING MANAGER,

and

SOLE LEAD ARRANGER



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

Section

  1.   

Definitions and Interpretation

     1     1.1.   

Definitions

     1     1.2.   

Accounting Terms

     38     1.3.   

Certain Calculations

     38     1.4.   

Interpretation, etc.

     40  

Section

  2.   

Loans

     41     2.1.   

Term Loans

     41     2.2.   

Reserved

     42     2.3.   

Reserved

     42     2.4.   

Pro Rata Shares; Availability of Funds

     42     2.5.   

Use of Proceeds

     42     2.6.   

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     42     2.7.   

Interest on Loans

     43     2.8.   

Conversion/Continuation

     44     2.9.   

Default Interest

     45     2.10.   

Fees

     45     2.11.   

Scheduled Payments

     45     2.12.   

Voluntary Prepayments

     45     2.13.   

Mandatory Prepayments

     46     2.14.   

Application of Prepayments

     47     2.15.   

General Provisions Regarding Payments

     47     2.16.   

Ratable Sharing

     48     2.17.   

Making or Maintaining Eurodollar Rate Loans

     49     2.18.   

Increased Costs; Capital Adequacy

     50     2.19.   

Taxes; Withholding, etc.

     52     2.20.   

Obligation to Mitigate; Survival

     54     2.21.   

Defaulting Lenders

     55     2.22.   

Removal or Replacement of a Lender

     55     2.23.   

Incremental Term Facilities

     56     2.24.   

Extensions of Term Loans

     58  

Section

  3.   

Conditions Precedent

     60     3.1.   

Closing Date

     60     3.2.   

Conditions to Each Credit Extension

     64  

Section

  4.   

Representations and Warranties

     65     4.1.   

Organization; Requisite Power and Authority; Qualification

     65     4.2.   

Capital Stock and Ownership

     66     4.3.   

Due Authorization

     66     4.4.   

No Conflict

     66     4.5.   

Governmental Consents

     66     4.6.   

Binding Obligation

     67     4.7.   

Historical Financial Statements; Pro Forma Financial Statements

     67     4.8.   

Projections

     67     4.9.   

No Material Adverse Change

     67     4.10.   

Adverse Proceedings, etc.

     67     4.11.   

Payment of Taxes

     67  

 

i



--------------------------------------------------------------------------------

  4.12.   

Properties

     68     4.13.   

Environmental Matters

     68     4.14.   

No Defaults

     69     4.15.   

Intellectual Property, etc.

     69     4.16.   

Investment Company Act

     69     4.17.   

Margin Stock

     69     4.18.   

Employee Matters

     70     4.19.   

Employee Benefit Plans

     70     4.20.   

Security Interest in Collateral

     70     4.21.   

Solvency

     71     4.22.   

Compliance with Statutes, etc.

     71     4.23.   

Disclosure

     71     4.24.   

Subordination; Designation of the Credit Documents as “Designated Senior
Indebted-ness”; etc.

     71     4.25.   

Reserved

     72     4.26.   

Insurance

     72     4.27.   

Anti-Terrorism Laws

     72     4.28.   

Use of Proceeds

     73     4.29.   

Franchises, etc.

     73  

Section

  5.   

Affirmative Covenants

     73     5.1.   

Financial Statements and Other Reports

     73     5.2.   

Existence

     77     5.3.   

Payment of Taxes and Claims

     77     5.4.   

Maintenance of Properties

     77     5.5.   

Insurance

     78     5.6.   

Books and Records; Inspections; Appraisals, etc.

     78     5.7.   

Annual Lender Meeting

     78     5.8.   

Compliance with Laws

     78     5.9.   

Environmental

     79     5.10.   

Subsidiaries

     80     5.11.   

[Reserved]

     81     5.12.   

Use of Proceeds

     81     5.13.   

Further Assurances

     81     5.14.   

Cash Management Systems

     81     5.15.   

[Reserved]

     82     5.16.   

[Reserved]

     82     5.17.   

Real Estate Assets

     82     5.18.   

Designation of Subsidiaries

     84  

Section

  6.   

Negative Covenants

     85     6.1.   

Indebtedness

     85     6.2.   

Liens

     89     6.3.   

Equitable Lien

     92     6.4.   

No Further Negative Pledges and Other Restrictions

     92     6.5.   

Restricted Junior Payments

     93     6.6.   

Restrictions on Subsidiary Distributions

     95     6.7.   

Investments

     96     6.8.   

Financial Covenants

     98     6.9.   

Fundamental Changes; Disposition of Assets; Acquisitions

     99     6.10.   

Issuance of Capital Stock

     100     6.11.   

Transactions with Shareholders and Affiliates

     101  

 

ii



--------------------------------------------------------------------------------

  6.12.   

Conduct of Business

     101     6.13.   

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person; Foreign Corrupt
Practices Act

     101     6.14.   

Payments of Certain Other Debt; Amendments or Modifications of Organizational
Documents and Certain Other Agreements

     102     6.15.   

Amendments or Waivers with respect to Certain Indebtedness

     103     6.16.   

Fiscal Year

     103     6.17.   

No Other “Designated Senior Indebtedness”

     103  

Section

  7.   

Guaranty

     103     7.1.   

Guaranty of the Obligations

     103     7.2.   

Contribution by Guarantor Subsidiaries

     104     7.3.   

Payment by Guarantor Subsidiaries

     105     7.4.   

Liability of Guarantor Subsidiaries Absolute

     105     7.5.   

Waivers by Guarantor Subsidiaries

     107     7.6.   

Guarantor Subsidiaries’ Rights of Subrogation, Contribution, etc.

     109     7.7.   

Subordination of Other Obligations

     109     7.8.   

Continuing Guaranty

     109     7.9.   

Authority of Guarantor Subsidiaries or the Borrower

     110     7.10.   

Financial Condition of the Borrower and Guarantor Subsidiaries

     110     7.11.   

Bankruptcy, etc.

     110     7.12.   

Release of Guarantor Subsidiaries

     111     7.13.   

Limitation on Guaranteed Obligations

     111  

Section

  8.   

Events of Default

     112     8.1.   

Events of Default

     112     8.2.   

Right to Cure

     115  

Section

  9.   

Agents

     115     9.1.   

Appointment of Agents

     115     9.2.   

Powers and Duties

     116     9.3.   

General Immunity

     116     9.4.   

Agents Entitled to Act as Lender

     117     9.5.   

Lenders’ Representations, Warranties and Acknowledgment

     117     9.6.   

Right to Indemnity

     117     9.7.   

Successor Administrative Agent and Collateral Agent

     118     9.8.   

Collateral Documents and Guaranty

     119     9.9.   

Reliance

     120     9.10.   

Holders

     120     9.11.   

Delivery of Information

     120     9.12.   

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC.

     121  

Section

  10.   

Miscellaneous

     121     10.1.   

Notices

     121     10.2.   

Expenses

     121     10.3.   

Indemnity

     122     10.4.   

Set Off

     123     10.5.   

Amendments and Waivers

     124     10.6.   

Successors and Assigns; Participations

     126     10.7.   

Independence of Covenants

     131     10.8.   

Survival of Representations, Warranties and Agreements

     131     10.9.   

No Waiver; Remedies Cumulative

     131  

 

iii



--------------------------------------------------------------------------------

  10.10.   

Marshalling; Payments Set Aside

     132     10.11.   

Severability

     132     10.12.   

Obligations Several; Independent Nature of the Lenders’ Rights

     132     10.13.   

Headings

     132     10.14.   

APPLICABLE LAW

     132     10.15.   

CONSENT TO JURISDICTION

     133     10.16.   

WAIVER OF JURY TRIAL

     133     10.17.   

Confidentiality

     134     10.18.   

Usury Savings Clause

     134     10.19.   

Counterparts

     135     10.20.   

Patriot Act

     135     10.21.   

Effectiveness

     135     10.22.   

Reserved

     135     10.23.   

No Advisory or Fiduciary Responsibility

     135     10.24.   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     136  

 

iv



--------------------------------------------------------------------------------

APPENDICES A   -     Commitments B   -   Notice Addresses SCHEDULES 1.3   -  
Historical EBITDA 4.2   -   Capital Stock and Ownership 4.12   -   Real Estate
Assets 4.19   -   Employee Benefits Plans 4.26   -   Insurance 5.14   -   Bank
Accounts 5.17(iii)   -   Exceptions to Mortgage Requirements 6.1   -   Existing
Indebtedness 6.2   -   Existing Liens 6.7(h)   -   Existing Investments 6.7(q)  
-   Existing Loans to Dealers 6.11   -   Certain Affiliate Transactions EXHIBITS
A-1   -   Form of Funding Notice A-2   -   Form of Conversion/Continuation
Notice B   -   Form of Term Loan Note C   -   Form of Compliance Certificate D  
-   Form of Assignment Agreement E   -   Certificate Re: Non-Bank Status F-1   -
  Form of Closing Date Certificate F-2   -   Form of Solvency Certificate G   -
  Form of Counterpart Agreement H   -   Form of Landlord Waiver and Consent
Agreement I   -   Form of Auction Procedures J   -   Form of Incremental
Commitment Agreement K   -   Form of Intercreditor Agreement L   -   Form of
Pledge and Security Agreement

 

v



--------------------------------------------------------------------------------

TERM LOAN AND GUARANTY AGREEMENT

This TERM LOAN AND GUARANTY AGREEMENT, dated as of April 25, 2017, is entered
into by and among REV GROUP, INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantor Subsidiaries, the Lenders (as
defined in Section 1.1) party hereto from time to time, ALLY BANK (“Ally”), as
Sole Lead Arranger and Sole Book Running Manager (the “Arranger”) and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, the Lenders have agreed to extend a term loan to the Borrower in an
aggregate initial principal amount equal to $75,000,000 (as such amount may be
increased pursuant to Section 2.23);

WHEREAS, the Borrower has agreed to secure all of its Term Obligations by
granting to the Collateral Agent, for the benefit of Term Secured Parties, a
First Priority Lien on its Term Priority Collateral and a Second Priority Lien
on its ABL Priority Collateral; and

WHEREAS, each Guarantor Subsidiary has agreed to guarantee the Term Obligations
of the Borrower and to secure each Guarantor Subsidiary’s Guaranteed Obligations
by granting to the Collateral Agent, for the benefit of Term Secured Parties, a
First Priority Lien on its Term Priority Collateral and a Second Priority Lien
on its ABL Priority Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions and Interpretation.

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABL Collateral Agent” means (i) initially, the “Collateral Agent” as defined in
the ABL Credit Agreement and (ii) after the refinancing of the ABL Loans, any
collateral agent in respect of the Permitted Refinancing of the ABL Loans.

“ABL Credit Agreement” means the Credit and Guaranty Agreement, dated as of
April 25, 2017, among the Borrower, the Guarantor Subsidiaries and Ally, as
administrative agent and collateral agent, pursuant to which the Borrower has
issued the ABL Loans, as such credit agreement may be amended, restated,
supplemented or modified from time to time in accordance with Section 6.15.

“ABL Loan Documents” means, collectively, the ABL Credit Agreement, the ABL
Loans, the security documents entered into pursuant to the ABL Credit Agreement
granting Liens on the Collateral (subject to the terms of the Intercreditor
Agreement) and the other documents, agreements and instruments (including
purchase agreements) entered into in connection with the incurrence of the ABL
Loans.



--------------------------------------------------------------------------------

“ABL Loans” means the loans incurred by the Borrower pursuant to the ABL Credit
Agreement, together with any additional loans issued under the ABL Credit
Agreement after the Closing Date and expressly permitted hereunder.

“ABL Priority Collateral” means, collectively, all of accounts, inventory and
related assets in which Second Priority Liens are granted (or are purported to
be granted) pursuant to the Collateral Documents as security for the Term
Obligations and shall include all “Revolving Priority Collateral” as defined in
the Intercreditor Agreement (but shall specifically exclude all Term Priority
Collateral).

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Credit
Agreement.

“Account Debtor” means each Person who is obligated on an Account.

“Accounts” means, as to each Credit Party, all of such Credit Party’s “accounts”
as defined in the UCC, whether now owned or hereafter acquired, including all
present and future rights of such Credit Party to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with such a card.

“Acquisition” means the acquisition by the Borrower of Ferrara Fire pursuant to
the Acquisition Agreement.

“Acquisition Agreement” means that certain stock purchase agreement, dated as of
April 25, 2017, among the Borrower, as buyer, Seller and Benjamin W. Yarbrough,
as Seller representative.

“Additional Margin” as defined in Section 2.23(a).

“Additional Secured Term Loan Agreement” means any credit agreement pursuant to
which any Additional Secured Term Loans may be issued in accordance with the
terms of this Agreement, as such credit agreement may be amended, restated,
supplemented or modified from time to time in accordance with Section 6.15.

“Additional Secured Term Loan Collateral Agent” means any collateral agent in
respect of the Additional Secured Term Loans.

“Additional Secured Term Loan Documents” means, collectively, the Additional
Secured Term Loan Agreement, the Additional Secured Term Loans, the security
documents granting Liens on the Collateral (subject to the terms of the
Intercreditor Agreement) and the other documents, agreements and instruments
(including purchase agreements) entered into in connection with the issuance of
the Additional Secured Term Loan.

“Additional Secured Term Loan Secured Parties” means the trustee for the
Additional Secured Term Loan, the Additional Secured Term Loan Collateral Agent
and the holders of the Additional Secured Term Loan in each case from time to
time.

“Additional Secured Term Loans” as defined in Section 6.1(q).

 

2



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, and subject to
availability, a variable rate of interest equal to the greater of (A) one
percent per annum (1.00%) and (B)(x) (a) the rate of interest determined by the
Administrative Agent at which deposits in Dollars are offered for the relevant
Interest Period based on information presented on Reuters Screen LIBOR01 or
LIBOR02 (or such other comparable or successor page as may, in the opinion of
the Administrative Agent, replace such page for the purpose of displaying such
rates) as of 11:00 a.m. (London time) on the day which is two Business Days
prior to the first day of such Interest Period; provided that, if at least two
such offered rates appear on the Reuters Screen LIBOR01 or LIBOR02 (or such
other comparable or successor page as may, in the opinion of the Administrative
Agent, replace such page for the purpose of displaying such rates) in respect of
such Interest Period, the arithmetic mean of all such rates (as determined by
the Administrative Agent) will be the rate used, or (b) if the rate under
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average ICE Benchmark Administration Limited
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 A.M. (London time) on such Interest Rate Determination Date,
divided by (y) a percentage equal to 100% minus the then stated maximum amount
of all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves required by applicable law) applicable to any members
of the Federal Reserve System in respect of a Eurodollar Rate Loan or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).

“Adjusted Net Worth” as defined in Section 7.2.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (in each case,
whether at law or in equity, or before or by any Governmental Authority,
domestic or foreign) (including any Environmental Claims), whether or not
purportedly on behalf of the Borrower or any of its Restricted Subsidiaries, and
pending or, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries or any property of the Borrower or any of its Restricted
Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided that no Agent or Lender shall be deemed to be
an “Affiliate” of any Credit Party.

“Affiliated Lender” means, collectively, any Affiliate of the Borrower or the
Sponsor.

“Agent” means the Administrative Agent and the Collateral Agent.

“Aggregate Amounts Due” as defined in Section 2.16.

 

3



--------------------------------------------------------------------------------

“Aggregate Deficit Amount” as defined in Section 7.2.

“Aggregate Excess Amount” as defined in Section 7.2.

“Agreement” means this Term Loan and Guaranty Agreement, dated as of April 25,
2017.

“AHYDO Catch-Up Payments” means payments that are intended to exclude a debt
instrument from being treated as an “applicable high yield discount obligation”
as defined in Section 163(i) of the Code.

“All-in Yield” means, with respect to any Loans (or other Indebtedness, if
applicable), the effective yield on such Loans (or other Indebtedness, if
applicable), as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account applicable interest rate
margins, original issue discount (amortized over the shorter of (x) the original
stated life of such Loans (or other Indebtedness, if applicable) and (y) the
four years following the date of incurrence thereof), upfront or similar fees,
interest rate floors or similar fees payable to Lenders (or other lenders, as
applicable) making such Loans (or other Indebtedness, if applicable); provided
that, that “All-in Yield” shall not include arrangement fees, structuring fees,
commitment fees, underwriting fees or other fees payable to any lead arranger
(or its affiliates) in connection with the commitment or syndication of such
Loans (or other Indebtedness, if applicable).

“Ally” as defined in the preamble hereto.

“ALTA” as defined in Section 5.17(iii).

“Anti-Terrorism Laws” as defined in Section 4.27(a).

“Applicable Excess Cash Flow Percentage” means fifty percent (50%); provided,
that, if the Compliance Certificate delivered with the annual financial
statements of the Borrower and its Restricted Subsidiaries pursuant to Section
5.1(c) for any Fiscal Year of the Borrower and its Restricted Subsidiaries
(commencing with the Fiscal Year ending on or about October 31, 2018)
demonstrates that the Secured Leverage Ratio, calculated as of the last day of
the Fiscal Year for which such annual financial statements are prepared, is
(x) less than or equal to 2.50 to 1.00 but greater than or equal to 1.00 to
1.00, then such percentage shall be reduced to twenty-five percent (25%) for
such period (but not for any subsequent period unless the test set forth in this
definition is satisfied for such subsequent period) and (y) less than 1.00 to
1.00, then such percentage shall be reduced to zero (0%) for such period (but
not for any subsequent period unless the test set forth in this definition is
satisfied for such subsequent period).

“Applicable Margin” means a percentage per annum equal to in the case of Term
Loans maintained as (A) Base Rate Loans, 2.50%, and (B) Eurodollar Rate Loans,
3.50%.

Notwithstanding the foregoing, (i) to the extent required by Section 2.23(b) in
connection with any Incremental Term Facility, each of the Applicable Margins
shall be increased as required by Section 2.23(b), and (ii) from and after the
Extension, with respect to any Extended Loans, the Applicable Margins specified
for such Extended Loans shall be those specified in the applicable definitive
documentation thereof.

“Arranger” as defined in the preamble hereto.

 

4



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition (including by
way of merger) to, or any exchange of property with, any Person (other than
sales or other dispositions to any Credit Party), in one transaction or a series
of transactions, of all or any part of the Borrower’s or any of its Restricted
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any of the Borrower’s
Subsidiaries, other than (i) inventory and uneconomic, damaged, obsolete or
worn-out assets sold, licensed, leased, transferred or otherwise disposed of in
the ordinary course of business, (ii) sales, licenses, leases, transfers or
other dispositions of inventory, products or accounts receivable in the ordinary
course of business, (iii) sales, licenses, leases, transfers or other
dispositions of other assets for aggregate consideration of less than
$10,000,000 during any Fiscal Year, (iv) sales, licenses, leases, transfers or
other dispositions permitted pursuant to Section 6.9(b)(iv), (v) dispositions of
assets subject to an event giving rise to a Recovery Event, (vi) dispositions of
cash or Cash Equivalents in the ordinary course of business and (vii) the
licensing of intellectual property in the ordinary course of business. An “Asset
Sale” under this Agreement also shall include any “Asset Sale” (or similar term)
under, and as defined in, the ABL Credit Agreement, any Unsecured Debt Documents
or any Additional Secured Term Loan Agreement (or any Permitted Refinancing
thereof).

“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts holding the proceeds of any sale or other disposition of any Term
Priority Collateral that are required to be held in such account pursuant to the
terms of this Agreement and/or any Additional Secured Term Loan Agreement (or
any Permitted Refinancing thereof) (which accounts and the amounts on deposit
therein also shall be held for the benefit of the Term Secured Parties and will
be subject to the terms of the Intercreditor Agreement).

“Assigning Lender” as defined in Section 10.6(i).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments, modifications
and/or supplements from time to time as may be approved by the Administrative
Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, treasurer or controller.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Lending Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of

 

5



--------------------------------------------------------------------------------

1%, (iii) the Adjusted Eurodollar Rate, as determined for an Interest Period of
one month commencing on such date, plus 1% and (iv) two percent (2.0%). For
purposes of this definition, the Adjusted Eurodollar Rate shall be determined
using the Adjusted Eurodollar Rate as otherwise determined by the Administrative
Agent in accordance with the definition of Adjusted Eurodollar Rate, except that
(x) if a given day is a Business Day, such determination shall be made on such
day (rather than two Business Days prior to the commencement of an Interest
Period) or (y) if a given day is not a Business Day, the Adjusted Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Effective Rate or such Adjusted Eurodollar Rate shall be effective
on the effective day of such change in the Prime Lending Rate, the Federal Funds
Effective Rate or such Adjusted Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, each Lender and each Indemnitee.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) any repurchase agreements with a term of not more than seven days entered
into by any Person with a bank or trust company (including any of the Lenders)
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such

 

6



--------------------------------------------------------------------------------

Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations; (v) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia that
has Tier 1 capital (as defined in the regulations of its primary Federal banking
regulator) of not less than $100,000,000; (vi) shares of any money market mutual
fund that (a) has substantially all of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s; and (vii) in the case of Foreign Restricted
Subsidiaries of the Borrower only, instruments equivalent to those referred to
in clauses (i) through (vi) above denominated in a foreign currency, which are
substantially equivalent in credit quality and tenor to those referred to above
and customarily used by businesses for short term cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Foreign Restricted Subsidiary of
the Borrower organized in such jurisdiction.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” means, at any time:

(i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), other than the Sponsor, (a) shall have acquired beneficial
ownership of more than the greater of (i) 30% on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of the Borrower and
(ii) the percentage of the then outstanding voting and/or economic interest in
the Capital Stock of the Borrower owned “beneficially” by the Sponsor or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of the
Borrower; or

(ii) any “change of control” or similar event shall occur under the ABL Credit
Agreement, any Unsecured Debt, any Additional Secured Term Loans or any
Qualified Seller Subordinated Debt that require the Borrower or any of its
Restricted Subsidiaries to tender for or otherwise give rise to an accelerated
repayment of the ABL Loans, any Unsecured Debt, any Additional Secured Term
Loans (or any Permitted Refinancing thereof) or any Qualified Seller
Subordinated Debt or would constitute an “event of default” thereunder (although
no “change of control” or similar event shall be deemed to occur under this
sub-clause (iii) with respect to any Qualified Seller Subordinated Debt unless
the aggregate principal amount of all such Qualified Seller Subordinated Debt
pursuant to which any such “change of control” or similar event shall have
occurred equals or exceeds $30,000,000).

“Closing Date” means the first date on which the conditions precedent set forth
in Section 3.1 are satisfied or waived in accordance with the terms hereof.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

“Code” means the U.S. Internal Revenue Code of 1986 and the regulations
promulgated thereunder. Section references to the Code are to the Code as in
effect at the date of this Agreement and any subsequent provisions of the Code
amendatory thereof, supplemental thereto or substituted therefor.

“Collateral” means, collectively, the ABL Priority Collateral and the Term
Priority Collateral.

 

7



--------------------------------------------------------------------------------

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the IP Security Agreements, the Control Agreements, the Landlord Personal
Property Collateral Access Agreements, if any, the Intercreditor Agreement and
all other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to, or
purporting to, (a) grant to the Collateral Agent, for the benefit of Term
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Term Obligations and/or (b) perfect such Liens.

“Commitment” means the commitment of a Lender to make or otherwise fund any Term
Loan and “Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Commitment is set forth on Appendix A, in the
Incremental Commitment Agreements or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.

“Commodities Agreement” means any commodity agreement or other similar agreement
or arrangement designed to protect against fluctuations in commodity prices.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Restricted Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provisions
for Tax on the overall net income of the Borrower and its Restricted
Subsidiaries, (d) total depreciation expense, (e) total amortization expense,
(f) other non-cash items, but excluding any amortization of a prepaid cash item
that was paid in a prior period; provided that if any non-cash item referred to
in this clause (f) represents an accrual or reserve for a potential cash item in
any future period, (x) the Borrower may elect not to add-back such non-cash item
in the current period and (y) to the extent the Borrower elects to add-back such
non-cash item, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Adjusted EBITDA in such future period to such
extent paid, (g) fees and expenses permitted by Section 6.5(b), (h) Transaction
Costs, (i) (1) transaction costs relating to Permitted Acquisitions and
non-ordinary course Investments and dispositions permitted under this Agreement
in an aggregate amount for all add-backs pursuant to this sub-clause (i)(1) not
to exceed $7,500,000 in any Fiscal Year and (2) non-recurring fees, cash charges
and other cash expenses incurred in connection with the issuance of Capital
Stock of the Borrower or non-ordinary course Indebtedness or the extinguishment
of Indebtedness or redemption, retirement or acquisition of Capital Stock of the
Borrower, in each case to the extent permitted under this Agreement, (j) (1)
Restructuring Charges in an aggregate amount not to exceed 10% of Consolidated
Adjusted EBITDA for such period (calculated prior to giving effect to this
clause (i)(j)(1)) and (2) pro forma “run rate” cost savings, operating expense
reductions and synergies that are reasonably identifiable, factually supportable
(it is understood and agreed that “run rate” means the full recurring benefit
for a period that is associated with any action taken, committed to be taken or
expected to be taken) and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within 18 months after the end of the period, provided that the
aggregate amount of “run rate” cost savings, operating expense reductions and
synergies added back pursuant to this sub-clause (i)(j)(2) and Section 1.3(e) in
any period shall not exceed 10% of Consolidated Adjusted EBITDA for such period
(with such calculation being made prior to giving effect to this sub-clause
(i)(j)(2)),

 

8



--------------------------------------------------------------------------------

(k) cash expenses or losses incurred by the Borrower or any of its Restricted
Subsidiaries to the extent insurance proceeds with respect thereto have been
received by the Borrower or such Restricted Subsidiary in cash and were not
included in determining Consolidated Net Income, (l) cash expenses or losses
incurred by the Borrower or any of its Restricted Subsidiaries to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition or a sale, disposition or other transaction permitted
under this Agreement and such indemnification proceeds have been received by the
Borrower or such Restricted Subsidiary in cash and were not included in
determining Consolidated Net Income; provided that, in the case of preceding
clauses (b) through (l), such items (x) shall only be added back to the extent
included or deducted in determining Consolidated Net Income for such period and
(y) shall not be added back to the extent applicable to Persons whose income (or
losses) are not included in Consolidated Net Income pursuant to clause (ii) of
the definition thereof); minus

(ii) non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the accrual of
revenue or the reversal of reserves taken in any prior period for a potential
cash item that was not previously added back in the calculation of Consolidated
Adjusted EBITDA during a prior period).

Notwithstanding the foregoing, for purposes of determining Consolidated Adjusted
EBITDA under this Agreement for any period that includes a period set forth on
Schedule 1.3, Consolidated Adjusted EBITDA for such period shall be as set forth
on Schedule 1.3 (which amounts, for the avoidance of doubt, shall be subject to
any pro forma or “run rate” adjustments permitted by clause (i)(j)(2) above and
Section 1.03(e) with respect to events occurring following the Closing Date).

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of all expenditures of the Borrower and its Restricted Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
required to be included in “purchase of property and equipment” reflected in the
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries (including, without duplication, the principal amount of all rental
obligations attributable thereto incurred by the Borrower and its Restricted
Subsidiaries under Capital Leases), excluding (i) the purchase price of
Permitted Acquisitions, (ii) the amount of Investments (to the extent otherwise
constituting Consolidated Capital Expenditures) made under Section 6.7(i) and
(iii) purchases made with the proceeds of Asset Sales permitted under
Section 6.9 or insurance coverage or condemnation proceeds.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash.

“Consolidated Interest Expense” means, for any period, the sum of, without
duplication, total interest expense calculated in accordance with GAAP
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Hedging Agreements for such period (in each case calculated without regard to
any limitations on payment thereof).

“Consolidated Net Income” means, for any period:

(i) the net income (or loss) of the Borrower and its Restricted Subsidiaries on
a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, excluding

 

9



--------------------------------------------------------------------------------

(ii) (a) the income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower but including an Unrestricted Subsidiary) in which any other
Person (other than the Borrower or any of its Restricted Subsidiaries) has an
interest, except to the extent of the amount of cash dividends or other cash
distributions actually paid to the Borrower or any of its Restricted
Subsidiaries by such Person in respect of such income during such period (or, in
the case of a loss, the amount of such loss to the extent such loss has been
funded with cash by the Borrower or any of its Restricted Subsidiaries during
such period), (b) the income (or loss) of any Person accrued prior to the date
it becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Restricted
Subsidiaries (except to the extent required for any calculation of Consolidated
Adjusted EBITDA on a pro forma basis in accordance with Section 1.3), (c) any
after-tax gains or losses attributable to Asset Sales, insurance or condemnation
payments or returned surplus assets of any Pension Plan, (d) the effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries) in such Person’s consolidated
financial statements pursuant to GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue, Earn-Out Obligations and debt line items thereof)
resulting from the application of purchase accounting, (e) any income (or loss)
from the early extinguishment or conversion of Indebtedness, (f) any net
unrealized gain or loss (after any offset) resulting from obligations under any
Hedging Agreements or other derivative instruments and the application of ASC
815 and (g) (to the extent not included in clauses (a) through (f) above) any
net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the remainder
of (A) the sum of, without duplication, (i) the aggregate stated balance sheet
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (other than
Indebtedness arising under clauses (vi) and (viii) of the definition thereof),
(ii) the aggregate amount of all non-contingent reimbursement obligations of the
Borrower and its Restricted Subsidiaries in respect of drawn letters of credit,
bank acceptances, bank guarantees and similar arrangements, (iii) the amount of
all obligations of any third Person of the type referred to in preceding clauses
(i) and (ii) of this definition secured by any Lien on any property or asset
owned or held by the Borrower or any of its Restricted Subsidiaries regardless
of whether the obligations secured thereby shall have been assumed by the
Borrower or any of its Restricted Subsidiaries or is non-recourse to the credit
of the Borrower or any of its Restricted Subsidiaries, and (iv) the amount of
all Contingent Obligations of the Borrower and its Restricted Subsidiaries in
respect of the obligations of any third Person of the type referred to in
preceding clauses (i) and (ii) of this definition that is or should be property
classified as a liability on a balance sheet in conformity with GAAP minus
(B) the sum of (i) the aggregate amount of all Unrestricted cash and Cash
Equivalents on hand at the Borrower and the Guarantor Subsidiaries and (ii) the
aggregate amount of all Unrestricted cash and Cash Equivalents on hand at
non-Guarantor Subsidiaries of the Borrower in an amount not to exceed the amount
of Indebtedness of such non-Guarantor Subsidiary which is included in the
calculation of Consolidated Total Debt.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any obligations (“Primary Obligations”) of
any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect

 

10



--------------------------------------------------------------------------------

thereof; provided, however, that the term Contingent Obligation shall not
include (x) endorsements of instruments for deposit or collection in the
ordinary course of business and (y) obligations arising from any Acceptable
Floor Planning Program or any Loss Pool Agreement, in either such case, if such
obligations are not or are not required to be classified as a liability on a
balance sheet in conformity with GAAP. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contribution Percentage” as defined in Section 7.2.

“Control Agreements” means each control agreement executed and delivered by the
Collateral Agent for the benefit of the Term Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on the Closing
Date and each control agreement to be executed and delivered by the Collateral
Agent, a securities intermediary or depositary bank and the applicable Credit
Party after the Closing Date pursuant to the terms of this Agreement and the
Pledge and Security Agreement, in each case, in form and substance reasonably
satisfactory to the Collateral Agent and with such amendments, modifications
and/or supplements as the Collateral Agent may reasonably request or approve.

“Control Investment Affiliate” means, with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies but excluding, for the avoidance of doubt, any portfolio companies of
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Controlled Accounts” means each Bank Account established at a Specified Bank
subject to a Control Agreement.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, each Incremental Commitment Agreement, each Counterpart Agreement,
and all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith
(in each case as such documents, instruments or agreements may be amended,
restated, supplemented or otherwise modified from time to time).

 

11



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan.

“Credit Party” means the Borrower and each Guarantor Subsidiary.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) $20,000,000, plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of Declined Proceeds, minus

(d) the sum of (i) the amount of any Restricted Junior Payments made pursuant to
Section 6.5(l), plus (ii) the amount of Investments made pursuant to Section
6.7(s) (or increased by the aggregate amount of any returns on such
Investments), plus (iii) the amount of Permitted Acquisitions made with the
Cumulative Credit plus (iv) the amount of payments made pursuant to Section
6.14(i)(y).

“Cumulative Credit Conditions” means, at any time the Borrower or any of its
Restricted Subsidiaries utilizes all or any portion of the Cumulative Credit,
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing or would result therefrom, (ii) after giving effect
to such utilization of the Cumulative Credit, the Credit Parties are in
compliance on a pro forma basis with a Secured Leverage Ratio for the
four-Fiscal Quarter period then last ended for which financial statements have
been delivered pursuant to Section 5.1(b) or 5.1(c) calculated on a pro forma
basis in accordance with Section 1.3 as if such action or proposed action had
occurred on the first day of such period of no greater than lesser of (x)
3.75:1.00 and (y) .25 less than the Secured Leverage Ratio required by
Section 6.8 as of such four-Fiscal Quarter period then last ended; provided that
if all or any portion of the Cumulative Credit will be utilized to make a
Restricted Junior Payment or repay Indebtedness pursuant to Section 6.14(i)(y),
the Credit Parties shall be required to demonstrate compliance on a pro forma
basis with a Secured Leverage Ratio for the four-Fiscal Quarter period then last
ended for which financial statements have been delivered pursuant to Section
5.1(b) or 5.1(c) calculated on a pro forma basis in accordance with Section 1.3
as if such action or proposed action had occurred on the first day of such
period of no greater than lesser of (x) 3.50:1.00 and (y) .50 less than the
Secured Leverage Ratio required by Section 6.8 as of such four-Fiscal Quarter
period then last ended, (iii) at the time of such utilization of the Cumulative
Credit, and after giving effect thereto, Liquidity shall not be less than
$25,000,000, and (iv) the Administrative Agent shall have received on or prior
to the date on which the Cumulative Credit is to be utilized or such later time
as Agent may allow, a certificate of a Responsible Officer of the Borrower, in
form reasonably satisfactory to Agent, (x) certifying that all of the
requirements of this definition will be satisfied on or prior to the utilization
of the Cumulative Credit and (y) a reasonably detailed calculation of items
(ii) and (iii) (to the extent applicable) above.

“Cumulative Retained Excess Cash Flow Amount” means, at any date (commencing
after delivery of the audited financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending on or about October 31, 2018), the
amount (if any) of Excess Cash Flow for the fiscal year ending on or about
October 31, 2018 and each succeeding and completed Fiscal Year that was not
required to be applied to prepay the Loans pursuant Section 2.13(a).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Restricted
Subsidiaries’ operations.

 

12



--------------------------------------------------------------------------------

“Customer” means the account debtor with respect to any account and/or
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Credit Party, pursuant to which such
Credit Party is to sell any personal property or perform any services.

“Dealer” means any Person that has entered into a dealer sales and service
agreement or other similar agreement with a Credit Party.

“Declined Proceeds” as defined in Section 2.14.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

“Earn-Out Obligations” means obligations of the Borrower or any of its
Restricted Subsidiaries in respect of “earn-outs”, non-compete or other similar
obligations (whether based on revenue or otherwise) arising from a Permitted
Acquisition and payable to the seller or sellers thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund with respect to a Lender (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), and (ii) any
commercial bank, financial institution, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys loans in the
ordinary course of activities; provided, that except as provided in Section
10.6(j) and (k), none of the Borrower, the Sponsor or any Affiliate of the
Borrower or the Sponsor or any Defaulting Lender shall be an Eligible Assignee.

“Embargoed Person” as defined in Section 6.13(c).

 

13



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates or with respect to
which the Borrower or any Restricted Subsidiaries or any of their respective
ERISA Affiliates have current or contingent liability.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order
(including consent orders) or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them) or local statutes, laws (including the common
law), ordinances, orders (including consent orders), rules, regulations,
judgments, treaties, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to or imposing standards of conduct
concerning: (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the Release, generation, use, storage, transportation
or disposal of, or exposure to, Hazardous Materials; (iii) industrial hygiene,
occupational safety and health; (iv) natural resources or natural resource
damages; (v) land use; or (vi) the protection of human, plant or animal health
or welfare, in any manner applicable to the Borrower or any of its Restricted
Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means each “person” (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Restricted Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code, and for the purpose of Section 302 of ERISA and/or
Section 412, 4971, 4977 and/or each “applicable section” under Section 414(t)(2)
of the Code, within the meaning of Section 414(b), (c), (m) or (o) of the Code.
Any former ERISA Affiliate of the Borrower or any of its Restricted Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Restricted Subsidiaries within the meaning of this definition only to the extent
that the Borrower or such Restricted Subsidiary is reasonably expected to have
any liability with respect thereto under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
of its Restricted Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which is
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment by PBGC of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to

 

14



--------------------------------------------------------------------------------

Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) other than in respect of Ferrara Fire Withdrawal
resulting in a current or contingent liability not exceeding $2,500,000, the
withdrawal of the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA, or the receipt of any notice
that a Multiemployer Plan is in endangered or critical status under Section 432
of the Code or Section 305 of ERISA; (viii) a Pension Plan has an Unfunded
Current Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Pension Plans, exceeds the aggregate
Unfunded Current Liabilities existing on the Closing Date by $2,500,000 or more;
(ix) the failure to operate each group health plan (as defined in Section 607(1)
of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) which covers or has covered employees or former employees of
the Borrower or any of its Restricted Subsidiaries, or any ERISA Affiliate in
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code and the regulations promulgated thereunder; (x) the
occurrence of an act or omission which could give rise to the imposition on the
Borrower or any of its Restricted Subsidiaries of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Section 409, 502(c), (i)
or (l), 515, 4201, 4204 or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (xi) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; (xii) the
imposition of a Lien pursuant to Section 430(k) or 436(f) of the Code or
pursuant to ERISA with respect to any Pension Plan; or (xiii) a determination
that any Pension Plan is, or is expected to be, considered an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Cash Flow” means, for any period, the greater of (a) zero (0); or
(b) without duplication, the total of the following for the Borrower and its
Restricted Subsidiaries on a consolidated basis, each calculated for such
period:

 

  (i) Consolidated Adjusted EBITDA plus tax refunds actually received in cash;
less

 

  (ii)

the sum of (a) Consolidated Capital Expenditures (to the extent actually made in
cash and/or due to be made in cash within such period, excluding any
Consolidated Capital Expenditures, to the extent financed with any equity
proceeds, Capital Stock, or Indebtedness (other than with proceeds of ABL Loans)
during such period); plus (b) Consolidated Cash Interest Expense; plus
(c) income and franchise Taxes paid in cash or required to be paid in cash
within such period, excluding any provision for deferred taxes included in the
determination of Consolidated Net Income; plus (d) decreases in deferred income
taxes resulting from payments of deferred taxes accrued in prior periods; plus
(e)

 

15



--------------------------------------------------------------------------------

  fees and expenses permitted by Section 6.5(b) and all other cash fees, costs,
indemnities, expenses, charges and losses (actually paid in cash or required to
be paid in cash within such period) that are excluded from the calculation of
Consolidated Net Income or are added-back to Consolidated Adjusted EBITDA
pursuant to the definitions of Consolidated Net Income and Consolidated Adjusted
EBITDA; plus (f) “pro forma” adjustments to Consolidated Adjusted EBITDA
pursuant sub-clause (i)(j)(2) of the definition thereof and Section 1.3(e); plus
(g) the amount of Permitted Acquisitions and other investments to the extent
financed with Internally Generated Cash Flow or ABL Loans; plus (h) scheduled
amortization of the Term Loans and other Indebtedness (including the principal
component on Capital Leases), in each case actually paid in cash and/or due to
be paid in cash within such period; plus (i) mandatory prepayments of the Term
Loans made from Proceeds of Asset Sales made under Section 2.13(b), but only to
the extent that the proceeds of the transaction that precipitated the mandatory
prepayment increased Consolidated Net Income of the Borrower and its Restricted
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means (x) any disbursement deposit account (i) the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses or (ii) that is a zero balance
account, (y) all Bank Accounts established (or otherwise maintained) by the
Borrower or any of the other Credit Parties which are funded by, or on behalf or
for the benefit of, employees of the Borrower or any of its Restricted
Subsidiaries and are to be maintained exclusively for the benefit, directly or
indirectly, of such employees (including Bank Accounts which are employer funded
pension accounts for employees and accounts established to pay taxes for and on
behalf of employee tax liabilities), and (z) all other Bank Accounts established
(or otherwise maintained) by the Borrower or any of the other Credit Parties
(excluding Controlled Accounts and the Core Concentration Account) that do not
have cash balances at any time exceeding $1,000,000 in the aggregate for all
such other Bank Accounts.

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Term Loans or a purchasing Lender’s
decision to purchase Term Loans.

“Excluded Subsidiary” means (i) any direct or indirect Foreign Subsidiary of the
Borrower, (ii) any wholly-owned Domestic Subsidiary of the Borrower if all of
its assets (other than an immaterial portion thereof) consist of equity (as
determined for United States income tax purposes) of one or more Foreign
Subsidiaries of the Borrower, (iii) any wholly-owned Domestic Subsidiary of a
Foreign Subsidiary of the Borrower (other than a Foreign Subsidiary that is
disregarded as a separate entity for United States income tax purposes), (iv)
any Subsidiary of a Person described in the foregoing clauses (i), (ii) and
(iii), (v) any Immaterial Subsidiary, (vi) any Captive Insurance Subsidiary or
other wholly-owned Domestic Subsidiary of the Borrower to the extent that the
entering into by that Subsidiary of the Guaranty is prohibited by applicable law
or by any Contractual Obligation existing on the Closing Date or at the time
such Subsidiary becomes a Subsidiary (provided that such Contractual Obligation
is not entered into in contemplation of such Subsidiary becoming a Subsidiary)
(including any requirement to obtain the consent of a Governmental Authority or
other third party other than a Credit Party, a Subsidiary thereof, the Sponsor
or any Affiliate thereof) and (vii) any Unrestricted Subsidiary; provided that,
notwithstanding the foregoing, if any Domestic Subsidiary described in preceding
clauses (i) through (vii) becomes (or is required to become) a guarantor or
obligor in respect of any ABL Loans, any Additional

 

16



--------------------------------------------------------------------------------

Secured Term Loans or any Unsecured Debt, then such Domestic Subsidiary shall
cease to constitute an Excluded Subsidiary hereunder and shall take all actions
otherwise required to be taken by a Domestic Subsidiary pursuant to Sections
5.10 and 5.17.

“Excluded Taxes” means (i) Tax on Income, (ii) FATCA Tax, (iii) any withholding
Tax that is imposed on amounts payable to a Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding Tax
pursuant to Section 2.19(a), (iv) any Taxes attributable to a Lender’s failure
to comply with Section 2.19(d) and (v) United States federal backup withholding
Taxes imposed under Section 3406 of the Code.

“Executive Order” as defined in Section 4.27(a).

“Existing Credit Agreement” means that certain Revolving Credit and Guaranty
Agreement, dated as of October 21, 2013, among the Borrower and certain
Subsidiaries of the Borrower, as borrowers, the guarantors named therein,
Deutsche Bank AG New York Branch, as agent and as a lender, and the financial
institutions party thereto (as amended, modified and supplemented from time to
time through and including the Closing Date).

“Existing Debt Documents” means (i) the Existing Credit Agreement, (ii) the
Credit and Security Agreement dated as of June 19, 2015 among Ferrara Fire
Apparatus, Inc. and certain related entities and MB Financial, Bank and
(iii) the Senior Subordinated Loan and Investment Agreement dated as of
March 31, 2009 among FFA Holdco, Inc., FFA Acquisition Company, Inc., Ferrara
Fire Apparatus Holding Company, Inc., Ferrara Fire Apparatus, Inc., Merit
Mezzanine Fund IV, L.P. and Merrit Mezzanine Parallel Fund IV, L.P.

“Existing Debt Refinancing” means (x) the repayment in full in cash of all
outstanding loans and notes, together with all accrued but unpaid interest and
fees thereon, and all other obligations (and the termination of all commitments
and letters of credit under the Existing Debt Documents and (y) the termination
and release of all Liens securing the obligations under the Existing Debt
Documents (and all related guaranties).

“Existing Indebtedness” means the pre-existing Indebtedness of the Borrower and
its Restricted Subsidiaries on the Closing Date and described in Schedule 6.1.

“Expenses” means all present and future reasonable expenses incurred by or on
behalf of the Administrative Agent or the Collateral Agent in connection with
this Agreement, any other Credit Document or otherwise in its capacity as such
under any Credit Document, whether incurred heretofore or hereafter, which
expenses shall include, without limitation, the cost of record searches, the
reasonable fees and expenses of attorneys and paralegals, all reasonable costs
and expenses incurred by the Administrative Agent and/or the Collateral Agent in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent and/or the Collateral Agent due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent and/or the Collateral Agent
relating thereto, reasonable fees and expenses of accountants or other
consultants, experts or advisors employed or retained by the Administrative
Agent and/or the Collateral Agent, fees and taxes related to the filing of
financing statements, costs of preparing and recording any other Credit
Documents, all expenses, costs and fees set forth in this Agreement and the
other Credit Documents, all other fees and expenses required to be paid pursuant
to any other letter agreement and all fees and expenses incurred in connection
with releasing Collateral and the amendment or termination of any of the Credit
Documents.

 

17



--------------------------------------------------------------------------------

“Extended Loan” as defined in Section 2.24(c).

“Extended Term Loan Maturity Date” means, with respect to any Extended Loan, the
agreed upon date occurring after the Initial Term Loan Maturity Date as
specified in the definitive documentation in connection with the respective
Extension.

“Extension” as defined in Section 2.24(a).

“Extension Offer” as defined in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or any of their
respective predecessors.

“Fair Market Value” means, with respect to any asset (including any Capital
Stock of any Person), the price at which a willing buyer, not an Affiliate of
the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower or the Subsidiary of the Borrower selling
such asset.

“FATCA” mean Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FATCA Tax” means any United States Tax imposed as a result of a Lender’s (or
any financial institution through which any payment is made to such Lender) or
the Administrative Agent’s (A) failure to comply with the applicable
requirements of FATCA in such a way to reduce such Tax to zero, or (B) election
under FATCA to be subject to United States withholding or other Taxes.

“Federal Funds Effective Rate” means, for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the immediately following Business Day by
the Board of Governors of the Federal Reserve System as the Federal Funds Rate
or Federal Reserve Statistical Release H.15(519) entitled “Selected Interest
Rates” or any successor publication of the Federal Reserve System reporting the
Federal Funds Effective Rate or its equivalent or, if such rate is not published
for any Business Day, the average of the quotations for the day of the requested
Loan received by Administrative Agent from three Federal funds brokers of
recognized standing selected by Administrative Agent.

“Ferrara Fire” means FFHA Holdco, Inc., a Delaware corporation.

“Ferrara Fire Material Adverse Effect” means a “Material Adverse Effect” as
defined in the Acquisition Agreement.

“Ferrara Fire Multiemployer Pension Plans” means, individually and collectively,
the Sheet Metal Workers’ National Pension Fund and the Baton Rouge Sheet Metal
Workers Pension Fund.

 

18



--------------------------------------------------------------------------------

“Ferrara Fire Withdrawal” means the withdrawal by the Borrower and its
Restricted Subsidiaries from a Ferrara Fire Multiemployer Pension Plan or the
Sheet Metal Workers’ Local Union No. 214 Health & Welfare Plan.

“Financial Officer” means, as applied to any Person, any individual holding the
position of chief financial officer, treasurer, vice president of finance or
controller.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and in the case of interim financial
statements, the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is prior in right
to any other Lien thereon, other than Permitted Liens described in (x) clauses
(b) through (f), (i), (j) (l)(ii), (m) and (p) of Section 6.2 applicable to such
Collateral which as a matter of law have priority over the respective Liens on
such Collateral created pursuant to the relevant Collateral Document and
(y) clause (q) of Section 6.2.

“Fiscal Month” means a fiscal month of any Fiscal Year.

“Fiscal Quarter” means the Borrower’s fiscal quarter based on the Borrower’s
accounting cycle, which is a 4-4-5 accounting cycle.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of October of each calendar year.

“Flood Hazard Property” means any fee owned Real Estate Asset subject to a
Mortgage in favor of the Collateral Agent, for the benefit of the Term Secured
Parties, the improvements on which are located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be incurred; (ii) the date of such Loans (which shall be a Business
Day); and (iii) whether the Loans being incurred are to be initially maintained
as Base Rate Loans or, to the extent permitted hereunder, Eurodollar Rate Loans
and, if Eurodollar Rate Loans, the initial Interest Period to be applicable
thereto.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

19



--------------------------------------------------------------------------------

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor Subsidiary” means (i) each wholly-owned Domestic Subsidiary of the
Borrower (other than any Excluded Subsidiary) and (ii) any other Subsidiary that
is a guarantor or obligor in respect of any ABL Loans, any Additional Secured
Term Loans (or any Permitted Refinancing thereof) or any Unsecured Debt.

“Guaranty” means the guaranty of each Guarantor Subsidiary set forth in
Section 7.

“Hazardous Materials” means any chemical, compound, constituent, material, waste
or substance, which is prohibited, limited or regulated by any Governmental
Authority or pursuant to any Environmental Law or which may or could pose a
hazard to the health and safety of any Persons or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, future, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedging Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodities Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) in respect
of the Borrower, the audited consolidated financial statements of the Borrower
for its fiscal years ended October 31, 2014, October 31, 2015 and October 29,
2016, together with the consolidated financial statements of the Borrower for
the three-month period ended January 28, 2017, in each case together with a
Financial Officer Certification, and (ii) in respect of Ferrara Fire, (A) the
audited consolidated balance sheet of Ferrara Fire for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 and the audited
consolidated statements of income, stockholder’s equity and cash flows for
Ferrara Fire

 

20



--------------------------------------------------------------------------------

for the twelve-month periods ended December 31, 2014, December 31, 2015 and
December 31, 2016 and (B) the unaudited consolidated balance sheet of Ferrara
Fire as of March 31, 2017 and the related unaudited consolidated statements of
income and cash flow for the three-month period ended March 31, 2017.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower whose (x) total assets, as of the applicable date of determination, are
less than 1.5% of Total Assets and (y) total revenues for the most recent
twelve-month period do not exceed 1.5% of the total revenues of the Borrower and
the Restricted Subsidiaries (taken as a whole); provided that a Restricted
Subsidiary of the Borrower will not be considered an Immaterial Subsidiary if
it, as of any date, together with all other Immaterial Subsidiaries, has total
assets as of such date in excess of 3% of Total Assets or has total revenues for
the most recent twelvemonth period in excess of 3% of the total revenues of the
Borrower and the Restricted Subsidiaries (taken as a whole).

“Increased Cost Lenders” as defined in Section 2.22.

“Incremental Amendment” as defined in Section 2.23.

“Incremental Commitment Agreement” means each Incremental Commitment Agreement
in the form of Exhibit J (appropriately completed) executed and delivered in
connection with an Incremental Term Facility.

“Incremental Term Facility” means the incurrence by the Borrower of one or more
additional tranches of Loans hereunder or the increase in the amount of the
Loans hereunder in accordance with the terms of Section 2.23 (such Loans, the
“Incremental Term Loans”).

“Incremental Term Loan” as defined in the definition of “Incremental Term
Facility”.

“Incremental Lender” as defined in Section 2.23(b).

“Indebtedness” means, as applied to any Person, without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is or should be properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation (other than trade payables in the ordinary
course of business) owed for all or any part of the deferred purchase price of
property or services (excluding (i) any such obligations incurred under ERISA,
(ii) any deferred compensation arrangements entered into in the ordinary course
of business and (iii) any Earn-Out Obligation until such obligation appears in
the liabilities section of the balance sheet of such Person and is not paid
after becoming due and payable), which purchase price is (a) (except to the
extent disputed in good faith) due more than six months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all Indebtedness of another Person secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit, bankers’ acceptances, surety and appeal bonds and similar
obligations issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) any Contingent Obligation
of such Person in respect of Indebtedness of another Person; and (viii) all
obligations of such Person in respect of any Interest Rate Agreement, Currency
Agreement and any Commodities Agreement (whether or not entered into for hedging
or speculative purposes). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefore as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

21



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the reasonable costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any past, present or future Hazardous Materials Activity), reasonable
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any reasonable fees or expenses incurred by
Indemnitees in enforcing the indemnity contained in Section 10.3), whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or any other Credit Document or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any
past, present or future activity, operation, land ownership, or practice of the
Borrower or any of its Restricted Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Initial Term Loan Maturity Date” means April 25, 2022.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Collateral Agent (for and on behalf of the Term
Secured Parties) and the ABL Collateral Agent (for and on behalf of the ABL
Secured Parties), and acknowledged by the Credit Parties, in the form of Exhibit
K, as it may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Interest Payment Date” means, with respect to (i) any Base Rate Loan, the last
Business Day of each calendar quarter of each year, commencing on the first such
date to occur after the Closing Date, and on the final maturity date of such
Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and on the final maturity date of such Loan; provided,
in the case of each Interest Period of longer than three months, “Interest
Payment Date” shall also include each date that is three months, or an integral
multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, three or six months (or (a) less than one month in the
Administrative Agent’s discretion or (b) any other period to the extent agreed
to by all Lenders), as selected by the Borrower in the applicable Funding Notice
or Conversion/Continuation Notice, (i) initially, commencing on the Credit Date
or Conversion/Continuation Date thereof, as the case may be, and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of

 

22



--------------------------------------------------------------------------------

this definition, end on the last Business Day of a calendar month, (c) no
Interest Period with respect to any portion of the Term Loans shall extend
beyond the Term Loan Maturity Date for such Term Loans, and (d) unless the
Requisite Lenders otherwise agree, no Interest Period may be selected at a time
when an Event of Default is then in existence.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Restricted Subsidiaries’ operations.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash Flow” means funds not constituting (a) proceeds from
the issuance or incurrence of Indebtedness, (b) proceeds from the issuance of
Capital Stock by the Borrower, or (c) a reinvestment by the Borrower or any of
its Restricted Subsidiaries of the net cash proceeds from any Asset Sale or
Recovery Event pursuant to Section 2.13(b).

“Inventory” means, as to a Credit Party, (i) all “inventory” as defined in
Article 9 of the UCC, and (ii) all goods (a) held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in such Person’s
business, (b) in which such Person has an interest in mass or a joint or other
interest or right of any kind, and (c) which are returned to or repossessed by
such Person, (iii) all computer programs embedded in any goods and (iv) all
accessions and products of the foregoing (in each case, regardless of whether
characterized as “inventory” under the UCC).

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person; (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by the
Borrower or any Restricted Subsidiary of the Borrower from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan or other
extension of credit, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business that will be treated as a deductible expense
under GAAP) or capital contribution by the Borrower or any of its Restricted
Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales (including sales of property and services) to that other Person in
the ordinary course of business but excluding accounts receivable that are
current assets and that arose from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write ups, write downs or write offs
with respect to such Investment.

“IP Security Agreement” means each IP Security Agreement, dated as of the
Closing Date, by and among the Borrower, each Guarantor Subsidiary and the
Collateral Agent.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Personal Property Collateral Access Agreement” means, with respect to
a leasehold interest of any Credit Party, a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit H, with such amendments,
modifications or supplements as may be approved by the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“LCT Election” as defined in Section 1.3(f).

“LCT Test Date” as defined in Section 1.3(f).

“Leasehold Property” means any real property subject to a leasehold interest of
any Credit Party, as lessor or lessee, under any lease, sublease or other
possessory interest in real property, other than any such leasehold interest
designated from time to time by the Collateral Agent in its reasonable
discretion as not being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or an Incremental Commitment Agreement.

“Lender Default” means, as to any Lender, (i) the wrongful refusal (which has
not been retracted) of such Lender or the failure of such Lender (which has not
been cured) to make available its portion of any Loan within three Business Days
of the date such Loan or the date such funding was required to be made, as
applicable, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of a determination by such
Lender in good faith that one or more conditions precedent to funding (which
conditions precedent shall be identified to the Administrative Agent and the
Borrower in writing) has not been satisfied, (ii) such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority (including a Bail-in Action); provided
that a Lender Default shall not be deemed to have occurred solely by virtue of
the ownership or acquisition of any Capital Stock of any Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (iii) such Lender having notified the
Administrative Agent and/or any Credit Party (x) that it does not intend to
comply with its obligations under Sections 2.1 in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section or (y) of the events described in preceding clause (ii). Any
determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (iii) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender, subject to Section 2.21(b), upon delivery of written notice
of such determination to the Borrower, the Defaulting Lender and each other
Lender.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Limited Condition Transaction” means (i) any Permitted Acquisition or other
permitted acquisition whose consummation is not conditioned on the availability
of, or on obtaining, third party financing and (ii) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.

 

24



--------------------------------------------------------------------------------

“Liquidity” means, at any time, the sum of (i) the aggregate amount of all
Unrestricted cash and Cash Equivalents on hand at the Borrower and its
Restricted Subsidiaries, plus (ii) all amounts available to be borrowed under
the ABL Credit Agreement (or any Permitted Refinancing thereof).

“Loan” means a Term Loan and also shall include an Incremental Term Loan and an
Extended Loan.

“Loss Pool Agreements” means the guarantee agreements of the Borrower or any of
its Restricted Subsidiaries pursuant to which the Borrower or its Restricted
Subsidiaries indebtedness of customers and/or Dealers.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets or condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries, taken as a whole, or a substantial portion of the Collateral;
(ii) the impairment (other than as a result of circumstances covered by clause
(i) above) of the ability of any Credit Party to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights and remedies available to, or conferred upon, any Agent or any Lender
under any Credit Document.

“Material Real Estate Asset” means any fee owned Real Estate Asset of any Credit
Party having a Fair Market Value in excess of $3,000,000.

“Minimum Extension Condition” as defined in Section 2.24(d).

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage, Deed of Trust or Deed to Secure Debt in form and
substance reasonably satisfactory to the Administrative Agent (with appropriate
deletions and additions for each state in which a Mortgaged Property is
located), as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Mortgaged Property” means each Material Real Estate Asset encumbered (or
required to be encumbered) by a Mortgage as described in Section 5.17.

“Mortgaged Property Triggering Event” means the receipt by the Borrower of a
written demand from the Collateral Agent that clearly identifies such demand as
a “Material Property Triggering Event Demand Notice”, pursuant to which the
Collateral Agent demands that the Material Real Estate Assets identified therein
(which such Material Real Estate Assets shall be identified with reasonable
specificity) are to be subject to “Mortgage” in accordance with Section 5.17 of
this Agreement.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA with respect to which the Borrower, any Restricted Subsidiary or any
ERISA Affiliate has, or would reasonably be expected to have, any liability
(whether absolute or contingent).

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

25



--------------------------------------------------------------------------------

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the
consolidated financial condition and results of operations and the consolidated
liquidity and capital resources of the Borrower and its Subsidiaries for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate.

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Net Equity Proceeds” means, with respect to each sale or issuance by the
Borrower of its equity or each capital contribution made to the Borrower (other
than, in any case, (i) any sales or issuances to, or any capital contribution
made by, any Subsidiary or Joint Venture of the Borrower or any of its
Subsidiaries or (ii) any sales, issuances or capital contributions made pursuant
to Section 8.2), the cash proceeds received by the Borrower therefrom (net of
underwriting discounts and commissions and other reasonable costs associated
therewith).

“Net Equity Proceeds Amount” means, at any time, an amount equal to the
aggregate Net Equity Proceeds received by the Borrower after the Closing Date,
with the Net Equity Proceeds Amount to be immediately reduced by the sum of
(without duplication) (i) the amount of any Restricted Junior Payments made
pursuant to Section 6.5(f), (ii) the amount of Investments made pursuant to
Section 6.7(p) (or increased by the aggregate amount of any returns on such
Investments), (iii) the amount of Permitted Acquisitions made with Net Equity
Proceeds and (iv) the amount of payments made pursuant to Section 6.14(i)(y).

“Net Proceeds” means, proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making an Asset Sale and insurance proceeds and condemnation and similar
awards received on account of an Recovery Event or upon the issuance of any
Indebtedness, net of: (a) in the event of an Asset Sale (i) the direct costs
relating to such Asset Sale excluding amounts payable to the Borrower or any
Affiliate of Borrower, but including any transaction fees and transaction
bonuses, (ii) any and all sale, use or other taxes, (iii) any and all amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Asset Sale and (iv) reserves for indemnification obligations (provided,
that any reserves remaining at the end of the applicable indemnification period
shall constitute Net Proceeds hereunder), (b) in the event of a Recovery Event,
(i) all money actually applied to repair or reconstruct the damaged property or
property affected by the condemnation or taking, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, (iii) any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments, (iv) amounts
required to be reserved pursuant to GAAP and (v) any and all sale, use or other
taxes, and (c) in the event of an issuance of Indebtedness, (i) the direct costs
relating to such issuance excluding amounts payable to the Borrower or any
Affiliate of the Borrower, including closing fees, commissions, costs and other
expenses incurred in connection therewith and (ii) any and all sale, use or
other taxes payable by the Borrower or any Restricted Subsidiary as a result
thereof.

“Net Worth” as defined in Section 7.2.

“Non-Consenting Lender” as defined in Section 2.22.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

26



--------------------------------------------------------------------------------

“Non-Extending Lender” as defined in Section 2.22.

“Non-Recourse Debt” means Indebtedness:

(i) as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) constitutes the lender;

(ii) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity; and

(iii) as to which the lenders thereunder have been notified in writing that they
will not have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.

“Non-US Lender” as defined in Section 2.19(d).

“Note” means a Term Loan Note.

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

“Notice Date” as defined in Section 2.24(a).

“Obligations” means all obligations (including guaranty obligations) of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), the Lenders or any of them, under any Credit Document, whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy or a similar proceeding with respect to such Credit
Party, would have accrued on any Obligation at the rate provided for herein,
whether or not a claim is allowed against such Credit Party for such interest in
the related bankruptcy or similar proceeding), fees, expenses (including
Expenses), indemnification (including pursuant to Section 10.3) or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any other business entity, the agreement or documents
analogous to any of the foregoing. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

27



--------------------------------------------------------------------------------

“Other Taxes” means (x) all present or future stamp, court or documentary,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22) or participation and (y) any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

“Parent” means any direct or indirect parent company of the Borrower.

“Pari Passu Lien Intercreditor Agreement” as set forth in Section 6.1(q).

“Participant Register” as defined in Section 10.6(g).

“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act, Title
III of Pub. Law 107-56 (signed into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which is subject to
Title IV of ERISA, and with respect to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has, or would reasonably be expected to have,
any liability (whether absolute or contingent).

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Administrative Agent that provides information with respect to the personal
or mixed property of each Credit Party.

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
Subsidiary, whether by purchase, merger or otherwise, of all or any portion of
the assets of, all of the Capital Stock of, or a business line or unit or a
division of, any Person; provided;

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated in accordance
with all applicable laws and in conformity with all applicable Governmental
Authorizations;

(iii) in the case of the acquisition of Capital Stock, (A) all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Restricted Subsidiary of the Borrower in connection
with such acquisition shall be owned 100% by the Borrower or a Guarantor
Subsidiary, and such Credit Party shall have taken, or caused to be taken, as of
the date such Person becomes a Restricted Subsidiary of the Borrower, each of
the actions set forth in Sections 5.10 and/or 5.17, as applicable, within the
time frames set forth therein and (B) such Person shall own no Capital Stock of
any other Person (other than de minimis amounts) unless either (x) such Person
owns 100% of the Capital Stock of such other Person or (y) if such Person owns
Capital Stock of any other Person which is a non-wholly owned Restricted
Subsidiary of such Person, then (1) such Person shall not have been

 

28



--------------------------------------------------------------------------------

created or established in contemplation of, or for purposes of, the respective
Permitted Acquisition, (2) any such non-wholly owned Restricted Subsidiary of
such Person shall have been a non-wholly owned Subsidiary of such Person prior
to the date of the respective Permitted Acquisition and shall not have been
created or established in contemplation thereof and (3) such Person and/or its
wholly-owned Subsidiaries own at least 85% of the total value of all the assets
owned by such Person and its Subsidiaries (for purposes of such determination,
excluding the value of the Capital Stock of non-wholly owned Subsidiaries held
by such Person and its wholly-owned Subsidiaries);

(iv) the Borrower shall have delivered to the Administrative Agent at least 10
Business Days prior to such proposed acquisition (to the extent reasonably
practicable, but in any event at least two Business Days prior thereto) all
material transactional documents (which may be in substantially final form) in
connection therewith;

(v) any Person or assets or division as acquired in accordance herewith
(x) shall (I) in the case of the acquisition of the Capital Stock of any Person
(including by way of merger), be organized under the laws of the United States,
any state thereof or the District of Columbia and shall conduct substantially
all of its business within the United States and (II) in the case of the
acquisition of assets or a division, shall be substantially located within the
United States and such division shall conduct substantially all of its business
within the United States, provided, however, the aggregate consideration of up
to the greater of $30,000,000 or 3.0% of the Total Assets may be paid in respect
of Permitted Acquisitions that did not satisfy the requirements of sub-clause
(I) or (II) of this clause (v), (y) shall be in same business or lines of
business in which the Borrower and/or its Restricted Subsidiaries are engaged as
of the Closing Date or a business reasonably related thereto and (z) shall have
generated positive Consolidated Adjusted EBITDA (assuming that (A) for purposes
of the definition of “Consolidated Adjusted EBITDA” and the defined terms used
therein, the business, assets or Person acquired in such acquisition is
substituted for the Borrower and its Restricted Subsidiaries and (B) in making
such determination under this sub-clause (z), reasonably anticipated cost
savings and non-recurring costs and charges with respect to such business,
assets or Person for such period may be added (without duplication) to the
extent requested by the Borrower and consented to by the Administrative Agent)
for the twelve-month period most recently ended prior to the date of such
acquisition;

(vi) the consideration paid or to be paid in connection therewith consists
solely of cash (including proceeds of loans under the ABL Credit Agreement),
common Capital Stock of the Borrower, Qualified Preferred Stock of the Borrower,
the issuance, assumption or incurrence of Indebtedness (including deferred
consideration) otherwise permitted by Section 6.1 and/or the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 6.1;

(vii) after giving effect to such proposed acquisition, the Secured Leverage
Ratio calculated as of the last day of the most recently ended Fiscal Quarter,
determined on a pro forma basis giving effect to the proposed acquisition, shall
be no greater than lesser of (x) 3.75:1.00 and (y) .25 less than the Secured
Leverage Ratio required by Section 6.8 as of the most recently ended Fiscal
Quarter (such condition, the “Secured Leverage Condition”); provided that the
Borrower shall have delivered to the Administrative Agent at least 10 Business
Days prior to such proposed acquisition (to the extent reasonably practicable,
but in any event at least two Business Days prior thereto) a Compliance
Certificate evidencing compliance with the Secured Leverage Condition, together
with all relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and, if applicable,
any other information required to demonstrate compliance with the Secured
Leverage Condition;

(viii) after giving effect to such proposed acquisition, Liquidity shall not be
less than $20,000,000.

 

29



--------------------------------------------------------------------------------

“Permitted Cure Security” means common Capital Stock of the Borrower or
Qualified Preferred Stock of the Borrower, in either case issued pursuant to
Section 8.2.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means, as to any Indebtedness, the Refinancing of such
Indebtedness (“Refinancing Indebtedness”), including successive Refinancings
thereof; provided that, in the case of such Refinancing Indebtedness, the
following conditions are satisfied:

(i) the weighted average life to maturity of such Refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;

(ii) the final maturity date of such Refinancing Indebtedness shall not be
earlier than the final maturity date in respect of the Indebtedness being
refinanced;

(iii) the principal amount of such Refinancing Indebtedness shall be less than
or equal to the principal amount then outstanding of the Indebtedness being
refinanced, plus all accrued and unpaid interest on the Indebtedness being
refinanced and the amount of all accrued and unpaid fees and expenses, including
premiums and penalties, incurred in connection therewith;

(iv) the respective obligor or obligors shall be the same (or a subset of the
same) on the Refinancing Indebtedness as on the Indebtedness being refinanced;

(v) the security, if any, for the Refinancing Indebtedness shall be the same as
that for the Indebtedness being refinanced (except to the extent that less
security is granted to holders of Refinancing Indebtedness);

(vi) if the Indebtedness being refinanced is subordinated in right of payment to
the Obligations (or the Liens securing such Indebtedness are subordinated to the
Liens securing the Obligations), then such Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations (or the Liens securing such
Refinancing Indebtedness shall be subordinated to the Liens securing the
Obligations, or be unsecured) on terms at least as favorable (taken as a whole)
to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced;

(vii) the other terms applicable to such Refinancing Indebtedness or, if
applicable, the related guarantees of such Refinancing Indebtedness (including
covenants, events of default, remedies and acceleration rights) shall be
consistent with the then-current “market” terms for the type of Indebtedness
incurred; and

(viii) upon giving effect to the incurrence of such Refinancing Indebtedness, no
Event of Default exists.

“Permitted Sale-Leaseback Transactions” as defined in Section 6.9(b)(vi).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

30



--------------------------------------------------------------------------------

“Phase I Report” means, with respect to any Facility, a report that is in form
and substance reasonably satisfactory to the Administrative Agent that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527-00, (ii) was conducted no
more than two years (or six months if reasonably requested by the Administrative
Agent) prior to the date such report is required to be delivered hereunder, by
one or more environmental consulting firms reasonably satisfactory to the
Administrative Agent, (iii) includes an assessment of asbestos containing
materials at such Facility and (iv) is accompanied by any other information
reasonably requested by the Administrative Agent. All Phase I Reports shall
expressly specify that the report may be relied on by the Administrative Agent
or the Administrative Agent shall have received a reliance letter so stating.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, by and among the Borrower, each Guarantor Subsidiary and
the Collateral Agent in the form of Exhibit L, as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Portfolio Interest Exemption” as defined in Section 2.19(d).

“Preferred Stock” means, with respect to any corporation, Capital Stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distribution upon liquidation, over some other class of Capital
Stock issued by such corporation.

“Prime Lending Rate” means the rate of interest from time to time published by
the Board of Governors of the Federal Reserve System as the “Bank Prime Loan”
rate in Federal Reserve Statistical Release H.15(519) entitled “Selected
Interest Rates” or any successor publication of the Federal Reserve System
reporting the Bank Prime Loan rate or its equivalent. The statistical release
generally sets forth a Bank Prime Loan rate for each Business Day. The
applicable Bank Prime Loan rate for any date not set forth shall be the rate set
forth for the last preceding date. In the event the Board of Governors of the
Federal Reserve System ceases to publish a Bank Prime Loan rate or its
equivalent, the rate for purposes of this definition shall be a variable rate of
interest per annum equal to the highest of the “prime rate”, “reference rate”,
“base rate”, or other similar rate announced from time to time by any of the
three largest banks (based on combined capital and surplus) headquartered in New
York, New York (with the understanding that any such rate may merely be a
reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by any such bank).

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to the Borrower, the Administrative Agent and
each Lender.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Commitment or Term Loans of any Lender, the percentage
obtained by dividing (a) the Term Exposure of that Lender by (b) the Term
Exposure of all Lenders; provided that, notwithstanding anything to the contrary
contained herein, the foregoing shall be subject to the express provisions of
Section 2.24.

“Projections” means the financial projections that were prepared by or on behalf
of the Borrower in connection with the Transactions and delivered to the
Administrative Agent on March 27, 2017.

 

31



--------------------------------------------------------------------------------

“Qualified Preferred Stock” means any Preferred Stock of the Borrower so long as
the terms of any such Preferred Stock (i) do not mature or contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to the
one year anniversary of the latest Term Loan Maturity Date then in effect,
(ii) do not require the cash payment of dividends or distributions, (iii) do not
contain any covenants (other than (x) periodic reporting requirements and
(y) other covenants the sole remedy for a breach of which is to permit the
holders thereof to elect, or choose the number of, directors), (iv) if issued to
Persons other than the Sponsor, do not grant the holders thereof any voting
rights except for (x) voting rights required to be granted to such holders under
applicable law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of all or substantially all of the assets
of the Borrower, or liquidations involving the Borrower, (v) do not provide for
the redemption of such Preferred Stock at the option of the holder thereof,
(vi) do not provide that such Preferred Stock is convertible into, or
exchangeable for, Indebtedness or any other Preferred Stock that is not
Qualified Preferred Stock, and (vii) are otherwise reasonably satisfactory to
the Administrative Agent.

“Qualified Seller Subordinated Debt” means unsecured subordinated Indebtedness
of the Borrower that (a) is not subject to any guarantee by any Restricted
Subsidiary of the Borrower (b) does not require the cash payment of interest or
fees to the extent prohibited by the terms of this Agreement, (c) does not
contain any covenants (other than (i) periodic reporting covenants and
(ii) non-financial covenants no more restrictive on the Borrower and its
Restricted Subsidiaries than those contained in the this Agreement), provided
that, in any event, the terms of such Qualified Seller Subordinated Debt shall
allow for all Indebtedness under this Agreement and all Liens securing such
Indebtedness, (d) does not contain any events of default that are more
restrictive on the Borrower and its Restricted Subsidiaries than those contained
in this Agreement, (e) has subordination provisions that are reasonably
satisfactory to the Administrative Agent and (f) is otherwise reasonably
satisfactory to the Administrative Agent.

“Real Estate Asset” means, at any time of determination, any interest (fee or
leasehold) then owned, leased or otherwise held or possessed by any Credit Party
in any real property.

“Recovery Event” means any cash payments or proceeds received by the Borrower or
any of its Restricted Subsidiaries (a) under any casualty insurance policy in
respect of a covered loss thereunder or (b) as a result of the taking of any
assets of the Borrower or any of its Restricted Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Register” as defined in Section 2.6(b).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of February 1, 2017 among the persons identified on Schedule A thereto,
the Sponsor and the Borrower.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means any investment fund that is (i) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit and (ii) is administered and managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

32



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, seepage, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

“Relevant Payment” as defined in Section 7.2.

“Relevant Tax Jurisdiction” as defined in the definition of “Tax on Income”.

“Replacement Lender” as defined in Section 2.22.

“Required Mortgaged Property” as defined in Section 5.17(i).

“Requisite Lenders” means, at any time, one or more Non-Defaulting Lenders
having or holding Term Exposure representing more than 50% of the sum of the
aggregate Term Exposure of all Non-Defaulting Lenders; provided that if there
are two or more Non-Defaulting Lenders who are not Affiliates of one another,
then Requisite Lenders means at least two such Non-Defaulting Lenders who are
not Affiliates of one another.

“Restricted” means cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that (i) appears (or would be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower or of any such
Restricted Subsidiary, (ii) are subject to any Lien in favor of any Person other
than (x) the Collateral Agent for the benefit of the Term Secured Parties,
(y) the ABL Collateral Agent for the benefit of the ABL Secured Parties and
(z) the Additional Secured Term Loan Collateral Agent for the benefit of the
Additional Secured Term Loan Secured Parties (so long as, in the case of
preceding clauses (y) and (z), the Intercreditor Agreement is in effect) or
(iii) are not otherwise generally available for use by the Borrower or any of
its Restricted Subsidiaries.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of Capital Stock or
common Capital Stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding, (iv) any payment of management or similar fees to the Sponsor or
any of its Affiliates, and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, repurchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment (or any offer to do any of the foregoing) with respect
to any Qualified Seller Subordinated Debt and any other Indebtedness which is
subordinated in right of payment and/or of security to the Obligations
(including Indebtedness incurred under Section 6.1(f)).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

33



--------------------------------------------------------------------------------

“Restructuring Charges” means any non-recurring fees, charges or other expenses
made or incurred by the Borrower or any of its Restricted Subsidiaries in
connection with any restructuring charges or reserves (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost,
consulting costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees) that
were deducted in computing Consolidated Net Income.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is prior in right
to any other Lien thereon, other than (x) the First Priority Lien in favor of
the ABL Collateral Agent for the benefit of the ABL Secured Parties and
(y) Permitted Liens described in clauses (b) through (f), (j), (l)(ii), (p) and
(q) of Section 6.2 and that such Permitted Liens are permitted to be prior to
the Liens on the respective Collateral in accordance with the definition of
“First Priority” contained herein; provided that in no event shall any such
Permitted Lien be permitted (on a consensual basis other than in the case of
Section 6.2(p)) to be junior and subordinate to any Permitted Liens as described
in clause (x) above and senior in priority to the relevant Liens created
pursuant to the Collateral Documents.

“Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter or other date of determination of:

(i) Consolidated Total Debt secured by a Lien as of such day; to

(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter) for which financial statements have been delivered
pursuant to Section 5.1(b) or (c), as the case may be;

provided, however, Consolidated Adjusted EBITDA shall be pro forma for Permitted
Acquisitions as if they had occurred on the first day of the four-Fiscal Quarter
period then ending.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Seller” means the stockholders of Ferrara Fire.

“Shareholders Agreement” means that certain Amended and Restated Shareholder
Agreement dated as of February 1, 2017 among the Borrower and the shareholders
signatory thereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit F-2.

 

34



--------------------------------------------------------------------------------

“Solvent” means, as of the date of determination, (a) the sum of the assets, at
a fair valuation, of the Credit Parties and their Restricted Subsidiaries taken
as a whole will exceed their respective debts (including contingent
liabilities), (b) the sum of the present fair saleable value of the assets of
the Credit Parties and their Restricted Subsidiaries, taken as a whole, will
exceed their respective debts (including contingent liabilities), (c) the
capital of the Credit Parties and their Restricted Subsidiaries taken as a whole
is not unreasonably small in relation to their businesses as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date, and (d) the Credit Parties
and their Restricted Subsidiaries taken as a whole have not incurred and do not
intend to incur, or believe (nor should they reasonably believe) that they will
incur, debts beyond their ability to pay such debts as they become due (whether
at maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Banks” as defined in Section 5.14(a)(i).

“Specified Equity Contribution” as defined in Section 8.2(a).

“Specified Event of Default” means any Event of Default arising under Section
8.1(a), 8.1(c) (solely as it relates to a failure to comply with Section 6.8),
8.1(f) or 8.1(g).

“Sponsor” means AIP, LLC and its Control Investment Affiliates.

“SPV” as defined in Section 10.6(i).

“Subject Transaction” as defined in Section 1.3.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share ” of the former Person shall be deemed to be outstanding.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction, withholding (including backup withholding), assessment, fee or
other charge of any nature imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Tax on Income” means, with respect to a Person, (i) Tax imposed by the
jurisdiction or any subdivision thereof in which that Person is organized or in
which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business (a
“Relevant Tax Jurisdiction”) based on or measured by all or part of the net
income, net profits or gains of that Person (and/or, in the case of a Lender,
its applicable lending office) and (ii) franchise (and similar) Taxes and branch
profit (or similar) Taxes of any such Person (and/or in the case of a Lender,
its Principal Office), in each case (i) imposed by any Relevant Tax Jurisdiction
in lieu of income, profits or gains Taxes, or (ii) that are Other Connection
Taxes.

 

35



--------------------------------------------------------------------------------

“Tax Status Certificate” as defined in Section 2.19(d).

“Term Exposure” means, with respect to any Lender as of any date of
determination, the aggregate outstanding principal amount of the Term Loans of
that Lender.

“Terminated Lender” as defined in Section 2.22.

“Term Loan” as set forth in Section 2.1(a).

“Term Loan Maturity Date” means the earliest to occur of (i) the Initial Term
Loan Maturity Date; provided that, with respect to any Extended Loans, the Term
Loan Maturity Date with respect thereto instead shall be the Extended Term Loan
Maturity Date, and (ii) the date of the acceleration of the Term Obligations
pursuant to Section 8.1.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

“Term Obligations” means, collectively, the Obligations.

“Term Priority Collateral” means, collectively, all of the personal property in
which First Priority Liens are granted (or purported to be granted) pursuant to
the Collateral Documents as security for the Term Obligations and shall include,
without limitation, shall include all “Term Priority Collateral” as defined in
the Intercreditor Agreement.

“Term Secured Parties” as defined in the Pledge and Security Agreement.

“Title Company” as defined in Section 5.17(iii).

“Title Policy” as defined in Section 5.17(iii).

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries as set forth on the most recent consolidated balance
sheet of the Borrower.

“Total Commitment” means, at any time, the aggregate Commitments of the Lenders
at such time. The Total Commitment as of the Closing Date is $75,000,000.

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of:

(i) Consolidated Total Debt as of such day; to

(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter) for which financial statements have been delivered
pursuant to Section 5.1(b) or (c), as the case may be;

provided, however, Consolidated Adjusted EBITDA shall be pro forma for Permitted
Acquisitions as if they had occurred on the first day of the four-Fiscal Quarter
period then ending.

“Transaction Costs” means the fees, costs and expenses (including reasonable
legal fees and expenses) payable by the Borrower or any Subsidiary of the
Borrower in connection with the Transactions.

 

36



--------------------------------------------------------------------------------

“Transactions” means, collectively, (i) the consummation of the Existing Debt
Refinancing and the Acquisition, (ii) the execution, delivery and performance by
each Credit Party of the Credit Documents to which it is a party, the incurrence
of Loans (if any) on the Closing Date and the use of proceeds thereof, (iii) the
execution, delivery and performance by each Credit Party of the ABL Credit
Agreement and the other ABL Loan Documents, the incurrence by the Borrower of
the Term Loans on the Closing Date and the use of the proceeds thereof and
(iv) the payment of all Transaction Costs.

“Transferred Guarantor” as defined in Section 7.12.

“Type of Loan” means (a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the value of the accumulated plan benefits under the Pension Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

“United States” and “U.S.” each means the United States.

“Unrestricted” means cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that are not Restricted.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
(and subject to the continuing requirements of) Section 5.18 after the Closing
Date. As of the Closing Date, there are no Unrestricted Subsidiaries of the
Borrower.

“Unsecured Debt” as defined in Section 6.1(p).

“Unsecured Debt Documents” means any indenture, loan agreement or other
agreement governing the terms of any Unsecured Debt.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly-owned” means, as to any Person, (i) any corporation 100% of whose shares
of Capital Stock is at the time owned by such Person and/or one or more
wholly-owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
wholly-owned Subsidiaries of such Person owns 100% of the shares of Capital
Stock at such time (other than, in the case of preceding clauses (i) and (ii),
director’s qualifying shares required under applicable law).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

37



--------------------------------------------------------------------------------

1.2. Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Sections
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). For purposes of
determining compliance with the covenant contained in Section 6.8 and the
calculation of the Total Leverage Ratio and the Secured Leverage Ratio, (i) all
accounting terms herein shall be interpreted and all accounting determinations
hereunder (in each case, unless otherwise provided for or defined herein) shall
be made in accordance with GAAP as in effect from time to time and
(ii) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all such determinations and
calculations shall be calculated, in each case, without giving effect to any
election under FAS 159 (or any similar accounting principle) permitting a Person
to value its financial liabilities at the fair value thereof; provided, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
Section 6 or any subsection therein (including Section 6.8) or the calculation
of the Total Leverage Ratio or the Secured Leverage Ratio or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenants (or if the
Administrative Agent notifies the Borrower that the Requisite Lenders wish to
amend Section 6 or any subsection therein (including Section 6.8) or the
calculation of the Total Leverage Ratio or the Secured Leverage Ratio or any
related definition for such purpose), then (i) the Borrower and the
Administrative Agent shall negotiate in good faith to agree upon an appropriate
amendment to such covenant and (ii) the Borrower’s compliance with Section 6 and
any relevant subsections therein and the Total Leverage Ratio and the Secured
Leverage Ratio shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective until the earlier of the
date on which (A) such notice is withdrawn and (B) Section 6 or such subsection
therein and/or the Total Leverage Ratio and/or the Secured Leverage Ratio are
amended in a manner satisfactory to the Borrower and the Requisite Lenders. For
the purposes of determining compliance under Sections 6.1, 6.2, 6.6, 6.7 and 6.8
with respect to any amount in a currency other than Dollars, such amount shall
be deemed to equal the Dollar equivalent thereof at the time such amount was
incurred or expended, as the case may be.

(b) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute
Capital Leases on the date hereof shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Credit Document
shall be made or delivered, as applicable, in accordance therewith (provided
that together with all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement after the date of such
accounting change, the Borrower shall deliver a schedule showing the adjustments
necessary to reconcile such financial statement with GAAP as in effect
immediately prior to such accounting change).

1.3. Certain Calculations.

(a) With respect to any period during which the Acquisition or MWA Acquisition
has occurred or during which any Permitted Acquisition, Asset Sale, Investment,
acquisition, disposition, merger, amalgamation, consolidation, discontinued
operation or business, designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or re-designation of an Unrestricted Subsidiary as a Restricted
Subsidiary has occurred (each, a “Subject Transaction”), Consolidated Adjusted
EBITDA, the Secured Leverage Ratio, the Total Leverage Ratio and Total Assets
shall be calculated with respect to such Subject Transaction

 

38



--------------------------------------------------------------------------------

that has been made (i) during the applicable period or (ii) subsequent to the
applicable period and prior to or simultaneously with the event for which the
calculation of Consolidated Adjusted EBITDA, the Secured Leverage Ratio, the
Total Leverage Ratio or Total Assets is made shall be calculated on a pro forma
basis assuming such Subject Transaction (and any increase or decrease in EBITDA
and the component financial definitions used therein attributable to any Subject
Transaction) had occurred on the first day of the applicable period (or, in the
case of Total Assets, on the last day of the applicable period). In addition,
any Indebtedness incurred or repaid in connection therewith, and any related
transactions, shall be deemed consummated or incurred or repaid at the beginning
of such period (and assuming that such Indebtedness bears interest during any
portion of the applicable measurement period prior to the relevant acquisition
at the weighted average of the interest rates applicable to outstanding Loans
incurred during such period).

(b) In the case of any calculation of the Secured Leverage Ratio, the Total
Leverage Ratio, Consolidated Adjusted EBITDA or Total Assets for any event
described above that occurs prior to the date on which financial statements have
been (or are required to be) delivered for the Fiscal Quarter ended on or about
April 29, 2017, any such calculation to be made on a “Pro Forma Basis” shall use
the financial statements delivered pursuant to Section 3.1(i) for the Fiscal
Quarter ended on or about January 28, 2017.

(c) Notwithstanding anything to the contrary set forth in paragraphs (a) and (b)
above, for the avoidance of doubt, when calculating the Secured Leverage Ratio
for purposes of determining compliance with Section 6.8 (other than for the
purpose of determining pro forma compliance with Section 6.8 as a condition to
taking any action under this Agreement), the events described in paragraphs
(a) and (b) above that occurred subsequent to the end of the applicable
four-Fiscal Quarter period shall not be given pro forma effect.

(d) Notwithstanding anything to the contrary set forth above in this Section 1.3
or elsewhere in this Agreement, in the case of any calculation of the Total
Leverage Ratio, the Secured Leverage Ratio, Consolidated Adjusted EBITDA or
Total Assets (other than in the case of a Subject Transaction which shall be
calculated in accordance with paragraphs (a), (b), (c) and (e) of this
Section 1.3) that includes any period prior to the Closing Date,
(I) Consolidated Adjusted EBITDA shall be (A) based on the actual results of the
Borrower and its Restricted Subsidiaries for such period (determined in
accordance with the definition of “Consolidated Adjusted EBITDA” set forth in
this Agreement) and (B) determined on a pro forma basis as if the Acquisition
had occurred on the first day of such period, and (II) the amount of
Consolidated Capital Expenditures and Taxes shall be the amount actually spent
or paid in cash during such period.

(e) Whenever pro forma effect is to be given to a Subject Transaction, the pro
forma calculations may include, for the avoidance of doubt, the amount of “run
rate” cost savings, operating expense reductions and synergies related to such
Subject Transaction that are reasonably identifiable and factually supportable
and projected by the Borrower in good faith to result from actions that have
been taken or with respect to which substantial steps have been taken or are
expected to be taken (in the good faith determination of the Borrower) within 18
months after such Subject Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), and
any such adjustments shall be included in the initial pro forma calculations of
such financial ratios or tests relating to such Subject Transaction (and in
respect of any subsequent pro forma calculation in which such Subject
Transaction or cost savings, operating expense reductions and synergies are
given pro forma effect) and during any applicable subsequent test period for any
subsequent calculation of such financial ratio and tests; provided that (i) no
amounts shall be added to the extent duplicative of any amounts that were
otherwise added back in computing

 

39



--------------------------------------------------------------------------------

Consolidated Adjusted EBITDA (or any other components thereof), whether through
a pro forma adjustment or otherwise with respect to such period and (ii) any
increase in Consolidated Adjusted EBITDA as a result of such cost savings,
operating expense reductions and synergies shall be subject to the limitation
set forth in the proviso set forth in sub-clause (i)(j)(2) of the definition of
“Consolidated Adjusted EBITDA”.

(f) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Total Leverage
Ratio or the Secured Leverage Ratio; or

(ii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets);

in each case, at the option of the Borrower (Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into (the “LCT Test Date”), and if,
after giving pro forma effect to the Limited Condition Transaction, the Borrower
or any of its Restricted Subsidiaries would have been permitted to take such
action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with,
so long as the Limited Condition Transaction is consummated within one hundred
twenty days (120) of the LCT Test Date. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been satisfied as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated Adjusted EBITDA or
Total Assets of Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been satisfied as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
event or transaction occurring after the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or date for redemption, repurchase,
defeasance, satisfaction and discharge or repayment specified in an irrevocable
notice for such Limited Condition Transaction is terminated, expires or passes,
as applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a pro forma basis or giving pro forma
effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a pro forma
basis (i) assuming such Limited Condition Transaction and other transactions in
connection therewith have been consummated and (ii) assuming such Limited
Condition Transaction and other transactions in connection therewith have not
been consummated.

1.4. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer

 

40



--------------------------------------------------------------------------------

to all other items or matters that fall within the broadest possible scope of
such general statement, term or matter. In computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. Unless the context otherwise requires
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented and otherwise modified
in accordance with the terms hereof, (ii) any references herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (iv) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

Section 2. Loans.

2.1. Term Loans.

(a) Term Commitments. On the Closing Date, subject to the terms and conditions
hereof, each Lender severally agrees to make a term loan to the Borrower in an
aggregate amount equal to such Lender’s Commitment, which Term Loan (i) shall be
incurred by the Borrower pursuant to a single drawing on the Closing Date for
the purposes described in Section 5.12, (ii) shall be incurred and maintained
as, and/or converted into Base Rate Loans or Eurodollar Rate Loans and
(iii) shall be denominated in Dollars. Once repaid Term Loans incurred hereunder
may not be reborrowed. Each Lender’s Commitment shall terminate on the Closing
Date (after advancing the Term Loans on such date) and all Term Loans and all
other Term Obligations owed hereunder with respect to the Term Loans shall be
paid in full no later than the Term Loan Maturity Date.

(b) Borrowing Mechanics for Term Loans.

(i) Term Loans that are Base Rate Loans shall be made in an aggregate minimum
amount of $150,000 and integral multiples of $50,000 in excess of that amount,
and Term Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $150,000 and integral multiples of $50,000 in excess of that amount.

(ii) The Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice no later than 8:00 a.m. (New York City time) on the
Closing Date. Except as otherwise provided herein, a Funding Notice for a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of a Funding Notice in respect of Term Loans, together
with the amount of each Lender’s Pro Rata Share thereof and the applicable
interest rate, shall be promptly provided by the Administrative Agent to each
applicable Lender by facsimile.

(iv) Each Lender shall make the amount of its Term Loan available to the
Administrative Agent not later than 1:00 p.m. (New York City time) on the
Closing Date by wire transfer of immediately available funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of Term Loans available to the
Borrower on the Closing Date by causing an amount of immediately available funds
in Dollars equal to the proceeds of all such Term Loans received by the
Administrative Agent from the Lenders to be credited to the account of the
Borrower at the Administrative Agent’s Principal Office or such other account as
may be designated in writing to the Administrative Agent by the Borrower.

 

41



--------------------------------------------------------------------------------

2.2. Reserved.

2.3. Reserved.

2.4. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by the Lenders simultaneously and
proportionately to their respective Pro Rata Shares. It is understood that
(i) no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder and (ii) each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion
(subject to Section 3.2(a)), but shall not be obligated to, make available to
the Borrower a corresponding amount on such Credit Date. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender together with interest thereon, for each day from
such Credit Date until the date such amount is paid to the Administrative Agent,
at a rate per annum equal to the overnight Federal Funds Effective Rate for the
first three days and at the interest rate otherwise applicable to such Loans for
each day thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon for each day from such Credit Date until the date such amount is paid to
the Administrative Agent, at the rate payable hereunder for Base Rate Loans.
Nothing in this Section 2.4(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

2.5. Use of Proceeds. The proceeds of Term Loans made on the Closing Date shall
be applied by the Borrower to effect the Acquisition and the Existing Debt
Refinancing, to pay Transaction Costs of the Borrower and its Restricted
Subsidiaries and to cash collateralize of credit. No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act. The
proceeds of each Incremental Term Loan shall be used for working capital and
general corporate purposes.

2.6. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall

 

42



--------------------------------------------------------------------------------

be conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitments or the Borrower’s Obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

(b) Register. The Administrative Agent shall, on behalf of the Borrower,
maintain at its Principal Office a copy of each Assignment Agreement delivered
to it as provided in Section 10.6(e) and a register for the recordation of the
names and addresses of the Lenders and the outstanding Commitments and Loans of
each Lender from time to time (the “Register”). The Register shall be available
for inspection by the Borrower or any Lender (but only as to its own holdings)
at any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record in the Register the Commitments and the Loans,
and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on the Borrower
and each Lender, absent manifest error; provided, that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or the Borrower’s Obligations in respect of any Loan. The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.6, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loans. No failure of any Lender to request or obtain a Note
evidencing its Loans to the Borrower shall affect or in any manner impair the
obligations of the Borrower to pay the Loans (and all related Obligations)
incurred by the Borrower which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guarantees therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described above in this Section 2.6(c). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.7. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows: (1) if a Base Rate Loan, at the
Base Rate plus the Applicable Margin, each as in effect from time to time; or
(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate for the
respective Interest Period plus the Applicable Margin as in effect from time to
time.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by the Borrower and notified to the Administrative Agent and the Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 

43



--------------------------------------------------------------------------------

(c) In connection with Eurodollar Rate Loans there shall be no more than 4
Interest Periods outstanding at any time (or such greater number as shall be
permitted by the Administrative Agent). In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, the Borrower shall be deemed to have selected
an Interest Period of one month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans based upon the Prime Lending Rate on the basis of a
365-day or 366-day year, as the case may be, and (ii) in the case of Eurodollar
Rate Loans or Base Rate Loans not based upon the Prime Lending Rate, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
by the Borrower in arrears on and to (i) each Interest Payment Date applicable
to that Loan, (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid, and (iii) at
maturity, including final maturity; provided, however, with respect to any
voluntary prepayment of a Base Rate Loan (other than a repayment in full of Base
Rate Loans), accrued interest shall instead be payable on the applicable
Interest Payment Date.

2.8. Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Event of Default shall have
occurred and then be continuing (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan), the Borrower shall have the option:

(i) to convert, on any Business Day, all or any part of the Loan equal to
$150,000 and integral multiples of $50,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Eurodollar Rate Loan equal to
$150,000 and integral multiples of $50,000 in excess of that amount as a
Eurodollar Rate Loan.

 

44



--------------------------------------------------------------------------------

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.

2.9. Default Interest. The principal amount of all Loans not paid when due and,
to the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder and under any Credit Document not paid
when due, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws
whether or not allowed as a claim under the Bankruptcy Code or other applicable
bankruptcy law) payable on demand at a rate per annum equal to the rate that is
2.0% per annum in excess of the highest interest rate otherwise then payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Default or Event of
Default or otherwise prejudice or limit any rights or remedies of any Agent or
any Lender.

2.10. Fees.

The Borrower agrees to pay to the Agents (or their respective Affiliates) such
other fees in the amounts and at the times separately agreed upon.

2.11. Scheduled Payments. The Borrower unconditionally promises to pay to
Administrative Agent for the account of each Lender, principal payments on the
Term Loan in installments on the last Business Day of each July, October,
January and April in each Fiscal Year commencing with July 31, 2017 in an amount
equal to 0.25% of the original principal balance of the Term Loan as of such
date (as such original principal balance may be reduced from time to time as a
result of prepayments); provided, however, that the outstanding unpaid principal
balance and all accrued and unpaid interest on the Term Loan shall be due and
payable on the Term Loan Maturity Date.

2.12. Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, the Borrower may prepay any such Base Rate
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$150,000 and integral multiples of $50,000 in excess of that amount; and

(2) with respect to Eurodollar Rate Loans, subject to Section 2.17(c), the
Borrower may prepay any such Eurodollar Rate Loans on any Business Day in whole
or in part in an aggregate minimum amount of $150,000 and integral multiples of
$50,000 in excess of that amount.

 

45



--------------------------------------------------------------------------------

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans;

in each case given to the Administrative Agent, as the case may be, by 2:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice, by facsimile or
telephone promptly confirmed in writing to each Lender). Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.14(a).

2.13. Mandatory Prepayments.

(a) Excess Cash Flow. Commencing with the Fiscal Year ending on or about
October 31, 2018, and for each Fiscal Year thereafter, within five (5) Business
Days following the date upon which financial statements are due to be delivered
pursuant to Section 5.1(c), the Borrower shall prepay an aggregate principal
amount of Term Loans equal to (x) the Applicable Excess Cash Flow Percentage of
Excess Cash Flow for the Fiscal Year covered by such financial statements minus
the amount of any voluntary prepayments of the Term Loans and other Indebtedness
not prohibited under Section 6.1 (other than payments of any revolving facility
that do not permanently reduce the revolving commitment thereunder) made during
such prior Fiscal Year.

(b) Asset Sales and Recovery Events. If the Borrower or any of its Restricted
Subsidiaries receives Net Proceeds from a Recovery Event or Asset Sale with
respect to any of its property (excluding property constituting ABL Priority
Collateral) which results in Net Proceeds in connection with such Asset Sale or
Recovery Event, together with all other Asset Sales and Recovery Events
occurring during the Fiscal Year, in excess of $1,500,000, the Borrower shall
prepay an aggregate principal amount of Term Loans equal to such Net Proceeds
promptly after receipt thereof by such Person; provided that so long as no Event
of Default shall have occurred and be continuing, the recipient of any such Net
Proceeds realized in an Asset Sale or Recovery Event described in this Section
2.13(b) may (i) reinvest the amount of any such Net Proceeds within three
hundred sixty-five (365) days of the receipt thereof or (ii) enter into a
binding commitment to reinvest the amount of any such Net Proceeds within three
hundred sixty-five (365) days of receipt thereof and subsequently reinvest such
committed amount within one hundred eighty (180) days after the expiration of
such three hundred sixty-five (365) day period, in each case, in replacement
assets of a kind then used or usable in the business of such recipient
(excluding current assets); provided that if the recipient does not intend to
fully reinvest such Net Proceeds, or if the time period set forth in this
sentence expires without such recipient having reinvested such Net Proceeds, the
Borrower shall prepay the Term Loans in an amount equal to such Net Proceeds (to
the extent not reinvested or intended to be reinvested within such time period).

(c) Debt Incurrence. Upon the incurrence or issuance by the Borrower or any of
its Restricted Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 6.1), the
Borrower shall prepay an aggregate principal amount of Term Loans equal to all
Net Proceeds received therefrom promptly after receipt thereof by the Borrower
or such Restricted Subsidiary.

(d) Specified Equity Contributions. Upon the receipt by the Borrower of the Net
Proceeds of any Specified Equity Contribution pursuant to Section 8.2, the
Borrower shall prepay an aggregate principal amount of Term Loans equal to all
Net Proceeds received therefrom promptly after receipt thereof by Borrower.

 

46



--------------------------------------------------------------------------------

2.14. Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.12 shall be applied as directed by the Borrower.

(b) Application of Mandatory Prepayments. Each prepayment of Term Loans pursuant
to Section 2.13 shall be applied on a pro rata basis among the Term Loans based
on the outstanding principal amount thereof until paid in full (and, as to each
Term Loan, pro rata to remaining principal installments of such Term Loan)
(excluding, for the avoidance of doubt, the final installment due on the Term
Loan Maturity Date).

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.17(c).

(d) Declined Proceeds. Each Lender may reject all or a portion of its pro rata
share or other applicable share of any mandatory prepayment other than any
mandatory prepayment pursuant to Section 2.13(c) (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to Section 2.13
by providing irrevocable written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 4:00 p.m. one (1) Business
Day after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be retained by
Borrower.

2.15. General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the date due at the Administrative Agent’s Principal Office for the
account of the Lenders; provided, that funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Loans unless such Base Rate Loans are prepaid
or repaid in full) shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid.

(c) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due to such Lender, including all
fees payable to such Lender with respect thereto, to the extent received by the
Administrative Agent.

 

47



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.

(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in immediately available funds prior to
12:00 p.m. (New York City time) on the date when due (or scheduled to be due) to
be a non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or an Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

2.16. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of

 

48



--------------------------------------------------------------------------------

such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder directly by the Borrower.

2.17. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have reasonably determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the interbank
Eurodollar market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Eurodollar Rate Loans on the basis provided for
in the definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall
on such date give notice (by facsimile or by telephone confirmed in writing) to
the Borrower and each Lender of such determination, whereupon (i) no Loans may
be made or continued as, or converted to, Eurodollar Rate Loans until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but
shall be made only after consultation with the Borrower and the Administrative
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the interbank Eurodollar market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by facsimile or by telephone confirmed in
writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make or
continue Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of Section
2.17(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by facsimile or by telephone confirmed in writing)
to the Administrative Agent of such rescission on the date on which the Affected
Lender gives notice of its determination as described

 

49



--------------------------------------------------------------------------------

above (which notice of rescission the Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.17(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-deployment of such funds but excluding loss of
anticipated profits (including the Applicable Margin)) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation (including as a result of any of the events described
in Section 2.17(b)); (ii) if any prepayment or other principal payment of, or
any conversion of, any of its Eurodollar Rate Loans occurs on a date prior to
the last day of an Interest Period applicable to that Eurodollar Rate Loan; or
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (b) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.17 and under Section 2.18.

2.18. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than (I) Excluded Taxes
or (II) Taxes indemnified under Section 2.19) with respect to this Agreement or
any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,

 

50



--------------------------------------------------------------------------------

modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of “Adjusted Eurodollar Rate”);
or (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.18(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.18(a) shall not constitute a waiver of
such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.18(a)
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender notifies the Borrower of the change giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the change giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy or liquidity, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any Person controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling Person could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling Person with regard
to capital adequacy), then from time to time, within five Business Days after
receipt by the Borrower from such Lender of the statement referred to in the
next sentence, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling Person on an after
tax basis for such reduction. Such Lender shall deliver to the Borrower (with a
copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to the
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. Notwithstanding the
foregoing, the Borrower shall not be required to compensate a Lender pursuant to
this Section 2.18(b) for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender notifies the Borrower
of the change giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the change
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

51



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Closing Date in a requirement of law or
governmental rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for all purposes under or in connection with this
Agreement, in each case to the extent it is the general policy or practice of
the applicable Lender to demand or request reimbursement therefor from similarly
situated borrowers under comparable syndicated credit facilities.

2.19. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Tax (other than Excluded Taxes) imposed,
levied, collected, withheld or assessed by or within the United States or any
political subdivision in or of the United States or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or organization of which the United States or any such jurisdiction
is a member at the time of payment.

(b) Withholding of Taxes. If the Administrative Agent or another withholding
agent is required by law to make any deduction or withholding on account of any
Tax from any sum paid or payable by any Credit Party to the Administrative Agent
or any Lender under any of the Credit Documents, the applicable withholding
agent shall make such deductions or withholding and shall timely pay the full
amount deducted and withheld to the relevant Governmental Authority in
accordance with applicable law:

(i) the sum payable by the applicable Credit Party in respect of which a
deduction or withholding of Tax (other than Excluded Tax) is required by the
Administrative Agent or another withholding agent shall be increased to the
extent necessary to ensure that, after the making of any deduction or
withholding of Taxes (other than Excluded Taxes), the applicable Lender receives
a net sum equal to what it would have received had no such deduction or
withholding for Tax (other than Excluded Taxes) by the Administrative Agent or
another withholding agent been made; and

(ii) to the extent a payment of Taxes (other than Excluded Taxes) is made by the
Borrower, within 30 days after paying to the applicable Governmental Authority
any amount of Taxes (other than Excluded Taxes) which it was required by law to
deduct or withhold, the Borrower shall deliver to the Administrative Agent
certified copies of Tax receipts (or other evidence reasonably satisfactory to
the Administrative Agent).

(c) Payment of Other Taxes by the Borrower. Without duplication of other amounts
payable by the Borrower under this Section 2.19, the Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
the Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof

 

52



--------------------------------------------------------------------------------

on the Closing Date), prior to the time such Person otherwise becomes a party to
this Agreement (in the case of a Person that becomes a Lender after the Closing
Date), and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), whichever of the following is applicable, (i) two original copies
of Internal Revenue Service Form W-8ECI or W-8BEN (or W-8BEN-E, as applicable)
(with respect to a complete exemption under an income tax treaty) (or any
successor forms), properly completed and duly executed by such Lender,
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to any payments to such Lender
of principal, interest, fees or other amounts payable under any of the Credit
Documents, (ii) in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Sections 881(c) or 871(h) of the Code
(the “Portfolio Interest Exemption”), a certificate, in a form reasonably
satisfactory to the Borrower and the Administrative Agent (a “Tax Status
Certificate”), to the effect that such Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and together with two original copies of Internal Revenue Service Form W-8BEN
(or W-8BEN-E, as applicable) (or any successor form), properly completed and
duly executed by such Lender, and/or (iii) where a Non-US Lender is treated as a
partnership (for U.S. federal income tax purposes) or otherwise not a beneficial
owner (e.g., where such Lender has sold a participation), Internal Revenue
Service Form W-8IMY (or any successor form) and all required supporting
documentation (including, where one or more of the underlying beneficial
owner(s) is claiming the benefits of the Portfolio Interest Exemption, a Tax
Status Certificate of such beneficial owner(s) (provided that, if the Non-US
Lender is a partnership and not a participating Lender, the Tax Status
Certificate from the beneficial owner(s) may be provided by the Non-US Lender on
the beneficial owner(s) behalf)). Each Lender that is a “United States person”
(as defined in Section 7701(a)(30) of the Code) for U.S. federal income tax
purposes shall deliver to the Administrative Agent for transmission to the
Borrower and the Administrative Agent shall deliver to the Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date), prior to the time such Person otherwise becomes a
party to this Agreement (in the case of a Person that becomes a Lender after the
Closing Date), and at such other times as may be necessary in the determination
of the Borrower or the Administrative Agent (each in the reasonable exercise of
its discretion), two original copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender. If a
payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
immediately preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Each Lender required to deliver any
forms or certificates with respect to United States federal income tax
withholding matters pursuant to this Section 2.19(d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms or certificates,
whenever a lapse in time or change in circumstances renders such forms or
certificates obsolete or inaccurate in any material respect, that such Lender
shall promptly deliver to the Administrative Agent for transmission to the
Borrower two new original copies of Internal Revenue Service Form W-8BEN (or
W-8BEN-E, as applicable) or W-8ECI, or a Certificate re Non-Bank Status
substantially in the form of Exhibit E and two original copies of Internal
Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) (or any successor
form), or two original copies of Internal Revenue

 

53



--------------------------------------------------------------------------------

Service Form W-9, as the case may be, properly completed and duly executed by
such Lender, and such other forms required under the Code and reasonably
requested by the Administrative Agent or the Borrower to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments to such Lender under the
Credit Documents, or notify the Administrative Agent and the Borrower of its
inability to deliver any such forms or certificates, in which case, such Lender
shall not be required to deliver any such form or certificate pursuant to this
Section 2.19(d).

(e) Lender Reimbursement of Tax Refunds. If the Borrower pays any additional
amount under this Section 2.19 to a Lender and such Lender determines, in its
sole discretion exercised in good faith, that it has actually received or
realized a tax refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.19 then such Lender shall, to the extent that in its sole
discretion it can do so without prejudice to the retention of the refund and
without any other adverse tax consequences for such Lender, reimburse to the
Borrower at such time as such refund shall have actually been received by such
Lender such amount as such Lender shall, in its sole discretion, have determined
to be equal to the net benefit, after tax, which was obtained by such Lender in
such year as a consequence of the relevant deduction or withholding and as will
leave such Lender in no better or worse position than it would have been in if
the payment of such Tax had not been required; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a tax refund, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any tax refund with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 2.19(e) shall
be treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 2.19 without any exclusions or defenses, (iii) nothing
in this Section 2.19(e) shall require a Lender to disclose any confidential
information to the Borrower (including its tax returns), and (iv) no Lender
shall be required to pay any amounts pursuant to this Section 2.19(e) at any
time that a Default or an Event of Default exists.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
(other than Excluded Taxes) attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

2.20. Obligation to Mitigate; Survival.

(a) Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering its Loans, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.17, 2.18 or 2.19, it will, to the extent not
inconsistent with any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of

 

54



--------------------------------------------------------------------------------

such Lender, or (b) take such other measures as such Lender may deem reasonable,
if as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.20 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described in clause (i) above. A certificate as
to the amount of any such expenses payable by the Borrower pursuant to this
Section 2.20 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. Nothing in this
Section 2.20 shall affect or postpone any of the Obligations or the right of any
Lender as provided in Sections 2.17, 2.18 and 2.19.

(b) All of the Borrower’s obligations under Sections 2.17, 2.18 and 2.19 shall
survive the termination of the Total Commitments and repayment of all other
Obligations hereunder.

2.21. Defaulting Lenders.

(a) Anything contained herein to the contrary notwithstanding, in the event that
any Lender is a Defaulting Lender, then (x) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit Documents (other than as expressly provided in
Section 10.5(b)), (y) to the extent permitted by applicable law, no voluntary
prepayments or any mandatory prepayments shall be applied to the Loans of a
Defaulting Lender and (z) such Defaulting Lender shall not be entitled to
receive any fees paid pursuant to the terms of this Agreement. The rights and
remedies against a Defaulting Lender under this Section 2.21 are in addition to
other rights and remedies which the Borrower may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.

(b) Notwithstanding the fact that any Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender
and (y) except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender

2.22. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to the Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17,
2.18 or 2.19, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or
(b) (i) any Lender is a Defaulting Lender and (ii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five Business Days after the Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), 10.5(c)(i), 10.5(c)(ii) and 10.5(c)(iii), the
consent of the Requisite Lenders shall have been obtained but the consent of one
or more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; or (d) in the case of the rejection (or
deemed

 

55



--------------------------------------------------------------------------------

rejection) by a Lender of the Extension under Section 2.24(a) (a “Non-Extending
Lender”) which Extension has been accepted under Section 2.24(a) by the
Requisite Lenders, then, with respect to each such Increased Cost Lender,
Defaulting Lender, Non-Consenting Lender or Non-Extending Lender (the
“Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign without recourse, if no Default under Section 8.1(a), 8.1(f)
or 8.1(g) or Event of Default then exists or would exist after giving effect to
such assignment, its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees, none of whom shall constitute a Defaulting
Lender at the time of such replacement and each of whom shall be reasonably
acceptable to the Administrative Agent (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, and (B) an
amount equal to all accrued, but theretofore unpaid, fees owing to such
Terminated Lender pursuant to Section 2.10, (2) on the date of such assignment,
the Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.17(c), 2.18 or 2.19 or otherwise as if it were a prepayment, and (3)
(x) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender and
(y) in the event such Terminated Lender is a Non-Extending Lender, each
Replacement Lender shall enter into an Assignment Agreement as required by
Section 2.24(b). Upon the prepayment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s Commitments, if any, such
Terminated Lender shall no longer constitute a “Terminated Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

2.23. Incremental Term Facilities.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent, request the establishment of one or more
Incremental Term Facilities (which may take the form of an increase in the
principal amount of any existing tranche of Term Loans); provided that, no
Incremental Term Loans may be made unless:

(i) (A) except in the case of an Incremental Term Facility incurred to finance a
Limited Condition Transaction, (1) no Default or Event of Default shall have
occurred and be continuing immediately prior to and immediately after giving
effect (including pro forma effect) to the making of such Incremental Term
Loans, (2) the representations and warranties set forth in each Credit Document
shall be true and correct in all material respects immediately prior to, and
immediately after giving effect to, such Incremental Term Facility, except to
the extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (A)(2) shall be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) and (3) immediately after giving
effect (including pro forma effect) to the making of such Incremental Term
Loans, the Credit Parties are in compliance on a pro forma basis with a Secured
Leverage Ratio for the four-Fiscal Quarter period then last ended for which
financial statements have been delivered pursuant to Section 5.1(b) or 5.1(c)
calculated on a pro forma basis in accordance with Section 1.3 as if such action
or proposed action had occurred on the first day of such period of no greater
than lesser of (x) 3.75:1.00 and (y) .25 less than the Secured Leverage Ratio
required by Section 6.8 as of such four-Fiscal Quarter period then last ended
and (B) in the case of an Incremental Term Facility incurred to finance a
Limited Condition Transaction, (1) as of the LCT Test Date, no Default or Event
of Default shall have

 

56



--------------------------------------------------------------------------------

occurred and be continuing, (2) as of the date of the borrowing of such
Incremental Term Loans, no Event of Default under Section 8.1(a), (f) or
(g) shall be in existence immediately before or after giving effect (including
pro forma effect) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Section 4 shall be true and correct in all material
respects as of the LCT Test Date, except to the extent any such representations
or warranties are expressly limited to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date (provided that no materiality
qualifier set forth in this subclause (B)(3) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), (4) as of the LCT Test Date, the Credit
Parties are in compliance on a pro forma basis with a Secured Leverage Ratio for
the four-Fiscal Quarter period then last ended for which financial statements
have been delivered pursuant to Section 5.1(b) or 5.1(c) calculated on a pro
forma basis in accordance with Section 1.3 as if such action or proposed action
had occurred on the first day of such period of no greater than lesser of (x)
3.75:1.00 and (y) .25 less than the Secured Leverage Ratio required by
Section 6.8 as of the four-Fiscal Quarter period then last ended and (5) as of
the date of the borrowing of such Incremental Term Loans, customary “Sungard”
representations and warranties (with such representations and warranties to be
reasonably determined by the Incremental Lenders providing such Incremental Term
Loans) shall be true and correct in all material respects immediately before and
after giving effect to the incurrence of such Incremental Term Loans, except to
the extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (B)(4) shall be
applicable to any representations and warranties that are already qualified by
materiality or Material Adverse Effect); and

(ii) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (x) such customary legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (y) such reaffirmation agreements
and/or such amendments to the Credit Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Incremental Term
Facilities are provided with the benefit of the applicable Credit Documents.

Notwithstanding anything to the contrary herein, the aggregate principal amount
of all Incremental Term Facilities, shall not exceed $125,000,000. Each
Incremental Term Facility shall be in an integral multiple of $5,000,000 and be
in an aggregate principal amount that is not less than $10,000,000, provided
that such amount may be less than the applicable minimum amount if such amount
represents all the remaining availability hereunder as set forth above. Each
such notice shall specify (A) the date on which the Borrower proposes that the
Incremental Term Loans shall be effective, which shall be a date not less than
five (5) Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (B) the amount of the Incremental Term Loans being
requested.

(b) Each Incremental Term Facility shall be secured by a pari passu Lien on the
Collateral (and no other property) on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent, the Borrower and the
lenders providing such Incremental Term Facility. No Subsidiary shall be a
borrower or a guarantor under any Incremental Term Facility unless such
Subsidiary is a Credit Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Term Obligations. The
Incremental Term Loans (i) if made as an increase in the principal amount of any
existing tranche of Loans, shall have terms identical to those applicable to
such Loans, (ii) shall not mature

 

57



--------------------------------------------------------------------------------

earlier than the Term Loan Maturity Date applicable to any then existing Loans
(but may have amortization and/ or customary prepayments prior to such date),
(iv) shall have a Weighted Average Life to Maturity no shorter than the Weighted
Average Life to Maturity of any then existing Loans, (v) except as set forth
above, shall be treated substantially the same as (and in any event , no more
favorably than) the Loans and (vi) will accrue interest at rates determined by
the Borrower and the lenders providing such Incremental Term Loans; provided
that, with respect to any Incremental Term Loans incurred within twelve
(12) months of the Closing Date, in the event that the All-in Yield for any such
Incremental Term Loans shall be more than 0.50% higher than the corresponding
All-in Yield for any then existing Term Loans, then the All-in Yield with
respect to the any then existing Term Loans shall be increased by the amount
necessary so that the difference between the All-in Yield with respect to the
Incremental Term Loans and the All-in Yield on any then existing Term Loans is
equal to 0.50%. The Administrative Agent shall notify the Lenders promptly upon
receipt by the Administrative Agent of any notice from the Borrower referred to
in this Section 2.23(b) and of the effectiveness of any Incremental Term
Facility, in each case advising the Lenders of the details thereof.

(c) Incremental Term Facilities may be provided by any existing Lender (provided
that no existing Lender shall have (x) an obligation to provide all or any
portion of any Incremental Term Facility unless it so agrees in writing as
provided in this Section 2.23 or (y) the right to provide all or any portion of
any Incremental Term Facility) or by other bank, financial institution or other
institutional lender or investor (any such other bank, financial institution or
other institutional lender or investor being called an “Additional Lender”);
provided that, the Administrative Agent shall have consented (such consent not
to be unreasonably withheld) to such Lender or Additional Lender providing such
Incremental Term Facility, to the extent such consent would be required under
Section 10.6(c) for an assignment of Loans or Commitments to such Lender or
Additional Lender. Commitments in respect of Incremental Term Facilities shall
become Commitments under this Agreement pursuant to an amendment or amendment
and restatement (each, an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.2 and such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Term Facilities for any
purpose not prohibited by this Agreement.

(d) This Section 2.23 shall supersede any provisions in Section 2.16 or
Section 10.5 to the contrary.

2.24. Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.24, the Borrower may extend the maturity date, and
otherwise modify the terms of the Commitments or Loans, or any portion thereof
(including by increasing the interest rate or fees payable in respect of any
Loans and/or Commitments, or any portion thereof (and related outstandings) (the
“Extension”) pursuant to a written offer (the “Extension Offer”) made by the
Borrower to all the Lenders, in each case on a pro rata basis (based on their
respective Pro Rata Shares) and on the same terms to each such Lender. In
connection with the Extension, the Borrower will provide notification to the
Administrative Agent (for distribution to the Lenders) of the requested
Extension and new Extended Term Loan Maturity Date. In connection with the
Extension, each Lender, acting in its sole and individual discretion, wishing to
participate in the Extension shall, prior to the date (the “Notice Date”) that
is 15 days after delivery of notice by the Administrative Agent to such Lender,
provide the Administrative Agent with a written notice thereof in a form
reasonably satisfactory to the Administrative Agent. Any

 

58



--------------------------------------------------------------------------------

Lender that does not respond to the Extension Offer by the Notice Date shall be
deemed to have rejected such Extension. The Administrative Agent shall promptly
notify the Borrower of each Lender’s determination under this Section 2.24(a).
The election of any Lender to agree to the Extension shall not obligate any
other Lender to so agree. After giving effect to the Extension, the Commitments
so extended shall cease to be a part of the tranche of Loans they were a part of
immediately prior to the Extension and shall form a new tranche of Extended
Loans hereunder.

(b) The Borrower shall have the right to replace each Lender that shall have
rejected (or be deemed to have rejected) the Extension under Section 2.24(a)
with, and add as “Lenders” under this Agreement in place thereof, one or more
Replacement Lenders as provided in Section 2.22; provided that each of such
Replacement Lenders shall enter into an Assignment Agreement pursuant to which
such Replacement Lender shall, effective as of a closing date selected by the
Administrative Agent in consultation with the Borrower (which shall occur no
later than 15 days following the Notice Date and shall occur on the same date as
the effectiveness of the Extension as to Lenders which have consented thereto
pursuant to Section 2.24(a)), undertake the Commitment and Loans of such
Non-Extending Lender (and, if any such Replacement Lender is already a Lender,
its Commitment and Loans shall be in addition to such Lender’s Commitment and
Loans hereunder on such date).

(c) The Extension shall be subject to the following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any offering document in respect of the Extension Offer is delivered to the
Lenders and at the time of the Extension;

(ii) except as to interest rates and final maturity, the Loans of any Lender
extended pursuant to the Extension (the “Extended Loans”) shall be a Loans with
the same terms as the original Loans (and related outstandings);;

(iii) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted the Extension Offer shall exceed the maximum aggregate
principal amount of Loans offered to be extended by the Borrower pursuant to the
Extension Offer, then the Loans of such Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted the
Extension Offer;

(iv) all documentation in respect of the Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and otherwise reasonably satisfactory to the Administrative Agent;

(v) the Minimum Extension Condition shall be satisfied; and

(vi) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrower shall deliver to the Administrative
Agent a certificate of an Authorized Officer of each Credit Party dated the
applicable date of the Extension and executed by an Authorized Officer of such
Credit Party certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to the Extension and (y) the conditions set forth
in Sections 3.2(a)(iii) and (iv) shall be satisfied (with all references in such
Sections to any Credit Extension being deemed to be references to the Extension
on the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by the chief financial officer of the Borrower.

 

59



--------------------------------------------------------------------------------

(d) With respect to the Extension consummated by the Borrower pursuant to this
Section 2.24, (i) the Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12, 2.13, 2.15, 2.16 or 10.4,
(ii) the Extension Offer shall contain a condition (a “Minimum Extension
Condition”) to consummating the Extension that at least 50% of the aggregate
amount of the Loans outstanding immediately prior to the Initial Term Loan
Maturity Date (unless another amount is agreed to by the Administrative Agent)
shall be outstanding immediately following the Initial Term Loan Maturity Date.
The Administrative Agent and the Lenders hereby consent to the Extension and the
other transactions contemplated by this Section 2.24 (including, for the
avoidance of doubt, payment of any interest or fees in respect of any Extended
Loan on the such terms as may be set forth in the Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including
Section 2.12, 2.13, 2.15, 2.16 or 10.4) or any other Credit Document that may
otherwise prohibit the Extension or any other transaction contemplated by this
Section 2.24, provided that such consent shall not be deemed to be an acceptance
of the Extension Offer.

(e) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
Borrower and the Guarantor Subsidiaries as may be necessary in order to
establish new tranches in respect of Loans so extended and such technical
amendments as may be necessary in connection with the establishment of such new
tranches in each case on terms consistent with this Section 2.24.
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Requisite
Lenders with respect to any matter contemplated by this Section 2.24 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower and the
Guarantor Subsidiaries in accordance with any instructions actually received by
such Requisite Lenders and shall also be entitled to refrain from entering into
such amendments with the Borrower and Guarantor Subsidiaries unless and until it
shall have received such advice or concurrence; provided, however, that whether
or not there has been a request by the Administrative Agent for any such advice
or concurrence, all such amendments entered into with the Borrower and the
Guarantor Subsidiaries by the Administrative Agent hereunder shall be binding
and conclusive on the Lenders. Without limiting the foregoing, in connection
with the Extension, the respective Credit Parties shall (at their expense) amend
(and the Collateral Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Extended Term Loan Maturity Date so that such
maturity date is extended to the Extended Term Loan Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

In connection with the Extension, the Borrower shall provide the Administrative
Agent at least 10 Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or reasonably
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.

Section 3. Conditions Precedent.

3.1. Closing Date. The occurrence of the Closing Date and the obligation of any
Lender to make a Credit Extension on the Closing Date are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date:

(a) Credit Documents. The Administrative Agent shall have received counterparts
of each Credit Document (including the Intercreditor Agreement), executed and
delivered by each

 

60



--------------------------------------------------------------------------------

applicable Credit Party and, in the case of the Intercreditor Agreement, by the
Collateral Agent (for and on behalf of the Term Secured Parties) and the ABL
Collateral Agent (for and on behalf of the ABL Secured Parties).

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received:

(i) copies of each Organizational Document executed and delivered by each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, each dated the Closing Date or a
recent date prior thereto;

(ii) signature and incumbency certificates of the officers of such Credit Party
executing the Credit Documents to which it is a party;

(iii) resolutions of the board of directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement, the other Credit Documents and the ABL Loan Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;

(iv) a good standing certificate and bring-down telegrams or facsimiles, if any,
which are reasonably requested by the Administrative Agent, from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and, with respect to the Borrower only, in each
jurisdiction in which owns any real property in fee, each dated a recent date
prior to the Closing Date; and

(v) such other documents as the Administrative Agent may reasonably request.

(c) Existing Debt Refinancing; Acquisition; ABL Loans.

(i) On the Closing Date, the Existing Debt Refinancing shall have been, or
substantially concurrent with the incurrence of the ABL Loan and the making of
the initial Credit Extension hereunder shall be, consummated and the
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to it, that the matters set forth in this Section 3.1(c)
have been satisfied on the Closing Date, including copies of any pay-off
letters, lien releases, termination statements and other documents evidencing
the termination of all existing security interests in connection with all
Indebtedness being refinanced pursuant to Existing Debt Refinancing.

(ii) Prior to or substantially concurrently with the incurrence of the ABL Loans
and the making of the initial Credit Extension hereunder, the Acquisition shall
have been consummated in accordance with the terms of the Acquisition Agreement
(without giving effect to any amendments, waivers or consents thereto that are
materially adverse to the interests of the Lenders without the prior written
consent of the Agents (such consent not to be unreasonably withheld, conditioned
or delayed)).

(iii) On or prior to the Closing Date, the Borrower shall have incurred
approximately $199,000,000 in aggregate principal amount of ABL Loans and shall
have used the net cash proceeds therefrom, together with the proceeds of the
initial Credit Extension, to consummate the Existing Debt Refinancing and the
Acquisition and to pay Transaction Costs.

 

61



--------------------------------------------------------------------------------

(iv) On or prior to the Closing Date, the Administrative Agent shall have
received true and correct copies, certified as such by an Authorized Officer of
the Borrower, of all ABL Loan Documents and such ABL Loan Documents shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Requisite Lenders.

(d) Adverse Change; Government Authorizations and Consents.

(i) Except with respect to Ferrara Fire, nothing shall have occurred since
October 29, 2016 which any Agent shall reasonably determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

(ii) Since December 31, 2016, no Ferrara Fire Material Adverse Effect has
occurred.

(iii) On or prior to the Closing Date, each Credit Party shall have obtained all
necessary Governmental Authorizations and all material consents of other
Persons, in each case that are reasonably necessary in connection with the
Acquisition and the transactions contemplated by the Credit Documents and the
ABL Loan Documents and each of the foregoing shall be in full force and effect
and in form and substance reasonably satisfactory to Agents. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
materially adverse conditions on the consummation of the Transactions (or any
material part thereof) or the transactions contemplated by any of the Credit
Documents and the ABL Loan Documents to be consummated on the Closing Date and
no judgment, order, injunction or other restraint exists which prohibits or
imposes materially adverse conditions on the consummation of the Transactions
(or any material part thereof) or the transactions contemplated by any of the
Credit Documents or any of the ABL Loan Documents.

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or other proceeding, pending or threatened in any court or before any
arbitrator or Governmental Authority with respect to the Transactions or that
has had, or could reasonably be expected to have, (i) a Material Adverse Effect
as to the Borrower and its Restricted Subsidiaries and/or (ii) a Ferrara Fire
Material Adverse Effect.

(f) [Reserved].

(g) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of the Term Secured Parties, a valid, perfected Second
Priority security interest in the personal property consisting of ABL Priority
Collateral, and a valid, perfected First Priority security interest in the
personal property consisting of Term Priority Collateral, the Collateral Agent
shall have received:

(i) evidence reasonably satisfactory to the Collateral Agent of the compliance
by each Credit Party with their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements and originals of securities,
instruments and chattel paper, together with any stock powers and endorsements
related thereto);

 

62



--------------------------------------------------------------------------------

(ii) a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation, validity and perfection of the
security interests in favor of the Collateral Agent in such Collateral and such
other matters governed by the laws of (x) other than Nevada, each jurisdiction
of organization of each Credit Party and (y) any other jurisdiction the laws of
which provide that perfection of a security interest in Collateral located in
such jurisdiction is by a means other than filing a UCC-1 financing statement
with the Secretary of State (or comparable authority) of the jurisdiction of
organization of the owner of such Collateral and addressed to the Agents and the
Lenders and dated the Closing Date, in each case as the Collateral Agent may
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent;

(iv) (A) the results of a recent search, reasonably satisfactory to the
Collateral Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of any Credit Party
in the jurisdictions reasonably requested by the Administrative Agent where such
property is located and each jurisdiction where any Credit Party is incorporated
or organized, together with copies of all such filings disclosed by such search
and (B) UCC termination statements (or similar documents) duly authorized for
filing by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens); and

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Collateral Agent.

(h) Secured Leverage Ratio. On the Closing Date, after giving effect to
Transactions (and the Credit Extensions hereunder), the Credit Parties shall be
in compliance on a pro forma basis with a Secured Leverage Ratio for the
four-Fiscal Quarter period ended January 28, 2017, calculated on a pro forma
basis in accordance with Section 1.3 as if the Transactions had occurred on the
first day of such period of no greater than 2.0 to 1.0.

(i) Historical Financial Statements; Pro Forma Financial Statements;
Projections. The Administrative Agent shall have received and be reasonably
satisfied with the (i) Historical Financial Statements, (ii) Projections, (iii)
pro forma consolidated financial statements of the Borrower and its Subsidiaries
and (iv) interim financial statements of each of the Borrower and its
Subsidiaries for each month ended after the date of the last available quarterly
financial statements and at least 30 days prior to the Closing Date.

(j) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming the Collateral Agent, for the benefit of the Term Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

 

63



--------------------------------------------------------------------------------

(k) Opinions of Counsel to Credit Parties. The Administrative Agent shall have
received originally executed copies of the favorable written opinions of Ropes &
Gray LLP, counsel for Credit Parties, addressed to the Agents and the Lenders,
as to such other matters as the Administrative Agent and the Collateral Agent
may reasonably request, dated the Closing Date and otherwise in form and
substance reasonably satisfactory to the Agents (and each Credit Party hereby
instructs such counsel to deliver such opinions to the Agents and the Lenders);

(l) Fees and Expenses. On the Closing Date, all Transaction Costs payable to the
Agents, the Lenders and their respective Affiliates in respect of the
Transactions hereunder and required to be paid on the Closing Date to the extent
invoiced at least two Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower) shall have been paid by the Credit
Parties.

(m) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the chief financial officer of the
Borrower, dated the Closing Date and addressed to the Administrative Agent and
the Lenders with appropriate attachments and demonstrating that after giving
effect to the consummation of the Transactions, the Credit Parties and their
Restricted Subsidiaries taken as a whole are and will be Solvent.

(n) Certain Agreements. The Borrower shall have delivered to the Administrative
Agent true and correct copies of the following documents, which documents shall
be in full force and effect on the Closing Date:

(i) the Shareholders Agreement; and

(ii) the Registration Rights Agreement.

(o) Patriot Act. Prior to the Closing Date, the Administrative Agent and the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case, to
the extent reasonably requested in writing at least 10 days prior to the Closing
Date.

(p) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate dated the Closing Date and executed by an Authorized
Officer of the Borrower certifying that the conditions set forth in Sections
3.1(d), 3.1(e), 3.1(h), 3.2(a)(ii) and 3.2(a)(iii) have been satisfied.

Each Lender, by delivering and releasing its executed signature page to this
Agreement, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, the Requisite Lenders or the Lenders, as applicable on the Closing
Date.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, as the case may be;

(ii) at the time of, and immediately after giving effect to, the applicable
Credit Extension, the representations and warranties contained herein and in the
other Credit

 

64



--------------------------------------------------------------------------------

Documents shall be true and correct in all material respects on and as of the
applicable Credit Date to the same extent as though made on and as of that date,
it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date;

(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent pursuant to Section 2.1(b). In lieu of
delivering a Notice, the Borrower may give the Administrative Agent telephonic
notice by the required time of any proposed borrowing or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to the
Administrative Agent on or before the applicable date of borrowing,
continuation/conversion or issuance. Neither the Administrative Agent nor any
Lender shall incur any liability to the Borrower in acting upon any telephonic
notice referred to above that the Administrative Agent believes in good faith to
have been given by an Authorized Officer or other person authorized on behalf of
the Borrower or for otherwise acting in good faith.

The occurrence of the Closing Date and the acceptance of the benefits of each
Credit Extension shall constitute a representation and warranty by each Credit
Party to the Administrative Agent and each Lender that all the conditions
specified in Section 3.1 (with respect to the Closing Date and any Credit
Extensions on the Closing Date) and in this Section 3.2 (with respect to the
Closing Date and any Credit Extensions on or after the Closing Date) and
applicable to the Closing Date and such Credit Extensions are satisfied as of
that time.

Section 4. Representations and Warranties.

In order to induce the Agents and the Lenders to enter into this Agreement and
to make the Term Loan, each Credit Party represents and warrants to each Agent
and each Lender that the following statements are true and correct on the
Closing Date to the extent provided in Section 3.2(a)(ii) (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with (and giving effect to) the consummation of
the Transactions contemplated hereby):

4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and its Restricted Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization;

(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby; and

(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had, and could not be
reasonably expected to have, a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

4.2. Capital Stock and Ownership. The Capital Stock of each of the Borrower and
its Restricted Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which the Borrower or any of its Restricted Subsidiaries is a
party requiring, and there is no Capital Stock of the Borrower or any of its
Restricted Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by the Borrower or any of its Restricted Subsidiaries of
any additional shares of Capital Stock of the Borrower or any of its Restricted
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, shares of Capital Stock of
the Borrower or any of its Restricted Subsidiaries. Schedule 4.2 correctly sets
forth the owner of and the ownership interest of each Subsidiary of the Borrower
as of the Closing Date. As of the Closing Date, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule 4.2.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by the Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not:

(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Restricted Subsidiaries except where
the violation thereof, individually or in the aggregate, has not had, and could
not be reasonably expected to have, a Material Adverse Effect, (ii) any of the
Organizational Documents of the Borrower or any of its Restricted Subsidiaries,
or (iii) any order, judgment or decree of any court or other agency of
government binding on the Borrower or any of its Restricted Subsidiaries except
where the violation thereof, individually or in the aggregate, has not had, and
could not be reasonably expected to have, a Material Adverse Effect;

(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material Contractual Obligation of the
Borrower or any of its Restricted Subsidiaries;

(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of the Borrower or any of its Restricted Subsidiaries
(other than any Liens created (x) under any of the Credit Documents in favor of
the Collateral Agent, on behalf of Term Secured Parties, (y) under the ABL Loan
Documents in favor of the ABL Collateral Agent, on behalf of the ABL Secured
Parties, and (z) under the Additional Secured Term Loans and the Additional
Secured Term Loan Documents in favor of the Additional Secured Term Loan
Collateral Agent, on behalf of the Additional Secured Term Loan Secured Parties,
and (in the case of preceding clauses (y) and (z)) subject to the terms of the
Intercreditor Agreement); or

(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of the Borrower or any of
its Restricted Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date.

4.5. Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent, the ABL Collateral Agent or the Additional Secured Term
Loan Collateral Agent, as applicable, for filing and/or recordation, as of the
Closing Date or as otherwise required thereafter by the Collateral Documents.

 

66



--------------------------------------------------------------------------------

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.7. Historical Financial Statements; Pro Forma Financial Statements. The
Historical Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and in the case of
interim statements, to the absence of footnotes. The pro forma financial
statements of the Borrower and its Subsidiaries represent good faith estimations
of the pro forma financial position of the Borrower and its Subsidiaries as at
April 30, 2017, and the pro forma results of the operations of the Borrower and
its Subsidiaries for the period covered thereby, and all such pro forma
financial statements have been prepared in all material respects on a basis
consistent with the audited Historical Financial Statements of the Borrower,
subject to adjustments and assumptions believed in good faith by management of
the Borrower to be reasonable at the time made and which remain reasonable as of
the Closing Date. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole.

4.8. Projections. On and as of the Closing Date, the Projections are based on
good faith estimates and assumptions made by the management of the Borrower;
provided, that the Projections are not to be viewed as facts and that actual
results during the period or periods covered by the Projections may differ from
such Projections and that the differences may be material; and provided,
further, as of the Closing Date, management of the Borrower believed that the
Projections were reasonable.

4.9. No Material Adverse Change. Since October 29, 2016, no event, circumstance
or change has occurred that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.10. Adverse Proceedings, etc. There are no Adverse Proceedings that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect. Neither the Borrower nor any of its Restricted
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and other material tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all material

 

67



--------------------------------------------------------------------------------

assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Such tax returns accurately reflect in all material respects all liability for
Tax on the overall net income of the Borrower and its Subsidiaries as a whole
for the periods covered thereby. The Borrower knows of no material proposed tax
assessment against the Borrower or any of its Subsidiaries which is not being
contested by the Borrower or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

4.12. Properties.

(a) Title. Each of the Borrower and its Restricted Subsidiaries has, subject to
Permitted Liens, (i) good and sufficient legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective material
properties and assets. Except for Permitted Liens or as otherwise permitted by
this Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) creating a leasehold
interest of any Credit Party in a Leasehold Property, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence, with respect to
each leased location or public warehouse where any Collateral consisting of
Inventory or equipment or other goods having an aggregate value in excess of
$100,000 is located is, as of the Closing Date, in full force and effect in all
material respects, and with respect to all such agreements, the Borrower does
not have knowledge of any default that has occurred and is continuing thereunder
(except as disclosed to the Administrative Agent by any of the Credit Parties in
writing prior to the Closing Date).

4.13. Environmental Matters. Except as, individually or in the aggregate, has
not had, or could not reasonably be expected to have, a Material Adverse Effect:

(a) neither the Borrower nor any of its Restricted Subsidiaries nor any of their
respective past or present Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity;

(b) neither the Borrower nor any of its Restricted Subsidiaries (i) has received
or is aware of, any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or applicable
Environmental Laws (including Governmental Authorizations required by
Environmental Laws) with regard to any past or present Facilities or operations,
(ii) has knowledge or reason to believe that any such notice will be received or
is being threatened, (iii) is or has been within the last five years in
non-compliance with any Environmental Laws, including any and all Governmental
Authorizations required by Environmental Laws, or (iv) has assumed any liability
of any other Person under any Environmental Laws;

(c) neither the Borrower nor any of its Restricted Subsidiaries has either been
notified in writing by a Governmental Authority or by any other Person that it
may be a potentially responsible party under CERCLA or any state law equivalent
or has received any letter or request for information under Section 104 of
CERCLA or any state law equivalent;

 

68



--------------------------------------------------------------------------------

(d) there are and, to each of the Borrower’s and its Restricted Subsidiaries’
knowledge, have been, no facts, circumstances, conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to (i) form
the basis of an Environmental Claim against the Borrower or any of its
Restricted Subsidiaries, (ii) cause any Facility to become subject to any Lien,
restriction on ownership, occupancy, use or transferability under any
Environmental Law, or (iii) require any Facility to be upgraded or modified in
order to remain in compliance with current and reasonably foreseeable future
requirements under Environmental Law;

(e) neither the Borrower nor any of its Restricted Subsidiaries nor, to any
Credit Party’s knowledge, any predecessor of the Borrower or any of its
Restricted Subsidiaries, has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of the Borrower’s or any of its Restricted Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent; and

(f) no event or condition has occurred or is occurring with respect to the
Borrower or any of its Restricted Subsidiaries relating to any Release of
Hazardous Materials, or any Hazardous Materials Activity.

4.14. No Defaults. Neither the Borrower nor any of its Restricted Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, has not had, or could not reasonably be
expected to have, a Material Adverse Effect.

4.15. Intellectual Property, etc. Each of the Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing, and has obtained assignments of all leases, licenses and other
rights of whatever nature, used in the present conduct of its business, without
any known conflict with the rights of others which, or the failure to own or
have which, as the case may be, that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

4.16. Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940.
Neither the Borrower nor any of its Restricted Subsidiaries is, or is required
to be registered as, a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.17. Margin Stock. Neither the Borrower nor any of its Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Loans made to the Borrower will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

69



--------------------------------------------------------------------------------

4.18. Employee Matters. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that, individually or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
the Borrower or any of its Restricted Subsidiaries, or to the knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Restricted Subsidiaries or to the knowledge of the Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or to the
knowledge of the Borrower threatened involving the Borrower or any of its
Restricted Subsidiaries, (c) to the knowledge of the Borrower, no union
representation question existing with respect to the employees of the Borrower
or any of its Restricted Subsidiaries and, to the knowledge of the Borrower, no
union organization activity that is taking place, (d) no equal employment
opportunity charges or other claims of employment discrimination are pending or,
to the knowledge of the Borrower, threatened against any of them, and (e) no
wage and hour department investigation has been made of the Borrower except
(with respect to any matter specified in clause (a), (b), (c), (d) or (e) above,
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.19. Employee Benefit Plans. The Borrower and each of its Restricted
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, except such non-compliances
that, either individually or in the aggregate, has not had, or could not
reasonably be expected to have, a Material Adverse Effect. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service covering all
tax law changes prior to the Economic Growth and Tax Relief Reconciliation Act
of 2001 or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS indicating that such Employee Benefit Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status, except such non-compliances that,
either individually or in the aggregate, has not had, or could not reasonably be
expected to have, a Material Adverse Effect. No liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan (other than the payment of benefits in the ordinary course) or any
trust established under Title IV of ERISA has been or is expected to be incurred
by the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates, except such liabilities that, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur, except
such ERISA Events (individually or in the aggregate) as could not reasonably be
expected to have a Material Adverse Effect. Except to the extent required under
Section 4980B of the Code or similar state laws or as set forth on Schedule
4.19, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates, except such non-compliances that, either individually or in the
aggregate, has not had, or could not reasonably be expected to have, a Material
Adverse Effect. The Borrower, each of its Restricted Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, except for any such non-compliances or “defaults” as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.20. Security Interest in Collateral. The provisions of the Collateral
Documents are effective, upon execution and delivery thereof, to create in favor
of the Collateral Agent, for the benefit of the Term Secured Parties, a legal,
valid and enforceable security interest in all right, title and interest of the
respective Credit Parties in the Collateral described therein, and the
Collateral Agent, for the benefit of

 

70



--------------------------------------------------------------------------------

the Term Secured Parties, will have a perfected (if and to the extent perfection
is required by the relevant Collateral Document) security interest in all right,
title and interest in all of the personal property Collateral described therein
(with the priority each Lien is expressed to have within the relevant Collateral
Document), subject to no other Liens other than Permitted Liens, (i) when
financing statements and other filings in appropriate form are filed in the
respective jurisdiction of organization of each Credit Party and in the United
States Patent and Trademark Office and United States Copyright Office, as
required by the Pledge and Security Agreement, with respect to which, and to the
extent, a security interest may be perfected by such filings, and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the relevant
Collateral Document) (to the extent intended to be created thereby and to the
extent such perfection is governed by the laws of the United States, any state
thereof or the District of Columbia).

4.21. Solvency. The Credit Parties and their respective Restricted Subsidiaries,
taken as a whole, are and, upon the incurrence of any Obligations by the
Borrower on any date on which this representation and warranty is made (or
deemed made), will be, Solvent.

4.22. Compliance with Statutes, etc. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any Governmental Authorizations issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of the Borrower or any
of its Restricted Subsidiaries), except such non-compliance that, individually
or in the aggregate, has not had, or could not reasonably be expected to result
in, a Material Adverse Effect.

4.23. Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Credit Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Credit
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, pro forma financial
information and information of a general economic or industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material and that no assurance can be given that the projected
results will be realized.

4.24. Subordination; Designation of the Credit Documents as “Designated Senior
Indebted-ness”; Etc.

(a) (i) The subordination provisions contained in the documents (including
indentures) governing the Qualified Seller Subordinated Debt and any guarantees
of such Qualified Seller Subordinated Debt are, or when issued, will be,
enforceable against the Credit Parties party thereto and the holders of such
Indebtedness, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, and (ii) all Obligations of the Credit Parties (to the extent
they are obligors with respect to the Qualified Seller Subordinated Debt or any
guarantees of such Qualified Seller Subordinated Debt) hereunder and in the
other Credit Documents are, or when issued will be, covered by and included in
the definitions of “Senior Debt” (or any comparable definitions) and

 

71



--------------------------------------------------------------------------------

“Designated Senior Debt” (or any comparable definitions) included in the
respective subordination provisions contained in the documentation governing the
Qualified Seller Subordinated Debt and any guarantees of such Qualified Seller
Subordinated Debt. In addition, at the time of issuance of any Qualified Seller
Subordinated Debt, each Credit Party hereby designates the Term Obligations
under this Agreement as “Designated Senior Debt” for the purposes of the
definition of “Designated Senior Debt” (or any comparable definition) contained
in the Qualified Seller Subordinated Debt (or the documentation therefor) and
any guarantees of such Qualified Seller Subordinated Debt.

(b) All incurrences of Loans as permitted under this Agreement are, and when
incurred or issued will be, permitted under (and shall give rise to no breach or
violation of any of) the ABL Credit Agreement, the Unsecured Debt, the Unsecured
Debt Documents, the Additional Secured Term Loan Agreement and the Qualified
Seller Subordinated Debt (and the documentation therefor).

4.25. Reserved.

4.26. Insurance. Schedule 4.26 sets forth a true and complete listing of all
material insurance maintained by the Borrower and its Restricted Subsidiaries as
of the Closing Date, with the amounts insured (and any deductibles) set forth
therein.

4.27. Anti-Terrorism Laws.

(a) Neither the Borrower nor any of its Subsidiaries is in violation (other than
immaterial unknowing or unintentional violations) of any legal requirement
relating to any laws with respect to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) and the Patriot
Act. Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be, is any of
the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.

(b) Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 4.27(a),

 

72



--------------------------------------------------------------------------------

(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

4.28. Use of Proceeds. All proceeds of the Loans issued hereunder will be used
solely for the purposes set forth in Section 2.5.

4.29. Franchises, etc. The Borrower and each of its Restricted Subsidiaries has
all franchises and certificates, free from burdensome restrictions, that are
necessary for the ownership, maintenance and operation of its properties and
assets, except as, individually or in the aggregate, has not had or could not
reasonably be expected to have, a Material Adverse Effect, and neither the
Borrower nor any Restricted Subsidiary is in violation of any thereof that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

Section 5. Affirmative Covenants.

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnities and
similar contingent obligations not then due and payable), such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
all covenants in this Section 5.

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver to
each Lender):

(a) Monthly Reports. Solely during a Dominion Period (as defined in the ABL
Credit Agreement), within thirty days after the end of each of the first two
Fiscal Months of each Fiscal Quarter, which Fiscal Month ended while a Dominion
Period was in effect, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Month and the related consolidated
statements of operations and cash flows of the Borrower and its Subsidiaries for
such Fiscal Month and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Month, in each case setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year in reasonable detail, together with a Financial Officer
Certification;

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal
Quarter ending or about April 30, 2017), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter setting forth in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year, (i) the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, together with a Financial Officer
Certification and a Narrative Report with respect thereto, and (ii) a report
thereon of RSM LLP or other independent certified public accountants of
recognized national standing selected by the Borrower (which report shall be
unqualified as to going concern or like qualification or exception (other than
with respect to, or disclosure or an exception or qualification solely resulting
from, (i) the Term Loan Maturity Date occurring within

 

73



--------------------------------------------------------------------------------

12 months of such audit or any prospective Default under Section 6.8, (ii) any
upcoming maturity date under any Indebtedness of the Borrower and its
Subsidiaries occurring within 12 months of such audit or (iii) any prospective
or actual default of the financial covenant set forth in Section 6.8 hereof or
in the ABL Credit Agreement) and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
pursuant to Sections 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate (which Compliance Certificate shall demonstrate (in reasonable
detail) the Secured Leverage Ratio for the four-Fiscal Quarter period then last
ended);

(e) Statements of Reconciliation.

(i) After Change in Accounting Principles. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited Historical Financial Statements of the Borrower for the Fiscal Year
ended October 29, 2016, the consolidated financial statements of the Borrower
and its Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) Unrestricted Subsidiaries. Together with each set of consolidated financial
statements referred to in Sections 5.1(a), 5.1(b) and 5.1(c), (A) the related
consolidated financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements (it being agreed
that no such consolidated financial statements shall be required to be audited)
and (B) a list identifying each Subsidiary of the Borrower as either a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirming that there is no change in such
information since the later of the Closing Date and the date of the last such
list delivered pursuant to this clause (e)(ii).

(f) Notice of Default. Promptly upon any Authorized Officer of the Borrower or
any other Credit Party obtaining knowledge:

(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to the Borrower with respect thereto;

(ii) that any Person has given any notice to the Borrower or any of its
Restricted Subsidiaries or taken any other action with respect to any event or
condition that constitutes a Default or an Event of Default under Section
8.1(b); or

(iii) of the occurrence of any condition, event or change that has caused or
evidences, or could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect;

 

74



--------------------------------------------------------------------------------

a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Credit
Parties have taken, are taking and propose to take with respect thereto;

(g) Notice of Litigation. Promptly upon any Authorized Officer of the Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat in
writing of, any Adverse Proceeding not previously disclosed in writing (in
reasonable detail) by any Credit Party to the Administrative Agent or (ii) any
material development in any Adverse Proceeding that, in the case of either
preceding clause (i) or (ii) (individually or in the aggregate), has had, or
could be reasonably expected to have, a Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to the Borrower or any of its Restricted Subsidiaries to enable the
Agents and the Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly, and, in any event, within 10 days after, the Borrower
or any of its Restricted Subsidiaries knows or has reason to know of the
occurrence of any ERISA Event (except to the extent that such ERISA Event,
individually or in the aggregate, has not had or could not reasonably be
expected to have a Material Adverse Effect), a written notice specifying the
full details as to the nature of such occurrence, what action the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliates is required to take,
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) upon the Administrative
Agent’s request, copies of (1) any records, documents or other information
required to be furnished by the Borrower, any of its Restricted Subsidiaries or
any ERISA Affiliates to the PBGC with respect to any Pension Plan, (2) any
material notices or communications received by the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate with respect to any Employee
Benefit Plan, or received from any government agency or plan administrator or
sponsor or trustee with respect to any Multiemployer Plan and (3) copies of such
other documents or governmental reports or filings related to any Employee
Benefit Plan, other than a Multiemployer Plan (including without limitation any
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any of its Restricted Subsidiaries with the Department of
Labor or any other governmental agency);

(i) Financial Plan. Within 60 days after the beginning of each Fiscal Year
(commencing with the Fiscal Year ending October 28, 2017), a consolidated plan
and financial forecast (each a “Financial Plan”) for each of the 12 Fiscal
Months of such Fiscal Year prepared in reasonable detail, including (in each
case) a forecasted consolidated balance sheet and forecasted consolidated
statements of operations and cash flows of the Borrower and its Restricted
Subsidiaries for each such Fiscal Month of such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based;

(j) Insurance Report. As soon as practicable and in any event by no later than
10 Business Days after the annual renewal date, a summary report in form and
substance reasonably satisfactory to the Administrative Agent outlining all
material insurance coverage maintained as of the date of such report by the
Borrower and its Restricted Subsidiaries and all material insurance coverage
planned to be maintained by the Borrower and its Restricted Subsidiaries in the
immediately succeeding Fiscal Year;

(k) Notice of Compliance Period or Dominion Period. Promptly (and, in any event,
within three Business Days) upon any Authorized Officer of the Borrower
obtaining knowledge of (i) the commencement of a Compliance Period or Dominion
Period (in each case, as defined in the ABL Credit Agreement), or (ii) the
termination of a Compliance Period or Dominion Period, written notice thereof;

 

75



--------------------------------------------------------------------------------

(l) [Reserved].

(m) [Reserved].

(n) [Reserved].

(o) Information Regarding Collateral. Within 30 days of the occurrence of any of
the following, written notice of any change (i) in any Credit Party’s
organizational name, (ii) in any Credit Party’s identity or organizational
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or organizational
identification number (if any). The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC (or will be made within 30 days of such change) or otherwise that
are required in order for the Collateral Agent (for the benefit of the Term
Secured Parties) to continue at all times following such change to have a valid,
legal and perfected First Priority security interest in all the Term Priority
Collateral and a valid, legal and perfected Second Priority security interest in
all the ABL Priority Collateral, and for the Collateral Agent at all times
following such change to have such valid, legal and perfected security interests
as contemplated in the Collateral Documents. The Borrower and each other Credit
Party also agree promptly to notify the Collateral Agent if any material portion
of the Collateral is damaged or destroyed or taken and of any damage,
destruction or taking resulting in Recovery Event proceeds in excess of
$2,500,000;

(p) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), the Borrower shall deliver to the Collateral Agent an officer’s
certificate executed by an Authorized Officer of the Borrower either confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Closing Date or the date of the then
most recent certificate delivered pursuant to this Section 5.1(p), as
applicable, or identifying such changes;

(q) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(r) Other Information. (i) Promptly upon their becoming available, copies of:

(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Restricted Subsidiary of the Borrower to its security holders
other than the Borrower or another Restricted Subsidiary of the Borrower or to
any holders (or any agent, trustee or other representative thereof) of any
material Indebtedness of the Borrower or any of its Restricted Subsidiaries;

(B) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any of its Restricted
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any Governmental Authority or private regulatory authority; and

(C) such other information and data with respect to the Borrower or any of its
Restricted Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent.

 

76



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically, and if so delivered, shall be deemed to have been delivered on
the date on which such documents are delivered to the Administrative Agent for
posting by the Administrative Agent on any Credit Parties’ behalf on DebtX or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, however, that (x) such Credit
Party shall not be required to deliver paper copies of such documents to the
Administrative Agent or any Lender unless the Administrative Agent or any Lender
shall have specifically requested paper copies and (y) such Credit Party shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the delivery of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Credit Party with any such
request for delivery.

Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s (or Parent’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the Securities and
Exchange Commission; provided further that to the extent such information is in
lieu of information required to be provided under Section 5.1(c), such materials
are accompanied by a report of an independent certified public accountants as
set forth in clause (ii) of such Section 5.1(c).

5.2. Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights,
franchises, licenses and Governmental Authorizations relating to its business;
provided, no Credit Party nor any of its Restricted Subsidiaries shall be
required to preserve any such right, franchise, license or Governmental
Authorization if the loss thereof, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for material sums that have
become due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any material penalty or fine shall
be incurred with respect thereto; provided, no such Tax (or any penalties or
fines accruing with respect thereto) or claim need be paid if it is being
contested in good faith by appropriate proceedings diligently conducted, so long
as (a) adequate reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to, in all material respects, (i) maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Borrower and its Restricted Subsidiaries and (ii) from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.

 

77



--------------------------------------------------------------------------------

5.5. Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case as determined by the Borrower in good faith and in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, each Credit Party
will maintain or cause to be maintained, to the extent required by applicable
law (including any applicable bank regulatory law to the extent a Mortgage is
(or is required to be) given on the respective Flood Hazard Property), flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System. Not later than 90 days after the Closing Date (or
the date any such insurance is obtained, in the case of insurance obtained after
the Closing Date), each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Term Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Term Secured Parties, as the lender loss
payee thereunder and provides for at least 10 days’ prior written notice to the
Collateral Agent of any cancellation of such policy.

5.6. Books and Records; Inspections; Appraisals, etc. Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, keep proper books and
records and accounts with respect to its business and activities (including with
respect to all Inventory and Accounts) in which full, true and correct entries
are maintained which permit the preparation by the Borrower and its Restricted
Subsidiaries of financial statements in accordance with GAAP. Subject to the
limitations set forth in the immediately succeeding sentence, each Credit Party
will, and will cause each of its Restricted Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent or the
Collateral Agent to visit and inspect any of the properties of any Credit Party
and any of its respective Restricted Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested.

5.7. Annual Lender Meeting. The Borrower will, upon the reasonable request of
the Administrative Agent or the Collateral Agent, participate in a meeting (or a
conference call in lieu thereof) of the Administrative Agent and the Lenders
once during each Fiscal Year to be held at the Borrower’s corporate offices (or
at such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed to by the Borrower and the
Administrative Agent.

5.8. Compliance with Laws. Each Credit Party will comply, and will cause each of
its Restricted Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports (including any Phase
I Reports) of any kind or character, whether prepared by personnel of the
Borrower or any of its Restricted Subsidiaries or by independent consultants,
Governmental Authorities or any other Persons, with respect to material
environmental matters at any Facility or with respect to any material
Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws (or any Governmental
Authorization issued thereunder) other than any Release (A) that occurred in the
ordinary course of business and in material compliance with Environmental Law,
or (B) that could not reasonably result in an Environmental Claim that could
reasonably be expected to have a Material Adverse Effect, (2) any remedial
action taken by the Borrower, any of its Restricted Subsidiaries or any other
Person in response to (A) any Hazardous Materials Activities the existence or
occurrence of which could reasonably result in one or more Environmental Claims
having, or reasonably be expecting to have, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, could reasonably result in a Material Adverse Effect, and (3)
the Borrower’s or any of its Restricted Subsidiaries’ discovery of any
occurrence or condition on any Facility or real property adjoining or in the
vicinity of any Facility that could cause such Facility or any part thereof to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

(iii) as soon as reasonably practicable following the sending or receipt thereof
by the Borrower or any of its Restricted Subsidiaries, a copy of any and all
written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, could reasonably result in a Material Adverse
Effect, and (2) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Borrower or
any of its Restricted Subsidiaries may be potentially responsible for any
Hazardous Materials Activity which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; provided that in any
event the Borrower shall deliver to the Administrative Agent all notices
received by the Borrower or any of its Restricted Subsidiaries from any
Governmental Authority under, or pursuant to, CERCLA which identify the Borrower
or any of its Restricted Subsidiaries as potentially responsible parties for
material remediation costs or which otherwise notify the Borrower or any of its
Restricted Subsidiaries of potential material liability under CERCLA;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to (A) expose the
Borrower or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) affect the ability of the Borrower
or any of its Restricted Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (2) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries to modify current operations in a
manner that could reasonably be expected to subject the Borrower or any of its
Restricted Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).

 

79



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities. Each Credit Party will, at its sole cost and
expense, promptly take or cause to be taken, and will cause each of its
Restricted Subsidiaries promptly to take or cause to be taken, any and all
actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Restricted Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (ii) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from any Facility or otherwise related to any
Hazardous Material Activity that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect when such
remediation is either (A) required under any Environmental Law or (B) reasonably
requested by the Administrative Agent in writing, and (iii) make an appropriate
response to any Environmental Claim against such Credit Party or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Environmental Covenants. Each Credit Party will take or cause to be taken,
and will cause each of its Restricted Subsidiaries to take or cause to be taken,
such actions as reasonably necessary to ensure that: (a) all uses and operations
on or of any Facility shall be in compliance with all Environmental Laws and
Governmental Authorizations issued pursuant thereto, except to the extent that
any such non-compliance could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect; (b) they keep or cause all
Facilities to be free and clear of any material Lien imposed pursuant to
Environmental Laws; (c) they conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
(d) there shall be no Releases of Hazardous Materials in, on, under or from any
Facility that could be reasonably likely to result in an Environmental Claim
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (e) there shall be no Hazardous Materials in, on,
or under any Facility, except to the extent that the presence of such Hazardous
Materials could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person after the Closing Date either
(x) becomes a wholly-owned Domestic Subsidiary of the Borrower (other than an
Excluded Subsidiary) or (y) is required to become a Guarantor Subsidiary
pursuant to clause (ii) of the definition thereof, the Borrower will, at its
expense, (a) promptly cause such Domestic Subsidiary to become a Guarantor
Subsidiary hereunder and a Grantor under the Pledge and Security Agreement and
Intercreditor Agreement by executing and delivering to the Administrative Agent
and the Collateral Agent a Counterpart Agreement, (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(g), 3.1(j), 5.14(a)(iii) and 5.17; provided that any action
set forth in Sections 3.1(g)(i) (except with respect to delivery of UCC
financing statements and originals of securities), 3.1(g)(ii), 3.1(g)(v) and
5.17 shall be permitted to be taken within 30 days (subject to extensions in the
reasonable discretion of the Administrative Agent) and that any action set forth
in Section 5.14(a)(iii) shall be permitted to be taken within 90 days (subject
to extensions in the reasonable discretion of the Administrative Agent, in each
case, following the date of such event and (c) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Credit Parties to the Administrative Agent as to such matters set forth

 

80



--------------------------------------------------------------------------------

in this Section 5.10 as the Administrative Agent may reasonably request. In the
event that any Person becomes a Foreign Subsidiary of the Borrower, and the
ownership interests of such Foreign Subsidiary are owned by a Credit Party, such
Credit Party will take all of the actions referred to in Section 3.1(g)
necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of the Term Secured Parties, under the Pledge
and Security Agreement; provided that any action set forth in Sections 3.1(g)(i)
(except with respect to delivery of UCC financing statements and originals of
securities), 3.1(g)(ii) and 3.1(g)(v) shall be permitted to be taken within 30
days (subject to extensions in the reasonable discretion of the Administrative
Agent) following the date of such event; provided, further, that in no event
shall the ownership interests of any Excluded Asset (as defined in the Pledge
and Security Agreement) be pledged. With respect to each such Subsidiary, the
Borrower shall promptly send to the Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrower, and (ii) all of the data required to be set forth in
Schedule 4.2 with respect to all Subsidiaries of the Borrower; provided, such
written notice shall be deemed to supplement Schedule 4.2 for all purposes
hereof. Notwithstanding anything to the contrary contained above in this
Section 5.10 (but subject to Section 5.14), actions required by the applicable
Credit Party to perfect the Collateral Agent’s security interest on behalf of
the Term Secured Parties in any personal property Collateral shall not be
required to be taken by any Credit Party to the extent that (I) the Borrower has
made a reasonable request therefor to the Administrative Agent, (II) the
perfection of such security interest cannot be accomplished by filing a UCC
financing statement, a filing in the U.S. Patent and Trademark Office or the
U.S. Copyright Office and/or delivery of such Collateral to the Collateral
Agent, (III) the Administrative Agent has reasonably determined that the
incremental costs of perfecting the security interest with respect thereto
materially exceeds the practical benefits of the perfected security interest
afforded thereby and (IV) no such steps are being taken to perfect such security
interests in respect of the ABL Loans or the Additional Secured Term Loans.

5.11. [Reserved].

5.12. Use of Proceeds. The Borrower will use the proceeds of the Loans issued
hereunder only as provided in Section 2.5.

5.13. Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request to ensure that the Obligations are guaranteed by the Guarantor
Subsidiaries and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Capital Stock of the Borrower and its
Restricted Subsidiaries (subject to limitations contained in the Credit
Documents) for the purposes of implementing or effectuating the provisions of
this Agreement and the other Credit Documents, or of renewing the rights of the
Term Secured Parties with respect to the Collateral as to which the Collateral
Agent, for the ratable benefit of the Term Secured Parties, has a perfected Lien
pursuant hereto or thereto, including filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby or by the other Credit
Documents.

5.14. Cash Management Systems. (i) Each of Credit Parties will, along with the
Collateral Agent and certain financial institutions selected by the Borrower
(the “Specified Banks”), enter into on or prior to the 90th day after the
Closing Date (as such time may be extended by the Administrative Agent in its
reasonable discretion at the request of the Borrower) and shall thereafter
maintain Control Agreements with respect to all Bank Accounts (other than
Excluded Accounts) maintained or otherwise established, directly or indirectly,
by the Credit Parties.

 

81



--------------------------------------------------------------------------------

(ii) As of the Closing Date, all of the Bank Accounts of Credit Parties
(including Controlled Accounts and Excluded Accounts) and the applicable
Specified Bank therefore are set forth on Schedule 5.14.

(iii) The Borrower will, and will cause each of the other Credit Parties to,
ensure at all times from and after the 90th day after the Closing Date (as such
time may be extended as provided above) that all Bank Accounts (other than
Excluded Accounts), whether existing on the Closing Date or thereafter created
or opened, are subject to Control Agreements.

5.15. [Reserved].

5.16. [Reserved].

5.17. Real Estate Assets. Following the occurrence of a Mortgaged Property
Triggering Event, in order to create in favor of the Collateral Agent, for the
benefit of the Term Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority Lien and security
interest in such Material Real Estate Assets, the Borrower and each applicable
Guarantor Subsidiary shall, as promptly as practicable, but in any event within
seventy-five (75) days (or such longer period as may be agreed to by the
Collateral Agent in its reasonable discretion) of receipt by the Borrower of
written notice of a Mortgaged Property Triggering Event with respect to any
Material Real Estate Assets (provided, that if the Borrower and the other Credit
Parties are diligently working in good faith to delivery the following such time
period shall be extended an additional fifteen (15) days), deliver to the
Collateral Agent, unless otherwise waived by the Collateral Agent:

(i) fully executed and notarized Mortgages and corresponding UCC-1 fixture
filings, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Material Real Estate Asset subject to
a Mortgaged Property Triggering Event (collectively, the “Required Mortgaged
Properties”);

(ii) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) in each state in which a Required Mortgaged Property is
located addressed to the Collateral Agent and the Lenders with respect to the
enforceability and perfection of the Mortgages to be recorded in such state and
other matters customarily included in such opinions, and opinions of counsel for
the Borrower or a Guarantor Subsidiary, as applicable, regarding due
authorization, execution and delivery of the Mortgages, in each case in form and
substance reasonably satisfactory to the Collateral Agent;

(iii) (A) American Land Title Association (“ALTA”) mortgagee title insurance
policies or unconditional commitments therefor issued by one or more title
companies reasonably satisfactory to the Collateral Agent (the “Title Company”)
with respect to each Required Mortgaged Property (each, a “Title Policy” and
collectively, the “Title Policies”), in amounts not less than the fair market
value of each Required Mortgaged Property as reasonably estimated by the
Borrower in good faith and insuring the Collateral Agent that each Mortgage
creates a valid and enforceable second priority mortgage lien on the Required
Mortgaged Property subject thereto subject to Permitted Encumbrances (as defined
in the Mortgages). Each Title Policy shall be in form and substance reasonably
satisfactory to the Collateral Agent and shall include, to the extent available
on a commercially reasonable basis in the applicable jurisdiction, supplemental
endorsements (including endorsements relating to future advances under this
Agreement and the other Credit Documents), usury, first loss, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any

 

82



--------------------------------------------------------------------------------

other matters that the Collateral Agent in its discretion may reasonably
request, including affirmative insurance over any matter and such reinsurance
and/or co-insurance as the Collateral Agent shall reasonably request. No Title
Policy shall include the “standard” title exceptions, the “standard” survey
exception (except where such standard survey exception cannot be removed under
the rules of a particular jurisdiction) or an exception for any mechanics’ lien
(except with respect to the properties set forth on Schedule 5.17(iii) attached
hereto; provided that the Borrower shall exercise commercially reasonable
efforts to remove the exception for any mechanics’ liens). The Borrower and each
applicable Guarantor Subsidiary shall also deliver on or prior to the execution
of a Mortgage with respect to a Required Mortgaged Property, a recent title
report issued by the Title Company with respect to such Required Mortgaged
Property, and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein (to the extent not previously delivered), each in
form and substance reasonably satisfactory to the Collateral Agent and (B)
evidence reasonably satisfactory to the Collateral Agent that such Credit Party
has paid or has made satisfactory arrangements for such payment to the Title
Company or to the appropriate Governmental Authorities all expenses and premiums
of the Title Company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages and filing the fixture filings for each Required Mortgaged Property in
the appropriate real estate records (it being understood that if a mortgage tax
will be owed on the entire amount of the indebtedness evidenced hereby, then, to
the extent permitted by, and in accordance with, applicable law, the amount of
such mortgage tax shall be calculated based on the lesser of (x) the amount of
the indebtedness allocated to the applicable Required Mortgaged Property and
(y) the estimated fair market value of the Required Mortgaged Property at the
time the Mortgage is entered into and determined in a manner reasonably
acceptable to the Collateral Agent and the Borrower, which in the case of
preceding clause (y) will result in a limitation of the indebtedness secured by
the Mortgage to such amount); and has delivered to the Title Company all
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a “gap” indemnification) as reasonably required to
induce the Title Company to issue each Title Policy;

(iv) either (A) a copy of the existing survey of each Required Mortgaged
Property, together with a “no-change” affidavit, if such are acceptable to the
Title Company and sufficient for the Title Company to remove all standard survey
exceptions (except where such standard survey exceptions cannot be removed under
the rules of a particular jurisdiction) from the Title Policy relating to such
Required Mortgaged Property and issue the endorsements required pursuant to the
provisions of preceding clause (iii) or (B) a survey of each Required Mortgaged
Property (and all improvements thereon) (I) prepared by a surveyor or engineer
licensed to perform surveys in the state, commonwealth or applicable
jurisdiction where such Required Mortgaged Property is located, (II) dated not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Required Mortgaged Property, in which event
such survey shall be dated after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than twenty days prior to such date of delivery, (III) certified by the
surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Collateral Agent and the Title Company, (IV) complying in all respects with the
minimum detail requirements of the ALTA as such requirements are in effect on
the date of preparation of such survey, and (V) sufficient for the Title Company
to remove all standard survey exceptions (except where such standard survey
exceptions cannot be removed under the rules of a particular jurisdiction) from
the Title Policy relating to such Required Mortgaged Property and issue the
endorsements required pursuant to the provisions of preceding clause (iii) and
deliver to the Title Company all customary title and survey affidavits or zoning
reports as may be reasonable to cause the Title Company to issue the Title
Policies;

 

83



--------------------------------------------------------------------------------

(v) to the extent reasonably requested by the Collateral Agent, (A) copies of
all leases, licenses or other instruments creating a possessory interest in the
Required Mortgaged Properties and (B) such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the transactions and as are necessary to issue the Title
Policies; provided that obtaining any third party documents under this clause
(B) shall be subject to the exercise of commercially reasonable efforts;

(vi) flood certificates covering each Required Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, certified to the
Collateral Agent in its capacity as such and certifying whether or not each such
Required Mortgaged Property is located in a flood hazard zone by reference to
the applicable FEMA map; and

(vii) to the extent the improvements on a Required Mortgaged Property are
located in a special flood hazard zone, the Borrower and each applicable
Guarantor Subsidiary shall deliver evidence of flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Collateral Agent.

5.18. Designation of Subsidiaries. (a) The board of directors of the Borrower
may at any time designate any Restricted Subsidiary formed or acquired after the
Closing Date as an Unrestricted Subsidiary or designate (or re-designate, as the
case may be) any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation (or re-designation), no
Default or Event of Default shall have occurred and be continuing (including
after giving effect to the reclassification of Investments in, Indebtedness of
and Liens on, the applicable Restricted Subsidiary or Unrestricted Subsidiary),
(ii) after such designation (or re-designation), the Borrower would be in pro
forma compliance with the financial covenant set forth in Section 6.8, (iii) any
Restricted Subsidiary previously designated as an Unrestricted Subsidiary may
not be re-designated as an Unrestricted Subsidiary, (iv) the status of any such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary shall at all
times be the same under this Agreement, the ABL Loan Documents, the Additional
Secured Term Loan Documents, the Unsecured Debt Documents and the documents
governing any Qualified Seller Subordinated Debt (and, in each case, any
Permitted Refinancing in respect thereof), (v) no Unrestricted Subsidiary shall
at any time own any Capital Stock of the Borrower or its Restricted
Subsidiaries, (vi) no Unrestricted Subsidiary shall at any time hold any
Indebtedness of, or any Lien on any property or assets of, the Borrower or any
of its Restricted Subsidiaries, (vii) no Unrestricted Subsidiary at any time
shall have any Indebtedness other than Non-Recourse Debt, (viii) neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Capital Stock of any Unrestricted
Subsidiary or (y) to maintain or preserve such Unrestricted Subsidiary’s
financial condition or to cause such Unrestricted Subsidiary to achieve any
specific levels of operating results. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value as
determined by the board of directors of the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute, at the time of designation, the incurrence of any Indebtedness or
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined by the board of directors
of the Borrower in good faith at the date of such designation of the Borrower’s
or its Subsidiary’s (as applicable) Investment in such Subsidiary. The
re-designation of any Unrestricted

 

84



--------------------------------------------------------------------------------

Subsidiary as a Restricted Subsidiary shall be deemed to be the creation of a
Restricted Subsidiary for purposes of Section 5.10, and such re-designated
Restricted Subsidiary shall be required to comply with the provisions set forth
therein (to the extent applicable).

(b) Any designation (or re-designation, as the case may be) of a Subsidiary of
the Borrower as an Unrestricted Subsidiary will be evidenced to the
Administrative Agent by delivery of a certificate from an Authorized Officer of
the Borrower to the Administrative Agent (i) attaching a certified copy of a
resolution of the board of directors of the Borrower giving effect to such
designation, (ii) certifying that such designation (or re-designation, as the
case may be) complies with the provisions of this Section 5.18 and was permitted
by this Agreement, including Sections 6.1, 6.2 and 6.7, as applicable, and
(iii) demonstrating in reasonable detail the calculations required by preceding
clause (a).

Section 6. Negative Covenants.

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnities and
similar contingent obligations not then due and payable), each such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Credit Party owing to any other Credit Party; provided,
all such Indebtedness shall be unsecured and subordinated in right of payment to
the payment in full of the Term Obligations pursuant to the terms of an
intercompany subordination agreement that is reasonably satisfactory to the
Administrative Agent;

(c) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from (i) agreements providing for indemnification, adjustment of
purchase price, earnouts or similar obligations, or (ii) guarantees or letters
of credit, surety bonds or performance bonds securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to such agreements, in
connection with any transaction not expressly prohibited by this Agreement;

(d) Indebtedness which may be deemed to exist pursuant to any completion
guarantees, performance bonds, surety bonds, bonds securing the performance of
statutory obligations, appeal bonds or similar obligations (in each case,
exclusive of obligations for the payment of borrowed money) incurred in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries;

(e) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
to a bank or other financial institution in respect of customary netting
services and overdraft protections, cash management services and otherwise in
connection with deposit accounts maintained for Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and in respect of
other banking products or services requested by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(f) Indebtedness of the Borrower to finance the repurchase price of the
Borrower’s Capital Stock from current or former employees, officers or
directors, members of management and consultants or any of their respective
estates, heirs, family members, spouse or former spouse, domestic

 

85



--------------------------------------------------------------------------------

partner or former domestic partner of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding; provided such Indebtedness is unsecured, not guaranteed by any
Restricted Subsidiary of the Borrower and subordinated to the Term Obligations
on terms and conditions reasonably acceptable to the Administrative Agent;

(g) (i) subject to the limitations set forth in Section 6.7(j), guarantees by
the Borrower and any Guarantor Subsidiary of Indebtedness of (x) the Borrower or
any Guarantor Subsidiary, in each case with respect to Indebtedness otherwise
permitted to be incurred by the Borrower or any Guarantor Subsidiary pursuant to
this Section 6.1, and (y) any Restricted Subsidiary of the Borrower that is not
a Credit Party, in each case with respect to Indebtedness otherwise permitted to
be incurred by any Restricted Subsidiary of the Borrower that is not a Credit
Party pursuant to this Section 6.1 (unless, in either such case, such
Indebtedness is not otherwise permitted to be guaranteed by this Agreement),
provided that if any such Indebtedness is subordinated, such guarantees shall
also be subordinated to the same extent and (ii) guarantees by Restricted
Subsidiaries of the Borrower that are not Credit Parties of Indebtedness of any
other Restricted Subsidiaries of the Borrower that are not Credit Parties, in
each case with respect to Indebtedness otherwise permitted to be incurred by
such Restricted Subsidiaries of the Borrower that are not Credit Parties under
this Agreement;

(h) Existing Indebtedness described in Schedule 6.1 (as reduced by any permanent
repayments of principal thereof made after the Closing Date), but not any
extensions, renewals, refinancings or replacements of such Indebtedness except
for Permitted Refinancings and extensions of any such Indebtedness;

(i) Indebtedness of the Borrower or any of its Restricted Subsidiaries with
respect to (x) Capital Leases, (y) purchase money Indebtedness and (z) Permitted
Refinancings of the foregoing; provided, that (I) the aggregate principal amount
of all Indebtedness permitted by this clause (i) shall not exceed the greater of
$50,000,000 and 5.0% of Total Assets at any one time outstanding and (II) to the
extent that any such Indebtedness is secured, such liens are otherwise incurred
in accordance with Section 6.2(m);

(j) the ABL Loans in an aggregate principal amount not to exceed $385,000,000
plus 110% of the aggregate principal amount of any incremental facility made
available under Section 2.23 of the ABL Credit Agreement as in effect on the
Closing Date, and any Permitted Refinancing thereof;

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries under
Hedging Agreements or any Commodities Agreement entered into for the purpose of
hedging risks associated with the Borrower’s and its Restricted Subsidiaries’
operations, provided that no such Hedging Agreement or Commodities Agreement
shall be entered into for speculative purposes;

(l) Indebtedness of Foreign Restricted Subsidiaries of the Borrower consisting
of local lines of credit incurred in the ordinary course of business of such
Foreign Restricted Subsidiaries in an aggregate principal amount not to exceed
at any time the U.S. dollar equivalent of the greater of $20,000,000 and 2.0% of
Total Assets;

(m) (i) Indebtedness of Restricted Subsidiaries of the Borrower that are not
Credit Parties owing to other Restricted Subsidiaries of the Borrower that are
not Credit Parties, (ii) Indebtedness of any Restricted Subsidiary of the
Borrower that is not a Credit Party owing to the Borrower or any Guarantor
Subsidiary to the extent permitted by Section 6.7(j), and (iii) Indebtedness of
the Borrower or any Guarantor Subsidiary owing to any Restricted Subsidiary of
the Borrower that is not a Credit Party, so long as in the case of preceding
clause (iii), all such Indebtedness shall be unsecured and subordinated

 

86



--------------------------------------------------------------------------------

in right of payment to the payment in full of the Term Obligations pursuant to
the terms of the applicable promissory notes or an intercompany subordination
agreement that, in any such case, is reasonably satisfactory to the
Administrative Agent;

(n) (i) Indebtedness assumed in Permitted Acquisitions (including any Permitted
Refinancings thereof) not exceed the greater of $50,000,000 and 5.0% of Total
Assets in the aggregate at any time outstanding, provided that (x) any such
assumed Indebtedness was not incurred in connection with, or anticipation or
contemplation of, such Permitted Acquisition and (y) any such Indebtedness does
not constitute debt for borrowed money, it being understood and agreed that
purchase money Indebtedness and Capital Leases shall not constitute debt for
borrowed money for purposes of this clause (y) and (ii) to the extent
constituting Indebtedness, Earn-Out Obligations of the Borrower or any of its
Restricted Subsidiaries;

(o) other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed at any time the greater of
$25,000,000 and 2.5% of Total Assets;

(p) unsecured debt securities (or unsecured institutional term loans) of the
Borrower (“Unsecured Debt”); provided, that (i)(A) the terms of such Unsecured
Debt shall not contain any cross-default provisions (other than for material
non-payment at final maturity (or otherwise substantially the same as set forth
in this Agreement)), but may include a cross-acceleration provision, (B) the
Unsecured Debt shall not be guaranteed by any Restricted Subsidiary of the
Borrower other than a Guarantor Subsidiary, (C) no portion of the principal of
the Unsecured Debt shall be scheduled to be redeemed, repurchased or otherwise
repaid or prepaid (other than as a result of a change of control, customary
offers upon asset sales, acceleration, AHYDO Catch-Up Payments or such other
provision as shall be customary for comparable high-yield debt securities and
institutional term loans) prior to the one year anniversary of the latest Term
Loan Maturity Date then in effect and (D) the Unsecured Debt, and the terms
thereof, shall (x) be customary for unsecured high yield debt securities or
institutional term loans for similar issuers and (y) shall not include any
financial performance “maintenance” covenants (whether stated as a covenant,
default or otherwise), although “incurrence-based” financial tests may be
included and (ii) after giving effect to the incurrence of such Indebtedness
represented thereby, (I) the Secured Leverage Ratio calculated as of the last
day of the most recently ended Fiscal Quarter, determined on a pro forma basis
giving effect to the incurrence of such Unsecured Debt, shall be no greater than
the lesser of (x) 3.75:1.00 and (y) 0.25 less than the Secured Leverage Ratio
then in effect pursuant to Section 6.8, (II) the Total Leverage Ratio calculated
as of the last day of the most recently ended Fiscal Quarter, determined on a
pro forma basis giving effect to the incurrence of such Unsecured Debt, shall be
no greater than 4.50:1.00 and (III) no Default or Event of Default shall exist
or would result therefrom, and any Permitted Refinancings thereof;

(q) secured debt securities of the Borrower (or secured institutional term loans
related thereto) (“Additional Secured Term Loans”); provided, that (i)(A) the
terms of such Additional Secured Term Loans shall not contain any cross-default
provisions (other than for material non-payment at final maturity (or otherwise
substantially the same as set forth in this Agreement)), but may include a
cross-acceleration provision, (B) the terms of the Additional Secured Term Loans
shall not contain any financial maintenance covenants (or other than those that
are substantially the same as those set forth in this Agreement), (C) the
Additional Secured Term Loans shall not be secured by any asset of the Borrower
or any of its Restricted Subsidiaries other than Collateral of the Borrower and
any Guarantor Subsidiary (but otherwise subject to the Intercreditor Agreement)
and shall not be guaranteed by any Restricted Subsidiary of the Borrower other
than a Guarantor Subsidiary, (D) the final maturity date of any Additional
Secured Term Loan shall not be earlier than the latest Term Loan Maturity Date
then in effect, (E) the Collateral Agent and Additional Secured Term Loan
Collateral Agent shall have entered

 

87



--------------------------------------------------------------------------------

into an intercreditor agreement (the “Pari Passu Lien Intercreditor Agreement”)
in form and substance satisfactory to the Collateral Agent and (F) the terms of
such Additional Secured Term Loans (other than as provided in preceding clauses
(A) through (D)) shall be customary for secured term loans for similar issuers
based on then prevailing market conditions and (ii) after giving effect to the
incurrence of such Indebtedness represented thereby, the Secured Leverage Ratio
calculated as of the last day of the most recently ended Fiscal Quarter,
determined on a pro forma basis giving effect to the incurrence of such secured
Indebtedness, shall be no greater than lesser of (x) 3.50:1.00 and (y) 0.50 less
than the Secured Leverage Ratio then in effect pursuant to Section 6.8 and
(II) no Default or Event of Default shall exist or would result therefrom, and
any Permitted Refinancings thereof;

(r) guarantees and other obligations in respect of Indebtedness and other
obligations of Dealers (or customers of the Borrower or Dealers), when taken
together with all Investments made pursuant to Section 6.7(t) that are at the
time outstanding, not to exceed the greater of $50,000,000 and 5.0% of Total
Assets;

(s) Indebtedness in respect of any bankers’ acceptance, bank guarantee, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business and not supporting other Indebtedness in an aggregate amount
at any time outstanding not to exceed the greater of $25,000,000 and 2.5% of
Total Assets;

(t) obligations under incentive, non-compete, consulting, deferred compensation
or other similar arrangements incurred by the Borrower or its Restricted
Subsidiaries in the ordinary course of business;

(u) Indebtedness incurred in connection with the financing of insurance
premiums;

(v) Indebtedness owed to (including obligations in respect of letters of credit,
bank guarantees or similar instruments for the benefit of) any Person providing
workers’ compensation, securing unemployment insurance, other social security
laws or regulation or similar obligations or legislation securing unemployment
insurance, health, disability or other employee benefits, or property, casualty
or liability insurance, self-insurance or other similar obligations or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, or letters of credit in the nature of a security deposit
(or similar deposit or security) given to a lessor under an operating lease of
real property under which such Person is lessee;

(w) to the extent constituting Indebtedness, customary deposits and advance
payments (including progress premiums) received in the ordinary course of
business;

(x) with respect to the Borrower only, Qualified Seller Subordinated Debt issued
solely as consideration for Permitted Acquisitions, provided that, other than
with respect to any additional principal amounts resulting from the accrual of
pay-in-kind interest or accretion of original issue discount, no Default or
Event of Default shall exist or would result therefrom, and any Permitted
Refinancings thereof.

For purposes of determining compliance with this Section 6.1: (i) in the event
that an item of Indebtedness (or portion thereof) meets the criteria of more
than one of the categories of permitted Indebtedness described above, the
Borrower, in its sole discretion, will classify and may reclassify such item of
Indebtedness (or portion thereof) and will only be required to include the
amount and type of such Indebtedness in one of the above clauses; and (ii) at
the time of incurrence or issuance or at the time of any reclassification, the
Borrower will be entitled to divide and classify (or reclassify) an item of
Indebtedness in more than one of the types of Indebtedness described in this
Section 6.1.

 

88



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.1.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (real or personal,
tangible or intangible) of any kind (including any document or instrument in
respect of goods or accounts receivable) of the Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except:

(a) (w) Liens in favor of the Collateral Agent for the benefit of the Term
Secured Parties granted pursuant to any Credit Document, (x) Liens on Collateral
in favor of the ABL Collateral Agent for the benefit of the ABL Secured Parties
granted pursuant to any ABL Loan Documents, as in effect on the Closing Date and
as amended, supplemented or modified from time to time in accordance with the
terms of the Intercreditor Agreement, and (y) Liens on Collateral in favor of
the Additional Secured Term Loan Collateral Agent for the benefit of the
Additional Secured Term Loan Secured Parties granted pursuant to the Additional
Secured Term Loan and related collateral documents, as in effect at the time of
the issuance of such Additional Secured Term Loans and as amended, supplemented
or modified from time to time in accordance with the terms of the Intercreditor
Agreement or the Pari Passu Lien Intercreditor Agreement, provided that, in the
case of preceding sub-clauses (x) and (y), any such Liens and the rights and
remedies with respect thereto are at all times subject to the Intercreditor
Agreement and in the case of sub-clause (y), if applicable, the Pari Passu Lien
Intercreditor Agreement;

(b) inchoate Liens for Taxes not then due or, if due, if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, which proceedings have
the effect of preventing, staying or postponing the forfeiture or sale of the
property or assets subject to such Lien and so long as such adequate reserves or
other appropriate and adequate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(c) statutory Liens of landlords (or contract Liens of landlords entered into in
the ordinary course and for which there is no default by any Credit Party or any
Restricted Subsidiary), banks (and rights of set-off), carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law
(other than any such Lien imposed pursuant to Section 430(k) or 436(f) of the
Code or by ERISA), in each case incurred in the ordinary course of business (and
which do not secure Indebtedness for borrowed money) (i) for amounts not yet
overdue or (ii) for amounts that are overdue and that are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to such
statutory or contractual Lien and so long as such adequate reserves or other
appropriate and adequate provisions, if any, as shall be required by GAAP shall
have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, employment or unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (in each
case, exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

89



--------------------------------------------------------------------------------

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries and do not materially
interfere with the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and any restriction, lien or encumbrance that the
interest or title of such lessor or sublessor may be subject to;

(g) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder, provided that the aggregate amount of
all cash subject to all Liens permitted by this Section 6.2(g) shall not at any
time exceed $10,000,000;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case not securing Indebtedness and not materially interfering with the conduct
of the business of the Borrower and its Restricted Subsidiaries taken as a
whole;

(k) (i) licenses of copyrights, patents, trademarks and other intellectual
property rights granted by the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of the Borrower or such Restricted
Subsidiary; provided that such licenses do not prevent the granting of any Liens
on such assets pursuant to the terms of the Pledge and Security Agreement or any
other Collateral Document, and (ii) leases or subleases entered into by the
Borrower or any of its Restricted Subsidiaries, as lessor lessee, in respect of
property which is not fundamental to the operation of the business in the
ordinary course of business;

(l) Liens (i) described in Schedule 6.2 or (ii) with respect to Real Estate
Assets described on a Title Policy delivered pursuant to Section 5.17(iii);

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(i); provided,
(i) in the case of sub-clause (x) thereof (or sub-clause (z) thereof with
respect thereto), such Liens only serve to secure the payment of Indebtedness
arising under such Capital Leases and the Lien encumbering the asset giving rise
to the obligations in respect thereof does not encumber any other asset of the
Borrower or any of its Restricted Subsidiaries, and (ii) in the case of
sub-clause (y) thereof (or sub-clause (z) thereof with respect thereto), any
such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness and such Lien shall have been placed on such acquired asset at the
time of the acquisition thereof by the Borrower or such Restricted Subsidiary or
within 120 days thereafter to secure Indebtedness incurred to pay (or reimburse)
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such asset;

 

90



--------------------------------------------------------------------------------

(n) Liens securing Indebtedness of Foreign Restricted Subsidiaries permitted
pursuant to Section 6.1(l), provided that such Liens only attach to the assets
of Foreign Restricted Subsidiaries;

(o) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary of the Borrower in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition (together with any after-acquired property of the same type of such
Restricted Subsidiary to the extent that the terms of any such existing security
arrangements provide for the same, but determined without giving effect to the
merger of any such Restricted Subsidiary with and into the Borrower or any of
its other Restricted Subsidiaries), provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 6.1(n), (y) such Liens
are not incurred in connection with, or in contemplation or anticipation of,
such Permitted Acquisition and (z) such Liens do not attach to the Term Priority
Collateral;

(p) Liens securing judgments for the payment of money in respect of which the
Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings (except to the extent giving rise to an Event of Default under
Section 8.1(h));

(q) Liens that are contractual rights of setoff on cash deposits, in each case
granted in the ordinary course of business in favor of a bank or other financial
institution with which the applicable accounts are maintained, and (i) relating
to the establishment of depository relations by the Borrower and/or any of its
Restricted Subsidiaries not given in connection with the issuance or incurrence
of Indebtedness or (ii) pertaining to pooled deposit and/or sweep accounts of
the Borrower and/or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries; provided, in either case such
Liens only secure amounts owing to such bank or other financial institution with
respect to the foregoing arrangements;

(r) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of trade, commercial and documentary letters of credit;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(t) Liens securing obligations in respect of letters of credit, bankers’
acceptances, bank guarantees and similar instruments permitted under Section
6.1(s);

(u) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business secure liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers;

(v) (i) Liens on Securities in Joint Ventures or Unrestricted Subsidiaries
securing obligations of such joint ventures (or of the Borrower or any
Restricted Subsidiary for any joint venture partner) or Unrestricted
Subsidiaries and (ii) customary rights of first refusal and tag, drag, put, call
and similar rights in joint venture agreements or similar agreements; and

(w) other Liens on assets of the Borrower or any of its Restricted Subsidiaries
securing Indebtedness; provided that (i) such Liens shall not be on any fee
owned Real Estate Asset of a Credit Party and (ii) the aggregate amount of the
Indebtedness and other obligations secured thereby, does not, in either case,
exceed the greater of $40,000,000 and 4.0% of Total Assets at any time.

 

91



--------------------------------------------------------------------------------

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

For purposes of determining compliance with this Section 6.2, (x) a Lien need
not be incurred solely by reference to one clause under this Section 6.2 but may
be incurred under any combination of such clauses (including in part under one
such clause and in part under any other such clause) and (y) in the event that a
Lien (or any portion thereof) meets the criteria of one or more of such clause,
the Borrower shall, in its sole discretion, classify or reclassify such Lien (or
any portion thereof) in any manner that complies with this Section 6.2.

6.3. Equitable Lien. If any Credit Party or any of its Restricted Subsidiaries
shall incur, create or assume, directly or indirectly, any Lien upon any of its
properties or assets (a) of a kind or nature comparable to the ABL Priority
Collateral, whether now owned or hereafter acquired, other than Permitted Liens,
it shall make or cause to be made effective provisions whereby the Term
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness (other than the ABL Loans which shall retain a First Priority
Lien on such properties or assets) secured thereby as long as any such
Indebtedness shall be so secured and (b) of a kind or nature comparable to the
Term Priority Collateral, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provisions whereby
the Term Obligations will be secured by such Lien equally and ratably with any
and all other Indebtedness (other than the ABL Loans, which shall retain a
Second Priority Lien on such properties or assets) secured thereby as long as
any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by the Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

6.4. No Further Negative Pledges and Other Restrictions. No Credit Party shall,
nor shall any Credit Party permit any of its Restricted Subsidiaries to, enter
into any agreement prohibiting, directly or indirectly, the incurrence, creation
or assumption of any Lien upon any properties or assets of the Borrower or any
of its Restricted Subsidiaries, whether now owned or hereafter acquired, except
with respect to:

(a) applicable law;

(b) this Agreement and the other Credit Documents;

(c) (i) the ABL Loan Documents provided that such restrictions are no less
favorable to the holders of the ABL Loans in any material respects than those
contained in the ABL Credit Agreement or (ii) any document evidencing the
Additional Secured Term Loans provided that such restrictions are no less
favorable to the holders of the Additional Secured Term Loan in any material
respects than those contained in the Additional Secured Term Loan Documents;

(d) restrictions on cash and other deposits of customers of the Borrower and its
Restricted Subsidiaries under contracts entered into in the ordinary course of
business;

 

92



--------------------------------------------------------------------------------

(e) restrictions contained in agreements with respect to Indebtedness incurred
by Restricted Subsidiaries of the Borrower that are not Credit Parties in
accordance with this Agreement (provided that such restrictions are limited to
the property or assets of such Restricted Subsidiary and its Restricted
Subsidiaries);

(f) restrictions contained in the Unsecured Debt Documents provided that such
restrictions are no less favorable to the Lenders in any material respect than
those contained in comparable high yield senior unsecured debt securities for
similar issuers;

(g) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements (in each case, in which the Borrower or any of its Restricted
Subsidiaries has any leasehold interest or is the licensee, as the case may be)
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be);

(h) specific property subject to Liens permitted to be incurred under
Section 6.2 and restrictions in the agreements relating thereto that limit the
right of the Borrower or any of its Restricted Subsidiaries to dispose of or
transfer the assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements;

(j) any encumbrance or restriction in connection with an acquisition of
property, so long as such encumbrance or restriction relates solely to the
property so acquired and was not created in connection with, or in contemplation
or anticipation of, such acquisition;

(k) restrictions imposed by customary provisions in joint venture agreements,
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements (in each case,
in which the Borrower or any of its Restricted Subsidiaries is a partner,
limited liability member, joint venture party or similar principal interested
party, as the case may be) that restrict the transfer of ownership interests in
such partnership, limited liability company, joint venture or similar Person;
and

(l) restrictions contained in agreements existing at the time any Person becomes
a Restricted Subsidiary of the Borrower pursuant to a Permitted Acquisition, so
long as such agreement was not entered in connection with, or in contemplation
or anticipation of, such Person becoming a Restricted Subsidiary.

6.5. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any Restricted
Junior Payment (or any sum therefor) except that:

(a) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may purchase or redeem
Capital Stock of the Borrower or Parent (including, in each case, related stock
appreciation rights or similar securities) held by then present or former
directors, officers or employees of the Borrower or Parent or any of its
Restricted Subsidiaries or by any Pension Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Pension Plan or any other agreement under which such shares of stock or

 

93



--------------------------------------------------------------------------------

related rights were issued; provided that the aggregate amount of such purchases
or redemptions under this clause (a) shall not exceed (x) $10,000,000 in any
Fiscal Year plus the unused portion of such amount from the immediately
preceding Fiscal Year and (y) $40,000,000 in the aggregate; provided further,
that the Borrower may carry over and make in the two immediately subsequent
Fiscal Years, in addition to the amounts permitted for such Fiscal Year, the
amount of such repurchases, redemptions or other acquisitions or retirements for
value permitted to have been made but not made in the two immediately preceding
Fiscal Years;

(b) so long as no Default under Section 8.1(a), 8.1(f) or 8.1(g) or Event of
Default shall exist or be caused thereby, the Borrower may pay expenses and
other amounts due to the Sponsor as set forth in the Shareholders Agreement;
provided that (i) such expenses and other amounts accrue during such Fiscal Year
and are not payable in advance and (ii) any expenses and other amounts payable
which are not paid to the Sponsor as a result of the occurrence and continuation
of a Default under Section 8.1(a), 8.1(f) or 8.1(g) or an Event of Default may
subsequently be paid in full at such time as no such Default or Event of Default
shall then be continuing (or would be caused thereby);

(c) (x) any Restricted Subsidiary of the Borrower may pay cash dividends or
other cash distributions to the Borrower or any wholly-owned Restricted
Subsidiary of the Borrower which is its parent company and (y) any
non-wholly-owned Restricted Subsidiary of the Borrower may pay cash dividends or
other cash distributions to its equity holders generally so long as the Borrower
or its Restricted Subsidiary which owns the equity interest in the Restricted
Subsidiary paying such dividend or distribution receives at least its
proportionate share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividend or distribution);

(d) the Borrower may pay regularly scheduled dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock and/or shares of common
Capital Stock of the Borrower (but not in cash); provided that in lieu of
issuing additional shares of such Qualified Preferred Stock and/or common
Capital Stock of the Borrower as dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Preferred Stock in respect of
which such dividends have accrued;

(e) the Borrower may pay all interest on any Qualified Seller Subordinated Debt
solely through the issuance of additional Qualified Seller Subordinated Debt of
such Credit Party, common Capital Stock of the Borrower, Qualified Preferred
Stock of the Borrower or through the accretion of any original issue discount or
any combination of the foregoing; provided, however, so long as no Default or
Event of Default then exists or would result therefrom and such payment
otherwise would be permitted to be paid at such time by the subordination
provisions of such Qualified Seller Subordinated Debt, the Borrower may pay such
interest in cash;

(f) the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments so long as (i) no Event of Default then exists or would result
therefrom, (ii) the aggregate amount of all Restricted Junior Payments made
pursuant to this clause (f) shall not exceed the Net Equity Proceeds Amount at
such time and (iii) such Restricted Junior Payments are made substantially
contemporaneously with the receipt of the respective Net Equity Proceeds;

(g) so long as no Specified Event of Default has occurred and is continuing,
following any public offering of the Borrower’s common stock pursuant to an
effective registration statement filed with the United States Securities and
Exchange Commission (including the initial public offering of the Borrower), the
Borrower and its Restricted Subsidiaries may make Restricted Junior Payments in
an amount up to 6.0% per annum of the net cash proceeds received by the Borrower
from such public offerings (including the initial public offering of the
Borrower);

 

94



--------------------------------------------------------------------------------

(h) the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments deemed to occur upon the exercise of stock options or warrants if such
Securities represent a portion of the exercise price of such option or warrant;

(i) the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments to purchase or redeem fractional shares (or cash payments in lieu
thereof) of Securities in connection with the exercise of warrants, options,
other rights to acquire Securities or other securities convertible or
exchangeable for Securities;

(j) the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments in respect of withholding or similar Taxes payable by any future,
present or former officers, directors, employees, members of management or
consultants of Parent or the Borrower or any of its Restricted Subsidiaries (or
the estate, hers, family members, spouse or former spouse, domestic partner or
former domestic partner and any repurchases of Securities in consideration of
such payments including demand repurchases in connection with the exercise of
stock options;

(k) the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments within 60 days after the date of declaration thereof, if at the date of
declaration, such Restricted Junior Payment would have complied with the
provisions of this Agreement; and

(l) so long as the Cumulative Credit Conditions are satisfied both before and
after making any Restricted Junior Payment in reliance on this Section 6.5(l),
the Borrower and its Restricted Subsidiaries may make additional Restricted
Junior Payments not otherwise permitted under this Section 6.5 in an aggregate
amount not to exceed the Cumulative Credit immediately prior to the time of the
making of such Restricted Junior Payment.

6.6. Restrictions on Subsidiary Distributions. Except as provided (x) in this
Agreement, (y) in the ABL Credit Agreement, any Additional Secured Term Loan
Agreement or any Unsecured Debt Documents, or (z) with respect to encumbrances
or restrictions on the ability of any Foreign Restricted Subsidiary of the
Borrower only, in any documentation evidencing the local lines of credit of
Foreign Restricted Subsidiaries expressly permitted by Section 6.1(l), no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary of the Borrower to:

(a) pay dividends or make any other distributions on any of such Restricted
Subsidiary’s Capital Stock owned by the Borrower or any other Restricted
Subsidiary of the Borrower;

(b) repay or prepay any Indebtedness owed by such Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary of the Borrower;

(c) make loans or advances to the Borrower or any other Restricted Subsidiary of
the Borrower; or

(d) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary of the Borrower; other than restrictions:

(i) in agreements evidencing Indebtedness permitted by Section 6.1(i) that
impose restrictions on the property so acquired or leased;

 

95



--------------------------------------------------------------------------------

(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements (in each case, in which the Borrower or any of its Restricted
Subsidiaries has a leasehold interest, is a licensee, is a joint venture party
or is a similar principal interested party, as the case may be) entered into in
the ordinary course of business;

(iii) that are or were created by virtue of any transfer of, or any agreement to
transfer or put option or equivalent disposal right with respect to any sale or
other disposition of, property, assets or Capital Stock of Restricted
Subsidiaries of the Borrower not otherwise prohibited under this Agreement;
provided that such restrictions are not applicable to any property, assets or
Capital Stock other than the property, assets or Capital Stock of the respective
Restricted Subsidiary;

(iv) in any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with, or in contemplation or anticipation of,
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by Section 6.1 to be incurred;

(v) in any agreement for the sale or other disposition of a Restricted
Subsidiary permitted by Section 6.9 that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;

(vi) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

(vii) on the ability of any Guarantor Subsidiary, any Foreign Restricted
Subsidiary or, provided that such encumbrances or restrictions will not
materially affect the Borrower’s ability to make anticipated payments on any
Loans (as determined in good faith by the board of directors of the Borrower),
any Domestic Restricted Subsidiary that is not a Guarantor Subsidiary, to make
dividends or other distributions resulting from the operation of payment
defaults and reasonable financial covenants contained in documentation governing
Indebtedness of such Guarantor Subsidiary, Foreign Restricted Subsidiary or
Domestic Restricted Subsidiary permitted to be incurred under this Agreement;
and

(viii) that are otherwise permitted by Section 6.4.

6.7. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Restricted Subsidiary or Joint
Venture, except:

(a) Investments in cash and Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Restricted
Subsidiary and (ii) cash equity Investments made after the Closing Date in any
Credit Party by any other Credit Party;

 

96



--------------------------------------------------------------------------------

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors, (ii) consisting
of deposits, prepayments and other credits to suppliers or customers made in the
ordinary course of business of the Borrower and its Restricted Subsidiaries and
(iii) in any Securities received in satisfaction or partial satisfaction in
connection with defaulted receivables;

(d) intercompany loans, advances and guarantees to the extent permitted under
Section 6.1;

(e) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures constituting Permitted Acquisitions);

(f) loans and advances to directors, officers, independent contractors and
employees of the Borrower and its Restricted Subsidiaries (i) made in the
ordinary course of business in connection with the relocation of such directors,
officers, independent contractors or employees, (ii) made in the ordinary course
of business of the Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed at any one time outstanding $1,000,000 or
(iii) to finance the purchase by such person of Capital Stock of the Borrower
(or any parent company thereof) or any of its Restricted Subsidiaries; provided
that the aggregate amount of loans or advances made pursuant to this clause
(iii) shall not exceed $1,000,000 in any Fiscal Year;

(g) (i) Investments to the extent constituting Permitted Acquisitions and
(ii) Investments then held by any Person acquired in a Permitted Acquisition to
the extent that such Investments were not made in contemplation or anticipation
of, or in connection with, such Permitted Acquisition;

(h) Investments described in Schedule 6.7(h);

(i) so long as no Default or Event of Default then exists or would result
therefrom, other Investments by the Borrower and its Restricted Subsidiaries in
an aggregate amount not to exceed at any time outstanding the greater of
$30,000,000 and 2.0% of Total Assets;

(j) (x) so long as no Default or Event of Default then exists or would result
therefrom, Investments (including guaranties) by the Borrower or any Guarantor
Subsidiary in Restricted Subsidiaries of the Borrower that are not Credit
Parties in an aggregate amount not to exceed at any time outstanding the greater
of $37,500,000 and 3.75% of Total Assets, (y) Investments (including guaranties)
in Restricted Subsidiaries of the Borrower that are not Credit Parties by other
Restricted Subsidiaries of the Borrower that are not Credit Parties and
(z) subject to Section 6.1(m)(iii) in the case of intercompany loans or
advances, Investments (including guaranties) in the Borrower or any Guarantor
Subsidiary by any Restricted Subsidiary of the Borrower that is not a Credit
Party;

(k) Investments received in lieu of cash in connection with sales and other
dispositions of assets (including sales or other dispositions of obsolete,
damaged or uneconomic inventory, but excluding sales or other dispositions of
other inventory whether or not in the ordinary course of business), including
Asset Sales expressly permitted by Section 6.9;

(l) Investments to the extent constituting Restricted Junior Payments permitted
under Section 6.5;

(m) notes from employees of the Borrower and its Restricted Subsidiaries in
connection with such employees’ acquisition of shares of Capital Stock of the
Borrower so long as no cash is actually advanced by the Borrower or any of its
Restricted Subsidiaries in connection with the acquisition of such Capital
Stock;

 

97



--------------------------------------------------------------------------------

(n) Investments consisting of Hedging Agreements permitted hereunder;

(o) Investments consisting of the contribution of Capital Stock of a Restricted
Subsidiary of the Borrower that is not a Credit Party to any other Restricted
Subsidiary of the Borrower that is not a Credit Party in exchange for
Indebtedness (to the extent otherwise permitted under Section 6.1) or Capital
Stock of such other Restricted Subsidiary, or any combination thereof;

(p) the Borrower and its Restricted Subsidiaries may make Investments so long as
(i) no Event of Default then exists or would result therefrom, (ii) the
aggregate amount of all Investments made pursuant to this clause (p) shall not
exceed the Net Equity Proceeds Amount at such time and (iii) such Investments
are made substantially contemporaneously with the receipt of the respective Net
Equity Proceeds;

(q) loans to Dealers outstanding on the Closing Date and set forth in
Schedule 6.7(q);

(r) [Reserved];

(s) the Borrower and its Restricted Subsidiaries may make any Investment in
reliance on this Section 6.7(s) in an amount not to exceed the Cumulative Credit
immediately prior to the time of the making of such Investment, so long as the
Cumulative Credit Conditions are satisfied as of the date of such investment;
and

(t) loans or advances to Dealers, when taken together with all guarantees
provided pursuant to Section 6.1(r) that are at the time outstanding, not to
exceed the greater of $50,000,000 and 5.0% of Total Assets.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under Section 6.5.

6.8. Financial Covenants. The Borrower shall not permit the Secured Leverage
Ratio for each four-Fiscal Quarter period ending on or about the last day of any
Fiscal Quarter set forth below calculated on the last day of each Fiscal Quarter
listed below to be greater than the ratio set forth below as of such Fiscal
Quarter end date:

 

Four-Fiscal Quarter Period Ending on or about    Secured Leverage Ratio July 31,
2017    4.00 to 1.00 October 31, 2017    4.00 to 1.00 January 31, 2018    4.00
to 1.00 April 30, 2018    4.00 to 1.00 July 31, 2018    3.75 to 1.00 October 31,
2018    3.75 to 1.00 January 31, 2019    3.75 to 1.00 April 30, 2019    3.75 to
1.00 July 31, 2019    3.50 to 1.00 October 31, 2019    3.50 to 1.00 January 31,
2020    3.50 to 1.00 April 30, 2020    3.50 to 1.00

 

98



--------------------------------------------------------------------------------

Four-Fiscal Quarter Period Ending on or about    Secured Leverage Ratio July 31,
2020    3.25 to 1.00 October 31, 2020    3.25 to 1.00 January 31, 2021    3.25
to 1.00 April 30, 2021    3.25 to 1.00 July 31, 2021 and the last day of each
Fiscal Quarter ending thereafter    3.00 to 1.00

6.9. Fundamental Changes; Disposition of Assets; Acquisitions.

(a) No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except (i) any Restricted Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower or any other Restricted Subsidiary of
the Borrower (provided, that in the case of a merger or consolidation involving
(A) the Borrower, then the Borrower shall be the surviving or continuing Person,
(B) a Guarantor Subsidiary, then a Guarantor Subsidiary shall be the surviving
or continuing Person, or (C) a wholly-owned Restricted Subsidiary, then, unless
preceding sub-clause (A) or (B) applies, a wholly-owned Restricted Subsidiary
shall be the surviving or continuing Person), (ii) any Restricted Subsidiary of
the Borrower may be liquidated, wound up or dissolved so long as (except in the
case of an Immaterial Subsidiary) if the Person being liquidated, wound up or
dissolved is (A) a Credit Party, it shall have first transferred all or
substantially all of its assets to another Credit Party, and (B) a wholly-owned
Restricted Subsidiary, it shall have first transferred all or substantially all
of its assets to a Credit Party or another wholly-owned Restricted Subsidiary
and (iii) any Restricted Subsidiary of the Borrower may be merged or
consolidated, or liquidated, wound up or dissolved in connection with any sale
or disposition permitted pursuant to Section 6.9(b)(vii).

(b) No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, convey, sell, lease or sub-lease (as lessor or sub-lessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except:

(i) any sale, lease, sub-lease, transfer or other disposition, in one
transaction or a series of transactions, to the Borrower or any Restricted
Subsidiary of the Borrower (provided, that if the transferor is (A) a Credit
Party, the transferee is another Credit Party, and (B) a wholly-owned Foreign
Subsidiary, the transferee is a Credit Party or another wholly-owned Foreign
Subsidiary);

(ii) sales or other dispositions of assets that do not constitute Asset Sales;

(iii) disposals of obsolete, worn out or uneconomic property;

(iv) sales and other dispositions of property to the extent such property
constitutes an Investment permitted by clauses (a), (c), (k), (m) and (n) of
Section 6.7 provided that, in the case of such clause (a), such sales or other
dispositions are at Fair Market Value and for cash received at the time of the
closing of such sale or other disposition;

(v) sales and other dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
and not as part of any financing transaction or bulk sale;

 

99



--------------------------------------------------------------------------------

(vi) sale-leaseback transactions with respect to any property (collectively, the
“Permitted Sale-Leaseback Transactions”), in each case so long as (A) each such
sale-leaseback transaction is an arm’s-length transaction and the Borrower or
such Restricted Subsidiary, as the case may be, receives at least the Fair
Market Value thereof, and (B) the total consideration received by the Borrower
or such Restricted Subsidiary is cash and is paid at the time of the closing of
such sale;

(vii) Asset Sales by the Borrower and its Restricted Subsidiaries (other than
(x) pursuant to a sale-leaseback transaction and (y) a sale of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole), in each case so long as (A) no Default or Event of Default
shall be in existence before and after giving effect to such Asset Sale, (B) the
consideration received for such Asset Sale shall be in an amount at least equal
to the Fair Market Value of the assets subject to such Asset Sale, (C) no less
than 75% of such consideration shall be paid in cash at the time of the closing
of the respective Asset Sale, (D) the aggregate amount of such Asset Sales do
not exceed the greater of $20,000,000 and 2.0% of Total Assets in any Fiscal
Year and (E) such Asset Sale shall not include any Capital Stock of any
Restricted Subsidiary of the Borrower unless all of the Capital Stock of such
Restricted Subsidiary is sold in accordance with this clause (vii); and

(viii) sales and other dispositions of accounts receivable, so long as (A) the
aggregate amount of such sales and dispositions does not exceed $20,000,000 in
any Fiscal Year and (B) 100% of the consideration shall be paid in cash at the
time of the closing of the respective sale or disposition.

(c) No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials, supplies and equipment, intellectual
property, contract acquisition costs and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(i) Permitted Acquisitions; and

(ii) Investments made in accordance with Section 6.7.

6.10. Issuance of Capital Stock. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, issue any Capital Stock (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock or other Capital Stock to any Person
other than (i) for transfers and replacements of then outstanding shares of
capital stock or other Capital Stock, (ii) for stock splits, stock dividends and
issuances which do not decrease the percentage ownership of the Borrower and its
Restricted Subsidiaries (taken as a whole) in any class of the capital stock or
other Capital Stock of such Restricted Subsidiary of the Borrower, (iii) common
Capital Stock and, in the case of the Borrower, any warrants, rights or options
to purchase or other arrangements or rights to acquire such common Capital Stock
of the Borrower, (iv) in the case of the Borrower, Qualified Preferred Stock,
(v) in the case of Restricted Subsidiaries of the Borrower, Preferred Stock
issued (x) to any Credit Party or (y) other than Preferred Stock issued by a
Credit Party, to any wholly-owned Restricted Subsidiary thereof, (vi) in the
case of Foreign Restricted Subsidiaries of the Borrower, to qualify directors to
the extent required by applicable law and for other nominal share issuances to
Persons other than the Borrower and its Restricted Subsidiaries to the extent
required under applicable law, and (vii) issuances by Restricted Subsidiaries of
the Borrower which are newly created or acquired in accordance with the terms of
this Agreement.

 

100



--------------------------------------------------------------------------------

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower, other than in the ordinary course of business and on
terms and conditions that are no less favorable in any material respect to the
Borrower or that Restricted Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between or among the Borrower and any Guarantor Subsidiary to the
extent such transaction is otherwise permitted by this Agreement, (b) reasonable
and customary fees paid to non-officer members of the board of directors (or
similar governing body) of the Borrower and its Restricted Subsidiaries,
(c) compensation, employment and severance arrangements for directors, officers,
independent contractors and other employees of the Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business, (d) transactions
described in Schedule 6.11 and any amendments thereto that are not less
favorable to the Credit Parties taken as a whole as those provided for in the
original agreements (it being understood that if the Borrower delivers to the
Administrative Agent a certificate of an Authorized Officer together with a
reasonably detailed description of the terms of such amendments stating that the
Borrower has determined in good faith that such terms satisfy the foregoing
requirement, then such amendments shall be deemed to satisfy the foregoing
requirement), (e) Restricted Junior Payments made under Section 6.5, (f) fees,
expenses and indemnification payments made to the Sponsor and its Affiliates
under the Registration Rights Agreement, (g) transactions permitted among the
Borrower and its Restricted Subsidiaries under Sections 6.1(f) and 6.1(m) and
6.7, (h) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, consulting
employment agreements, stock options and stock ownership plans in the ordinary
course of business and approved by the board of the Borrower or the applicable
Restricted Subsidiary and (i) employment and severance arrangements entered into
in the ordinary course of business between any Credit Party and any employee
thereof.

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party on the
Closing Date and similar or related businesses.

6.13. Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person; Foreign
Corrupt Practices Act.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.27(a), (ii) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii) engage
in or conspire to engage in any transaction that violates, or attempts to
violate, any of the material prohibitions set forth in any Anti-Terrorism Law
(and the Borrower shall deliver to the Lenders any certification or other
evidence reasonably requested from time to time by any Lender, confirming the
Borrower’s and its Subsidiaries’ compliance with this Section 6.13).

(b) The Borrower will not, and will not permit any of its Subsidiaries to, cause
or permit any of the funds of the Borrower or any of its Subsidiaries that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any applicable law.

(c) The Borrower will not, and will not permit any of its Subsidiaries to, cause
or permit (x) any of the funds or properties of the Borrower or any of its
Subsidiaries that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any Person subject

 

101



--------------------------------------------------------------------------------

to sanctions or trade restrictions under United States law (“Embargoed Person”
or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or any applicable law promulgated thereunder, with the
result that the investment in the Borrower or any of its Subsidiaries (whether
directly or indirectly) is prohibited by any applicable law, or the Loans made
by the Lenders would be in violation of any applicable law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(y) any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of its Subsidiaries, with the result that the investment in the
Borrower or any of its Subsidiaries (whether directly or indirectly) is
prohibited by any applicable law or the Loans are in violation of any applicable
law.

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

6.14. Payments of Certain Other Debt; Amendments or Modifications of
Organizational Documents and Certain Other Agreements. No Credit Party shall,
nor shall it permit any of its Restricted Subsidiaries to:

(i) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on, redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due), any Unsecured Debt or any Permitted Refinancing thereof; as
the case may be; provided, however, (w) the Borrower may make AHYDO Catch Up
Payments, (x) the Borrower may refinance the Unsecured Debt and any Permitted
Refinancing thereof to the extent permitted by Section 6.1, (y) the Borrower may
make any payment or prepayment on, or redemption or acquisition for value of,
Unsecured Debt so long as (i) no Event of Default then exists or would result
therefrom, (ii) the aggregate amount of all such payments made pursuant to this
clause (y) shall not exceed the Net Equity Proceeds Amount at such time and
(iii) such payments are made substantially contemporaneously with the receipt of
the respective Net Equity Proceeds, and (z) the Borrower may make any payment or
prepayment on, or redemption or acquisition for value of, any Unsecured Debt not
otherwise permitted under this Section 6.14, in an aggregate amount not to
exceed the Cumulative Credit immediately prior to the time of the making of such
payment, prepayment, redemption or acquisition for value, so long as the
Cumulative Credit Conditions are satisfied both before and after giving effect
to such payment, prepayment, redemption or acquisition for value;

(ii) amend or modify, or permit the amendment or modification of, any provision
of its Organizational Documents (including any agreement entered into by it with
respect to its capital stock or other Capital Stock (including any Qualified
Preferred Stock)) if the result thereof would, as determined in good faith by
the Borrower, have an adverse effect in any material respect on the rights of
the Lenders (it being understood that any modification of any such
Organizational Document would not have an adverse effect on the Lenders if such
modification is made to effectuate a transaction otherwise permitted by the term
of this Agreement); or

(iii) amend, modify or change any provision of the Shareholders Agreement or
enter into any a new shareholders agreement or similar agreement without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), unless any such amendment,
modification, change or new agreement could not, as determined in good faith by
the Borrower, reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

 

102



--------------------------------------------------------------------------------

6.15. Amendments or Waivers with respect to Certain Indebtedness. No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, amend or
otherwise change the terms of any Unsecured Debt or any Qualified Seller
Subordinated Debt (or any document related to any of the foregoing), or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on the Unsecured Debt,
or Qualified Seller Subordinated Debt, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect to the Unsecured Debt,
or Qualified Seller Subordinated Debt (other than to eliminate any such event of
default or increase any grace period related thereto or otherwise make such
event of default or condition less restrictive or burdensome to the Borrower and
its Restricted Subsidiaries), change the redemption, prepayment or defeasance
provisions of the Unsecured Debt, or Qualified Seller Subordinated Debt in a
manner adverse to the Borrower, any of its Restricted Subsidiaries and/or the
Lenders, change the subordination provisions of the Qualified Seller
Subordinated Debt (or of any guaranty thereof), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights or remedies on the holders of such Unsecured Debt, or
Qualified Seller Subordinated Debt (or a trustee or other representative on
their behalf) which would, as determined in good faith by the Borrower, be
materially adverse to any Credit Party, any Restricted Subsidiary thereof or the
Lenders; provided, however, no amendment, modification or other change shall be
made to any of the terms of the Unsecured Debt or Qualified Seller Subordinated
Debt to the extent that any such change shall otherwise be inconsistent with the
requirements of this Agreement.

6.16. Fiscal Year. No Credit Party shall change its Fiscal Year end from the
last Saturday of October; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change its Fiscal Year, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in Fiscal Year.

6.17. No Other “Designated Senior Indebtedness”. No Credit Party shall
designate, or permit the designation of, any Indebtedness (other than (i) under
this Agreement, the other Credit Documents, (ii) the Indebtedness under the ABL
Loan Documents and (iii) any Additional Secured Term Loans under any Additional
Secured Term Loan Documents), as “Designated Senior Debt” or “Designated Senior
Indebtedness” or a comparable term evidencing such designation for the purposes
of the definition of the same or the subordination provisions contained in any
Qualified Seller Subordinated Debt without the prior written consent of the
Administrative Agent.

Section 7. Guaranty.

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2, the
Guarantor Subsidiaries jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment and performance in full of

 

103



--------------------------------------------------------------------------------

all Term Obligations when the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) or any other provision of the Bankruptcy Code) and the
due performance and compliance by the Borrower and each other Credit Party with
all of the terms, conditions, covenants and agreements contained herein, in each
other Credit Document (collectively, the “Guaranteed Obligations”). This
Guaranty shall be binding upon each Guarantor Subsidiary and its successors and
assigns and shall inure to the benefit of the Beneficiaries and their successors
and assigns.

7.2. Contribution by Guarantor Subsidiaries. All Guarantor Subsidiaries desire
to allocate among themselves, in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, at any time a payment in respect of
the Guaranteed Obligations is made under this Guaranty, the right of
contribution of each Guarantor Subsidiary against each other Guarantor
Subsidiary shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor Subsidiary to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor Subsidiary that results in the aggregate
payments made by such Guarantor Subsidiary in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor Subsidiary’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantor Subsidiaries in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Guarantor Subsidiary shall
have a right of contribution against each other Guarantor Subsidiary who has
made payments in respect of the Guaranteed Obligations to and including the date
of the Relevant Payment in an aggregate amount less than such other Guarantor
Subsidiary’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantor Subsidiaries in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor Subsidiary and the
denominator of which is the Aggregate Excess Amount of all Guarantor
Subsidiaries multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor Subsidiary. A Guarantor Subsidiary’s right of contribution pursuant to
the preceding sentences shall arise at the time of each computation, subject to
adjustment to the time of each computation; provided that no Guarantor
Subsidiary may take any action to enforce such right until the Guaranteed
Obligations (other than any inchoate indemnification or reimbursement
obligations for which no claim has been asserted) have been irrevocably paid in
full in cash and the Total Commitment has been terminated, it being expressly
recognized and agreed by all parties hereto that any Guarantor Subsidiary’s
right of contribution arising pursuant to this Section 7.2 against any other
Guarantor Subsidiary shall be expressly junior and subordinate to such other
Guarantor Subsidiary’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 7.2: (i) each Guarantor Subsidiary’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor Subsidiary by (y) the aggregate Adjusted Net Worth of
all Guarantor Subsidiaries; (ii) the “Adjusted Net Worth” of each Guarantor
Subsidiary shall mean the greater of (x) the Net Worth (as defined below) of
such Guarantor Subsidiary and (y) zero; and (iii) the “Net Worth” of each
Guarantor Subsidiary shall mean the amount by which the fair saleable value of
such Guarantor Subsidiary’s assets on the date of any Relevant Payment exceeds
its existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of the ABL Loans, any
Additional Secured Term Loans, any Unsecured Debt or any Qualified Seller
Subordinated Debt) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor Subsidiary that is released from this Guaranty
pursuant to Section 7.12 shall thereafter have no contribution obligations, or
rights, pursuant to this Section 7.2, and at the time of any such release, if
the released Guarantor Subsidiary had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same

 

104



--------------------------------------------------------------------------------

shall be deemed reduced to $0, and the contribution rights and obligations of
the remaining Guarantor Subsidiaries shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantor Subsidiaries. All parties hereto recognize
and agree that, except for any right of contribution arising pursuant to this
Section 7.2, each Guarantor Subsidiary who makes any payment in respect of the
Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor Subsidiary in respect of such payment until all of
the Guaranteed Obligations (other than any inchoate indemnification or
reimbursement obligations for which no claim has been asserted) have been
irrevocably paid in full in cash. Each of the Guarantor Subsidiaries recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor Subsidiary has the right to waive its contribution
right against any Guarantor Subsidiary to the extent that after giving effect to
such waiver such Guarantor Subsidiary would remain solvent, in the reasonable
determination of the Requisite Lenders. Each Guarantor Subsidiary is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantor Subsidiaries. Subject to Section 7.2, the Guarantor
Subsidiaries hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor Subsidiary by virtue hereof, that upon the
failure of any Credit Party to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) or
any other provision of the Bankruptcy Code), the Guarantor Subsidiaries will
upon demand pay, or cause to be paid, in cash, to the Administrative Agent for
the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any such Credit Party becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy, insolvency, receivership or similar proceeding) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantor Subsidiaries Absolute. Each Guarantor Subsidiary
agrees that its obligations hereunder are irrevocable, absolute, independent and
unconditional, constitute primary obligations of such Guarantor Subsidiary and
not a contract of surety to the maximum extent permitted by law, and to the
extent permitted by applicable law shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor Subsidiary
agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability;
this Guaranty is a primary obligation of each Guarantor Subsidiary and not
merely a contract of surety;

(b) the obligations of each Guarantor Subsidiary hereunder are independent of
the obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor Subsidiary) of the obligations of the Borrower,
and a separate action or actions may be brought and prosecuted against such
Guarantor Subsidiary whether or not any action is brought against the Borrower
or any of such other guarantors and whether or not the Borrower is joined in any
such action or actions;

(c) payment by any Guarantor Subsidiary of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor Subsidiary’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any

 

105



--------------------------------------------------------------------------------

Guarantor Subsidiary’s covenant to pay a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release such Guarantor Subsidiary from its
covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor Subsidiary, limit, affect, modify or abridge any
other Guarantor Subsidiary’s liability hereunder in respect of the Guaranteed
Obligations;

(d) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor Subsidiary’s liability hereunder, from time to time may:

(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed Obligations
(including any increase or decrease in the principal amount thereof);

(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations;

(iii) request and accept other guarantees of the Guaranteed Obligations and take
and hold security for the payment hereof or the Guaranteed Obligations;

(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guarantees of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor Subsidiary) with respect to the Guaranteed Obligations;

(v) enforce and apply any security now or hereafter held by or for the benefit
of such Beneficiary in respect hereof or the Guaranteed Obligations and direct
the order or manner of sale thereof, or exercise any other right or remedy that
such Beneficiary may have against any such security, in each case as such
Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor Subsidiary against the Borrower or any
security for the Guaranteed Obligations; and

(vi) exercise any other rights available to it under the Credit Documents; and

(e) this Guaranty and the obligations of the Guarantor Subsidiaries hereunder
shall be valid and enforceable and, to the extent permitted by applicable law,
shall not be subject to any reduction, limitation, impairment, discharge or
termination for any reason (other than payment in full of the Guaranteed
Obligations), including the occurrence of any of the following, whether or not
any Guarantor Subsidiary shall have had notice or knowledge of any of them:

(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations;

 

106



--------------------------------------------------------------------------------

(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof, such Credit Document or any agreement relating to such other
guaranty or security;

(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect;

(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of Indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations;

(v) any Beneficiary’s consent to the change, reorganization or termination of
the corporate structure or existence of the Borrower or any of its Restricted
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations;

(vi) any failure to perfect or continue perfection of a security interest in any
Collateral which secures any of the Guaranteed Obligations;

(vii) any defenses, set-offs or counterclaims which the Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and

(viii) any other act or thing or omission (including the events set forth in
Sections 7.11 and 8.1(f) and 8.1(g)), or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of any Guarantor
Subsidiary as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantor Subsidiaries. Each Guarantor Subsidiary hereby waives,
for the benefit of Beneficiaries, to the fullest extent permitted by applicable
law:

(a) any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor Subsidiary, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor Subsidiary) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Bank Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Borrower or any other Guarantor Subsidiary
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of the Borrower
or any other Guarantor Subsidiary from any cause other than payment in full in
cash of the Guaranteed Obligations;

 

107



--------------------------------------------------------------------------------

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d) any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith;

(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor Subsidiary’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor Subsidiary’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor, notice of the existence, creation or incurrence of any new or
additional liability and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any Credit
Extension to the Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof;

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof;

(h) all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure and all rights and benefits which might
otherwise be available to such Guarantor Subsidiary under Sections 2809, 2810,
2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California
Civil Code; and

(i) its rights of subrogation and reimbursement and any other rights and
defenses available to such Guarantor Subsidiary by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including (1) any defenses such
Guarantor Subsidiary may have to this Guaranty by reason of an election of
remedies by the Term Secured Parties and (2) any rights or defenses such
Guarantor Subsidiary may have by reason of protection afforded to the Borrower
or any other Credit Party pursuant to the anti-deficiency or other laws of
California limiting or discharging the Borrower’s or such other Credit Party’s
indebtedness, including Section 580a, 580b, 580d or 726 of the California Code
of Civil Procedure. In furtherance of such provisions, each Guarantor Subsidiary
hereby waives all rights and defenses arising out of an election of remedies by
the Term Secured Parties, even though that election of remedies, such as a
nonjudicial foreclosure, destroys such Guarantor Subsidiary’s rights of
subrogation and reimbursement against the Borrower or any other Credit Party by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

Each Guarantor Subsidiary hereby acknowledges and affirms that it understands
that to the extent the Guaranteed Obligations are secured by Real Property
located in the State of California, such Guarantor Subsidiary shall be liable
for the full amount of the liability hereunder notwithstanding any foreclosure
on such Real Property by trustee sale or any other reason impairing such
Guarantor Subsidiary’s or any Term Secured Party’s right to proceed against the
Borrower, any other Credit Party or any other guarantor of the Guaranteed
Obligations. Each Guarantor Subsidiary further warrants and

 

108



--------------------------------------------------------------------------------

agrees that each of the waivers set forth in this Section 7.5 is made with full
knowledge of its significance and consequences and that if any of such waivers
are determined to be contrary to any applicable law or public policy, such
waivers shall be effective only to the maximum extent permitted by applicable
law.

7.6. Guarantor Subsidiaries’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations (other than any inchoate indemnification or reimbursement
obligations for which no claim has been asserted) shall have been paid in full
and the Commitments shall have terminated, each Guarantor Subsidiary hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor
Subsidiary now has or may hereafter have against the Borrower or any other
Guarantor Subsidiary or any of its assets in connection with this Guaranty or
the performance by such Guarantor Subsidiary of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such
Guarantor Subsidiary now has or may hereafter have against the Borrower with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations (other than any
inchoate indemnification or reimbursement obligations for which no claim has
been asserted) shall have been paid in full and the Commitments shall have
terminated in full, each Guarantor Subsidiary shall withhold exercise of any
right of contribution such Guarantor Subsidiary may have against any other
guarantor (including any other Guarantor Subsidiary) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor Subsidiary further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor
Subsidiary may have against the Borrower or against any collateral or security,
and any rights of contribution such Guarantor Subsidiary may have against any
such other guarantor, shall be junior and subordinate to any rights any
Beneficiary may have against the Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor Subsidiary on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than any inchoate indemnification or reimbursement
obligations for which no claim has been asserted) shall not have been finally
and paid in full and the Commitments shall not have terminated in full, such
amount shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of the Borrower or any
Guarantor Subsidiary now or hereafter held by and owing to any Guarantor
Subsidiary (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof. Prior to
the transfer by any Guarantor Subsidiary of any note or negotiable instrument
evidencing any indebtedness of the Borrower or any other Credit Party to such
Guarantor Subsidiary, such Guarantor Subsidiary shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Commitments shall have

 

109



--------------------------------------------------------------------------------

terminated. Each Guarantor Subsidiary hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations. No failure or delay on the part of any Beneficiary in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise of any right, power or privilege.

7.9. Authority of Guarantor Subsidiaries or the Borrower. It is not necessary
for any Beneficiary to inquire into the capacity or powers of any Guarantor
Subsidiary or the Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

7.10. Financial Condition of the Borrower and Guarantor Subsidiaries. Any Credit
Extension may be made to the Borrower or continued from time to time, in each
case without notice to or authorization from any Guarantor Subsidiary regardless
of the financial or other condition of the Borrower or any other Guarantor
Subsidiary at the time of any such grant or continuation is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor Subsidiary its assessment, or any Guarantor Subsidiary’s
assessment, of the financial condition of the Borrower or any other Guarantor
Subsidiary. Each Guarantor Subsidiary has adequate means to obtain information
from the Borrower and each other Guarantor Subsidiary on a continuing basis
concerning the financial condition of the Borrower and the other Guarantor
Subsidiaries and their respective abilities to perform their respective
obligations under the Credit Documents, and each Guarantor Subsidiary assumes
the responsibility for being and keeping informed of the financial condition of
the Borrower and the other Guarantor Subsidiaries and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor Subsidiary hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower and any other Guarantor Subsidiary now
known or hereafter known by any Beneficiary.

7.11. Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
Subsidiary shall, without the prior written consent of the Administrative Agent
acting pursuant to the instructions of the Requisite Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrower or any other Guarantor Subsidiary.
The obligations of the Guarantor Subsidiaries hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
restructuring, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor Subsidiary or by any defense which the Borrower
or any other Guarantor Subsidiary may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor Subsidiary acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantor Subsidiaries and the
Beneficiaries that the Guaranteed Obligations which are guaranteed by the
Guarantor Subsidiaries pursuant hereto should be determined without regard to
any rule of law or order which may relieve the Borrower of any portion of such
Guaranteed Obligations. The Guarantor Subsidiaries will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantor Subsidiaries hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise), and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

110



--------------------------------------------------------------------------------

7.12. Release of Guarantor Subsidiaries. If, in compliance with the terms and
provisions of the Credit Documents, (i) all or substantially all of the Capital
Stock of any Guarantor Subsidiary is sold or otherwise transferred to a Person
or Persons none of which is a Credit Party in a transaction permitted hereunder
or (ii) any Guarantor Subsidiary ceases to be a wholly-owned Domestic Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder (any such Guarantor Subsidiary, and any
Guarantor Subsidiary referred to in clause (i), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer or
other transaction (but subject to the proviso below), be automatically released
from its obligations under this Agreement (including under Section 10.3) and the
other Credit Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Capital Stock of the Transferred
Guarantor, the pledge of such Capital Stock to the Collateral Agent pursuant to
the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request, the Collateral
Agent shall take such actions as are necessary to effect each release described
in this Section 7.12 in accordance with the relevant provisions of the
Collateral Documents; provided, however, that the release of any Guarantor
Subsidiary from its obligations under this Agreement if such Guarantor
Subsidiary becomes a non-wholly-owned Domestic Restricted Subsidiary shall only
be permitted if at the time such Guarantor Subsidiary becomes a non-wholly-owned
Domestic Restricted Subsidiary (1) no Default or Event of Default shall have
occurred and be outstanding, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be a
non-wholly-owned Domestic Restricted Subsidiary, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 6.7 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 6.7 (other than Sections 6.7(b)(i) and 6.7(h)) at such time and (3) an
Authorized Officer of the Borrower certifies to the Administrative Agent
compliance with preceding clauses (1) and (2); provided, further, that no such
release shall occur if such Guarantor Subsidiary continues to be a guarantor in
respect of any ABL Loans, Additional Secured Term Loans, Unsecured Debt or any
Permitted Refinancing in respect of any of the foregoing.

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted), this
Agreement and the Guaranty made herein shall terminate with respect to all
Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement.

7.13. Limitation on Guaranteed Obligations. Each Guarantor Subsidiary and each
Beneficiary (by its acceptance of the benefits hereof) hereby confirms that it
is its intention that the guaranty set forth in this Section 7 not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act of any similar Federal or state law. To
effectuate the foregoing intention, each Guarantor Subsidiary and each
Beneficiary (by its acceptance of the benefits of the

 

111



--------------------------------------------------------------------------------

guaranty set forth in this Section 7) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor Subsidiary shall be limited
to such amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor Subsidiary that are
relevant under such laws (it being understood that it is the intention of the
parties to this Guaranty and the parties to any guaranty of the Unsecured Debt,
any Qualified Seller Subordinated Debt, the ABL Loans or the Additional Secured
Term Loans, as the case may be, that, to the maximum extent permitted under
applicable laws, the liabilities in respect of the guarantees of the Unsecured
Debt, any Qualified Seller Subordinated Debt, the ABL Loans or the Additional
Secured Term Loans, as the case may be, shall not be included for the foregoing
purposes and that, if any reduction is required to the amount guaranteed by any
Guarantor Subsidiary hereunder and with respect to the any Qualified Seller
Subordinated Debt, the ABL Loans or the Additional Secured Term Loans, as the
case may be, that its guarantee of amounts owing in respect of the Unsecured
Debt, any Qualified Seller Subordinated Debt, the ABL Loans or the Additional
Secured Term Loans, as the case may be, shall first be reduced) and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor Subsidiary and the other Guarantor
Subsidiaries, result in the Guaranteed Obligations of such Guarantor Subsidiary
in respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

Section 8. Events of Default.

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five days after the date due thereof; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Restricted Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an individual or
aggregate principal amount of $30,000,000 or more, in each case beyond the grace
period, if any, provided therefor; (ii) other than in respect of Indebtedness
referred to in sub-clause (b)(iii) below, breach or default by any Credit Party
with respect to any other term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, that Indebtedness to become or be declared due and
payable (or redeemable), or to require the prepayment, redemption, repurchase or
defeasance of, or to cause the Borrower or any Restricted Subsidiary of the
Borrower to make any offer to prepay, redeem, repurchase or defease that
Indebtedness (other than an asset sale proceeds offer with respect to the ABL
Loans, any Unsecured Debt or any Additional Secured Term Loans to the extent
otherwise permitted hereunder), prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (iii) any Event of
Default (as defined in the ABL Credit Agreement, any Unsecured Debt Documents,
any Additional Secured Term Loan Agreement or any Qualified Seller Subordinated
Debt (or any documentation therefor) shall occur under the ABL Credit Agreement,
any Unsecured Debt Documents, any Additional Secured Term Loan Agreement or any
Qualified Seller Subordinated Debt (or any documentation therefor); provided
that any Event of Default (as defined in the ABL Credit Agreement, any Unsecured
Debt Documents, any Additional Secured Term Loan Agreement or any Qualified
Seller Subordinated Debt (or any documentation therefor)) arising thereunder as
a result of a default under a financial covenant set forth therein (including,
with respect to the ABL Credit Agreement, the financial covenants

 

112



--------------------------------------------------------------------------------

set forth in Section 6.8 thereof) shall not constitute an Event of Default
hereunder unless (x) it continues without being cured or waived for ninety
(90) consecutive days after the financial statements for the applicable period
have been delivered (or were required to be delivered) to the Administrative
Agent or (y) the holders of such Indebtedness (A) declare such Indebtedness to
be due and payable (or redeemable), require the prepayment, redemption,
repurchase or defeasance of, or require the Borrower or any Restricted
Subsidiary of the Borrower to make any offer to prepay, redeem, repurchase or
defease such Indebtedness or (B) exercise any rights and remedies against the
Borrower or any of its Restricted Subsidiaries available under ABL Credit
Agreement, any Unsecured Debt Documents, any Additional Secured Term Loan
Agreement or any Qualified Seller Subordinated Debt (or any documentation
therefor); or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(f), Section 5.2
(solely with respect to the Credit Parties), Section 5.14 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect (or in any respect if any such representation or warranty is already
qualified by materiality) as of the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default (x) in
the performance or compliance with any term contained in Section 5.1(a), Section
5.1(b), Section 5.1(c), or Section 5.1(d) and such default shall not have been
remedied or waived within five Business Days or (y) in the performance of or
compliance with any other term contained herein or any of the other Credit
Documents, other than any such term referred to in any other provision of this
Section 8.1, and such default shall not have been remedied or waived within 30
days after the earlier of (i) an Authorized Officer of any Credit Party becoming
aware of such default or (ii) receipt by the Borrower of notice from the
Administrative Agent or the Requisite Lenders of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrower or any of its Restricted Subsidiaries
(other than its Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any of its Restricted
Subsidiaries (other than its Immaterial Subsidiaries), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Borrower or any of its Restricted Subsidiaries (other than its
Immaterial Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries (other than its Immaterial Subsidiaries), and any such
event described in this clause (ii) shall continue for 60 days without having
been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Borrower or any
of its Restricted Subsidiaries shall have an order for relief entered with
respect to it or shall commence a

 

113



--------------------------------------------------------------------------------

voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or the
Borrower or any of its Restricted Subsidiaries shall make any assignment for the
benefit of creditors; or (ii) the Borrower or any of its Restricted Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of the Borrower or any of its Restricted
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate at any
time an amount of $30,000,000 or more (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against the Borrower
or any of its Restricted Subsidiaries or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of 60
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or

(i) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrower or any of its Restricted Subsidiaries,
including through any joint and several liability with any of their respective
ERISA Affiliates, that individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

(j) Change of Control. A Change of Control shall occur; or

(k) Guarantees, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty of any Guarantor
Subsidiary for any reason, other than the satisfaction in full in cash of all
Term Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor Subsidiary shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full in cash of the Term Obligations in
accordance with the terms hereof or any action or inaction taken by the
Collateral Agent) or shall be declared null and void, or the Collateral Agent
shall not have or shall cease to have valid and perfected Liens in any
Collateral (other than an immaterial portion thereof) purported to be covered by
the Collateral Documents with the priorities required by the relevant Collateral
Document, in each case for any reason, or (iii) any Credit Party shall contest
the validity or enforceability of any Credit Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party or
(iv) the Loans shall cease to constitute “Designated Senior Indebtedness” or
“Designated Senior Debt” (or a comparable term evidencing such designation, if
any) under the subordination provisions of any Qualified Seller Subordinated
Debt or shall be invalidated or otherwise cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g) with respect to the Borrower, automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Requisite Lenders, upon notice to the
Borrower by the Administrative Agent, (A) the Commitments, if any, of each
Lender shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without

 

114



--------------------------------------------------------------------------------

presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; (C) the
Administrative Agent may, subject to the Intercreditor Agreement, cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) the Administrative Agent and the
Collateral Agent shall be authorized and expressly permitted to exercise all
other rights and remedies available to it under the Credit Documents or
applicable law.

8.2. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.1, in the
event that the Borrower fails to comply with the requirements of Section 6.8,
until the expiration of the 10th Business Day subsequent to the due date for
delivery of the Compliance Certificate for the applicable Fiscal Quarter
pursuant to Section 5.1(d), the Borrower shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of the Borrower. Such amounts shall be added to Consolidated Adjusted EBITDA
(such amount a “Specified Equity Contribution”) solely for purposes of
determining compliance with Section 6.8 for the Fiscal Quarter immediately
preceding the Fiscal Quarter in which such cash proceeds are so received by the
Borrower and applicable subsequent periods which include such Fiscal Quarter and
not for any other purpose under this Agreement (including not for the purpose of
calculating the Net Equity Proceeds Amount or any calculations testing pro forma
compliance with the financial covenant set forth in Section 6.8 or the Total
Leverage Ratio or Secured Leverage Ratio). If after giving effect to the
foregoing recalculation, the Borrower shall then be in compliance with the
requirements of Section 6.8, then the Borrower shall be deemed to have satisfied
the requirements of Section 6.8 as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.8 which had occurred
shall be deemed cured for all purposes of the Credit Documents.

(b) Notwithstanding anything herein to the contrary, (i) in no event shall the
Borrower be entitled to exercise the right described in clause (a) above in more
than two Fiscal Quarters during any period of four consecutive Fiscal Quarters,
(ii) in no event may the right described in clause (a) above be exercised more
than four times prior to the Term Loan Maturity Date, (iii) the amount of any
Specified Equity Contribution received during a Fiscal Quarter and added to
Consolidated Adjusted EBITDA for the immediately preceding Fiscal Quarter shall
be no greater than the amount required to cause the Borrower to be in compliance
with Section 6.8 in such immediately preceding Fiscal Quarter, (iv) there shall
be no pro forma reduction in indebtedness (whether directly or indirectly by way
of netting) with the proceeds of any Specified Equity Contribution for purposes
of determining compliance with Section 6.8 during any period in which such
Specified Equity Contribution is included in the calculation of Consolidated
Adjusted EBITDA, (v) to the extent that any Specified Equity Contribution is
used to repay Indebtedness, such Indebtedness shall not be deemed to have been
repaid for purposes of calculating the Total Leverage Ratio or the Secured
Leverage Ratio for the period with respect to which such Compliance Certificate
applies or any other Compliance Certificate including such period, and (vi) no
Lender shall be required to make any Credit Extension hereunder if an Event of
Default under Section 6.8 has occurred and is continuing during the 10 Business
Day period during which the Borrower may exercise its right under Section 8.2(a)
unless and until the Specified Equity Contribution is actually received by the
Borrower.

Section 9. Agents.

9.1. Appointment of Agents. Ally is hereby irrevocably appointed the
Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the

 

115



--------------------------------------------------------------------------------

Administrative Agent to act as its agent in accordance with the terms hereof and
the other Credit Documents. Ally also is hereby irrevocably appointed the
Collateral Agent hereunder and under the other Credit Documents, and each Lender
also hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note also shall be deemed irrevocably to authorize, the
Collateral Agent to act as its agent in accordance with the terms hereof and the
other Credit Documents. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Credit Documents, as applicable.
Except for Section 9.7, the provisions of this Section 9 are solely for the
benefit of the Agents and the Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. Each of the Administrative Agent and the Collateral
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.

9.2. Powers and Duties.

(a) Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. Each Agent shall have only
those duties and responsibilities that are expressly specified herein and in the
other Credit Documents. Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its officers, directors, agents, employees
or affiliates. The duties of the Agents shall be mechanical and administrative
in nature. The Agents shall not have, by reason hereof or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender. Nothing
herein or any of the other Credit Documents, expressed or implied, is intended
to or shall be so construed as to impose upon any Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Arranger shall be entitled to all indemnification
and reimbursement rights in favor of the Administrative Agent as, and to the
extent, provided for under Sections 9.6, and 10.3. Without limitation of the
foregoing, the Arranger shall not, solely by reason of this Agreement or any
other Credit Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Credit Party to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Term Obligations,
nor shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Default or Event of
Default or to

 

116



--------------------------------------------------------------------------------

make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees, affiliates, representatives or agents shall be liable to
the Lenders for any action taken or omitted by any Agent under or in connection
with any of the Credit Documents except to the extent caused by such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). If an Agent requests
instructions from the Requisite Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until such Agent
shall have received written instructions in respect thereof from the Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it, and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of the
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender”, “Requisite Lender”, or any similar terms shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, lending, trust,
financial advisory or other business with the Borrower or any of its Affiliates
as if it were not performing the duties specified herein, and may accept fees
and other consideration from the Borrower or any of its Subsidiaries for
services in connection herewith and otherwise without having to account for the
same to the Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of the Borrower and its Subsidiaries in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of the Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party

 

117



--------------------------------------------------------------------------------

(and without limiting any Credit Party’s obligation to do so), for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents; provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to the Lenders and to the Borrower; upon any such notice
of resignation, the Requisite Lenders shall have the right, with the consent of
the Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed, provided that such consent shall not be required if a Specified Event
of Default has occurred and is continuing), to appoint a successor
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, and (ii) take such other
actions as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any resignation of the Administrative Agent pursuant to this
Section 9.7 shall also constitute the resignation of (i) the Administrative
Agent as agent for the Borrower under Section 2.6(b) and (ii) of Ally or its
successor as the Collateral Agent, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become (A) the successor agent for the Borrower under Section
2.6(b), (B) the successor Collateral Agent for all purposes hereunder and under
the other Credit Documents and such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the other Credit
Documents, and the retiring Collateral Agent under this Agreement and the other
Credit Documents shall promptly (x) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held under this Agreement or
the other Credit Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement or the other Credit Documents,
and (y) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Credit Documents, whereupon such retiring Collateral Agent shall be

 

118



--------------------------------------------------------------------------------

discharged from its duties and obligations under this Agreement and the other
Credit Documents. After any retiring Collateral Agent’s resignation under this
Agreement and the other Credit Documents, the provisions of this Section 9 and
the other Credit Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the other Credit Documents
while it was the Collateral Agent hereunder or thereunder.

(b) If a successor Administrative Agent shall not have been so appointed within
the thirty-day period described in Section 9.7(a), the Administrative Agent,
with the consent of the Borrower (which consent shall not be unreasonably
withheld, conditioned or delayed, provided that such consent shall not be
required if a Specified Event of Default has occurred and is continuing), shall
then appoint a successor Administrative Agent who shall serve as the
Administrative Agent hereunder and under the other Credit Documents until such
time, if any, as the Requisite Lenders appoint a successor Administrative Agent
as provided above.

(c) If no successor Administrative Agent has been appointed pursuant to Sections
9.7(a) and (b) by the 40th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent as provided above; provided that the Collateral Agent shall
act as gratuitous bailee and as a non-fiduciary agent for the Term Secured
Parties for the purposes of perfecting the security interest of the Term Secured
Parties until such time as a successor Collateral Agent is appointed.

(d) Any successor Administrative Agent appointed under this Section 9.7 shall be
a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes the Administrative Agent or the Collateral Agent, as applicable, on
behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from the Lenders, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien for the benefit of the Term Secured Parties
(A) encumbering any item of Collateral that is the subject of a sale or other
disposition of assets to a Person other than the Borrower or any of its
Subsidiaries permitted hereby or to which the Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (B) upon the termination of the Commitments and payment
in full in cash of all Obligations (other than contingent indemnification and
reimbursement Obligations not then due and payable) shall have been made,
(ii) release any Guarantor Subsidiary from the Guaranty pursuant to Section 7.12
or with respect to which the Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented or
(iii) to take any action with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Collateral Documents.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Administrative
Agent, the Collateral Agent and each Lender hereby agree that (i) no Lender or
other Beneficiaries shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, on behalf of the Lenders, other

 

119



--------------------------------------------------------------------------------

Beneficiaries or the Term Secured Parties, as applicable, in accordance with the
terms of this Agreement and the Collateral Documents, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, the Collateral Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Term Secured Parties (but not any Lender or
the Lenders in its or their respective individual capacities unless the
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale; provided that
nothing in this Section 9.8(b) shall limit any Lender’s rights under
Section 10.4.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant to the Collateral Documents have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 9.8 or in any of the Collateral Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

9.9. Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, teletype or telecopier message, cablegram, radiogram,
order or other document or telephone message signed, sent or made by any Person
that the Administrative Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

9.10. Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

9.11. Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party or any Subsidiary of such Credit Party, the
Requisite Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (i) as specifically provided
in this Agreement or any other Credit Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

 

120



--------------------------------------------------------------------------------

9.12. OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC.

(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED
ON THE COLLATERAL PURSUANT TO THE CREDIT DOCUMENTS AND THE ABL LOAN DOCUMENTS,
WHICH LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS OF THE INTERCREDITOR
AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY
OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 9.12 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

Section 10. Miscellaneous.

10.1. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
the Collateral Agent or the Administrative Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to the Administrative Agent in writing. Each notice hereunder shall be
in writing and may be personally served, emailed, telexed or sent by facsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of email, facsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent and their respective Affiliates in connection with the Transactions and
the preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent and their respective
Affiliates in connection with furnishing all opinions by counsel for the
Borrower and the other Credit Parties; (c) the reasonable fees and out-of-pocket
expenses and disbursements of a single primary counsel to the Administrative
Agent, the Collateral Agent and their respective Affiliates (including the
reasonable fees and disbursements of Hahn & Hessen LLP) in

 

121



--------------------------------------------------------------------------------

connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested from time to
time by any of the Borrower, any other Credit Party, any Agent or any Lender
(or any of their respective agents, accountants, consultants, attorneys,
employees, officers or other representatives); (d) all the costs and reasonable
out-of-pocket expenses of creating and perfecting Liens in favor of the
Collateral Agent, for the benefit of Term Secured Parties, including filing and
recording fees, expenses, stamp, intangible or documentary taxes (without
duplication of other amounts payable by the Borrower under Section 2.19), search
fees, title insurance premiums and reasonable fees, expenses and disbursements
of counsel to the Collateral Agent and of counsel providing any opinions that
the Collateral Agent or the Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the reasonable and documented out-of-pocket costs, fees, expenses and
disbursements of any auditors, accountants or consultants; (f) all the
reasonable out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of any consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent, the Arranger and their
respective Affiliates in connection with their due diligence efforts and the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated hereby and thereby; and
(h) after the occurrence of a Default or an Event of Default, all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
out-of-pocket expenses and costs of settlement, incurred by any Agent and the
Lenders in enforcing any Term Obligations of or in collecting any payments due
from any Credit Party hereunder or under the other Credit Documents by reason of
such Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the Term Obligations and the other credit or financing
arrangements provided or otherwise contemplated hereunder or under any other
Credit Documents in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings; provided, that the Credit Parties shall not be
required to pay the fees and expenses of more than one primary counsel (and one
local counsel in each relevant jurisdiction) for the Lenders (together with such
additional counsel as may be reasonably or prudently required by any Lender due
to any actual or perceived conflicts of interest which could be reasonably
likely to arise from the retention of a single counsel for the Lenders) other
than the Administrative Agent (who shall be entitled to be paid the fees and
expenses of its counsel notwithstanding the foregoing).

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and each Lender and their respective Affiliates
and the officers, partners, directors, trustees, employees, agents, advisors,
representatives of each of the foregoing and their respective successors (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided, no Credit Party shall have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision). To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Payments under this Section 10.3 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, or damages arising from any
non-Tax claim.

 

122



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party or Indemnitee
shall have any liability for special, indirect, incidental, exemplary,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that nothing in this clause (b) shall limit the indemnification obligation of
any Credit Party in respect of any Indemnified Liabilities incurred or paid by
an Indemnitee to a third party and for any out-of-pocket expenses.

(c) No Credit Party will, without the prior written consent of the affected
Indemnitee (which consent will not be unreasonably withheld, conditioned or
delayed), settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnitee is a
party thereto) unless such settlement, compromise, consent or termination
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such action, suit or proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of such Indemnitee.

10.4. Set Off.

(a) In addition to any rights now or hereafter granted under applicable law
(including Section 151 of the New York Debtor and Creditor Law) and not by way
of limitation of any such rights, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent, the Collateral Agent and each
Lender is hereby authorized by each Credit Party at any time or from time to
time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent or such Lender including by any branches and agencies of the
Administrative Agent, the Collateral Agent or such Lender wherever located to or
for the credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to the Administrative Agent, the
Collateral Agent or such Lender hereunder, and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, or with any other Credit Document, irrespective of whether or not
(a) the Administrative Agent, the Collateral Agent or such Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or any other amounts due hereunder or under the other Credit Documents shall
have become due and payable (whether pursuant to Section 2 or otherwise) and
although such obligations and liabilities, or any of them, may be contingent or
unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER TERM OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT UNLESS IT IS TAKEN
WITH THE CONSENT OF THE REQUISITE LENDERS OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,

 

123



--------------------------------------------------------------------------------

580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES
AND OTHER TERM OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER
OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUISITE LENDERS OR
APPROVAL OF THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION
(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b), 10.5(c), 10.5(d)
and 10.5(e), no amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall in any event be effective without the written concurrence of
the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender, except that, for the purposes of succeeding clauses
(i) through (viii), or to the extent such Defaulting Lender is treated
materially disproportionately to other Lenders that are not Defaulting Lenders,
a Defaulting Lender shall have a separate vote to the extent otherwise provided
therein) that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note (except extensions
expressly permitted in Section 2.24);

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) Reserved;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder or any other amount payable under any Credit Document;

(v) reduce or forgive the amount due and payable of any such interest, fees or
other amounts, or extend the time for payment of any such interest (other than
interest payable pursuant to Section 2.9) or fees;

(vi) reduce or forgive the principal amount of any Loan;

(vii) amend, modify, terminate or waive any provision of Section 10.5(a), this
Section 10.5(b) or Section 10.5(c) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Loans and Commitments on the Closing Date);

(viii) amend any provision of Section 2.16 or amend the definitions of
“Requisite Lenders” or “Pro Rata Share” other than as contemplated by
Section 2.24 (it being understood that, with the consent of the Requisite
Lenders, additional extensions of credit

 

124



--------------------------------------------------------------------------------

pursuant to this Agreement may be included in the determination of the Requisite
Lenders and Pro Rata Share on substantially the same basis as the extensions of
Loans and Commitments are included on the Closing Date);

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

(x) amend Section 2.24 the effect of which is to extend the final maturity of
the Commitment or Loan of any Lender without its consent; and

(xi) increase, or postpone the scheduled date of expiration of, any Commitment
of any Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Commitment of any Lender.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) release all or substantially all of the Collateral or all or substantially
all of the value of the Guaranty provided by the Guarantor Subsidiaries except
as expressly provided in the Credit Documents without the consent of all
Lenders;

(ii) amend the priority of payments set forth in Section 5.14(d) hereof or in
Section 7.2 of the Pledge and Security Agreement without the consent of all
Lenders;

(iii) except as expressly provided in the Credit Documents, subordinate the
Liens granted for the benefit of the Lenders in respect of the Collateral
without the consent of all Lenders;

(iv) [Reserved];

(v) [Reserved];

(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof or of any other Credit
Document as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

(d) [Reserved].

(e) Notwithstanding anything to the contrary contained in this Section 10.5, (i)
if at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Credit Documents, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document, (ii) subject to Section
10.6(i), with respect to Affiliated Lenders, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersede the unanimous consent
provisions set forth herein; (iii) the Requisite Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders; and (iv) the

 

125



--------------------------------------------------------------------------------

Administrative Agent and the Borrower, without the consent of either Requisite
Lenders or all Lenders, (A) may execute amendments to this Agreement and the
other Credit Documents add one or more Incremental Term Loans to this Agreement
pursuant to Section 2.23 and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Requisite Lenders and (B) may execute amendments
contemplated by Section 2.24 in connection with any Extended Loan.

(f) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of the Lenders. No Credit Party’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans (including Notes issued in
connection with such Commitments and Loans) listed therein for all purposes
hereof, and no assignment or transfer of the rights to the principal of, and the
interest in, any such Commitment or Loan (including Notes issued in connection
with such Commitments and Loans) shall be effective, in each case, unless and
until an Assignment Agreement effecting the assignment or transfer thereof shall
have been delivered to and accepted by the Administrative Agent and recorded in
the Register as provided in Section 10.6(e). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. This Section 10.6(b) shall be construed so
that the Obligations (including the Notes) are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under Section 2.6(b).

 

126



--------------------------------------------------------------------------------

(c) Right to Assign. Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (in each case with respect to any Loans) any such assignment shall
be subject to the following conditions:

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent (whether pursuant to Section 10.6(e) or otherwise); and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” and, in the case of assignments of Loans or
Commitments to any such Person (except in the case of assignments made by or to
Ally), consented to by each of the Borrower and the Administrative Agent (such
consent (A) not to be (x) unreasonably withheld, conditioned or delayed, or
(y) in the case of the Borrower, required at any time an Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and then be continuing and
(B) in the case of the Borrower, except for any assignment to any Person that is
a competitor of the Borrower, shall be deemed to have been given if the Borrower
has not responded to a request for consent within 10 Business Days after the
making of such request); provided, each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Administrative Agent
or as shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender) with respect to the assignment of the Commitments and Loans;
provided that the consent of the Administrative Agent shall be required with
respect to any assignment of any Commitments or Loans to an Affiliated Lender
(and it shall not be unreasonable for the Administrative Agent to refuse to
consent to any such assignment to an Affiliated Lender).

(d) Mechanics. The assigning Lender and the assignee thereof (i) shall execute
and deliver to the Administrative Agent an Assignment Agreement, and such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters that may be necessary for the assignee to
establish any available exemption from, or reduction of, any Taxes, as described
in Section 2.19(d) and (ii) shall pay to the Administrative Agent, together with
the delivery of the documents in preceding clause (i), a processing fee of
$3,500. To the extent that an assignment of all or any portion of a Lender’s
Commitments and related outstanding Obligations pursuant to this Section 10.6
would, at the time of such assignment, result in increased costs under
Section 2.18 or 2.19 from those being charged by the respective assigning Lender
prior to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

(e) Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement (and any forms, certificates or other evidence required by
this Agreement in connection therewith), together with the processing fee
referred to in Section 10.6(d), the Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to the Borrower and shall maintain a copy of such
Assignment Agreement.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or

 

127



--------------------------------------------------------------------------------

the remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Credit Documents to the contrary notwithstanding, such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than the Borrower or any of its
Subsidiaries or any of their respective Affiliates) in all or any part of its
Commitments, Loans or in any other Obligation; provided that although any Lender
may transfer, assign or grant participations in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitments and related Obligations
hereunder except as provided in Section 10.6(c)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder. The
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (i) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof (it being understood that any amendment
or modification to the financial definitions in this Agreement or to Section 1.2
shall not constitute a reduction in the rate of interest or fees payable
hereunder), or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory prepayment of the Loans shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) or all or substantially all of the value of the Guaranty
provided by the Guarantor Subsidiaries, in each case, supporting the Loans
hereunder in which such participant is participating. The Borrower agrees that
each participant shall be entitled to the benefits of Sections 2.17(c), 2.18 and
2.19 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section 10.6; provided, (i) a
participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with the Borrower’s prior
written consent and (ii) a participant shall not be entitled to the benefits of
Section 2.19 unless the Borrower is notified of the participation sold and the
participant agrees, for the benefit of the Borrower, to comply with Section 2.19
as though it were a Lender (it being understood that the documentation required
under Section 2.19(d) shall be delivered to the participating Lender). To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided that such participant
agrees to be subject to Section 2.16 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any

 

128



--------------------------------------------------------------------------------

participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. This
Section 10.6(g) shall be construed so that the participant’s interest in the
Loans or other obligations under the Credit Documents are at all times
maintained in “registered form” within the meaning of Section 163(f), 871(h)(2)
and 881(c)(2) of the Code. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, (i) any Lender may, without the consent of the
Borrower or the Administrative Agent, assign and/or pledge all or any portion of
its Loans, the other Obligations owned by or owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank and (ii) any Lender may, without the consent of the
Borrower or the Administrative Agent, assign and/or pledge all or any portion of
its Loans, the other Obligations owned by or owed to such Lender, and its Notes,
if any, to secure obligations of such Lender to any holders of obligations owed,
or securities issued, by such Lender as collateral security for such obligations
or securities, or to any trustee for, or any other representative of such
holders; provided, no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided, further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

(i) Assignments to SPV’s. Notwithstanding any provision in this Agreement to the
contrary, any Lender (an “Assigning Lender”) may assign to one or more special
purpose funding vehicles (each, an “SPV”) all or any portion of its funded Loans
(without the corresponding Commitment), without the consent of any Person or the
payment of a fee, by execution of a written assignment agreement in a form
agreed to by such Assigning Lender and such SPV, and may grant any such SPV the
option, in such SPV’s sole discretion, to provide Borrowers all or any part of
any Loans that such Assigning Lender would otherwise be obligated to make
pursuant to this Agreement. Such assignment shall become effective upon being
recorded in the Register in accordance with sub-clause (b) of this Section 10.6.
Such SPV shall have all the rights which a Lender making or holding such Loans
would have under this Agreement, but no obligations. The Assigning Lender shall
remain liable for all its original obligations under this Agreement, including
its Commitment (although the unused portion thereof shall be reduced by the
principal amount of any Loans held by an SPV). Notwithstanding such assignment,
the Administrative Agent and Borrowers may deliver notices to the Assigning
Lender (as agent for the SPV) and not separately to the SPV unless Agent and
Borrowers are requested in writing by the SPV (or its agent) to deliver such
notices separately to it. Borrowers shall, at the request of any Assigning
Lender, execute and deliver to such Person as such Assigning Lender may
designate, a Note in the amount of such Assigning Lender’s original Note (if
any), to evidence the Loans of such Assigning Lender and related SPV.

(j) Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Lender may, at any time, assign all or a portion
of its Term Loans on a non-pro rata basis to an Affiliated Lender through
open-market purchases, subject to the following limitations:

(i) (a) the Affiliated Lender shall have identified itself in writing as an
Affiliated Lender to the assigning Lender and the Administrative Agent prior to
the execution of such assignment and (b) the Affiliated Lender shall be deemed
to have represented and warranted to the assigning Lender and the Administrative
Agent that the requirements set forth in this Section 10.6(j), shall have been
satisfied upon consummation of the applicable assignment;

 

129



--------------------------------------------------------------------------------

(ii) Affiliated Lenders will not (a) have the right to receive information,
reports or other materials provided solely to Lenders by the Agent or any other
Lender, except to the extent made available to Borrower, (b) attend or
participate in meetings attended solely by the Lenders and the Agent, or
(c) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Agent or the
Lenders;

(iii) (a) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) under, this Agreement or any other Credit
Document, each Affiliated Lender will be deemed to have consented in the same
proportion as the Lenders that are not Affiliated Lenders consented to such
matter; (b) with respect to any matter requiring the vote of the holders of Term
Loans pursuant to any insolvency proceeding under any Debtor Relief Laws
(including for purposes of voting on any plan of reorganization or plan of
liquidation), each Affiliated Lender hereby agrees: (i) to vote its Loans with
respect to such matter in the same proportion as the Lenders that are not
Affiliated Lenders voted with respect to such matter and (ii) not to contest any
request by the Administrative Agent, the Collateral Agent or any Lender for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) enforcing the foregoing clause (i), in each case under this
Section 10.6(j)(iii) unless matter materially adversely affects such Affiliated
Lender more than other Lenders in any material respect, and (c) each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender (solely in respect of Term Loans therein and not
in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary or appropriate to carry out the provisions of this Section
10.6(j)(iii), including to ensure that any vote of such Affiliated Lender on any
matter in respect of any insolvency proceeding under any Debtor Relief Law is
voted in accordance with the terms hereof;

(iv) (a) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 20% of the aggregate outstanding principal
amount of Term Loans and (b) the number of Affiliated Lenders must be less than
the number of Lenders that are not Affiliated Lenders;

(v) the Affiliated Lenders (in their role as such) will not be entitled to bring
actions against the any Agent, in its role as such, or receive advice of counsel
or other advisors to the Agents or the Lenders or challenge the attorney client
privilege of their respective counsel; and

(vi) each Affiliated Lender that is a Lender hereunder agrees to comply with the
terms of this Section 10.6(j) (notwithstanding that it may be granted access to
any electronic site established for the Lenders by the Administrative Agent),
and agrees that in any subsequent assignment of all or any portion of its Term
Loans it shall identify itself in writing to the assignee as an Affiliated
Lender prior to the execution of such assignment.

 

130



--------------------------------------------------------------------------------

Following the acquisition of any Term Loan by an Affiliated Lender, such
Affiliated Lender may contribute such Term Loan to the Borrower for purposes of
cancelling such Term Loan, which may include contribution (with the consent of
Borrower) to the Borrower (whether through any of its direct or indirect parent
entities or otherwise) in exchange for debt or equity securities of the Borrower
that are otherwise permitted by the Credit Documents to be issued by the
Borrower at such time. Any Term Loan contributed to the Borrower or any of its
Subsidiaries shall be automatically and permanently cancelled immediately upon
receipt by Borrower or such Subsidiary.

(k) Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Lender may, at any time, assign all or a portion of its Term Loans
on a non-pro rata basis to the Borrower in accordance with the procedures set
forth on Exhibit I, pursuant to an offer made available to all Lenders on a pro
rata basis (a “Dutch Auction”), subject to the following limitations:

(i) Borrower shall represent and warrant, as of the date of the launch of the
Dutch Auction and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than to
the extent any such Lender does not wish to receive material non-public
information with respect to Borrower or its Subsidiaries or any of their
respective securities) on or prior to such date or shall have delivered a
written statement to the Lenders that such representation cannot be made;

(ii) immediately and automatically, without any further action on the part of
Borrower, any Lender, any Agent or any other Person, upon the effectiveness of
such assignment of Term Loans from a Lender to Borrower, such Term Loans and all
rights and obligations as a Lender related thereto shall, for all purposes under
this Agreement, the other Credit Documents and otherwise, be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect and the Borrower shall neither obtain nor have any rights as a Lender
hereunder or under the other Credit Documents by virtue of such assignment;

(iii) such purchase and extinguishment of the Term Loans shall be permitted by
the ABL Credit Agreement, any Unsecured Debt Documents and any Additional
Secured Term Loan Agreement;

(iv) no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to such assignment.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2
and 10.3 and the second sentence of Section 10.10 and the agreements of the
Lenders set forth in Sections 2.16, 9.3(b) and 9.6 shall survive the payment of
the Loans.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence

 

131



--------------------------------------------------------------------------------

therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent and each
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Credit Documents. Any forbearance or failure to exercise,
and any delay in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or the Administrative Agent or the Term Secured Parties enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause or otherwise (and whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of the Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out herefrom and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED IN ANY MORTGAGE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

132



--------------------------------------------------------------------------------

10.15. CONSENT TO JURISDICTION.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL (EXCEPT AS PROVIDED BELOW) BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY. EACH
CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT
PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH CREDIT PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE
RIGHT OF ANY AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY

 

133



--------------------------------------------------------------------------------

HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender will use its commercially
reasonable efforts not to disclose without the prior consent of the Borrower any
Non-public information regarding the Borrower and its Subsidiaries and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s or
Lender’s (as applicable) customary procedures for handling confidential
information of such nature, it being understood and agreed by each Credit Party
that, in any event, a Lender may make (i) disclosures of such information
(including any Non-public customer information regarding the creditworthiness of
the Borrower and its Subsidiaries) to Affiliates of such Lender and to such
Lender’s and such Lender’s Affiliates’ directors, officers, employees, agents
and advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein, (iii) disclosures to any rating agency when required by it, (iv)
disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process
or proceeding; provided, unless specifically prohibited by applicable law or
court order, each Lender shall make reasonable efforts to notify the Borrower of
any request by any Governmental Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such Governmental Authority) for
disclosure of any such Non-public information prior to disclosure of such
information, (v) disclosures of any such information that becomes publicly
available other than by virtue of a breach of this Section 10.17 by the
respective Lender or any of its Affiliates, (vi) disclosures of any such
information to the extent such information is received by such Lender from a
third party that is not to its knowledge subject to confidentiality obligations
to the Borrower or any of its Subsidiaries, (vii) disclosures of any such
information to the extent that such information is independently developed by
such Lender or any Affiliate of such Lender, (viii) disclosures with the prior
consent of the Borrower and (ix) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or to enforce
any of its rights or remedies under this Agreement or under any other Credit
Document.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount

 

134



--------------------------------------------------------------------------------

of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower shall pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding principal amount of the Loans made
hereunder or be refunded to the Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument. A
set of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent. Delivery of an executed counterpart to
this Agreement or any other Credit Document by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereof.

10.20. Patriot Act. Each Lender hereby notifies each Credit Party that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective as to each Agent and each Lender. Each Credit Party hereby
acknowledges and agrees that the Agents shall be permitted to share any or all
such information with the Lenders.

10.21. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by the
Borrower and the Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof. The Administrative Agent
will give the Borrower and each Lender prompt written notice of effectiveness.

10.22. Reserved.

10.23. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Collateral Agent and the Arranger are arms-length commercial transactions
between the Borrower, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent, the Collateral Agent and the
Arranger, on the other hand, (B) each of the Borrower and each other Credit
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent and the
Arranger are, and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person and
(B) none of the Administrative Agent, the Collateral Agent or the Arranger has
any obligation to the Borrower, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Collateral Agent and the

 

135



--------------------------------------------------------------------------------

Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Credit Parties and their respective Affiliates, and none of the
Administrative Agent or the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.24. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

REV GROUP, INC., as Borrower By:  

/s/ Dean J. Nolden

Name:   Dean J. Nolden Title:   Treasurer & Chief Financial Officer CAPACITY OF
TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS CORPORATION COLLINS I HOLDING CORP.
COLLINS INDUSTRIES, INC. COMPRESSED AIR SYSTEMS, INC. ELDORADO MOBILITY, INC.
ELDORADO NATIONAL (CALIFORNIA), INC. ELDORADO NATIONAL (KANSAS), INC. E-ONE,
INC. FERRARA FIRE APPARATUS, INC. FERRARA FIRE APPARATUS HOLDING COMPANY, INC.
FFA ACQUISITION COMPANY, INC. FFA HOLDCO, INC. GENERAL COACH AMERICA, INC.
GOLDSHIELD FIBERGLASS, INC. GOSHEN COACH INC. HALCORE GROUP, INC. HORTON
ENTERPRISES, INC. KME GLOBAL, LLC KME HOLDINGS, LLC KME RE HOLDINGS, LLC KOVATCH
MOBILE EQUIPMENT CORP. MOBILE PRODUCTS, INC. REV AMBULANCE GROUP ORLANDO, INC.
REV FINANCIAL SERVICES LLC REV INSURANCE SOLUTIONS LLC REV PARTS, LLC REV
RECREATION GROUP, INC. REV RECREATION GROUP FUNDING, INC. REV RENEGADE LLC REV
RENEGADE HOLDINGS CORP.

REV RTC, INC.,

as Guarantor Subsidiaries

By:  

/s/ Dean J. Nolden

Name:   Dean J. Nolden Title:   Treasurer & Chief Financial Officer

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

ALLY BANK, as a Sole Lead Arranger, Sole Book-Running Manager, Administrative
Agent, Collateral Agent and a Lender

By:  

/s/ Eric S. Miller

Name:   Eric S. Miller Title:   Authorized Signatory

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Commitment  

Ally Bank

   $ 75,000,000     

 

 

 

Total

   $ 75,000,000     

 

 

 

 

Appendix A - 1



--------------------------------------------------------------------------------

APPENDIX B

TO TERM LOAN CREDIT AND GUARANTY AGREEMENT

Notice Addresses

REV GROUP, INC.

EACH GUARANTOR SUBSIDIARY

REV Group, Inc.

c/o AIP IV, LLC

330 Madison Avenue, 28th Floor

New York, NY 10017

Attention: Paul Bamatter

Facsimile: (212) 627-2372

Email: paul@americanindustrial.com

and

REV Group, Inc.

4776 New Broad St., Suite 200

Orlando, Florida 32814

Attention:

Facsimile: (407) 228-2872

Email:

with a copy to

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Steven R. Rutkovsky

Facsimile: (646) 728 1529

Email: steven.rutkovsky@ropesgray.com

ALLY BANK,

as Administrative Agent, Collateral Agent

and a Lender

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: SFD Portfolio Manager

Facsimile: (212) 884-7693

Email: Joseph.Skaferowsky@ally.com

With a copy to:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: Legal Services/SFD

Facsimile: (212) 884-7189

Email: Jorge.Wagner@ally.com

 

Appendix B - 1



--------------------------------------------------------------------------------

and

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

 

Appendix B - 2



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF FUNDING NOTICE

Dated             , 201    

Ally Bank

300 Park Avenue, 4th Floor

New York, NY 10022

Attn: Relationship Manager – Rev Group

Ladies and Gentlemen:

Reference is made to the Term Loan and Guaranty Agreement, dated as of April 25,
2017 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among REV GROUP, INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”), as Sole Lead Arranger and Sole Book Running Manager, and Ally as
Administrative Agent and Collateral Agent.

Pursuant to Section 2.1 of the Term Loan Agreement, the Borrower desires that
Lenders make the following Term Loans to the Borrower in accordance with the
applicable terms and conditions of the Term Loan Agreement on [             ,
201    ] (the “Credit Date”):

 

1.

 

Term Loans

   $[    ,    ,    ]

☐

 

Base Rate Loans

   $[    ,    ,    ] ☐   Eurodollar Rate Loans, with an Initial Interest Period
of [one] [three] [six] [or such other period to the extent agreed to by all
Lenders] [or less than one month to the extent agreed by the Administrative
Agent] Month(s):   

The Borrower hereby certifies that:

(i) at the time of, and immediately after giving effect to, the Credit
Extensions requested pursuant to this Funding Notice, the representations and
warranties contained in the



--------------------------------------------------------------------------------

Term Loan Agreement and in the other Credit Documents are true and correct in
all material respects on and as of the Credit Date to the same extent as though
made on and as of such date, it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date are
true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language is true and correct in all
respects as of any such date); and

(ii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the Credit Extension contemplated by this
Funding Notice that would constitute a Default or an Event of Default.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Yours Truly, REV GROUP, INC.

By:  

 

Name:   Title:  

Signature Page to Funding Notice



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF CONVERSION/CONTINUATION NOTICE

Dated              , 201    

Ally Bank

300 Park Avenue, 4th Floor

New York, NY 10022

Attn: Relationship Manager – Rev Group

Ladies and Gentlemen:

Reference is made to the Term Loan and Guaranty Agreement, dated as of April 25,
2017 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among REV GROUP, INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”), as Sole Lead Arranger and Sole Book Running Manager, and Ally as
Administrative Agent and Collateral Agent.

Pursuant to Section 2.8 of the Term Loan Agreement, the Borrower desires to
convert or to continue the following Term Loans, each such conversion and/or
continuation to be effective as of              , 201    :

 

$[    ,    ,    ]    Eurodollar Rate Loans, originally made on              ,
201    , to be continued with an Interest Period of [one] [three] [six] month(s)
[or such other period to the extent agreed to by all Lenders] [or less than one
month to the extent agreed by the Administrative Agent]. $[    ,    ,    ]   
Base Rate Loans, originally made on              , 201    , to be converted to
Eurodollar Rate Loans with an Interest Period of [one] [three] [six] month(s)
[or such other period to the extent agreed to by all Lenders] [or less than one
month to the extent agreed by the Administrative Agent]. $[    ,    ,    ]   
Eurodollar Rate Loans, originally made on              , 201    , to be
converted to Base Rate Loans.

[Signature Page Follows]



--------------------------------------------------------------------------------

The Borrower hereby certifies that as of the date hereof, in the case of a
conversion to, or continuation of, a Eurodollar Rate Loan, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default.

 

REV GROUP, INC.

By:  

 

Name:   Title:  

Signature Page to Conversion/Continuation Notice



--------------------------------------------------------------------------------

EXHIBIT B TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF TERM LOAN NOTE

$[    ,    ,    ]

New York, New York

             , 201    

FOR VALUE RECEIVED, REV GROUP, INC., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] or its registered assigns (“Payee”), on or
before the Term Loan Maturity Date, the lesser of (a) [DOLLARS]
($[    ,    ,    ]) and (b) the unpaid principal amount of all the Term Loans
made by Payee to the Borrower as Term Loans under the Term Loan Agreement
referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain Term
Loan and Guaranty Agreement, dated as of April 25, 2017 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among REV GROUP,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party thereto from time to time, as Guarantor Subsidiaries, the Lenders
party thereto from time to time, and ALLY BANK (“Ally”), as Sole Lead Arranger
and Sole Book Running Manager, and Ally as Administrative Agent and Collateral
Agent.

This Note is one of the “Term Loan Notes” referred to in the Term Loan Agreement
and is entitled to the benefits thereof (to which reference is hereby made for a
more complete statement of the terms and conditions under which the Term Loans
evidenced hereby were made and are to be repaid) and of the other Credit
Documents. This Note is secured by the Collateral Documents and is entitled to
the benefits of the Guaranty.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the Term
Loan Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, the Borrower,
each Agent and the Lenders shall be entitled to deem and treat Payee as the
owner and holder of this Note and the obligations evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make, or any error in making, a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of the Borrower
hereunder with respect to payments of principal of or interest on this Note.



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, in each case as provided in the Term Loan Agreement on or prior to
the Term Loan Maturity Date, in whole or in part, and Term Loans may be
converted from one Type of Term Loan into another Type of Term Loan to the
extent provided in the Term Loan Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Term Loan Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Term Loan Agreement.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, as provided in the Term Loan Agreement, incurred in the
collection and enforcement of this Note. The Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest,
demand, notice of every kind and, to the full extent permitted by law, the right
to plead any statute of limitations as a defense to any demand hereunder.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

REV GROUP, INC. By:  

 

Name:   Title:  

Signature Page to Term Loan Note



--------------------------------------------------------------------------------

TRANSACTIONS ON

TERM LOAN NOTE

 

Borrower

 

Date

 

Amount of

Term

Loan Made

This Date

 

Amount of

Principal Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made by

                             



--------------------------------------------------------------------------------

EXHIBIT C TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF COMPLIANCE CERTIFICATE1

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the Chief Financial Officer of Rev Group, Inc., a Delaware corporation
(the “Company”).

 

2. I have reviewed the terms of that certain Term Loan and Guaranty Agreement,
dated as of April 25, 2017 (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Company, CERTAIN SUBSIDIARIES
OF THE BORROWER party thereto from time to time, as Guarantor Subsidiaries, the
Lenders party thereto from time to time, and ALLY BANK (“Ally”), as Sole Lead
Arranger and Sole Book Running Manager and Ally as Administrative Agent and
Collateral Agent, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Restricted Subsidiaries during the accounting period covered
by the attached financial statements.

 

3. No Default or Event of Default has occurred or is continuing during or at the
end of the accounting period covered by the attached financial statements (the
“Financial Statement Period”) or as of the date of this Certificate[, except as
set forth in a separate attachment, if any, to this Certificate, describing in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event].

 

1  The annex attached to this Exhibit C shall be updated as necessary to reflect
any amendment, restatement, extension, supplement or other modification to the
Term Loan Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any annex attached to this Exhibit C and the corresponding
terms of the Term Loan Agreement, the corresponding terms of the Term Loan
Agreement shall replace such annex mutatis mutandis.



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in Annex
A attached hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the date hereof pursuant to
Section 5.1(d) of the Term Loan Agreement.

 

REV GROUP, INC.

By:  

 

Name:   Title:   Chief Financial Officer

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

ANNEX A TO EXHIBIT C TO

TERM LOAN AND GUARANTY AGREEMENT

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy]

(the “Financial Statement Date”).

 

1.      

    Consolidated Total Debt:      (a)   (i)    the aggregate stated balance
sheet amount of all Indebtedness of the Company and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (other than
Indebtedness arising under clauses (vi) and (viii) of the definition thereof):
     $[    ,    ,    ]       (ii)    the aggregate amount of all non-contingent
reimbursement obligations of the Company and its Restricted Subsidiaries in
respect of drawn letters of credit, bank acceptances, bank guarantees and
similar arrangements:      $[    ,    ,    ]       (iii)    the amount of all
obligations of any third Person of the type referred to in preceding clauses
(a)(i) and (a)(ii) secured by any Lien on any property or asset owned or held by
the Company or any of its Restricted Subsidiaries regardless of whether the
obligations secured thereby shall have been assumed by the Company or any of its
Restricted Subsidiaries or is non-recourse to the credit of the Company or any
of its Restricted Subsidiaries:      $[    ,    ,    ]       (iv)    the amount
of all Contingent Obligations of the Company and its Restricted Subsidiaries in
respect of the obligations of any third Person of the type referred to in
preceding clauses (a)(i) and (a)(ii) of this definition that is or should be
property classified as a liability on a balance sheet in conformity with GAAP:
     $[    ,    ,    ]  

 

Annex A to Exhibit C-1-3



--------------------------------------------------------------------------------

  (b)   (i)    the aggregate amount of all Unrestricted cash and Cash
Equivalents on hand at the Company and the Guarantor Subsidiaries:     
$[    ,    ,    ]       (i)    the aggregate amount of all Unrestricted cash and
Cash Equivalents on hand at non-Guarantor Subsidiaries of the Company in an
amount not to exceed the amount of Indebtedness of such non-Guarantor Subsidiary
which is included in the calculation of Consolidated Total Debt:     
$[    ,    ,    ]     (c)   Consolidated Total Debt [(Sum of Items 1(a)(i)
through 1(a)(iv)) – (Sum of Item 2(b)(i) and Item 2(b)(ii))]:     
$[    ,    ,    ]   2.     Consolidated Adjusted EBITDA:      (a)   (i)   
Consolidated Net Income:2      $[    ,    ,    ]       (ii)    Consolidated
Interest Expense:      $[    ,    ,    ]       (iii)    provisions for Tax on
the overall net income of the Company and its Restricted Subsidiaries:     
$[    ,    ,    ]       (iv)    total depreciation expense:     
$[    ,    ,    ]       (v)    total amortization expense:     
$[    ,    ,    ]  

 

2 

See item 3 below.

 

Annex A to Exhibit C-1-4



--------------------------------------------------------------------------------

    (vi)    other non-cash items, but excluding any amortization of a prepaid
cash item that was paid in a prior period; provided that if any non-cash item
referred to in this clause (f) represents an accrual or reserve for a potential
cash item in any future period, (x) the Company may elect not to add-back such
non-cash item in the current period and (y) to the extent the Company elects to
add-back such non-cash item, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated Adjusted EBITDA in such future
period to such extent paid      $[    ,    ,    ]       (vii)    fees and
expenses permitted by Section 6.5(b) of the Term Loan Agreement:     
$[    ,    ,    ]       (viii)    Transaction Costs:      $[    ,    ,    ]    
  (ix)    (1) transaction costs relating to Permitted Acquisitions and
non-ordinary course Investments and dispositions permitted under the Term Loan
Agreement in an aggregate amount for all add-backs pursuant to this clause
(ix)(1) not to exceed $7,500,000 in any Fiscal Year and (2) non-recurring fees,
cash charges and other cash expenses incurred in connection with the issuance of
Capital Stock of the Company or non-ordinary course Indebtedness or the
extinguishment of Indebtedness or redemption, retirement or acquisition of
Capital Stock of the Company, in each case to the extent permitted under Term
Loan Agreement:      $[    ,    ,    ]       (x)    Restructuring Charges in an
aggregate amount not to exceed 10% of Consolidated Adjusted EBITDA for the
Financial Statement Period (calculated prior to giving effect to this clause
(x)):      $[    ,    ,    ]  

 

Annex A to Exhibit C-1-5



--------------------------------------------------------------------------------

    (xi)    pro forma “run rate” cost savings, operating expense reductions and
synergies that are reasonably identifiable, factually supportable (it is
understood and agreed that “run rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken) and projected by the Company in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Company) within 18 months after the end of the period, provided that the
aggregate amount of “run rate” cost savings, operating expense reductions and
synergies added back pursuant to this sub-clause (xi) and Section 1.3(e) of the
Term Loan Agreement in any period shall not exceed 10% of Consolidated Adjusted
EBITDA for such period (with such calculation being made prior to giving effect
to this sub-clause (xi)),      $[    ,    ,    ]       (xii)    cash expenses or
losses incurred by the Company or any of its Restricted Subsidiaries to the
extent insurance proceeds with respect thereto have been received by the Company
or such Restricted Subsidiary in cash and were not included in determining
Consolidated Net Income:      $[    ,    ,    ]  

 

Annex A to Exhibit C-1-6



--------------------------------------------------------------------------------

    (xiii)    cash expenses or losses incurred by the Company or any of its
Restricted Subsidiaries to the extent covered by indemnification provisions in
any agreement in connection with a Permitted Acquisition or a sale, disposition
or other transaction permitted under the Term Loan Agreement and such
indemnification proceeds have been received by the Company or such Restricted
Subsidiary in cash and were not included in determining Consolidated Net Income:
     $[    ,    ,    ]3     (b)   non-cash items increasing Consolidated Net
Income for the Financial Statement Period (excluding any such non-cash item to
the extent it represents the accrual of revenue or the reversal of reserves
taken in any prior period for a potential cash item that was not previously
added back in the calculation of Consolidated Adjusted EBITDA during a prior
period):      $[    ,    ,    ]     (c)  
Consolidated Adjusted EBITDA [Sum of Items 2(a)(ii) through 2(a)(xiii) –
Item 2(b)]:4      $[    ,    ,    ]  

 

3  In the case of clauses (a)(ii) through (a)(xiii) above, such items (x) shall
only be added to the extent included or deducted in determining Consolidated Net
Income for the Financial Statement Period and (y) shall not be added back to the
extent applicable to Persons whose income (or losses) are not included in
Consolidated Net Income pursuant to clause (ii) of the definition thereof in the
Term Loan Agreement.

4  Notwithstanding the foregoing, for purposes of determining Consolidated
Adjusted EBITDA under the Term Loan Agreement for any period that includes a
period set forth below, Consolidated Adjusted EBITDA for such period shall be as
set forth below (which amounts, for the avoidance of doubt, shall be subject to
any pro forma or “run rate” adjustments permitted by clause (xi) above and
Section 1.03(e) of the Term Loan Agreement with respect to events occurring
following the Closing Date):

 

Fiscal Quarter Ending on or about

   Consolidated Adjusted EBITDA  

April 30, 2016

   $ 40,711,000  

July 31, 2016

   $ 40,561,000  

October 31, 2016

   $ 48,262,000  

January 31, 2017

   $ 28,246,000  

 

Annex A to Exhibit C-1-7



--------------------------------------------------------------------------------

3.     Consolidated Net Income:      (a)   the net income (or loss) of the
Company and its Restricted Subsidiaries on a consolidated basis for the
Financial Statement Period taken as a single accounting period determined in
conformity with GAAP:      $[    ,    ,    ]     (b)   (i)    the income (or
loss) of any Person (other than a Restricted Subsidiary of the Company but
including an Unrestricted Subsidiary) in which any other Person (other than the
Company or any of its Restricted Subsidiaries) has an interest, except to the
extent of the amount of cash dividends or other cash distributions actually paid
to the Company or any of its Restricted Subsidiaries by such Person in respect
of such income during the Financial Statement Period (or, in the case of a loss,
the amount of such loss to the extent such loss has been funded with cash by the
Company or any of its Restricted Subsidiaries during the Financial Statement
Period):      $[    ,    ,    ]       (ii)    the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of the Company or
is merged into or consolidated with the Company or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Company or any of its
Restricted Subsidiaries (except to the extent required for any calculation of
Consolidated Adjusted EBITDA on a pro forma basis in accordance with Section 1.3
of the Term Loan Agreement):      $[    ,    ,    ]       (iii)    any after-tax
gains or losses attributable to Asset Sales, insurance or condemnation payments
or returned surplus assets of any Pension Plan:      $[    ,    ,    ]  

 

Annex A to Exhibit C-1-8



--------------------------------------------------------------------------------

    (iv)    the effects of adjustments (including the effects of such
adjustments pushed down to the Company and the Restricted Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP (including in the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue, Earn-Out Obligations and
debt line items thereof) resulting from the application of purchase accounting:
     $[    ,    ,    ]       (v)    any income (or loss) from the early
extinguishment or conversion of Indebtedness:      $[    ,    ,    ]       (vi)
   any net unrealized gain or loss (after any offset) resulting from obligations
under any Hedging Agreements or other derivative instruments and the application
of ASC 815:      $[    ,    ,    ]       (vii)    to the extent not included in
clauses (b)(i) through (vi) above, any net extraordinary gains or net
extraordinary losses:      $[    ,    ,    ]     (c)   Consolidated Net Income
[Item 3(a) – Item 3(b)]:      $[    ,    ,    ]   4.   Secured Leverage Ratio:
     (a)   Consolidated Total Debt secured by a Lien:      $[    ,    ,    ]    
(b)   Consolidated Adjusted EBITDA for the four-Fiscal Quarter Period then
ending (Item 2(c)):5      $[    ,    ,    ]     (c)   Secured Leverage Ratio
[Item 4(a)/ Item 4(b)]          .    :1.00       Relevant four-Fiscal Quarter
Period:          ..1.00:1.00  

 

5  Consolidated Adjusted EBITDA shall be pro forma for Permitted Acquisitions as
if they had occurred on the first day of the four-Fiscal Quarter period then
ending.

 

Annex A to Exhibit C-1-9



--------------------------------------------------------------------------------

EXHIBIT D TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item 1 below ([the][each, an] “Assignor”) and [the][each]
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Term Loan Agreement
identified below (as it may be amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the][each] Assignee, and [the][each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Term Loan Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Term Loan Agreement and any other documents or instruments delivered
pursuant thereto that represents the amount and percentage interest identified
below of all of the [respective] Assignor’s outstanding rights and obligations
under the Total Commitment identified below (including Letters of Credit and
Swing Line Loans) ([the][each, an] “Assigned Interest”). [Each][Such] sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and the Term Loan Agreement, without representation
or warranty by [the][any] Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

   3.   Borrower:    REV GROUP, INC. 4.   Administrative Agent:    ALLY BANK, as
the administrative agent under the Term Loan Agreement. 5.  
Term Loan Agreement:    The Term Loan and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among REV GROUP, INC., a Delaware corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to
time, as Guarantor Subsidiaries, the Lenders party thereto from time to time,
and ALLY BANK (“Ally”), as Sole Lead Arranger and Sole Book Running Manager, and
Ally as Administrative Agent and Collateral Agent.



--------------------------------------------------------------------------------

6.   Assigned Interest:      

 

Assignor

   Assignee      Aggregate Amount of
Commitment/
Term Loans
for all Lenders      Amount of
Commitment/
Term Loans
Assigned      Percentage Assigned of
Commitment/
Term Loans         $      $             %        $      $             %        $
     $             % 

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7.   Notice and Wire Instructions      

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:     Notices:   

 

      

 

  

 

      

 

  

 

      

 

  

Attention:

Telecopier:

      

Attention:

Telecopier:

With a copy to:     With a copy to:   

 

      

 

  

 

      

 

  

 

      

 

  

Attention:

Telecopier:

      

Attention:

Telecopier:

Wire Instructions:     Wire Instructions

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

 

Signature Page to Assignment and Assumption Agreement



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

ALLY BANK,

as Administrative Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

[Consented to: REV GROUP, INC.

By:  

 

Name:   Title:       1

 

1  Insert as provided in Section 10.6(c)(ii) of the Term Loan Agreement.

 

Signature Page to Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT D TO

TERM LOAN AND GUARANTY AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 [The][Each] Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the][its] Assigned Interest, (ii) [the][its] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Term Loan Agreement, any other Credit
Document or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower or any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Term Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Term Loan Agreement, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Term
Loan Agreement and the other Credit Documents as a Lender thereunder and, to the
extent of [the][its] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Term Loan Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision,
and (v) if it is a Non US Lender, attached to this Assignment is any tax
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee; (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent,
[the][each] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender; and (c) appoints and authorizes each of the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Term Loan Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent or the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto.

 

Annex 1 to Exhibit D - 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][each] Assignor
for amounts which have accrued to but excluding the Effective Date and to
[the][each] Assignee for amounts which have accrued from and after the Effective
Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a “Lender” under the Term Loan Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) [the][each] Assignor shall, to the
extent provided in this Assignment, relinquish its rights (other than any rights
which survive the termination of the Term Loan Agreements under Section 10.8 of
the Term Loan Agreement) and be released from its obligations under the Term
Loan Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York.

 

Annex 1 to Exhibit D-1-2



--------------------------------------------------------------------------------

EXHIBIT E TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF CERTIFICATE RE: NON-BANK STATUS

Reference is hereby made to the Term Loan and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among REV GROUP, INC., a Delaware corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to
time, as Guarantor Subsidiaries, the Lenders party thereto from time to time,
and ALLY BANK (“Ally”), as Sole Lead Arranger and Sole Book Running Manager, and
Ally as Administrative Agent and Collateral Agent. Pursuant to Section 2.19(d)
of the Term Loan Agreement, the undersigned hereby certifies that:

(A) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate,

(B) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”),

(C) it is not a “10 percent shareholder” of the Company, within the meaning of
Section 881(c)(3)(B) of the Code, and

(D) it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.

The undersigned shall promptly notify the Company and the Administrative Agent
in writing if any of the representations and warranties made herein are no
longer true and correct.

 

[NAME OF FINANCIAL INSTITUTION]

By:  

 

Name:   Title:  

 

Date:               , 201    



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

[REVOLVING CREDIT] [TERM LOAN] AND GUARANTY AGREEMENT]

FORM OF CLOSING DATE CERTIFICATE

[            ], 2017

The undersigned, being the [chairman/chief executive officer/president/vice
president/chief financial officer] of REV GROUP, INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), hereby
certifies on behalf of the Company (and not in his or her individual capacity)
as follows:

1. This certificate is delivered pursuant to Sections 3.1(n) and 3.1(p) of each
of (i) the Revolving Credit and Guaranty Agreement, dated as of April 25, 2017
(as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”, by and among the
Company, as Borrower, CERTAIN SUBSIDIARIES OF THE COMPANY party thereto from
time to time, as Guarantor Subsidiaries, the Lenders party thereto from time to
time, and ALLY BANK (“Ally”), and BMO HARRIS BANK N.A. (“BMO”), as Joint Lead
Arrangers and Joint Book Running Managers, and Ally and BMO as Co-Collateral
Agents, and Ally as Administrative Agent and Collateral Agent; and (ii) the Term
Loan and Guaranty Agreement, dated as of April 25, 2017 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among the Company, as Borrower, CERTAIN
SUBSIDIARIES OF THE COMPANY party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and Ally, as Sole
Lead Arranger and Sole Book Running Manager, and Ally as Administrative Agent
and Collateral Agent. Capitalized terms used herein shall have the meanings
assigned to such terms in the Revolving Credit Agreement and the Term Loan
Agreement, as the context requires.

2. I have reviewed the terms of the Revolving Credit Agreement and Term Loan
Agreement and the definitions and provisions contained in the Revolving Credit
Agreement and Term Loan Agreement, and in my opinion I have made, or have caused
to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

3. Based upon my review and examination described in paragraph (2) above, I
certify, as the [chairman/chief executive officer/president/vice president/chief
financial officer] of the Company and not in my personal capacity, that:

(i) as of the Closing Date, and immediately after giving effect to the Credit
Extensions made on the date hereof, the representations and warranties contained
in the Revolving Credit Agreement, the Term Loan Agreement and each of the other
Credit Documents are true, correct and complete in all material respects on and
as of the Closing Date to the same extent as though made on and as of such date,
it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date are true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects as of any such date); and

(ii) as of the Closing Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute a Default or an Event of Default.



--------------------------------------------------------------------------------

4. The conditions set forth in Sections 3.1(d) and 3.1(e) of each of the
Revolving Credit Agreement and the Term Loan Agreement have been satisfied and
the condition set forth in Section 3.1(h)(ii) of the Revolving Credit Agreement
and 3.1(h) of the Term Loan Agreement, respectively, has been satisfied.

5. Attached as Annex A hereto is a true and correct copy of the Shareholders
Agreement required to be delivered to the Administrative Agent pursuant to
Section 3.1(n)(i) of each of the Revolving Credit Agreement and the Term Loan
Agreement.

6. Attached as Annex B hereto is a true and correct copy of the Registration
Rights Agreement required to be delivered to the Administrative Agent pursuant
to Section 3.1(n)(ii) of each of the Revolving Credit Agreement and the Term
Loan Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

REV GROUP, INC. By:  

 

Name:   Title:  

 

Signature Page to Closing Date Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

[REVOLVING CREDIT] [TERM LOAN] AND GUARANTY AGREEMENT]

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Revolving Credit Agreement and the

Term Loan Agreement referred to below:

I, the Chief Financial Officer of REV GROUP, INC., a Delaware corporation (the
“Company”), do hereby certify on behalf of the Company, solely in my capacity as
the Chief Financial Officer of the Company and not in my individual capacity,
that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 3.1(m) of each of (i) the Revolving Credit and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), by and among the Company, as Borrower, CERTAIN
SUBSIDIARIES OF THE COMPANY party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and ALLY BANK
(“Ally”), and BMO HARRIS BANK N.A. (“BMO”), as Joint Lead Arrangers and Joint
Book Running Managers, and Ally and BMO as Co-Collateral Agents, and Ally as
Administrative Agent and Collateral Agent; and (ii) the Term Loan and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among the Company, as Borrower, CERTAIN SUBSIDIARIES OF
THE COMPANY party thereto from time to time, as Guarantor Subsidiaries, the
Lenders party thereto from time to time, and Ally, as Sole Lead Arranger and
Sole Book Running Manager, and Ally as Administrative Agent and Collateral
Agent. Capitalized terms used herein shall have the meanings assigned to such
terms in the Revolving Credit Agreement and the Term Loan Agreement, as the
context requires.

2. In my role as the Chief Financial Officer of the Company, I have reviewed the
terms of the Revolving Credit Agreement, the Term Loan Agreement and each of the
other Credit Documents (together with the definitions contained therein or
otherwise applicable thereto), the Historical Financial Statements, Projections
and pro forma financial statements of the Company and its Subsidiaries delivered
to the Agents pursuant to the Revolving Credit Agreement and the Term Loan
Agreement on or prior to the Closing Date, and it is my good faith belief that I
have made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein (including, without limitation, making such
inquiries of such other officers of the Company and/or its Subsidiaries who have
responsibility for financial and accounting matters as I have deemed appropriate
for purposes of the opinion).

3. Based upon my review and examination described in paragraph (2) above, after
giving effect to the consummation of the Transactions on the date hereof
(including the incurrence of Indebtedness on the date hereof under the Revolving
Credit Agreement and the Term Loan Agreement):

(a) the sum of the assets, at a fair valuation, of the Credit Parties and their
Restricted Subsidiaries, taken as a whole, will exceed their respective debts
(including contingent liabilities);



--------------------------------------------------------------------------------

(b) the sum of the present fair saleable value of the assets of the Credit
Parties and their Restricted Subsidiaries, taken as a whole, will exceed their
respective debts (including contingent liabilities);

(c) the capital of the Credit Parties and their Restricted Subsidiaries, taken
as a whole, is not unreasonably small in relation to their businesses as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and

(d) the Credit Parties and their Restricted Subsidiaries, taken as a whole, have
not incurred and do not intend to incur, or believe (or should they reasonably
believe) that they will incur, debts beyond their ability to pay such debts as
they become due (whether at maturity or otherwise).

For purposes of this paragraph (3), the amount of any contingent liability at
any time is computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first set
forth above.

 

REV GROUP, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Signature Page to Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT G TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated as of                          , 201     (this
“Counterpart Agreement”) is delivered pursuant to that certain Term Loan and
Guaranty Agreement, dated as of April 25, 2017 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among REV GROUP, INC., a
Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER
party thereto from time to time, as Guarantor Subsidiaries, the Lenders party
thereto from time to time, and ALLY BANK (“Ally”), as Sole Lead Arranger and
Sole Book Running Manager, and Ally as Administrative Agent and Collateral
Agent.

SECTION 1. Pursuant to Section 5.10 of the Term Loan Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Term Loan
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor Subsidiary under the Term Loan Agreement and agrees to be bound by
all of the terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Term Loan Agreement and each other Credit Document and applicable
to the undersigned is true and correct in all material respects, both before and
after giving effect to this Counterpart Agreement on the date hereof, it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date are true and correct in all material respects
only as of such specified date and (y) any representation and warranty is true
and correct in all material respects as of such earlier date (it being
understood and agreed that any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects as of any such date);

(c) represents and warrants that no event has occurred or is continuing as of
the date hereof, or will result from the transactions contemplated hereby on the
date hereof, that would constitute a Default or an Event of Default;

(d) agrees, on a joint and several basis with the other Guarantor Subsidiaries,
to irrevocably and unconditionally guaranty the due and punctual payment in full
of, and the due performance and compliance with, all of the Guaranteed
Obligations, in each case when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Section 7 of the Term Loan Agreement;

(e) (i) agrees that this Counterpart Agreement may be attached to the Pledge and
Security Agreement, (ii) agrees that the undersigned will comply with all the
terms and conditions of the Pledge and Security Agreement as if it were an
original signatory thereto, (iii)



--------------------------------------------------------------------------------

grants to the Collateral Agent, for the benefit of the Term Secured Parties (as
such term is defined in the Pledge and Security Agreement), a security interest
in all of the undersigned’s right, title and interest in and to all Collateral
(as such term is defined in the Pledge and Security Agreement) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Collateral Agent supplements to all schedules
attached to the Pledge and Security Agreement. All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Pledge and Security Agreement; and

(f) (i) agrees that simultaneously with the execution of this Counterpart
Agreement, it is executing and delivering a joinder agreement to the
Intercreditor Agreement and (ii) agrees that the undersigned will comply with
all the terms and conditions of the Intercreditor Agreement as if it were an
original signatory thereto.

SECTION 2. The undersigned agrees from time to time, upon the reasonable request
of Administrative Agent, to take such additional actions and to execute and
deliver such additional documents and instruments as Administrative Agent may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Counterpart Agreement. Neither this Counterpart Agreement
nor any term hereof may be changed, waived, discharged or terminated, except by
an instrument in writing signed by the party (including, if applicable, any
party required to evidence its consent to or acceptance of this Counterpart
Agreement) against whom enforcement of such change, waiver, discharge or
termination is sought. Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 10.1 of the Term Loan
Agreement, and all for purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof. In case any
provision in or obligation under this Counterpart Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

By:  

 

Name:   Title:   Chief Financial Officer

 

Notices:  

 

 

 

Attention:  

 

Telecopier:  

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

ALLY BANK,

as Administrative Agent and Collateral Agent

 

By:  

 

Name:   Title:  

 

By:  

 

Name:   Title:  

 

Signature Page to Counterpart Agreement



--------------------------------------------------------------------------------

EXHIBIT H TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF LANDLORD WAIVER AND CONSENT AGREEMENT

LANDLORD’S WAIVER AND CONSENT

This LANDLORD WAIVER AND CONSENT (this “Agreement”) is dated as of
                    , 20[    ], and entered into by                     
(“Landlord”), to and for the benefit of ALLY BANK, as administrative agent and
collateral agent under the Term Loan Agreement (as defined below) (in such
capacity, the “Agent”).

RECITALS

WHEREAS, Landlord is the owner of that certain property located at
                     the (“Premises”), has entered or intends to enter into a
lease transaction (the “Lease”) with                      (the “Company”)
pursuant to which the Company has or will acquire a leasehold interest in all or
a portion of the Premises; and

WHEREAS, the Company has entered into or intends to enter into a Term Loan and
Guaranty Agreement, dated as of April 25, 2017 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among [the Company] [Rev Group, Inc., a Delaware
corporation (the “Borrower”)], as borrower, certain other subsidiaries of [the
Borrower (including the Company)] [the Company] party thereto from time to time,
as guarantor subsidiaries (collectively, and together with [the Borrower] [the
Company], individually, each, an “Obligor,” and collectively, the “Obligors”),
the lenders party thereto from time to time (individually, each an “Obligee,”
and collectively, the “Obligees”), ALLY BANK (“Ally”), as Sole Lead Arranger and
Sole Book Running Manager, and Ally as administrative agent and collateral agent
and certain other financial institutions from time to time party thereto as
agents, pursuant to which the Company has executed or intends to execute a
security agreement and other collateral documents, pursuant to which each
Obligor has granted or intends to grant to the Agent for its benefit, and for
the ratable benefit of the Obligees, a security interest and lien in certain
real property and tangible and intangible personal property of such Obligor,
including, without limitation, accounts, goods, inventory, machinery, fixtures
and equipment, together with all additions, substitutions, replacements and
improvements to, and the products and proceeds of the foregoing (collectively,
the “Collateral”);

WHEREAS, all or a portion of the Collateral may from time to time be located at
the Premises or may become wholly or partially affixed to the Premises; and

WHEREAS, the Agent has requested that Landlord execute this Agreement as a
condition to the financing arrangements under the Term Loan Agreement;

NOW THEREFORE, in consideration of any financial accommodation extended by the
Agent and the Obligees to the Obligors at any time, and other good and valuable
consideration the receipt and sufficiency of which Landlord hereby acknowledges,
Landlord hereby agrees as follows:



--------------------------------------------------------------------------------

SECTION 1. A description of the Lease and any amendments and modifications
thereto is attached hereto as Exhibit A. The Lease has not been amended,
restated, amended and restated, supplemented or otherwise modified except as set
forth on Exhibit A annexed hereto and is in full force and effect as of the date
hereof. Landlord certifies that (a) Landlord is the landlord under the Lease,
(b) to the knowledge of Landlord, there is no defense, offset, claim or
counterclaim by or in favor of Landlord against Tenant under the Lease or
against the obligations of Landlord under the Lease, (c) no notice of default
has been given under or in connection with the Lease which has not been cured,
and Landlord has no knowledge of the occurrence of any existing default under or
in connection with the Lease and (d) except as disclosed to the Agent, no
portion of the Premises is encumbered in any way by any deed of trust or
mortgage lien or ground or superior lease.

SECTION 2. The Collateral may be stored, utilized and/or installed at the
Premises and shall not be deemed a fixture or part of the real estate but shall
at all times be considered personal property, whether or not any of the
Collateral becomes so related to the real estate that an interest therein arises
under real estate law. Landlord acknowledges the Agent shall have the right to
file and record Uniform Commercial Code financing statements against the
Collateral.

SECTION 3. Until such time as the obligations of the Obligors to the Agent and
the Obligees are paid in full, Landlord disclaims any interest in the
Collateral, whether created by statute, contract (including the Lease) or by
common law, agrees not to distrain or levy upon any of the Collateral or to
assert any claim, lien or demand against the Collateral for any reason and
agrees that any rights it may have in or to the Collateral, no matter how
arising (to the extent not otherwise effectively waived pursuant to this
paragraph), shall be subordinate to the rights of the Agent in respect thereof.

SECTION 4. The Agent, any Obligee or their respective representatives may enter
upon the Premises at any reasonable time during normal business hours to inspect
or remove the Collateral, and may advertise and conduct public auctions or
private sales of the Collateral at the Premises, in each case without liability
of the Agent or such Obligee to Landlord; provided however, that the Agent or
such Obligee, as applicable, shall promptly repair, at their expense, any
physical damage (other than ordinary wear and tear) to the Premises actually
caused by said removal by the Agent or such Obligee. The Agent and the Obligees
shall not be liable for any diminution in value of the Premises caused by the
absence of Collateral actually removed or by any necessity of replacing the
Collateral.

SECTION 5. Landlord shall not interfere with any sale of the Collateral, by
public auction or otherwise, conducted by or on behalf of the Agent or the
Obligees on the Premises.

SECTION 6. Landlord agrees to provide the Agent with written notice of any
default or claimed default by the Company under the Lease, and prior to the
termination of the Lease, to permit the Agent and the Obligees the same
opportunity to cure or cause to be cured such default as is granted to the
Company under the Lease; provided, however that the Agent and the Obligees shall
have at least 30 days following receipt of said notice to cure such default;
provided, further that if a non-monetary default cannot reasonably be cured by
the Agent within such 30 day period, the Agent shall have such additional period
of time as shall be reasonably necessary to cure such non-monetary default so
long as the Agent commences such curative

 

2



--------------------------------------------------------------------------------

measures within such 30 day period and thereafter proceed diligently to complete
such curative measures. Landlord will permit the Agent and the Obligees to
remain on the Premises for a period of up to 120 days following receipt by the
Agent of written notice from Landlord that Landlord is or intends to be in
possession and control of the Premises, or the Lease has expired or been
terminated, during such time the Agent shall have the right, but not the
obligation, to enter the Premises to sell the Collateral (at public or private
sale) or cause the Collateral to be removed from the Premises, subject, however,
to the payment to Landlord by the Agent and/or the Obligees of the basic rent
due under the Lease for the period of occupancy by such Agent and such Obligees,
pro-rated on per diem basis determined on a 30 day month. The Agent’s and the
Obligees’ right to occupy the Premises under the preceding sentence shall be
extended for the time period such Agent and such Obligee are prohibited from
selling the Collateral due to the imposition of the automatic stay by the filing
of bankruptcy proceedings by or against any Obligor. The Agent and the Obligees
shall not assume nor be liable for any unperformed or unpaid obligations of the
Company under the Lease.

SECTION 7. Landlord shall send to the Agent a copy of any notice received by
Landlord of a breach or default under any other lease, mortgage, deed of trust,
security agreement or other instrument to which Landlord is a party which may
affect Landlord’s rights in, or possession of, the Premises.

SECTION 8. This Agreement shall inure to the benefit of the Agent, the Obligees
and their respective successors and assigns and shall be binding upon Landlord,
its heirs, assigns, representatives and successors. Landlord will disclose the
terms and provisions of this Agreement to any purchaser or successor to
Landlord’s interest in the Premises.

SECTION 9. All notices to the Agent hereunder shall be in writing, sent by
certified mail or by overnight delivery service, and shall be addressed to such
Agent at the following address: 300 Park Avenue, 4th Floor, New York, New York
10022, Attention: Relationship Manager – Rev Group.

SECTION 10. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.

SECTION 11. The provisions of this agreement shall continue in effect until
Landlord shall have received the written certification from the Agent that all
amounts advanced under the Term Loan Agreement have been paid in full.

SECTION 12. The Agent may, without in any way affecting or limiting this
Agreement, and without notice to Landlord, amend, restate, amend and restate,
supplement, or otherwise modify from time to time, the Term Loan Agreement.

SECTION 13. Delivery of an executed signature page of this Agreement by
facsimile, PDF or other electronic transmission will be effective as delivery of
a manually executed signature page.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

Dated this              day of     , 20    .

 

LANDLORD: [                                             ]

By:  

 

Name:   Title:  

Siganature Page to Landlord’s Waiver and Consent



--------------------------------------------------------------------------------

AGENT: ALLY BANK, as Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

 

Agreed and Consented to by: COMPANY: [                                         ]

By:  

 

Name:   Title:  

Siganature Page to Landlord’s Waiver and Consent



--------------------------------------------------------------------------------

EXHIBIT A

[DESCRIPTION OF LEASE]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT I

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 10.6(k) of the Term Loan and Guaranty Agreement,
dated as of April 25, 2017 (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among REV GROUP, INC., a Delaware corporation (“Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”), as Sole Joint Lead Arranger and Sole Book Running Manager, and
Ally as Administrative Agent and Collateral Agent (the “Agent”), to which this
Exhibit I is attached.

It is not intended to be a definitive list of all of the terms and conditions of
a Dutch Auction and all such terms and conditions shall be set forth in the
applicable auction procedures documentation set for each Dutch Auction (the
“Offer Documents”). None of the Agent, Ally (or, if Ally declines to act in such
capacity, an investment bank of recognized standing selected by Borrower) (the
“Auction Manager”) or any of their respective Affiliates makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell by assignment any of its Term Loans pursuant to the Offer Documents
(including, for the avoidance of doubt, by participating in the Dutch Auction as
a Lender) or whether or not Borrower should purchase by assignment any Term
Loans from any Lender pursuant to any Dutch Auction. Each Lender should make its
own decision as to whether to sell by assignment any of its Term Loans and, if
so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning any Dutch
Auction and the Offer Documents. Capitalized terms not otherwise defined in this
Exhibit H have the meanings assigned to them in the Term Loan Agreement.

Summary. Borrower may purchase (by assignment) Term Loans on a non-pro rata
basis by conducting one or more Dutch Auctions pursuant to the procedures
described herein; provided that no more than one Dutch Auction may be ongoing at
any one time and no more than four Dutch Auctions may be made in any period of
four consecutive fiscal quarters of Borrower.

1. Notice Procedures. In connection with each Dutch Auction, the Borrower will
notify the Auction Manager (for distribution to the applicable Lenders) of the
Term Loans that will be the subject of the Dutch Auction by delivering to the
Auction Manager a written notice in form and substance reasonably satisfactory
to the Auction Manager (an “Auction Notice”). Each the Auction Notice shall
contain (i) the maximum principal amount of Term Loans that Borrower is willing
to purchase (by assignment) in the Dutch Auction (the “Auction Amount”), which
shall be no less than $10,000,000 or an integral multiple of $1,000,000 in
excess of thereof, (ii) the range of discounts to par (the “Discount Range”),
expressed as a range of prices per $1,000 of Term Loans, at which the Borrower



--------------------------------------------------------------------------------

would be willing to purchase Term Loans in the Dutch Auction and (iii) the date
on which the Dutch Auction will conclude, on which date Return Bids (as defined
below) will be due at the time provided in the Auction Notice (such time, the
“Expiration Time”), as such date and time may be extended upon notice by the
Borrower to the Auction Manager not less than 24 hours before the original
Expiration Time. The Auction Manager will deliver a copy of the Offer Documents
to each Lender promptly following completion thereof.

2. Reply Procedures. In connection with any Dutch Auction, each Lender holding
Term Loans wishing to participate in such Dutch Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation in
form and substance reasonably satisfactory to the Auction Manager (the “Return
Bid”) to be included in the Offer Documents, which shall specify (i) a discount
to par that must be expressed as a price per $1,000 of Term Loans (the “Reply
Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $1,000,000, that such Lender is willing to offer for
sale at its Reply Price (the “Reply Amount”); provided that each Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount equals the entire
amount of the Term Loans held by such Lender at such time. A Lender may only
submit one Return Bid per Dutch Auction, but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid (as
defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, a participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and Agent (the “Auction Assignment and Acceptance”). The
Borrower will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

3. Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Dutch Auction within the Discount Range for the Dutch Auction that will
allow the Borrower to complete the Dutch Auction by purchasing the full Auction
Amount (or such lesser amount of Term Loans for which the Borrower has received
Qualifying Bids). The Borrower shall purchase (by assignment) Term Loans from
each Lender whose Return Bid is within the Discount Range and contains a Reply
Price that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans included in Qualifying Bids received at a
Reply Price lower than the Applicable Threshold Price will be purchased at a
purchase price equal to the applicable Reply Price and shall not be subject to
proration. If a Lender has submitted a Return Bid containing multiple component
bids at different Reply Prices, then all Term Loans of such Lender offered in
any such component bid that constitutes a Qualifying Bid with a Reply Price
lower than the Applicable Threshold Price shall also be purchased at a purchase
price equal to the applicable Reply Price and shall not be subject to proration.



--------------------------------------------------------------------------------

4. Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids equal to the
Applicable Threshold Price will be purchased at a purchase price equal to the
Applicable Threshold Price; provided that if the aggregate principal amount of
all Term Loans for which Qualifying Bids have been submitted in any given Dutch
Auction equal to the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans purchased below
the Applicable Threshold Price), the Borrower shall purchase the Term Loans for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount up to the amount necessary to complete the purchase of the Auction
Amount. For the avoidance of doubt, no Return Bids (or any component thereof)
will be accepted above the Applicable Threshold Price.

5. Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the two Business Days after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Borrower onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Lender, the Auction Manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.

6. Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw a Dutch Auction by written notice to the Auction Manager no later than
24 hours before the original Expiration Time so long as no Qualifying Bids have
been received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from the Borrower. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled; provided that a Lender may modify a Return Bid
at any time prior to the Expiration Time solely to reduce the Reply Price
included in such Return Bid. However, a Dutch Auction shall become void if the
Borrower fails to satisfy one or more of the conditions to the purchase of Term
Loans set forth in, or to otherwise comply with the provisions of Section
10.6(k) of the Term Loan Agreement to which this Exhibit I is attached. The
purchase price for all Term Loans purchased in a Dutch Auction shall be paid in
cash by the Borrower directly to the respective assigning Lender on a settlement
date as determined by the Auction Manager in consultation with the Borrower
(which shall be no later than ten (10) Business Days after the date Return Bids
are due), along with accrued and unpaid interest (if any) on the applicable Term
Loans up to the settlement date. The Borrower shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with Borrower, will be final and binding.



--------------------------------------------------------------------------------

None of the Agent, the Auction Manager, any other Agent or any of their
respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, Credit Parties or any
of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Section 9 and Sections 11.1 and
11.2 of the Term Loan Agreement to the same extent as if each reference therein
to the “Administrative Agent” were a reference to the Auction Manager, each
reference therein to the “Credit Documents” were a reference to the Offer
Documents, the Auction Notice and Auction Assignment and Acceptance and each
reference therein to the “Transactions” were a reference to the transactions
contemplated hereby and Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

This Exhibit I shall not require the Borrower or any Credit Party to initiate
any Dutch Auction, nor shall any Lender be obligated to participate in any Dutch
Auction.



--------------------------------------------------------------------------------

EXHIBIT J TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

REV GROUP, INC.

[ADDRESS]

 

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is made to the Term Loan and Guaranty Agreement, dated as of April 25,
2017 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among REV GROUP, INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”), as Sole Lead Arranger and Sole Book Running Manager, and Ally as
Administrative Agent and Collateral Agent.

Each Lender (each an “Incremental Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”). Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Term Loan Agreement, including, without limitation, Sections
2.1 and 2.23 thereof.

Each Incremental Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Commitment of such Incremental Lender. Each
Incremental Lender, the Borrower and the Administrative Agent further agree
that, with respect to the Incremental Commitment provided by each Incremental
Lender pursuant to this Agreement, such Incremental Lender shall receive from
the Borrower such upfront fees, and/or other fees, if any, as may be separately
agreed to in writing with the Borrower and the Administrative Agent, all of
which fees shall be due and payable to such Incremental Lender on the terms and
conditions set forth in each such separate agreement.



--------------------------------------------------------------------------------

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Commitment
provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Term Loan Agreement as a Lender thereunder, (i) confirms that it is
an Eligible Assignee, (ii) confirms that it has received a copy of the Term Loan
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Term Loan Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement
and the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Term Loan Agreement and the other Credit
Documents as are delegated to the Administrative Agent and the Collateral Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Term Loan
Agreement and the other Credit Documents are required to be performed by it as a
Lender, and (vi) in the case of each Incremental Lender organized under the laws
of a jurisdiction outside the United States, attaches the forms and/or
Certificate Re: Non-Bank Status referred to in Section 2.19(d)(ii) of the Term
Loan Agreement, certifying as to its entitlement as of the date hereof to a
complete exemption from United States withholding taxes with respect to all
payments to be made to it by the Borrower under the Term Loan Agreement and the
other Credit Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, the Borrower and each Guarantor
Subsidiary, (ii) the delivery to the Administrative Agent of a fully executed
counterpart (including by way of facsimile or other electronic transmission)
hereof, (iii) the payment of any fees then due and payable in connection
herewith and (iv) the satisfaction of any other conditions precedent set forth
in Section 3 of Annex I hereto (such date, the “Agreement Effective Date”), each
Incremental Lender party hereto (i) shall be obligated to make the Incremental
Term Loans provided to be made by it as provided in this Agreement on the terms,
and subject to the conditions, set forth in the Term Loan Agreement and in this
Agreement and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Commitments provided hereby
including, without limitation, all Incremental Term Loans made pursuant thereto,
and (ii) all such Obligations (including all such Incremental Term Loans) shall
be entitled to the benefits of the Pledge and Security Agreement, the other
Collateral Documents and the Guaranty.

Each Guarantor Subsidiary acknowledges and agrees that all Obligations with
respect to the Incremental Commitments provided hereby and all Incremental Term
Loans made pursuant

 

2



--------------------------------------------------------------------------------

thereto shall (i) be fully guaranteed pursuant to the Guaranty as, and to the
extent, provided therein and in the Term Loan Agreement and (ii) be entitled to
the benefits of the Credit Documents as, and to the extent, provided therein and
in the Term Loan Agreement.

Attached hereto as Annex II is the officer’s certificate certifying the
conditions set forth in Section 2.23(a) of the Term Loan Agreement have been
satisfied (together with calculations demonstrating same (where applicable) in
reasonable detail).

[Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties, delivered pursuant to Section 2.3(a)
of the Term Loan Agreement.]

[Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Credit Parties required, and as requested by the Administrative Agent, to be
delivered pursuant to Section 2.3(a) of the Term Loan Agreement.]

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on                          ,     . If you do not so accept this
Agreement by such time, our Incremental Commitments set forth in this Agreement
shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 10.5
of the Term Loan Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Term Loan Agreement, the terms of the Term Loan Agreement shall control.

*            *             *

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF EACH INCREMENTAL LENDER]

By:  

 

Name:   Title:  

 

Agreed and Accepted

this              day of     , 201    :

REV GROUP, INC.,

as Borrower

By:  

 

Name:   Title:  

ALLY BANK,

as Administrative Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

[NAME OF EACH ISSUING BANK],

as [an] [the] Issuing Bank

By:  

 

Name:   Title:  

ALLY BANK,

as Swing Line Lender

By:  

 

Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

Each Guarantor Subsidiary acknowledges and agrees to each the foregoing
provisions of this Incremental Commitment Agreement and to the incurrence of the
Incremental Term Loans to be made pursuant thereto.

 

[EACH GUARANTOR SUBSIDIARY], as a Guarantor Subsidiary

By:  

 

Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT J TO

TERM LOAN AND GUARANTY AGREEMENT

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of            , 201    

 

1. Name of the Borrower: Rev Group, Inc.

 

2. Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders

   Amount of Incremental Commitment           

Total:

  

 

3. Applicable Commitment Fee Percentage:

 

4. Applicable Margin:

 

5. Other Conditions Precedent:

 

Annex I to Exhibit J



--------------------------------------------------------------------------------

ANNEX II TO EXHIBIT J TO

TERM LOAN AND GUARANTY AGREEMENT

FORM OF OFFICER’S CERTIFICATE

[            , 201    ]

The undersigned, being the Chief Financial Officer of REV GROUP, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), hereby certifies on behalf of the Company (and not in his or her
individual capacity) as follows:

1. Reference is made to the Term Loan and Guaranty Agreement, dated as of April
[    ], 2017 (as it may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Term Loan Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Company, as Borrower, CERTAIN SUBSIDIARIES OF THE
BORROWER party thereto from time to time, as Guarantor Subsidiaries, the Lenders
party thereto from time to time, and ALLY BANK (“Ally”), as Sole Lead Arranger
and Sole Book Running Manager, and Ally as Administrative Agent and Collateral
Agent.

2. I have reviewed the terms of the Term Loan Agreement and the definitions and
provisions contained in the Term Loan Agreement, and in my opinion I have made,
or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

3. Based upon my review and examination described in paragraph (2) above,
I certify, as the Chief Financial Officer of the Company and not in my personal
capacity, that:

(i) As of the date hereof, the representations and warranties contained in the
Term Loan Agreement and in the other Credit Documents are true and correct in
all material respects on and as of the date here of to the same extent as though
made on and as of such date, it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date are
true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language is true and correct in all
respects as of any such date); and

(ii) as of the date hereof, no event has occurred and is continuing or would
result from the Incremental Commitment[s] contemplated hereby that would
constitute a Default or an Event of Default.

4. To the extent applicable, attached hereto as Schedule I are the calculations
required by paragraph (3) above.

[Signature Page Follows]

 

Annex II to Exhibit J - 1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

REV GROUP, INC.

By:  

 

Name:   Title:   Chief Financial Officer

 

Annex II to Exhibit J - 2



--------------------------------------------------------------------------------

ANNEX III TO EXHIBIT J TO

TERM LOAN AND GUARANTY AGREEMENT

Legal Opinion[s] for Incremental Commitment[s] Request

 

Annex III to Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K TO

TERM LOAN AND GUARANTY AGREEMENT

ABL INTERCREDITOR AGREEMENT

dated as of

April 25, 2017,

among

ALLY BANK,

as Revolving Collateral Agent,

ALLY BANK,

as Term Collateral Agent,

and

EACH ADDITIONAL PARI PASSU OBLIGATIONS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     2  

1.1

 

Defined Terms

     2  

1.2

 

Construction

     17  

1.3

 

Terms Defined in UCC

     17  

SECTION 2.

 

Lien Priorities

     18  

2.1

 

Relative Priorities

     18  

2.2

 

Prohibition on Contesting Liens or Obligations

     18  

2.3

 

No New Liens

     19  

2.4

 

Cooperation in Designating Collateral

     20  

2.5

 

Changes in Revolving Obligations, Term Obligations, Etc.

     20  

SECTION 3.

 

Exercise of Remedies

     21  

3.1

 

Exercise of Remedies by Term Collateral Agent

     21  

3.2

 

Exercise of Remedies by Revolving Collateral Agent

     22  

3.3

 

Exclusive Enforcement Rights

     23  

3.4

 

Claimholders Permitted Actions

     23  

3.5

 

Retention of Proceeds

     26  

3.6

 

Non-Interference

     26  

3.7

 

Inspection and Access Rights

     27  

3.8

 

Sharing of Information and Access

     30  

3.9

 

Tracing of and Priorities in Proceeds

     30  

3.10

 

Consent to License to Use Intellectual Property

     31  

SECTION 4.

 

Proceeds

     31  

4.1

 

Application of Proceeds

     31  

4.2

 

Turnover

     32  

4.3

 

No Subordination of the Relative Priority of Claims

     33  

SECTION 5.

 

Releases; Dispositions; Other Agreements

     33  

5.1

 

Releases

     33  

5.2

 

Insurance

     36  

5.3

 

Amendments; Refinancings

     37  

5.4

 

Bailee for Perfection

     38  

5.5

 

When Discharge of Obligations Deemed to Not Have Occurred

     41  

5.6

 

Injunctive Relief

     42  

SECTION 6.

 

Insolvency Proceedings

     42  

6.1

 

Financing

     42  

6.2

 

Sales

     45  

6.3

 

Relief from the Automatic Stay

     46  

6.4

 

Adequate Protection

     46  

6.5

 

Section 506(c) of the Bankruptcy Code

     48  

 

i



--------------------------------------------------------------------------------

6.6

 

Section 1111(b) of the Bankruptcy Code

     48  

6.7

 

Avoidance Issues

     49  

6.8

 

Plan of Reorganization

     49  

6.9

 

Separate Grants of Security and Separate Classification

     49  

6.10

 

Post-Petition Interest

     50  

SECTION 7.

 

Reliance; Waivers; Etc.

     51  

7.1

 

Reliance

     51  

7.2

 

No Warranties or Liability

     51  

7.3

 

No Waiver of Lien Priorities

     52  

7.4

 

Obligations Unconditional

     55  

SECTION 8.

 

Representations and Warranties

     56  

8.1

 

Representations and Warranties of Each Collateral Agent

     56  

SECTION 9.

 

Miscellaneous

     56  

9.1

 

Conflicts

     56  

9.2

 

Effectiveness; Continuing Nature of this Agreement; Severability

     56  

9.3

 

Amendments; Waivers

     57  

9.4

 

Information Concerning Financial Condition of Certain Entities

     59  

9.5

 

Subrogation

     59  

9.6

 

SUBMISSION TO JURISDICTION; WAIVERS

     60  

9.7

 

Notices

     61  

9.8

 

Further Assurances

     61  

9.9

 

APPLICABLE LAW

     61  

9.10

 

Binding on Successors and Assigns

     62  

9.11

 

Headings

     62  

9.12

 

Counterparts

     62  

9.13

 

No Third Party Beneficiaries

     62  

9.14

 

Provisions Solely to Define Relative Rights

     62  

9.15

 

Specific Performance

     62  

9.16

 

ABL Intercreditor Agreement Acknowledgement

     62  

 

ii



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of April 25, 2017, and entered into
by and among ALLY BANK (“Ally”), in its capacity as collateral agent under the
Revolving Loan Documents, including its successors and assigns in such capacity
from time to time (the “Revolving Collateral Agent”), on behalf of itself and
the other Revolving Claimholders, ALLY BANK, in its capacity as collateral agent
under the Term Documents, including its successors and assigns in such capacity
from time to time (the “Term Collateral Agent”), on behalf of itself and the
other Term Claimholders, and each ADDITIONAL PARI PASSU OBLIGATIONS AGENT that,
in each case, shall have become a party hereto pursuant to Section 9.3(b).

RECITALS

REV Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors (as
defined in the Revolving Credit Agreement) (the “Revolving Guarantors”), the
lenders from time to time party thereto, Ally, as administrative agent (in such
capacity, the “Revolving Agent”) and, Ally as collateral agent (in such
capacity, the “Revolving Collateral Agent”) and the other banks, financial
institutions and other parties thereto, have entered into that certain Revolving
Credit and Guaranty Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time, the “Revolving Credit Agreement”), providing for a revolving
credit facility;

The Borrower, the Guarantors (as defined in the Term Credit Agreement) (the
“Term Guarantors”) , the lenders from time to time party thereto, Ally, as
administrative agent (in such capacity, the “Term Agent”) and, Ally as
collateral agent (in such capacity, the “Term Collateral Agent”) and the other
banks, financial institutions and other parties thereto, have entered into a
Term Loan Credit and Guaranty Agreement dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time, the “Term Credit Agreement”), pursuant to which Term Loans
will be made;

The obligations of the Borrower and the Revolving Guarantors under the Revolving
Credit Agreement are to be secured (i) on a first priority basis, by Liens on
the Revolving Priority Collateral of the Borrower and the Revolving Guarantors
and (ii) on a second priority basis, by Liens on the Term Priority Collateral of
the Borrower and the Revolving Guarantors;

The obligations of the Borrower and the Term Guarantors under the Term Credit
Agreement are to be secured (i) on a first priority basis, by Liens on the Term
Priority Collateral of the Borrower and the Term Guarantors and (ii) on a second
priority basis, by Liens on the Revolving Priority Collateral of the Borrower
and the Term Guarantors;

The Revolving Loan Documents and the Term Documents provide, among other things,
that the Revolving Claimholders and the Term Claimholders shall set forth in
this Agreement their respective rights and remedies with respect to the
Collateral and certain other matters; and

The Revolving Collateral Agent, on behalf of itself and the other Revolving
Claimholders, and the Term Collateral Agent, on behalf of itself and the other
Term Claimholders, have agreed to the intercreditor and other provisions set
forth in this Agreement. The Borrower and the other Grantors have acknowledged
(but are not, for the avoidance of doubt, parties hereto) the intercreditor and
other provisions set forth in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Accounts” means (i) all “accounts,” as such term is defined in the UCC and
(ii) all other rights to payment of money or funds, whether or not earned by
performance, (a) for inventory that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) owed by a credit card issuer or by a credit card processor resulting from
purchases by customers using credit or debit cards issued by such issuer in
connection with the transactions described in clauses (a) and (b) above, whether
such rights to payment constitute payment intangibles, letter-of-credit rights
or any other classification of property, or are evidenced in whole or in part by
instruments, chattel paper, general intangibles or documents.

“Additional Pari Passu Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Pari Passu Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Pari Passu
Obligations Agreement, whether or not a claim for such Post-Petition Interest is
allowed or allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness (and such other obligations in respect of such Indebtedness) is
secured by Liens on the Collateral ranking pari passu in priority with the Term
Liens and the Liens on the Collateral securing other Additional Pari Passu
Obligations, subject to clause (b) below, pursuant to the terms of the Pari
Passu Lien Intercreditor Agreement (without regard to the control of remedies),
and such Indebtedness (and such other obligations in respect of such
Indebtedness) is permitted by the terms of the Revolving Credit Agreement, the
Term Credit Agreement and each other Additional Pari Passu Obligations Agreement
then in effect, (b) prior to the Discharge of Term Obligations, the Additional
Pari Passu Obligations Agent, on behalf of the holders of such Indebtedness, is
a party to and bound by the Pari Passu Lien Intercreditor Agreement and (c) the
Grantors have granted Liens on the Collateral to secure such Indebtedness (and
such other obligations in respect of such Indebtedness) (it being agreed that
Incremental Term Loans shall not constitute Additional Pari Passu Obligations).

 

2



--------------------------------------------------------------------------------

“Additional Pari Passu Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Pari Passu Obligations pursuant to any Additional Pari Passu
Obligations Agreement.

“Additional Pari Passu Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Pari Passu
Obligations are incurred.

“Agreement” means this ABL Intercreditor Agreement.

“Ally” has the meaning set forth in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Court” means any court of competent jurisdiction supervising any
Insolvency Proceeding.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day except Saturday, Sunday and any day which shall be
in New York, New York or the place of payment, a legal holiday or a day on which
banking institutions in New York, New York, are authorized or required by law to
remain closed.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding, for the avoidance of doubt, any indebtedness
convertible into or exchangeable for any of the foregoing.

“Cash Collateral” has the meaning set forth in Section 6.1.

“Claimholders” means the Revolving Claimholders and the Term Claimholders, or
any of them, as the context may require. Any references herein to “related”
Claimholders of any Collateral Agent shall mean, with respect to the Revolving
Collateral Agent, the Revolving Claimholders and, with respect to the Term
Collateral Agent, the Term Claimholders.

“Class” refers to either (a) the Revolving Collateral Agent, the Revolving
Claimholders, the Revolving Obligations, the Revolving Priority Collateral, the
Revolving Credit Agreement, the Revolving Collateral Documents and the other
Revolving Loan Documents, on the one hand, as opposed to (b) the Term Collateral
Agent, the Term Claimholders, the Term Obligations, the Term Priority
Collateral, the Term Credit Agreement, the Term Collateral Documents and the
other Term Documents, on the other hand.

 

3



--------------------------------------------------------------------------------

“Collateral” means all of the assets of any Grantor, now existing or hereafter
acquired, whether real, personal or mixed, that constitute Revolving Collateral
or Term Collateral.

“Collateral Agent” means the Term Collateral Agent or the Revolving Collateral
Agent, as the context may require.

“Collateral Documents” means the Revolving Collateral Documents and the Term
Collateral Documents, or any of them, as the context may require.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder).

“Copyrights” means all United States and foreign copyrights (including community
designs), whether now or hereafter owned by or exclusively licensed to any
Grantor, including copyrights in Software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing (a) all
extensions and renewals thereof, (b) all rights corresponding thereto throughout
the world, (c) all rights to sue for past, present and future infringements
thereof, and (d) all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Credit Documents” means the Revolving Loan Documents and the Term Documents, or
any of them, as the context may require.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Sections 5.5 and 6.7:

(a) the payment in full in cash of all the Revolving Obligations (other than
Secured Hedging Obligations, Treasury Management Obligations, undrawn amounts in
respect of outstanding Letters of Credit and inchoate or contingent
indemnification obligations), including any Post-Petition Interest at the rate
provided for in the Revolving Loan Documents;

(b) the termination or expiration of all commitments, if any, to extend credit
that would constitute (prior to such termination or expiration) Revolving
Obligations;

(c) the termination or cash collateralization (in an amount equal to not more
than 105% of the aggregate undrawn amount and in the manner required by the
Revolving Credit Agreement or otherwise on terms and conditions reasonably
satisfactory to the Revolving Agent and the applicable Revolving Issuing Banks)
of all outstanding Letters of Credit (or backstopping of such Letters of Credit
by delivery of a standby letter of credit reasonably satisfactory to (and issued
by a financial institution reasonably satisfactory to) the Revolving Agent and
the applicable Revolving Issuing Banks, in the amount of required cash
collateral);

(d) the payment in full (giving effect to any netting arrangements) in cash of
all Treasury Management Obligations and Secured Hedging Obligations constituting
Revolving

 

4



--------------------------------------------------------------------------------

Obligations, to the extent due and payable, including any interest, fees and
other charges accruing during any Insolvency Proceeding at the rate provided for
in the applicable documentation (whether or not allowed or allowable as a claim
in such Insolvency Proceeding), and the termination or expiration of all
commitments, if any, in respect of Treasury Management Obligations and Secured
Hedging Obligations that constitute Revolving Obligations; and

(e) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent Revolving Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any Revolving Loan Documents, in each case on terms and conditions
reasonably acceptable to the Revolving Collateral Agent.

“Discharge of Term Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.7:

(f) (i) the payment in full in cash of all Term Obligations (other than inchoate
or contingent indemnification obligations), including any Post-Petition Interest
at the rate provided for in the Term Documents, or (ii) the satisfaction and
discharge of the Term Credit Agreement in accordance with its terms (other than
obligations that expressly survive such satisfaction and discharge in accordance
with the terms of the Term Credit Agreement);

(g) the termination or expiration of all commitments, if any, to extend credit
that would (prior to such termination or expiration) constitute Term
Obligations; and

(h) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent Term Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any Term Documents, in each case on terms and conditions
reasonably acceptable to the Term Collateral Agent.

“Disposition” or “Dispose” means the sale, assignment, transfer, license (as
licensor), lease (as lessor), exchange, or other disposition (including any sale
and leaseback transaction) of any Collateral.

“Enforcement Notice” means a written notice delivered by any Collateral Agent to
the other Collateral Agent stating that a Revolving Default or a Term Default,
as applicable, has occurred and is continuing and that an Exercise of Secured
Creditor Remedies has commenced or is about to be commenced with respect to the
Revolving Priority Collateral or the Term Priority Collateral, as applicable.

“Enforcement Period” means the period of time following the receipt by any
Collateral Agent of an Enforcement Notice from the other Collateral Agent and
continuing until the earliest of (a) (i) in case of an Enforcement Period
commenced by the Term Collateral Agent, the Discharge of Term Obligations and
(ii) in the case of an Enforcement Period commenced by the Revolving Collateral
Agent, the Discharge of Revolving Obligations, (b) the Revolving Collateral
Agent or the Term Collateral Agent, as applicable, agreeing in writing to
terminate the Enforcement Period initiated by such Collateral Agent and (c) the
date on which the Revolving Default or the Term Default, as applicable, that was
the subject of the Enforcement Notice relating to such Enforcement Period has
been cured to the satisfaction of the Revolving Collateral Agent or the Term
Collateral Agent, as applicable, or waived in writing in accordance with the
requirements of the applicable Credit Documents.

 

5



--------------------------------------------------------------------------------

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action (or joining with any other Person
(other than the other Collateral Agent to the extent provided in Section 3.4(i))
in taking any action) to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings, the giving of notice
of any public or private sale or other Disposition pursuant to Article 8 or
Article 9 of the UCC or other applicable law or any action to vacate, obtain
relief from or modify a stay or other injunction restricting any such
enforcement or any other exercise of rights or remedies with respect to any
Collateral described in this definition, (b) the exercise of (or joining with
any other Person (other than the other Collateral Agent to the extent provided
in Section 3.4(i)) in exercising) any right or remedy provided to a secured
creditor under the Revolving Loan Documents or the Term Documents (including, in
either case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any action or
the exercise of any right or remedy in respect of the set off or recoupment
against any Collateral or proceeds of any Collateral), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including credit bidding or
otherwise the acceptance of any Collateral in full or partial satisfaction of a
Lien, (c) the sale, assignment, transfer, lease, license, or other Disposition
of all or any portion of the Collateral, by private or public sale or any other
means, (d) the solicitation of bids from third parties to conduct the
liquidation of any Collateral, (e) the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third parties for the purposes of valuing, marketing, or Disposing of, any
Collateral, or (f) the exercise of any other enforcement right relating to any
Collateral (including the exercise of any voting rights relating to any Capital
Stock constituting Collateral) whether under the Revolving Loan Documents, the
Term Documents, under applicable law, in equity, in an Insolvency Proceeding, or
otherwise; it being acknowledged and agreed that none of the following will
constitute an Exercise of Secured Creditor Remedies for purposes of this
Agreement: (i) unless a Revolving Default has occurred and is continuing and the
Revolving Collateral Agent or any other Revolving Lenders have ceased the
extensions of credit in the ordinary course of business under the Revolving
Credit Agreement, the exercise of cash dominion by the Revolving Collateral
Agent over the Deposit Accounts of any Grantor that constitute Revolving
Priority Collateral and application of funds in connection therewith against the
Revolving Obligations pursuant to the provisions of the Revolving Loan
Documents, (ii) the imposition of a default rate or late fee, (iii) the filing
of a proof of claim or a statement of interest in any Insolvency Proceeding and
(iv) the acceleration of the Term Obligations or the Revolving Obligations.

“Exigent Circumstances” means (a) an exercise by another lender of any
Enforcement Action or (b) an event or circumstance that materially and
imminently threatens the ability of any Collateral Agent to realize upon all or
a material part of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction (other than to the
extent covered by insurance) or material waste thereof.

“GAAP” has the meaning set forth in the Term Credit Agreement or the Revolving
Credit Agreement, as applicable.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
the federal, state, provincial and local governments of Australia, Canada or any
other nation, any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

“Grantors” means the Term Grantors and the Revolving Grantors.

“Incremental Term Loans” means “Incremental Term Loans,” as defined in the Term
Credit Agreement.

“Indebtedness” means all obligations that constitute “Indebtedness” within the
meaning of the Revolving Credit Agreement or “Indebtedness” within the meaning
of the Term Credit Agreement, as applicable.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary petition, case or proceeding under the
Bankruptcy Code with respect to any Grantor;

(b) any other voluntary or involuntary insolvency or bankruptcy petition, case,
action, proposal or proceeding, or any similar petition, case or proceeding
(including receiverships, interim receiverships, arrangements of debt,
liquidations, reorganizations, administrations or recapitalizations) under any
Bankruptcy Law (including, without limitation, applicable provisions of
corporations legislation) with respect to any Grantor or with respect to a
material portion of its assets or the claims of its creditors;

(c) the inability of any Grantor or admission in writing by any Grantor of its
inability to pay its debts generally as they become due;

(d) the appointment of a receiver, interim receiver, monitor, trustee,
liquidator, administrator, administrative receiver, conservator, custodian,
compulsory manager, Controller or other similar person with respect to any
Grantor or with respect to a material portion of its assets;

(e) any liquidation, dissolution, administration, corporate arrangement or
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

(f) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities for creditors of any Grantor or other similar arrangement
in respect of such Grantor’s creditors generally.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Software, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

 

7



--------------------------------------------------------------------------------

“Junior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are junior and subordinate to the Liens of the other
Claimholders on such Collateral pursuant to the terms of this Agreement. The
parties hereto acknowledge that the Revolving Claimholders are the Junior
Claimholders with respect to the Term Priority Collateral and the Term
Claimholders are the Junior Claimholders with respect to the Revolving Priority
Collateral, and that, accordingly, any reference herein to the “Junior
Claimholders” shall be construed as a reference to the Revolving Claimholders
insofar as the Term Priority Collateral is concerned and to the Term
Claimholders insofar as the Revolving Priority Collateral is concerned.

“Letters of Credit” means the letters of credit issued (or deemed issued) and
outstanding under the Revolving Credit Agreement.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, assignment,
security interest, hypothecation, charge, or encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust,
or other preferential arrangement having the practical effect of any of the
foregoing.

“Mortgage” means each mortgage, deed of trust, deed to secure debt, charge or
debenture pursuant to which a Grantor grants to (a) the Revolving Collateral
Agent, for the benefit of the Revolving Claimholders, Liens upon the real estate
Collateral owned or leased by such Grantor, as security for the Revolving
Obligations or (b) the Term Collateral Agent, for the benefit of the Term
Claimholders, Liens upon the real estate Collateral owned or leased by such
Grantor, as security for the Term Obligations.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization the
provisions of which are inconsistent with, or are in contravention of, the
relative Lien priorities or the other provisions of this Agreement, including
any Plan of Reorganization that purports to re-order (whether by subordination,
invalidation or otherwise) or otherwise disregard, in whole or part, the
provisions of this Agreement (including the relative Lien priorities of
Section 2.1).

“Obligations” means the Revolving Obligations and the Term Obligations, or any
of them, as the context requires.

“Pari Passu Lien Intercreditor Agreement” has the meaning set forth in the Term
Credit Agreement.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder).

“Patents” means all patents (whether United States or foreign) in or to which
any Grantor now has or hereafter has any right, title or interest therein and
certificates of invention, or similar industrial property rights (including,
without limitation, all Canadian industrial designs), and applications for any
of the foregoing, including (a) all reissues, divisions, continuations
(including continuations-in-part and improvements thereof), extensions,
renewals, and reexaminations thereof, (b) all rights corresponding thereto
throughout the world, (c) all inventions, discoveries, designs and improvements
described therein, (d) all rights to sue for

 

8



--------------------------------------------------------------------------------

past, present and future infringements thereof, (e) all licenses, claims,
damages, and proceeds of suit arising therefrom, and (f) all Proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or any other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation
or winding-up, agreement for composition, deed of company arrangement, scheme of
arrangement or other type of dispositive plan of arrangement or restructuring
proposed in or in connection with any Insolvency Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable Credit Documents), fees, expenses and
other charges that pursuant to the Revolving Loan Documents or the Term
Documents, as the case may be, continue to accrue after the commencement of any
Insolvency Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under any Bankruptcy Law or in any such
Insolvency Proceeding.

“Recovery” has the meaning set forth in Section 6.7.

“Refinance” means, in respect of any Indebtedness or other Obligations, to
refinance or replace, or to issue other Indebtedness or Obligations in exchange
or replacement for such Indebtedness or such Obligations, in whole or in part,
whether with the same or different lenders, arrangers and/or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means the Indebtedness or other Obligations resulting
from the Refinancing of any other Indebtedness or other Obligations.

“Revolving Agent” has the meaning set forth in the recitals to this Agreement.

“Revolving Claimholders” means the Revolving Agent, the Revolving Collateral
Agent, the Revolving Lenders, the Revolving Issuing Banks and the other holders
of Revolving Obligations (including any such holders that are Treasury
Management Creditors or Secured Hedging Creditors).

“Revolving Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Revolving Collateral Document to be subject, to any Lien
securing any Revolving Obligations.

“Revolving Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

 

9



--------------------------------------------------------------------------------

“Revolving Collateral Documents” means the Revolving Security Agreements, the
Mortgages granted to the Revolving Collateral Agent and any other agreement,
document, or instrument pursuant to which a Lien is granted or purported to be
granted on any assets of any Grantor to secure any Revolving Obligation or under
which rights or remedies with respect to any such Lien are governed.

“Revolving Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Revolving Default” means any “Event of Default”, as such term is defined in the
Revolving Credit Agreement.

“Revolving Grantors” means the Borrower, the Revolving Guarantors, and each
other Subsidiary of Borrower that may from time to time have created or
purported to create any Lien on all or any part of its assets to secure any
Revolving Obligation.

“Revolving Guarantors” has the meaning set forth in the recitals to this
Agreement.

“Revolving Issuing Banks” means the Persons that shall have issued Letters of
Credit under the Revolving Credit Agreement.

“Revolving Lenders” means the “Lenders”, as defined in the Revolving Credit
Agreement.

“Revolving Lien” means all Liens on the Revolving Collateral securing the
Revolving Obligations, whether created under the Revolving Collateral Documents
or acquired by possession, statute (including any judgment lien), operation of
law, subrogation or otherwise and whether or not created following the
commencement of any Insolvency Proceeding, now or hereafter held by or on behalf
of the Revolving Collateral Agent or any other Revolving Claimholders, or any
agent or trustee therefor.

“Revolving Loan Documents” means the Revolving Credit Agreement, the Revolving
Collateral Documents and each of the other agreements, documents and instruments
executed pursuant thereto, and any other document or instrument (including any
Treasury Management Agreement and Secured Hedging Agreement) executed or
delivered at any time in connection with any Revolving Obligations.

“Revolving Obligations” means, collectively, the “Secured Obligations”, as such
term is defined in the Revolving Security Agreement, whether now existing or
arising hereafter, including (a) all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Revolving Loan Document (including, in each case, all Post-Petition Interest
accruing on or after the commencement of any Insolvency Proceeding at the rate
provided in the relevant Revolving Loan Document, whether or not a claim for
such Post-Petition Interest is allowed or allowable in any such Insolvency
Proceeding) and (b) all Treasury Management Obligations and Secured Hedging
Obligations to the extent constituting such “Secured Obligations”, whether now
existing or arising hereafter.

 

10



--------------------------------------------------------------------------------

“Revolving Priority Collateral” means all of the following assets that
constitute Collateral, whether now owned or hereafter acquired and wherever
located (and any analogous property and assets (however defined) in any relevant
jurisdiction):

(a) all Accounts (other than Accounts arising under agreements for the
Disposition of Term Priority Collateral described in clauses (a) through (f) of
the definition of such term);

(b) all Payment Intangibles (including corporate and other tax refunds), other
than any Payment Intangibles that represent tax refunds in respect of or
otherwise relate to the Term Priority Collateral (with such exclusion to include
Payment Intangibles arising under agreements for the Disposition of Term
Priority Collateral described in clauses (a) through (f) of the definition of
such term);

(c) all Chattel Paper (including all Electronic Chattel Paper and all Tangible
Chattel Paper) to the extent evidencing, governing or otherwise relating to any
of the items constituting Revolving Priority Collateral under clause (a) or (b)
above or (d) below;

(d) all Inventory;

(e) all Deposit Accounts, Securities Accounts and Commodity Accounts (in each
case, other than the Term Priority Accounts) and all Money, Financial Assets,
cash equivalents and other assets contained in, or credited to, and all
Securities Entitlements arising from, any such Deposit Accounts, Securities
Accounts or Commodity Accounts (in each case, except to the extent constituting
identifiable Proceeds of Term Priority Collateral);

(f) to the extent evidencing, governing, securing or otherwise relating to any
of the items constituting Revolving Priority Collateral under clauses
(a) through (e) above, all General Intangibles (excluding (i) Intellectual
Property (but subject to the rights of the Revolving Collateral Agent under
Section 3.10), (ii) Indebtedness (or any evidence thereof) between or among
Borrower or any of its Subsidiaries and (iii) any Capital Stock), Instruments
(including Promissory Notes), Documents, insurance policies (including business
interruption insurance and regardless of whether the Revolving Collateral Agent
is the loss payee thereof) and Commercial Tort Claims (in each case, except to
the extent constituting identifiable Proceeds of Term Priority Collateral);

(g) all collateral and guarantees given by any other Person with respect to any
of the foregoing;

(h) all Supporting Obligations (including Letter-of-Credit Rights) and all
Proceeds of any of the foregoing; and

(i) all books and Records to the extent relating to any of the foregoing
(including customer lists, files, correspondence, tapes, computer programs,
printouts and computer records).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Revolving Priority Collateral” shall
not include any assets referred to in clauses (a), (b) and (c) of the definition
of the term “Term Priority Collateral”.

“Revolving Security Agreement” means the Pledge and Security Agreement, dated as
of the date hereof, among the Revolving Grantors party thereto and the Revolving
Collateral Agent.

“Revolving Standstill Period” has the meaning set forth in Section 3.2(a).

“Secured Hedging Agreement” means “Secured Hedging Agreement,” as defined in the
Revolving Credit Agreement.

“Secured Hedging Creditor” means each Person to whom any Secured Hedging
Obligations are owed.

“Secured Hedging Obligations” means “Secured Hedging Obligations,” as defined in
the Revolving Security Agreement.

“Senior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are senior to the Liens of the Claimholders of the other
Class on such Collateral pursuant to the terms of this Agreement. The parties
hereto acknowledge that the Revolving Claimholders are the Senior Claimholders
with respect to the Revolving Priority Collateral and the Term Claimholders are
the Senior Claimholders with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Claimholders” shall be
construed as a reference to the Revolving Claimholders insofar as the Revolving
Priority Collateral is concerned and to the Term Claimholders insofar as the
Term Priority Collateral is concerned.

“Senior Collateral Agent” means, as to any Collateral, the Collateral Agent
whose Liens on such Collateral, held by it for its benefit and the benefit of
its related Claimholders, are senior to the Liens on such Collateral held by the
Collateral Agent of the other Class, for its benefit and the benefit of its
related Claimholders. The parties hereto acknowledge that the Revolving
Collateral Agent is the Senior Collateral Agent with respect to the Revolving
Priority Collateral and the Term Collateral Agent is the Senior Collateral Agent
with respect to the Term Priority Collateral, and that, accordingly, any
reference herein to the “Senior Collateral Agent” shall be construed as a
reference to the Revolving Collateral Agent insofar as the Revolving Priority
Collateral is concerned and to the Term Collateral Agent insofar as the Term
Priority Collateral is concerned.

“Senior Liens” means (a) with respect to the Revolving Priority Collateral or
the Term Liens on the Revolving Priority Collateral, the Revolving Liens on such
Collateral, and (b) with respect to the Term Priority Collateral or the
Revolving Liens on the Term Priority Collateral, the Term Liens on such
Collateral, and, in each case, any Liens incurred in connection with any
Refinancing of Senior Obligations that are deemed to be Senior Liens under
Section 5.5.

 

12



--------------------------------------------------------------------------------

“Senior Obligations” means, with respect to any Collateral or any Liens thereon,
any Obligations that are secured by Senior Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the Revolving Collateral
Agent and any other Revolving Claimholders, all Revolving Priority Collateral
and (b) with respect to the Term Collateral Agent and any other Term
Claimholders, all Term Priority Collateral.

“Software” means computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and computer programs that
may be construed as included in the definition of “goods” in the UCC, all
licensed rights to the foregoing, and all media on which any such programs,
code, documentation or associated data may be stored.

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association, joint venture or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of the
person or persons (whether directors, managers, trustees or other persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the Subsidiaries of
such Person or a combination thereof; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding.

“Term Claimholders” means the Term Collateral Agent, and the holders from time
to time of any other Term Obligations outstanding at such time.

“Term Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Term Collateral Document to be subject, to any Lien securing
any Term Obligations.

“Term Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

“Term Collateral Documents” means the Term Security Agreement, the Mortgages
granted to the Term Collateral Agent and any other agreement now existing or
entered into after the date hereof pursuant to which a Lien is granted or
purported to be granted on any assets of any Grantor to secure any Term
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“Term Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Term Default” means any “Event of Default”, as such term is defined in the Term
Documents.

“Term DIP Financing” has the meaning set forth in Section 6.1(b).

 

13



--------------------------------------------------------------------------------

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents,
and each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with any Term Obligations.

“Term Grantors” means the Borrower, the Term Guarantors, and each other
Subsidiary of Borrower that may from time to time have created or purported to
create any Lien on all or any part of its assets to secure any Term Obligation.

“Term Guarantors” has the meaning set forth in the recitals to this Agreement.

“Term Lien” means all Liens on the Term Collateral securing the Term
Obligations, whether created under the Term Collateral Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise and whether or not created following the commencement of any
Insolvency Proceeding, now or hereafter held by or on behalf of the Term
Collateral Agent or any other Term Claimholders, or any agent or trustee
therefor.

“Term Obligations” means the “Secured Obligations” as that term is defined in
the Term Security Agreement, whether now existing or arising hereafter,
including all principal, premium, interest, fees, attorney’s fees, costs,
charges, expenses, reimbursement obligations, indemnities, guarantees, and all
other amounts payable under or secured by any Term Document (including, in each
case, all Post-Petition Interest accruing on or after the commencement of any
Insolvency Proceeding at the rate provided in the relevant Term Document,
whether or not a claim for such Post-Petition Interest is allowed or allowable
in any such Insolvency Proceeding).

“Term Security Agreement” means the Pledge and Security Agreement, dated as of
the date hereof, among the Term Grantors party thereto and the Term Collateral
Agent.

“Term Priority Accounts” means any Deposit Accounts or Securities Accounts that
are required to be established pursuant to the Term Documents for purposes of
exclusively holding identifiable Proceeds of the Term Priority Collateral.

“Term Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located (and
any analogous property and assets (however defined) in any relevant
jurisdiction):

(a) all Equipment and all real property and interests therein (including both
fee and leasehold interests) and all Fixtures;

(b) all Intellectual Property (other than any computer programs that constitute
inventory pursuant to Section 1.3 and subject to the rights of the Revolving
Collateral Agent under Section 3.10);

(c) all Capital Stock and other Investment Property (other than Investment
Property constituting Revolving Priority Collateral under clause (e) of the
definition of such term);

 

14



--------------------------------------------------------------------------------

(d) except to the extent constituting Revolving Priority Collateral under clause
(f) of the definition of such term, all Instruments, Documents and General
Intangibles (including all Indebtedness between or among Borrower and any of its
Subsidiaries);

(e) except to the extent constituting Revolving Priority Collateral under clause
(f) of the definition of such term, all Commercial Tort Claims;

(f) all Term Priority Accounts and all Money, Financial Assets, Securities
Entitlements or other assets contained in, or credited to, or arising from any
such Term Priority Account (in each case, except to the extent constituting
identifiable Proceeds of Revolving Priority Collateral);

(g) all other Collateral not constituting Revolving Priority Collateral;

(h) all insurance policies relating to Term Priority Collateral (regardless of
whether the Term Collateral Agent is the loss payee thereof), but, for the
avoidance of doubt, excluding business interruption insurance;

(i) all collateral and guarantees given by any other Person with respect to any
of the foregoing;

(j) all Supporting Obligations (including Letter-of-Credit Rights) and all
Proceeds of any of the foregoing; and

(k) all books and Records to the extent relating to any of the foregoing.

Notwithstanding the foregoing, the term “Term Priority Collateral” shall not
include any assets referred to in clauses (a), (b), (c), (d) and (e) of the term
“Revolving Priority Collateral”.

“Term Standstill Period” has the meaning set forth in Section 3.1(a).

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how in which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including (a) any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of any Grantor worldwide, (b) the right to
sue for past, present and future misappropriation or other violation thereof,
and (c) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder).

 

15



--------------------------------------------------------------------------------

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing in which any Grantor now has or hereafter has any right, title or
interest, including (a) all extensions or renewals of any of the foregoing,
(b) all of the goodwill of the business connected with the use of and symbolized
by the foregoing, (c) the right to sue for past, present and future infringement
or dilution of or unfair competition with any of the foregoing or for any injury
to goodwill, and (d) all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“Treasury Management Agreement” means each agreement which evidences any
Treasury Management Obligations or under which any Treasury Management
Obligations arise.

“Treasury Management Creditor” means each Person to whom any Treasury Management
Obligations are owed.

“Treasury Management Obligations” means “Treasury Management Obligations,” as
defined in the Revolving Security Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

“Use Period” means, with respect to any Term Priority Collateral, the period
commencing on the later of (a) the date on which the Revolving Collateral Agent
(or any Revolving Claimholder acting with the consent of the Revolving
Collateral Agent) commences an Enforcement Period in connection with any
Revolving Priority Collateral and (b) the date on which the Revolving Collateral
Agent delivers, in accordance with Section 3.7, a written notice to the Term
Collateral Agent electing to exercise its access rights pursuant to Section 3.7
with respect to such Term Priority Collateral, and ending, with respect to any
Term Priority Collateral, on the earliest to occur of (i) the 180th day after
the date (the “Initial Access Date”) on which the Revolving Collateral Agent, or
its designee, initially obtains the ability to take physical possession of,
remove, or otherwise control physical access to, or actually uses, the Revolving
Priority Collateral located on such Term Priority Collateral, (ii) the date on
which all or substantially all of the Revolving Priority Collateral located on
such Term Priority Collateral is removed, sold, collected or liquidated and
(iii) the termination of such Enforcement Period. If any stay or other order
that prohibits the Revolving Collateral Agent or the other Revolving
Claimholders from commencing and continuing to Exercise any Secured Creditor
Remedies or from liquidating or selling the Revolving Priority Collateral has
occurred by the operation of law or has been entered by a court of competent
jurisdiction after the Initial Access Date, the 180-day period referred to in
clause (i) above shall be tolled during the pendency of any such stay or other
order and the Use Period, to the extent the expiration thereof is to be
determined by reference to clause (i) above, shall be extended by a
corresponding number of days, provided that if, after the lifting of such stay
or other order, fewer than 90 days shall remain in the Use Period, then the Use
Period shall be extended so that the Revolving Collateral Agent and the other
Revolving Claimholders have 90 days remaining in the Use Period upon lifting of
the stay or other order.

 

16



--------------------------------------------------------------------------------

1.2 Construction. The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include”, “includes”, and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term “or”
shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” Unless the context requires
otherwise:

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(c) the words “herein”, “hereof”, and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections and Annexes shall be construed to refer to
Sections and Annexes of this Agreement;

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, real, personal or mixed, including cash, securities, accounts, and
contract rights;

(f) any references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs; and

(g) any references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

1.3 Terms Defined in UCC. Terms defined in the UCC that are not otherwise
defined in this Agreement are used herein as defined in Articles 8 or 9 of the
UCC in effect in the State of New York from time to time (including, as if such
terms were capitalized in Article 8 or 9 of the UCC, the following terms:
“Account Debtor”, “Chattel Paper”, “Commodity Account”, “Commercial Tort
Claims”, “Deposit Account”, “Document”, “Electronic Chattel Paper”, “Equipment”,
“Financial Asset”, “Fixtures”, “General Intangible” (except that such term shall
include (i) all interest rate or currency protection or hedging arrangements,
all licenses, permits, concessions and authorizations and all Intellectual
Property (in each case, regardless of whether characterized as General
Intangibles under the UCC), “Goods” (except that such term shall include all
Equipment and Inventory (in each case, regardless of whether characterized as
Goods under the UCC)), “Instrument”, “Inventory” (except that such term shall
include all computer programs embedded in any Inventory that are included in the
definition of Goods under the UCC (in each case, regardless of whether
characterized as Inventory under the UCC), but not, for the avoidance of doubt,
any other Intellectual Property), “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Records”, “Securities Accounts”, “Securities Entitlement”, “Supporting
Obligation”, “Tangible Chattel Paper” and “Uncertificated Securities”).

 

17



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Relative Priorities. (a) Notwithstanding (i) the date, time, method, manner,
or order of grant, attachment, or perfection of any Revolving Lien or any Term
Lien on any Collateral (including, in each case, irrespective of whether any
such Revolving Lien or Term Lien is granted (or secures Obligations relating to
the period) before or after the commencement of any Insolvency Proceeding), (ii)
any contrary provision of the UCC or any other applicable law or of the
Revolving Loan Documents or the Term Documents, as applicable, (iii) any defect
or deficiencies in, or failure to attach or perfect, any Revolving Lien or any
Term Lien or (iv) any other circumstance whatsoever, each of the Term Collateral
Agent and the Revolving Collateral Agent, on behalf of itself and its related
other Claimholders, hereby agree that:

(A) any Revolving Lien on any Revolving Priority Collateral, regardless of how
or when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Term
Lien on any Revolving Priority Collateral;

(B) any Term Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Revolving Lien on
any Term Priority Collateral;

(C) any Term Lien on any Revolving Priority Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to any
Revolving Lien on any Revolving Priority Collateral; and

(D) any Revolving Lien on any Term Priority Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to any
Term Lien on any Term Priority Collateral.

(b) The priority and subordination of Liens provided for in this Agreement
(i) shall continue to be effective with respect to any part of the Collateral
from and after the date hereof whether such Liens are avoided or otherwise
declared, or ruled to be, invalid, unenforceable, void or not allowed by a court
of competent jurisdiction or otherwise, and whether as a result of any action
taken by the Term Collateral Agent or the Revolving Collateral Agent, as
applicable, or any failure by any such Person to take any action with respect to
any financing statement (including any amendment to or continuation thereof),
mortgage or other perfection document, or otherwise and (ii) are intended to be
effective whether or not such Liens are subordinated to any Lien securing any
other obligation of the Issuers, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens or Obligations. Each of the Term Collateral
Agent, for itself and on behalf of each other Term Claimholder, and the
Revolving Collateral

 

18



--------------------------------------------------------------------------------

Agent, for itself and on behalf of each other Revolving Claimholder, agrees that
it and its related Claimholders will not (and hereby waive any right to),
directly or indirectly, contest or question the validity or enforceability of,
or support any other Person in contesting or questioning the validity or
enforceability of, in any proceeding (including any Insolvency Proceeding): (a)
the existence, priority, validity, extent, perfection or enforceability of any
Revolving Lien or any Term Lien, (b) the priority, validity, extent or
enforceability of any Obligations, including the allowability or priority of any
Obligations in any Insolvency Proceeding; or (c) the relative rights and duties
of the Claimholders granted and/or established in this Agreement; provided,
however that nothing in this Agreement shall be construed to prevent or impair
the rights of the Revolving Collateral Agent, any other Revolving Claimholder,
the Term Collateral Agent or any other Term Claimholder to enforce the terms of
this Agreement, including the provisions of this Agreement relating to the
priority and subordination of the Liens securing the Revolving Obligations and
the Term Obligations, as applicable.

2.3 No New Liens. (a) Whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree, subject to
Section 6 and any differences set forth in the Revolving Collateral Documents or
the Term Collateral Documents, as applicable (as in effect on the date hereof),
that:

(i) no Grantor shall grant any additional Liens under any Term Collateral
Document on any asset to secure any Term Obligation unless such Grantor also
grants a Lien on such asset to secure the Revolving Obligations concurrently
with the grant of a Lien thereon in favor of the Term Collateral Agent in
accordance with the relative Lien priorities set forth in this Agreement, and

(ii) no Grantor shall grant any additional Liens under any Revolving Collateral
Documents on any asset to secure any Revolving Obligations unless such Grantor
also grants a Lien on such asset to secure the Term Obligations concurrently
with the grant of a Lien thereon in favor of the Revolving Collateral Agent in
accordance with the relative Lien priorities set forth in this Agreement,

provided that the foregoing shall not apply to (i) Liens on any asset of any
Grantor granted to secure Obligations of any Class if such asset is expressly
excluded from the grant of a security interest by such Grantor pursuant to the
Collateral Documents of the other Class, (ii) any cash collateral provided
pursuant to Section 2.3 of the Revolving Credit Agreement in connection with any
Letters of Credit issued thereunder and (iii) additional Liens on any asset of
any Grantor granted to secure Obligations of any Class if, prior to such grant,
such Grantor has offered in writing to grant a Lien on such asset to secure
Obligations of the other Class and the Collateral Agent of such other Class has
affirmatively declined in writing to accept such Lien or has failed to respond
to such offer within 30 days thereof, in which case such Collateral Agent shall
be deemed to have declined to accept such Lien; and provided further that the
attachment of any previously granted Lien to any after acquired property of the
type covered by such Lien immediately prior thereto shall not be deemed to be an
acceptance of an additional Lien for the purposes of this Section 2.3.

 

19



--------------------------------------------------------------------------------

(b) To the extent that the provisions of Section 2.3(a) are not complied with
for any reason, (i) without limiting any other rights and remedies available to
the Revolving Collateral Agent or the other Revolving Claimholders, the Term
Collateral Agent, on behalf of the Term Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of Section 2.3(a) shall be subject to Section 4.2 and
the Term Collateral Agent also shall hold and be deemed to have held such Liens
for the benefit of the Revolving Collateral Agent and the other Revolving
Claimholders subject to the provisions set forth herein (but may maintain a lien
with respect to the applicable Collateral subject to the priority set forth
herein), and (ii) without limiting any other rights and remedies available to
the Term Collateral Agent or the other Term Claimholders, the Revolving
Collateral Agent, on behalf of the Revolving Claimholders, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of Section 2.3(a) shall be subject to Section 4.2
and the Revolving Collateral Agent also shall hold and be deemed to have held
such Liens for the benefit of the Term Collateral Agent and the other Term
Claimholders subject to the provisions set forth herein (but may maintain a lien
with respect to the applicable Collateral subject to the priority set forth
herein).

2.4 Cooperation in Designating Collateral. In furtherance of Section 9.8, each
of the Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, agrees that it and its related Claimholders
will, subject to the other provisions of this Agreement, upon request by the
Revolving Collateral Agent or the Term Collateral Agent, cooperate in good faith
(and will direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the Revolving Priority
Collateral and the Term Priority Collateral, as the case may be, and the steps
taken to perfect the Revolving Liens or the Term Liens, as the case may be, and
the identity of the respective parties obligated under the Revolving Loan
Documents and the Term Documents, as the case may be.

2.5 Changes in Revolving Obligations, Term Obligations, Etc. The Term
Claimholders acknowledge that the aggregate amount of Revolving Obligations
secured by the Revolving Priority Collateral may, subject to the limitations set
forth in Term Credit Agreement (as in effect on the date hereof), be increased.
All or a portion of the Revolving Obligations secured by the Revolving Priority
Collateral consists or may consist of Indebtedness that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed and such Indebtedness
may, subject to the limitations set forth in the Term Credit Agreement (as in
effect on the date hereof), be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, all without affecting the subordination of the Term
Liens on the Revolving Priority Collateral or the provisions of this Agreement
defining the relative rights of the parties hereto. The Revolving Claimholders
acknowledge that the aggregate amount of Term Obligations secured by the Term
Priority Collateral may, subject to the limitations set forth in the Revolving
Credit Agreement (as in effect on the date hereof), be increased and such
Indebtedness may, subject to the limitations set forth in the Revolving Credit
Agreement (as in effect on the date hereof), be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, refinanced or
otherwise amended or modified from time to time, all without affecting the
subordination of the Revolving Liens on the Term Priority Collateral or the
provisions of this Agreement defining the

 

20



--------------------------------------------------------------------------------

relative rights of the parties hereto. Subject to Section 5.3 hereof, the Lien
priorities provided for in this Agreement will not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
replacement, renewal, restatement or refinancing of either the Revolving
Obligations or the Term Obligations, by the release of any Collateral or of any
guarantees securing any secured obligations or by any action that any
representative or secured party may take or fail to take in respect of any
Collateral.

 

SECTION 3. Exercise of Remedies.

3.1 Exercise of Remedies by Term Collateral Agent. Until the Discharge of
Revolving Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agrees that the Term Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Revolving Priority Collateral); provided, however,
that the Term Collateral Agent for itself and on behalf of the other Term
Claimholders may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any Revolving Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the Revolving Collateral Agent received written notice from the Term
Collateral Agent, acting in accordance with the terms of the Term Documents,
that the maturity of the Term Obligations has been accelerated following a Term
Default; provided, further, however, that notwithstanding anything to the
contrary contained herein, in no event will the Term Collateral Agent or any
other Term Claimholder exercise any rights or remedies with respect to the
Revolving Priority Collateral if, notwithstanding the expiration of such 180-day
period, the Revolving Collateral Agent or any other Revolving Claimholder
(x) shall have commenced and is diligently pursuing the exercise of its rights
or remedies with respect to all or a material portion of the Revolving Priority
Collateral (prompt written notice of such exercise to be given to the Term
Collateral Agent by the Revolving Collateral Agent, provided that the failure to
give such notice shall not affect the Revolving Collateral Agent’s or any other
Revolving Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Term Collateral Agent and the other Term Claimholders may not pursuant to
this Section 3.1(a) exercise any rights or remedies with respect to the
Revolving Priority Collateral, the “Term Standstill Period”);

(b) subject to their rights under Section 3.1(a), will not directly or
indirectly contest, protest, or object to or hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the Revolving
Collateral Agent or any other Revolving Claimholder with respect to any
Revolving Priority Collateral;

(c) will have no right to direct the Revolving Collateral Agent or any other
Revolving Claimholder to Exercise any Secured Creditor Remedies with respect to
any Revolving Priority Collateral or to take any other action under the
Revolving Loan Documents with respect to any Revolving Priority Collateral; and

(d) subject to their rights under Section 3.1(a), will not object to (and hereby
waive any and all claims with respect to) the forbearance by the Revolving
Collateral Agent or the other Revolving Claimholders from Exercising any Secured
Creditor Remedies with respect to any Revolving Priority Collateral;

 

21



--------------------------------------------------------------------------------

provided, however, that, in each case under this Section 3.1, the Term Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
Revolving Obligations in accordance with Section 4.1(a)) resulting from actions
taken by the Revolving Collateral Agent or any other Revolving Claimholder with
respect to the Revolving Priority Collateral (subject to the relative Lien
priorities described in Section 2).

3.2 Exercise of Remedies by Revolving Collateral Agent. Until the Discharge of
Term Obligations has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the Revolving Collateral Agent, for itself
and on behalf of the other Revolving Claimholders, agrees that the Revolving
Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any Term Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral); provided, however, that
the Revolving Collateral Agent for itself and on behalf of the other Revolving
Claimholders, may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any Term Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the Term Collateral Agent received written notice from the Revolving
Collateral Agent, acting in accordance with the terms of the Revolving
Collateral Documents, that the maturity of the Revolving Obligations has been
accelerated following a Revolving Default; provided, further, however, that
notwithstanding anything to the contrary contained herein, in no event will the
Revolving Collateral Agent or any other Revolving Claimholder exercise any
rights or remedies with respect to the Term Priority Collateral if,
notwithstanding the expiration of such 180-day period, the Term Collateral Agent
or any Term Claimholder (x) shall have commenced and is diligently pursuing the
exercise of its rights or remedies with respect to all or a material portion of
the Term Priority Collateral (prompt written notice of such exercise to be given
to the Revolving Collateral Agent by the Term Collateral Agent, provided that
the failure to give such notice shall not affect the Term Collateral Agent’s or
any other Term Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Revolving Collateral Agent and the other Revolving Claimholders may not
pursuant to this Section 3.2(a) exercise any rights or remedies with respect to
the Term Priority Collateral, the “Revolving Standstill Period”);

(b) subject to their rights under Section 3.2(a), will not directly or
indirectly contest, protest, or object to or hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the Term Collateral
Agent or any other Term Claimholder with respect to any Term Priority
Collateral;

(c) will have no right to direct the Term Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any Term Priority Collateral or to
take any other action under the Term Documents with respect to any Term Priority
Collateral; and

(d) subject to their rights under Section 3.2(a), will not object to (and hereby
waives any and all claims with respect to) the forbearance by the Term
Collateral Agent or any other Term Claimholder from the Exercise of Secured
Creditor Remedies with respect to any Term Priority Collateral;

 

22



--------------------------------------------------------------------------------

provided, however, that, in each case under this Section 3.2, the Revolving
Liens shall remain on any Proceeds (other than those Proceeds properly applied
to the Term Obligations in accordance with Section 4.1(b)) resulting from
actions taken by the Term Collateral Agent or any other Term Claimholder with
respect to the Term Priority Collateral (subject to the relative Lien priorities
described in Section 2).

3.3 Exclusive Enforcement Rights. (a) Until the Discharge of Revolving
Obligations has occurred and except as provided in Sections 3.1(a) and 3.4,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, the Revolving Collateral Agent shall have the exclusive right to
Exercise any Secured Creditor Remedies with respect to the Revolving Priority
Collateral without any consultation with or the consent of the Term Collateral
Agent or any other Term Claimholder; provided, further that the Term Liens shall
remain on any Proceeds (other than those properly applied to the Revolving
Obligations in accordance with Section 4.1(a)) resulting from actions taken by
the Revolving Collateral Agent or any other Revolving Claimholder with respect
to the Revolving Priority Collateral (subject to the relative Lien priorities
described in Section 2).

(b) Until the Discharge of Term Obligations has occurred and except as provided
in Sections 3.2(a) and 3.4, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the Term Collateral Agent shall have the
exclusive right to Exercise any Secured Creditor Remedies with respect to the
Term Priority Collateral without any consultation with or the consent of the
Revolving Collateral Agent or any other Revolving Claimholder; provided,
further, that the Revolving Liens shall remain on any Proceeds (other than those
properly applied to the Term Obligations in accordance with Section 4.1(b))
resulting from actions taken by the Term Collateral Agent or any other Term
Claimholder with respect to the Term Priority Collateral (subject to the
relative Lien priorities described in Section 2).

(c) In connection with any Exercise of Secured Creditor Remedies with respect to
any of its Senior Priority Collateral, each of the Term Collateral Agent, the
other Term Claimholders, the Revolving Collateral Agent and the other Revolving
Claimholders may enforce the provisions of the Term Collateral Documents or
Revolving Collateral Documents, as applicable, and exercise rights, powers and
remedies thereunder, all in such order and in such manner as it may determine in
the exercise of its sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by any Senior Claimholder to Dispose of its
Senior Priority Collateral upon foreclosure, to incur expenses in connection
with such Disposition, and to exercise with respect to its Senior Priority
Collateral all the rights and remedies of a secured creditor under applicable
law.

3.4 Claimholders Permitted Actions. Anything to the contrary in Sections 3.1,
3.2 and 3.3 notwithstanding, each of the Term Collateral Agent, the other Term
Claimholders, the Revolving Collateral Agent and the other Revolving
Claimholders may, but shall not be obligated to:

(a) if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to the Term
Collateral or the Revolving Collateral, as the case may be, or otherwise with
respect to the Term Obligations or the Revolving Obligations, as the case may
be, in each case, in a manner not inconsistent with the priority status of the
Liens under the terms of this Agreement;

 

23



--------------------------------------------------------------------------------

(b) take any action (not adverse to the priority status of the Liens on the
Senior Priority Collateral of the Collateral Agent and other Claimholders of the
other Class, or the rights of the Collateral Agent or any other Claimholders of
the other Class to Exercise any Secured Creditor Remedies) in order to create,
perfect, preserve, protect or prove (but, subject to Section 3.1(a) or 3.2(a),
as the case may be, not enforce) its Lien on its Term Collateral or Revolving
Collateral, as the case may be, in each case, to the extent not inconsistent
with the terms of this Agreement;

(c) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding, or other pleading made by
any Person objecting to or otherwise seeking the disallowance of its claims or
any claims of the other Claimholders of its Class or the avoidance of any Liens
on any Collateral securing any Obligations of its Class, in each case, to the
extent not inconsistent with the terms of this Agreement;

(d) file any pleadings, objections, motions or agreements that assert rights or
interests available to unsecured creditors of the Grantors arising under
Bankruptcy Law or other applicable law, in each case not inconsistent with or
prohibited by the terms of this Agreement; provided that any judgment Lien
obtained in connection therewith shall be subject to the relative Lien
priorities set forth in this Agreement;

(e) vote on any Plan of Reorganization, file any proof of claim and make other
filings and make any arguments and motions, in each case to the extent not
inconsistent with the terms of this Agreement (including Section 6.8(b));

(f) exercise any of its other rights or remedies referred to in Section 3.1(a)
or 3.2(a), as the case may be, after the expiration of the Term Standstill
Period or Revolving Standstill Period, as applicable, or in Section 3.7 or 3.8
to the extent permitted thereby;

(g) make a cash bid on all or any portion of its Term Collateral or Revolving
Collateral, as applicable, in any foreclosure proceeding or action (or any
similar proceeding or action under the law of the relevant jurisdiction);

(h) make a credit bid on all or any portion of its Term Collateral or Revolving
Collateral, as applicable, provided that any Senior Obligations secured by
Senior Liens on such Collateral are discharged prior to or in connection with
any such credit bid;

(i) join in (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Priority Collateral of the other Class initiated by any
Claimholder of the other Class to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the Exercise of
Secured Creditor

 

24



--------------------------------------------------------------------------------

Remedies by the Claimholders of the other Class (it being understood that
(i) with respect to Revolving Priority Collateral, neither the Term Collateral
Agent nor any other Term Claimholder shall be entitled to receive any Proceeds
thereof unless otherwise expressly permitted herein and (ii) with respect to the
Term Priority Collateral, neither the Revolving Collateral Agent nor any other
Revolving Claimholder shall be entitled to receive any Proceeds thereof unless
otherwise expressly permitted herein);

(j) engage or retain consultants, valuation firms, appraisers, investment
bankers and accountants, and perform or engage third parties to perform audits,
examinations and appraisals of any Collateral, for the sole purpose of valuing
such Collateral and not for the purpose of marketing or conducting a Disposition
of such Collateral; provided, however, that the Junior Claimholders with respect
to any Collateral shall not take any of the foregoing actions if such actions
would interfere or hinder in any material respect with the enforcement by the
Senior Claimholders with respect to such Collateral of their Senior Liens; and

(k) commence, or join in filing of a petition for the commencement of, any
involuntary Insolvency Proceeding of the type described in clause (a), (b) or
(d) of the definition of such term or exercise any of its rights during any
Insolvency Proceeding to the extent expressly permitted by Section 6.

Except as otherwise set forth in this Agreement (including Sections 3.1(a),
3.2(a), 3.3 and 6 and any other provision hereof prohibiting or restricting any
Claimholder from taking various actions or making various objections), each Term
Claimholder and each Revolving Claimholder shall have any and all rights and
remedies it may have as a creditor (including as an unsecured creditor) under
any applicable law, including the right to the Exercise of Secured Creditor
Remedies; provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral (and any judgment Lien obtained in connection
therewith or otherwise) shall be subject to the Lien priorities set forth herein
and to the provisions of this Agreement. The Revolving Collateral Agent and the
other Revolving Claimholders may enforce the provisions of the Revolving Loan
Documents, the Term Collateral Agent and the other Term Claimholders may enforce
the provisions of the Term Documents and the Collateral Agents and the other
Claimholders may Exercise any Secured Creditor Remedies, all in such order and
in such manner as they may determine in the exercise of their sole discretion,
consistent with the terms of this Agreement (including Sections 2, 3 and 6) and
mandatory provisions of applicable law; provided, however, that the Revolving
Collateral Agent agrees to provide to the Term Collateral Agent and the Term
Collateral Agent agrees to provide to the Revolving Collateral Agent (x) an
Enforcement Notice prior to its Exercise of Secured Creditor Remedies and
(y) copies of any notices that it is required under applicable law to deliver to
the Grantors; provided further, however, that the Revolving Collateral Agent’s
failure to provide copies of any such notices to the Term Collateral Agent shall
not impair any of the Revolving Collateral Agent’s or other Revolving
Claimholders’ rights hereunder or under any of the Revolving Loan Documents and
the Term Collateral Agent’s failure to provide copies of any such notices to the
Revolving Collateral Agent shall not impair any of the Term Collateral Agent’s
or any other Term Claimholders’ rights hereunder or under any of the Term
Documents. Each of the Term Collateral Agent, for itself and on behalf of each
other Term Claimholder, and the Revolving Collateral Agent, for itself and on
behalf of each other Revolving Claimholder, agrees that it and its related
Claimholders will not institute any suit or other proceeding or assert in any
suit,

 

25



--------------------------------------------------------------------------------

Insolvency Proceeding or other proceeding any claim, in the case of the Term
Collateral Agent and each other Term Claimholder, against either the Revolving
Collateral Agent or any other Revolving Claimholder, and in the case of the
Revolving Collateral Agent and each other Revolving Claimholder, against either
the Term Collateral Agent or any other Term Claimholder, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Nothing in this Agreement shall prohibit the receipt by the Term
Collateral Agent or any Term Claimholder of the required payments of interest,
principal and other amounts owed in respect of the Term Obligations so long as
such receipt is not the direct or indirect result of the exercise by the Term
Collateral Agent or any Term Claimholder of rights or remedies with respect to
Revolving Priority Collateral or enforcement in contravention of this Agreement
of any Lien held by any of them. Nothing in this Agreement shall prohibit the
receipt by the Revolving Collateral Agent or any Revolving Claimholder of the
required payments of interest, principal and other amounts owed in respect of
the Revolving Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Revolving Collateral Agent or any Revolving
Claimholder of rights or remedies with respect to Term Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.

3.5 Retention of Proceeds.

(a) The Term Claimholders shall not be permitted to retain any proceeds of
Revolving Priority Collateral in connection with any Exercise of Secured
Creditor Remedies in any circumstance unless and until the Discharge of
Revolving Obligations has occurred, and any such proceeds received or retained
in any other circumstance will be subject to Section 4.2.

(b) The Revolving Claimholders shall not be permitted to retain any proceeds of
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies in any circumstance unless and until the Discharge of Term Obligations
has occurred, and any such proceeds received or retained in any other
circumstance will be subject to Section 4.2.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes
Revolving Priority Collateral and Term Priority Collateral where the aggregate
sales price is not allocated between the Revolving Priority Collateral and the
Term Priority Collateral being Disposed (including in connection with or as a
result of the sale of the Capital Stock of a Grantor), solely for purposes of
this Agreement, the portion of the aggregate sales price determined to be
Proceeds of the Revolving Priority Collateral on the one hand and Proceeds of
the Term Priority Collateral on the other hand shall be allocated as mutually
determined by the Revolving Collateral Agent and the Term Collateral Agent
negotiating in a reasonable manner.

3.6 Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4(i), and 6.4(b),
each of the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, and the Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, hereby:

(a) agrees that it and its related Claimholders will not, directly or
indirectly, knowingly take any action that would restrain, hinder, limit, delay,
or otherwise interfere with any Exercise of Secured Creditor Remedies by the
Claimholders of the other Class with respect to any Senior Priority Collateral
of such other Class, or that is otherwise prohibited hereunder, including any
Disposition of any Senior Priority Collateral of such other Class, whether by
foreclosure or otherwise;

 

26



--------------------------------------------------------------------------------

(b) waives any and all rights it or its related Claimholders may have as a
junior lien creditor or otherwise to object to the manner in which the
Claimholders of the other Class seek to enforce or collect any Obligations of
such other Class (subject to the terms of this Agreement insofar as any such
enforcement or collection relates to the Collateral constituting Junior Priority
Collateral of such other Class) or to enforce or realize their Senior Liens on
any Senior Priority Collateral of such other Class, regardless of whether any
action or failure to act by or on behalf of any Claimholders of such other
Class is adverse to the interest of it or its related Claimholders;

(c) agrees that it and its related Claimholders will not knowingly take or cause
to be taken any action the purpose or effect of which is, or could be, to make
any Junior Lien that it or any of its related Claimholders has on any Collateral
equal with, or to give it or its related Claimholders any preference or priority
relative to, any Senior Lien on such Collateral;

(d) agrees it will have no right to (i) direct the other Collateral Agent or any
holder of any Obligations secured by any Senior Priority Collateral to exercise
any right, remedy or power with respect to such Senior Priority Collateral or
(ii) consent to the exercise by the other Collateral Agent or any holder of any
Obligations secured by the Senior Priority Collateral of any right, remedy or
power with respect to such Senior Priority Collateral;

(e) agrees it will not seek, and will waive any right, to have any Senior
Priority Collateral or any part thereof of the other Class marshaled upon any
foreclosure or other Disposition of such Senior Priority Collateral; and

(f) will not attempt, directly or indirectly, whether by judicial proceedings
(including in any Insolvency Proceeding) or otherwise, to challenge the
enforceability of any provision of this Agreement.

3.7 Inspection and Access Rights.

(a) If the Term Collateral Agent, or any agent or representative of the Term
Collateral Agent, shall, after any Term Default, obtain possession or physical
control of any of the Term Priority Collateral, the Term Collateral Agent shall
promptly notify the Revolving Collateral Agent in writing of that fact, and the
Revolving Collateral Agent shall, within thirty (30) Business Days thereafter,
notify the Term Collateral Agent in writing as to whether the Revolving
Collateral Agent desires to exercise its access rights under this Section 3.7
with respect to such Term Priority Collateral. Upon delivery of such notice by
the Revolving Collateral Agent to the Term Collateral Agent, the parties shall
confer in good faith to coordinate with respect to the Revolving Collateral
Agent’s exercise of such access rights. Consistent with the definition of “Use
Period,” access rights may apply to differing parcels of real properties at
differing times, in which case, a differing Use Period will apply to each such
property.

 

27



--------------------------------------------------------------------------------

(b) Without limiting any rights the Revolving Collateral Agent or any other
Revolving Claimholder may otherwise have under applicable law or by agreement
and whether or not the Term Collateral Agent or any other Term Claimholder has
commenced and is continuing to Exercise any Secured Creditor Remedies of the
Term Claimholders, in the event the Term Collateral Agent, or any agent or
representative of the Term Collateral Agent, shall have obtained possession or
physical control of any Term Priority Collateral and the Revolving Collateral
Agent shall have delivered the written notice of its intent to exercise its
access rights under this Section 3.7 as provided in Section 3.7(a), then the
Revolving Collateral Agent or any other Person (including any Revolving
Claimholder) acting with the consent, or on behalf, of the Revolving Collateral
Agent shall have the right, subject to the rights of any landlords under any
leased real properties, and the Term Collateral Agent and the other Term
Claimholders will reasonably cooperate in connection therewith, at the sole cost
and expense of the Revolving Collateral Agent and the other Revolving
Claimholders and upon reasonable advance written notice to the Term Collateral
Agent, during the Use Period (i) during normal business hours on any Business
Day, to access Revolving Priority Collateral that (A) is stored or located in or
on, (B) has become an accession with respect to (within the meaning of
Section 9-335 of the UCC), or (C) has been commingled with (within the meaning
of Section 9-336 of the UCC) any such Term Priority Collateral, and (ii) access,
on a non-exclusive basis, any such Term Priority Collateral (including Equipment
(including any processors, computers and other machinery related to the storage
or processing of records, documents or files), Fixtures, Intellectual Property,
General Intangibles and real property), for purposes of (A) assembling and
storing the Revolving Priority Collateral and completing the processing of and
turning into finished goods of any Revolving Priority Collateral consisting of
work-in process, (B) selling any or all of the Revolving Priority Collateral
located on such Term Priority Collateral, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise, (C) removing any or
all of the Revolving Priority Collateral located on such Term Priority
Collateral, or (D) taking reasonable actions to protect, secure and otherwise
enforce the rights of the Revolving Collateral Agent and the other Revolving
Claimholders in and to the Revolving Priority Collateral, provided that if the
Revolving Collateral Agent conducts a public auction or private sale of the
Revolving Priority Collateral at any of the real properties subject to a
Mortgage that constitutes Term Priority Collateral, the Revolving Collateral
Agent shall provide the Term Collateral Agent with two (2) Business Days’
advance written notice and use reasonable efforts to hold such auction or sale
in a manner which would not unduly disrupt the Term Collateral Agent’s or any
other Term Claimholder’s use of such real properties. The Term Collateral Agent
may not sell, assign or otherwise transfer the Term Priority Collateral prior to
the expiration of the Use Period unless the purchaser, assignee or transferee
thereof agrees in writing to be bound by the provisions of this Section 3.7.

(c) During the period of actual occupation, use and/or control by the Revolving
Collateral Agent or any other Revolving Claimholder (or their respective
employees, agents, advisers and representatives) of any Term Priority Collateral
pursuant to Section 3.7(b), the Revolving Collateral Agent and the other
Revolving Claimholders shall be obligated to promptly repair at their expense
any actual physical damage (but not any diminution in value) to such Term
Priority Collateral or other assets or property on which such Term Priority
Collateral

 

28



--------------------------------------------------------------------------------

is located resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
In the event, and only in the event, that in connection with its use of some or
all of the premises constituting Term Priority Collateral, the Revolving
Collateral Agent requires the services of any employees of Borrower or any of
its Subsidiaries, the Revolving Collateral Agent shall pay directly to any such
employees the appropriate, allocated wages of such employees, if any, during the
time periods that the Revolving Collateral Agent requires their services to the
extent not paid for by Borrower or any of its Subsidiaries. Notwithstanding the
foregoing, in no event shall the Revolving Collateral Agent or the other
Revolving Claimholders have any liability to the Term Collateral Agent or the
other Term Claimholders pursuant to this Section 3.7 as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Priority Collateral or other assets or property on which
such Term Priority Collateral is located existing prior to the date of the
exercise by the Revolving Collateral Agent or the other Revolving Claimholders
of their rights under this Section 3.7 and the Revolving Collateral Agent and
the other Revolving Claimholders shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the Revolving Collateral Agent or any
other Revolving Claimholders, or for any diminution in the value of the Term
Priority Collateral that results from ordinary wear and tear resulting from the
use of the Term Priority Collateral by the Revolving Collateral Agent or any
other Revolving Claimholders in the manner and for the time periods specified
under this Section 3.7. Without limiting the rights granted in this Section 3.7,
the Revolving Collateral Agent and the Revolving Claimholders shall reasonably
cooperate with the Term Collateral Agent and the other Term Claimholders in
connection with any efforts made by the Term Collateral Agent and the other Term
Claimholders to sell the Term Priority Collateral.

(d) The Revolving Collateral Agent and the other Revolving Claimholders shall
not be obligated to pay any amounts to the Term Collateral Agent or the other
Term Claimholders (or any Person claiming by, through or under the Term
Claimholders, including any purchaser of the Term Priority Collateral) or to
Borrower or its Subsidiaries for or in respect of the use by the Revolving
Collateral Agent and the other Revolving Claimholders of the Term Priority
Collateral pursuant to this Section 3.7; provided that (i) the Revolving
Collateral Agent and the other Revolving Claimholders shall be obligated to pay
any utility, rental, lease, real property taxes or similar charges and payments
owed by the applicable Grantor to third parties that accrue during the Use
Period in respect of such Term Priority Collateral, or that arise as a result of
such use of such Term Priority Collateral, in either case to the extent not paid
for by the Grantors, and (ii) the Revolving Collateral Agent and the other
Revolving Claimholders shall be obligated to reimburse the Term Collateral Agent
and the other Term Claimholders for their reasonable out-of-pocket costs and
expenses incurred as a result of the Term Collateral Agent and the other Term
Claimholders providing access and use of the Term Priority Collateral to the
Revolving Collateral Agent or any other Revolving Claimholder (or any other
Person acting with the consent, or on behalf, of any of the foregoing) at the
written request of the Revolving Collateral Agent as contemplated by Section
3.7(b).

(e) The Revolving Claimholders shall (i) use the Term Priority Collateral in
accordance with applicable law; and (ii) pay, indemnify and hold the Term
Collateral Agent, the other Term Claimholders and each of their respective
officers, agents, directors and employees

 

29



--------------------------------------------------------------------------------

harmless from and against any third party liability resulting from the Revolving
Collateral Agent’s or any other Revolving Claimholders’ or any of their
respective agents, representatives or invitees’, occupancy, use or control of
the Term Priority Collateral as set forth in this Section 3.7 (ordinary wear and
tear excepted).

(f) The Term Collateral Agent and the other Term Claimholders shall use
commercially reasonable efforts to not hinder or obstruct the Revolving
Collateral Agent and the other Revolving Claimholders from exercising the rights
described in Section 3.7(b).

(g) Subject to the terms hereof, the Term Collateral Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral,
without the involvement of or interference by any Revolving Claimholder or
liability to any Revolving Claimholder, as long as, in the case of an actual
sale, the respective purchaser assumes and agrees to the obligations of the Term
Collateral Agent and the other Term Claimholders under this Section 3.7.

3.8 Sharing of Information and Access. Subject to the confidentiality
limitations imposed by law or contract (other than any contract to the extent
the confidentiality provisions of such contract are for the benefit of any
Grantor), in the event that the Revolving Collateral Agent shall, in the
exercise of its rights under the Revolving Collateral Documents or otherwise,
receive possession or control of any books and records (whether in the form of a
writing or stored in any data equipment or data record in the physical
possession of the Revolving Collateral Agent) of any Grantor which contain
information identifying or pertaining to the Term Priority Collateral, the
Revolving Collateral Agent shall, upon written request from the Term Collateral
Agent and as promptly as practicable thereafter, either make available to the
Term Collateral Agent such books and records for inspection and duplication or
provide to the Term Collateral Agent copies thereof. Subject to the
confidentiality limitations imposed by law or contract (other than any contract
to the extent the confidentiality provisions of such contract are for the
benefit of any Grantor), in the event that the Term Collateral Agent shall, in
the exercise of its rights under the Term Collateral Documents or otherwise,
receive possession or control of any books and records (whether in the form of a
writing or stored in any data equipment or data record in the physical
possession of the Term Collateral Agent) of any Grantor which contain
information identifying or pertaining to any of the Revolving Priority
Collateral, the Term Collateral Agent shall, upon written request from the
Revolving Collateral Agent and as promptly as practicable thereafter, either
make available to the Revolving Collateral Agent such books and records for
inspection and duplication or provide the Revolving Collateral Agent copies
thereof.

3.9 Tracing of and Priorities in Proceeds. The Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, and the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
further agree that until the earlier of an issuance of any Enforcement Notice by
such Claimholder or a bankruptcy or insolvency constituting a Term Default or a
bankruptcy or insolvency constituting a Revolving Default, as applicable, then
exists, any proceeds of Collateral, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as Proceeds
of Collateral for purposes of determining the relative Lien priorities in the
Collateral which was so acquired.

 

30



--------------------------------------------------------------------------------

3.10 Consent to License to Use Intellectual Property. The Term Collateral Agent
(a) consents to the grant by any Grantor to the Revolving Collateral Agent of a
non-exclusive royalty-free license to use any Intellectual Property of such
Grantor that is subject to a Lien held by the Term Collateral Agent and
(b) grants, in its capacity as a Claimholder and to the extent of its rights and
interests therein, to the Revolving Collateral Agent a non-exclusive
royalty-free license to use any Intellectual Property constituting Term Priority
Collateral that is subject to a Senior Lien held by the Term Collateral Agent,
in each case in connection with the Exercise of Secured Creditor Remedies of any
Lien held by the Revolving Collateral Agent upon any Inventory or other
Revolving Priority Collateral and to the extent the use of such Intellectual
Property is necessary or appropriate, in the good faith opinion of the Revolving
Collateral Agent, to process, ship, produce, store, complete, supply, lease,
sell or otherwise dispose of any such Inventory or other Revolving Priority
Collateral in any lawful manner in connection with such Exercise of Secured
Creditor Remedies. The Term Collateral Agent may not sell, assign or otherwise
transfer the Term Priority Collateral prior to the expiration of the Use Period
unless the purchaser, assignee or transferee thereof agrees in writing to be
bound by the provisions of this Section 3.10.

 

SECTION 4. Proceeds.

4.1 Application of Proceeds.

(a) Prior to the Discharge of Revolving Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, any
Revolving Priority Collateral or Proceeds thereof received in connection with
any Exercise of Secured Creditor Remedies (including as a result of any
collection, sale, foreclosure or other realization or distribution of or in
respect of any Revolving Priority Collateral (whether or not expressly
characterized as such) or in any Insolvency Proceeding) shall be delivered to
the Revolving Collateral Agent, for the benefit of the Revolving Claimholders,
and shall be applied or further distributed by the Revolving Collateral Agent to
or on account of the Revolving Obligations in such order, if any, as is
specified in the relevant Revolving Collateral Documents or as a court of
competent jurisdiction may otherwise direct. Upon the occurrence of the
Discharge of Revolving Obligations, the Revolving Collateral Agent shall deliver
to the Term Collateral Agent, for the benefit of the Term Claimholders, any
Revolving Priority Collateral and Proceeds of Revolving Priority Collateral
received or delivered to it pursuant to the preceding sentence, in the same form
as received, with any necessary endorsements, to be applied by the Term
Collateral Agent to the Term Obligations in such order as is specified in the
Term Collateral Documents or as a court of competent jurisdiction may otherwise
direct.

(b) Prior to the Discharge of Term Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any Term Priority
Collateral or Proceeds thereof received in connection with any Exercise of
Secured Creditor Remedies (including as a result of any collection, sale,
foreclosure or other realization or distribution of or in respect of any Term
Priority Collateral (whether or not expressly characterized as such) or in any
Insolvency Proceeding) shall be delivered to the Term Collateral Agent, for the
benefit of the Term Claimholders, and shall be applied or further distributed by
the Term Collateral Agent to or on account of the Term Obligations in such
order, if any, as is specified in the relevant Term Collateral Documents or as a
court of competent jurisdiction may otherwise direct. Upon the

 

31



--------------------------------------------------------------------------------

occurrence of Discharge of Term Obligations, the Term Collateral Agent shall
deliver to the Revolving Collateral Agent, for the benefit of the Revolving
Claimholders, any Term Priority Collateral and Proceeds of Term Priority
Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements, to be applied by the
Revolving Collateral Agent to the Revolving Obligations in such order as is
specified in the Revolving Collateral Documents or as a court of competent
jurisdiction may otherwise direct.

(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall, subject to
Section 4.2, be held by the Collateral Agent that conducted such Exercise of
Secured Creditor Remedies and/or sold for cash prior to the application of the
proceeds thereof as additional Collateral and, at such time as such non-cash
proceeds are monetized, shall be applied as set forth above.

4.2 Turnover. So long as the Discharge of Senior Obligations with respect to any
Collateral has not occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, if (a) any Junior Claimholder of any
Class receives any Collateral that is subject to any Senior Lien or any Proceeds
of any such Collateral, or any other payment in connection with or on account of
such Collateral, (i) in connection with the enforcement or exercise of any right
or remedy (including any right of set off) relating to such Collateral, the
transfer of such Collateral or Proceeds to any Junior Claimholder by any Person
holding a Lien on such Collateral that is subordinate to the Junior Lien on such
Collateral, or proceeds of any insurance policy claim or of any condemnation or
similar proceeding (or any deed in lieu of condemnation) in respect of such
Collateral or (ii) as a distribution or recovery in any Insolvency Proceeding,
(b) any Junior Claimholder receives, in contravention of Section 2.3 or any
other provision of this Agreement, any Collateral of the type that would not
constitute Senior Priority Collateral of such Junior Claimholder, or any
Proceeds of any such Collateral, or any other payment in connection with or on
account of such Collateral, or (c) any Junior Claimholder receives any
additional Collateral referred to in Section 6.4 that pursuant to such Section
is subject to the provisions of this Section 4.2, or any Proceeds of such
additional Collateral, or any other payment in connection with or on account of
such additional Collateral, then, in each case, such Collateral or Proceeds
thereof, or such other payment, shall be segregated and held in trust and
forthwith, to the extent not prohibited by applicable law, shall be transferred
or paid over to the Senior Collateral Agent for the benefit of the Senior
Claimholders in the same form as received, with any necessary endorsements, for
application in accordance with Section 4.1 (to the extent required), or as a
court of competent jurisdiction may otherwise direct; provided, however, (x) in
the case of any Proceeds of Term Priority Collateral received by the Revolving
Collateral Agent or any other Revolving Claimholder in connection with a
Disposition of Term Priority Collateral by any Grantor, if a Grantor or the Term
Collateral Agent does not provide prior written notice of such Disposition to
the Revolving Collateral Agent specifying the amount and source of such Proceeds
and the Revolving Collateral Agent does not otherwise have actual knowledge that
such Proceeds are proceeds of Term Priority Collateral, neither the Revolving
Collateral Agent nor any other Revolving Claimholder shall have any obligation
to transfer or pay over any Proceeds of such Disposition to the Term Collateral
Agent and (y) in the case of any Proceeds of Revolving Priority Collateral
received by the Term Collateral Agent or any other Term Claimholder in
connection with a Disposition of Revolving Priority Collateral by any Grantor,
if a Grantor or the Revolving Collateral Agent does not provide prior written
notice of

 

32



--------------------------------------------------------------------------------

such Disposition to the Term Collateral Agent specifying the amount and source
of such Proceeds and a Responsible Officer (as defined in the Term Credit
Agreement) of the Term Collateral Agent does not otherwise have actual knowledge
that such Proceeds are proceeds of Revolving Priority Collateral, neither the
Term Collateral Agent nor any other Term Claimholder shall have any obligation
to pay over any Proceeds of such Disposition to the Revolving Collateral Agent.
Until the Discharge of Revolving Obligations occurs, the Term Collateral Agent,
for itself and on behalf of the other Term Claimholders, hereby irrevocably
constitutes and appoints the Revolving Collateral Agent and any officer or agent
of the Revolving Collateral Agent, with full power of substitution, as its true
and lawful attorney in fact with full irrevocable power and authority in the
place and stead of the Term Collateral Agent or the other Term Claimholders, as
the case may be, or in the Revolving Collateral Agent’s own name, from time to
time in the Revolving Collateral Agent’s discretion exercised in good faith, for
the purpose of carrying out the terms of this Section 4.2 with respect to
Revolving Priority Collateral, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 4.2 with respect to Revolving Priority
Collateral. Until the Discharge of Term Obligations occurs, the Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
hereby irrevocably constitutes and appoints the Term Collateral Agent and any
officer or agent of the Term Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact with full irrevocable power and
authority in the place and stead of the Revolving Collateral Agent or the other
Revolving Claimholders, as the case may be, or in the Term Collateral Agent’s
own name, from time to time in the Term Collateral Agent’s discretion exercised
in good faith, for the purpose of carrying out the terms of this Section 4.2
with respect to Term Priority Collateral, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 4.2 with respect to Term Priority
Collateral.

4.3 No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Term Claimholders to the Liens of Revolving Claimholders on the Revolving
Priority Collateral and of the Liens of Revolving Claimholders to the Liens of
Term Claimholders on the Term Priority Collateral as set forth herein is with
respect to the priority of the respective Liens held by or on behalf of them
only and shall not constitute a subordination of the Term Obligations to the
Revolving Obligations or the Revolving Obligations to the Term Obligations.

 

SECTION 5. Releases; Dispositions; Other Agreements.

5.1 Releases.

(a) If, in connection with the Exercise of Secured Creditor Remedies by the
Revolving Collateral Agent with respect to Revolving Priority Collateral as
provided for in Section 3 (including any Disposition of any Revolving Priority
Collateral by any Grantor with the consent of the Revolving Collateral Agent
acting in accordance with the terms of the Revolving Collateral Documents), the
Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, releases any of its Revolving Liens on any part of the Revolving
Priority Collateral, then the Term Liens of the Term Collateral Agent on such
Revolving Priority Collateral shall be automatically, unconditionally, and
simultaneously released; provided, however, that, to the extent the Proceeds of
such Revolving Priority Collateral are not applied to

 

33



--------------------------------------------------------------------------------

reduce Revolving Obligations in accordance with Section 4.1(a), the Term
Collateral Agent shall retain a Lien on such Proceeds in accordance with the
terms of this Agreement. The Term Collateral Agent, for itself or on behalf of
the other Term Claimholders, promptly shall execute and deliver to the Revolving
Collateral Agent such termination or amendment statements, releases, and other
documents as the Revolving Collateral Agent may reasonably request in writing to
effectively confirm such release, at the cost and expense of the Issuers and
without the consent or direction of any other Term Claimholders.

(b) If, in connection with the Exercise of Secured Creditor Remedies by the Term
Collateral Agent with respect to Term Priority Collateral as provided for in
Section 3 (including any Disposition of any Term Priority Collateral by any
Grantor with the consent of the Term Collateral Agent acting in accordance with
the terms of the Term Documents), the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, releases any of its Term Liens on any
part of the Term Priority Collateral, then the Revolving Liens of the Revolving
Collateral Agent on such Term Priority Collateral shall be automatically,
unconditionally, and simultaneously released; provided, however, that, to the
extent the Proceeds of such Term Priority Collateral are not applied to reduce
Term Obligations in accordance with Section 4.1(b), the Revolving Collateral
Agent shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Revolving Collateral Agent, for itself or on behalf of the other
Revolving Claimholders, promptly shall execute and deliver to the Term
Collateral Agent such termination or amendment statements, releases, and other
documents as the Term Collateral Agent may reasonably request to effectively
confirm such release (it being understood that the Term Collateral Agent shall
not be obligated to request any such termination or amendment statements,
releases or other documents), at the cost and expense of the Grantors and
without the consent or direction of any other Revolving Claimholders.

(c) If, in connection with any Disposition of any Revolving Priority Collateral
permitted under the terms of the Revolving Loan Documents and not prohibited
under the terms of the Term Documents, the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, releases any of its
Revolving Liens on the portion of the Revolving Priority Collateral that is the
subject of such Disposition, other than (i) in connection with the Discharge of
Revolving Obligations or (ii) after the occurrence and during the continuance of
any Term Default, then the Term Liens of the Term Collateral Agent on such
Collateral shall be automatically, unconditionally, and simultaneously released;
provided, that to the extent the Proceeds of such Revolving Priority Collateral
are not applied to reduce Revolving Obligations in accordance with
Section 4.1(a), the Term Collateral Agent shall retain a Lien on such Proceeds
in accordance with the terms of this Agreement. The Term Collateral Agent, for
itself or on behalf of the other Term Claimholders, promptly shall execute and
deliver to the Revolving Collateral Agent such termination or amendment
statements, releases, and other documents as the Revolving Collateral Agent may
reasonably request to effectively confirm such release, at the cost and expense
of the Grantors and without the consent or direction of any other Term
Claimholders. The Term Liens on the Revolving Priority Collateral that otherwise
would have been released pursuant to the first sentence of this paragraph
(c) but for the application of subclause (ii) in such sentence will be
automatically, unconditionally and simultaneously released when such Term
Default and all other Term Defaults cease to exist.

 

34



--------------------------------------------------------------------------------

(d) If, in connection with any Disposition of any Term Priority Collateral
permitted under the terms of the Term Documents and not prohibited under the
terms of the Revolving Loan Documents, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on the
portion of the Term Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of Term Obligations or
(ii) after the occurrence and during the continuance of any Revolving Default,
then the Revolving Liens of the Revolving Collateral Agent on such Collateral
shall be automatically, unconditionally, and simultaneously released; provided
that to the extent the Proceeds of such Term Priority Collateral are not applied
to reduce Term Obligations in accordance with Section 4.1(b), the Revolving
Collateral Agent shall retain a Lien on such Proceeds in accordance with the
terms of this Agreement. The Revolving Collateral Agent, for itself or on behalf
of the other Revolving Claimholders, promptly shall execute and deliver to the
Term Collateral Agent such termination or amendment statements, releases, and
other documents as the Term Collateral Agent may reasonably request to
effectively confirm such release (it being understood that the Term Collateral
Agent shall not be obligated to request any such termination or amendment
statements, releases or other documents), at the cost and expense of the
Grantors and without the consent or direction of any other Revolving
Claimholders. The Revolving Liens on the Term Priority Collateral that otherwise
would have been released pursuant to the first sentence of this paragraph
(d) but for the application of subclause (ii) in such sentence will be
automatically, unconditionally and simultaneously released when such Revolving
Default and all other Revolving Defaults cease to exist.

(e) Until the Discharge of Revolving Obligations occurs, the Term Collateral
Agent, for itself and on behalf of the other Term Claimholders, hereby
irrevocably constitutes and appoints the Revolving Collateral Agent and any
officer or agent of the Revolving Collateral Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Collateral Agent or the
other Term Claimholders, as the case may be, or in the Revolving Collateral
Agent’s own name, from time to time as elected by the Revolving Collateral Agent
in good faith, for the purpose of carrying out the terms of this Section 5.1
with respect to Revolving Priority Collateral, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1 with respect to
Revolving Priority Collateral, including any endorsements or other instruments
of transfer or release.

(f) Until the Discharge of Revolving Obligations occurs, to the extent that the
Revolving Claimholders (i) have released any Lien on Revolving Priority
Collateral and any such Lien is later reinstated or (ii) obtain any new Lien on
assets constituting Revolving Priority Collateral from Grantors, then, subject
to the proviso contained in Section 2.3, the Term Claimholders shall be granted
a Lien on any such Revolving Priority Collateral, subject to the relative Lien
priorities set forth in Section 2.1.

(g) Until the Discharge of Term Obligations occurs, the Revolving Collateral
Agent, for itself and on behalf of the other Revolving Claimholders, hereby
irrevocably constitutes and appoints the Term Collateral Agent and any officer
or agent of the Term Collateral Agent, with full power of substitution, as its
true and lawful attorney in fact with full irrevocable power and authority in
the place and stead of the Revolving Collateral Agent or the other Revolving
Claimholders, as the case may be, or in the Term Collateral Agent’s own name,

 

35



--------------------------------------------------------------------------------

from time to time as elected by the Term Collateral Agent in accordance with the
Term Documents, for the purpose of carrying out the terms of this Section 5.1
with respect to Term Priority Collateral, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1 with respect to Term Priority
Collateral, including any endorsements or other instruments of transfer or
release.

(h) Until the Discharge of Term Obligations occurs, to the extent that the Term
Claimholders (i) have released any Lien on Term Priority Collateral and any such
Lien is later reinstated or (ii) obtain any new Liens on assets constituting
Term Priority Collateral from Grantors, then, subject to the proviso contained
in Section 2.3, the Revolving Claimholders shall be granted a Lien on any such
Term Priority Collateral, subject to the relative Lien priorities set forth in
Section 2.1.

5.2 Insurance.

(a) Unless and until the Discharge of Revolving Obligations has occurred:
(i) the Revolving Collateral Agent and the other Revolving Claimholders shall
have the sole and exclusive right, subject to the rights of the Grantors under
the Revolving Loan Documents, to adjust and settle any claim under any insurance
policy covering the Revolving Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) in respect of the Revolving
Priority Collateral; and (ii) all proceeds of any such insurance policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of Revolving Priority Collateral, shall be paid, subject to the
rights of the Grantors under the Revolving Loan Documents, first, to the
Revolving Collateral Agent, until the Discharge of Revolving Obligations,
second, to the Term Collateral Agent, until the Discharge of Term Obligations,
and third, to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

(b) Unless and until the Discharge of Term Obligations has occurred: (i) the
Term Collateral Agent and the other Term Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Documents,
to adjust and settle any claim under any insurance policy covering the Term
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the Term Priority Collateral; and (ii) all proceeds
of any such insurance policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of Term Priority Collateral, shall
be paid, subject to the rights of Grantors under the Term Documents, first, to
Term Collateral Agent, until the Discharge of Term Obligations, second, to the
Revolving Collateral Agent, until the Discharge of Revolving Obligations, and
third, to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers
Revolving Priority Collateral and Term Priority Collateral where the allocation
of proceeds is not stipulated between Revolving Priority Collateral and Term
Priority Collateral, then solely for purposes of this Agreement, the

 

36



--------------------------------------------------------------------------------

portion of the aggregate proceeds determined to be proceeds of the Revolving
Priority Collateral on the one hand and Term Priority Collateral on the other
hand shall be allocated as mutually determined by the Revolving Collateral Agent
and the Term Collateral Agent negotiating in a reasonable manner. If any
insurance claim includes both Revolving Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
Revolving Priority Collateral and Term Priority Collateral, and if the Revolving
Collateral Agent and the Term Collateral Agent are unable after negotiating in
good faith to agree on the settlement for such claim, each Collateral Agent may
apply to a court of competent jurisdiction to make a determination as to the
settlement of such claim, and the court’s determination shall be binding upon
the parties. If the Collateral Agent or any other Claimholder of any
Class shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment in contravention of this Section 5.2, it shall pay
such proceeds over to the Collateral Agent of the other Class in accordance with
the terms of Section 4.2.

5.3 Amendments; Refinancings.

(a) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that the Revolving Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Revolving Obligations (or portions thereof)) and the Revolving Obligations may
be Refinanced, in each case without notice to, or the consent of, the Term
Collateral Agent or the other Term Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that, in
the case of a Refinancing, the holders of such Refinancing Indebtedness (if such
Refinancing Indebtedness is intended to be (and under the Term Documents is
permitted to be) secured by the Revolving Priority Collateral on a basis that is
senior to the Term Liens thereon and by the Term Priority Collateral on a basis
that is junior to the Term Liens thereon), and the collateral agent (or similar
representative) of such holders, bind themselves to the terms of this Agreement
pursuant to an amendment effected in accordance with Section 9.3; provided
further, that any such amendment, restatement, amendment and restatement,
replacement, supplement, modification, or Refinancing shall not (i) result in a
Term Default and (ii) be inconsistent with or in violation of this Agreement.

For the avoidance of doubt, the sale or other transfer of any Revolving
Obligations is not restricted by this Agreement but the provisions of this
Agreement shall be binding on all of the Claimholders.

(b) The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, acknowledges and agrees that the Term Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Term Obligations) and the Term Obligations may be Refinanced, in each case
without notice to, or the consent of, the Revolving Collateral Agent or the
other Revolving Claimholders, all without affecting the lien subordination or
other provisions of this Agreement; provided, however, that, in the case of a
Refinancing, the holders of such Refinancing Indebtedness (if such Refinancing
Indebtedness is intended to be (and under the Revolving Loan Documents is
permitted to be) secured by the Term Priority Collateral on a basis that is
senior to the Revolving Liens thereon and by the

 

37



--------------------------------------------------------------------------------

Revolving Priority Collateral on a basis that is junior to the Revolving Liens
thereon), and the collateral agent (or similar representative) of such holders,
bind themselves to the terms of this Agreement pursuant to an amendment effected
in accordance with Section 9.3; provided further, however, that any such
amendment, restatement, amendment and restatement, replacement, supplement,
modification, or Refinancing shall not (i) result in a Revolving Default or
(ii) be inconsistent with or in violation of this Agreement.

For the avoidance of doubt, the sale or other transfer of any Term Obligations
is not restricted by this Agreement but the provisions of this Agreement shall
be binding on all of the Claimholders.

(c) So long as the Discharge of Revolving Obligations has not occurred, each
Term Collateral Document shall include the following language (or similar
language acceptable to the Revolving Collateral Agent): “Notwithstanding
anything herein to the contrary, the Liens and security interests granted to
Ally Bank, as Term Collateral Agent, pursuant to this Agreement in any
Collateral and the exercise of any right or remedy by Ally Bank, as Term
Collateral Agent, with respect to any Collateral hereunder are subject to the
provisions of the ABL Intercreditor Agreement, dated as of April 25, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, the “ABL Intercreditor Agreement”), among Ally Bank,
as Revolving Collateral Agent, Ally Bank, as Term Collateral Agent and each
Additional Pari Passu Obligations Agent (as defined in the ABL Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the ABL Intercreditor Agreement and the terms of this Agreement,
the terms of the ABL Intercreditor Agreement shall govern and control.”

(d) So long as the Discharge of Term Obligations has not occurred, each
Revolving Collateral Document shall include the following language (or similar
language acceptable to the Term Collateral Agent): “Notwithstanding anything
herein to the contrary, the liens and security interests granted to the
Revolving Collateral Agent pursuant to this Agreement in any Collateral and the
exercise of any right or remedy by the Revolving Collateral Agent with respect
to any Collateral hereunder, are subject to the provisions of the ABL
Intercreditor Agreement, dated as of April 25, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified or replaced from time
to time, the “ABL Intercreditor Agreement”), among Ally Bank, as Revolving
Collateral Agent, Ally Bank, as Term Collateral Agent and each Additional Pari
Passu Obligations Agent (as defined in the ABL Intercreditor Agreement) from
time to time party thereto. In the event of any conflict between the terms of
the ABL Intercreditor Agreement and the terms of this Agreement, the terms of
the ABL Intercreditor Agreement shall govern and control.”

5.4 Bailee for Perfection.

(a) The Revolving Collateral Agent and the Term Collateral Agent each agree to
hold or control that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) (such Collateral,
which may include Collateral subject to deposit account control agreements or
security account control agreements, being referred to as the “Pledged
Collateral”), as gratuitous bailee for the benefit of and on behalf of and as a
non-fiduciary agent for the Term Collateral Agent or the Revolving Collateral
Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the

 

38



--------------------------------------------------------------------------------

requirements of Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107
of the UCC), solely for the purpose of perfecting the security interest granted
under the Term Documents or the Revolving Loan Documents, as applicable, subject
to the terms and conditions of this Section 5.4. The Term Collateral Agent and
the other Term Claimholders hereby appoint the Revolving Collateral Agent as
their gratuitous bailee (for the benefit of and on behalf of the Term
Claimholders) and non-fiduciary agent for the purposes of perfecting their
security interest in all Pledged Collateral in which the Revolving Collateral
Agent has a perfected security interest under the UCC. The Revolving Collateral
Agent and the other Revolving Claimholders hereby appoint the Term Collateral
Agent as their gratuitous bailee (for the benefit of and on behalf of the
Revolving Claimholders) and non-fiduciary agent for the purposes of perfecting
their security interest in all Pledged Collateral in which the Term Collateral
Agent has a perfected security interest under the UCC. Each of the Revolving
Collateral Agent and the Term Collateral Agent hereby accept such appointments
pursuant to this Section 5.4(a) and acknowledges and agrees that it shall act
for the benefit of and on behalf of the Claimholders of the other Class with
respect to any Pledged Collateral and that any proceeds received by the
Revolving Collateral Agent or the Term Collateral Agent, as the case may be,
under any Pledged Collateral shall be applied in accordance with Section 4.
Unless and until the Discharge of Revolving Obligations has occurred, the Term
Collateral Agent agrees to promptly notify the Revolving Collateral Agent of any
Pledged Collateral constituting Revolving Priority Collateral held or controlled
by it (or its agents or bailees, other than the Revolving Collateral Agent) or
actually known by a Responsible Officer (as defined in the Term Credit
Agreement) of the Term Collateral Agent to be held or controlled by any other
Term Claimholders, and at any time prior to the Discharge of Revolving
Obligations, the Term Collateral Agent and each other Term Claimholder agrees to
deliver to the Revolving Collateral Agent any such Pledged Collateral held by
it, together with any necessary endorsements (or otherwise allow the Revolving
Collateral Agent to obtain control of such Pledged Collateral). Unless and until
the Discharge of Term Obligations has occurred, the Revolving Collateral Agent
agrees to promptly notify the Term Collateral Agent in writing of any Pledged
Collateral constituting Term Priority Collateral held or controlled by it (or
its agents or bailees, other than the Term Collateral Agent) or actually known
by it to be held by any other Revolving Claimholders, and at any time prior to
the Discharge of Term Obligations, the Revolving Collateral Agent and each other
Revolving Claimholder agrees to deliver to the Term Collateral Agent any such
Pledged Collateral held by it, together with any necessary endorsements (or
otherwise allow the Term Collateral Agent to obtain control of such Pledged
Collateral).

(b) Subject to the terms of this Agreement, until the Discharge of Revolving
Obligations has occurred, the Revolving Collateral Agent shall be entitled to
deal with the Revolving Priority Collateral in accordance with the terms of the
Revolving Loan Documents as if the Liens of the Term Collateral Agent under the
Term Documents thereon did not exist and, other than as is necessary to ensure
the validity of its Liens and security interests and, without prejudice to the
rights of the Term Collateral Agent under Sections 3.1 and 3.4, the Term
Collateral Agent will not deliver or require any Term Grantor to deliver any
notice or direction to any third party (including, without limitation, any bank,
insurance company or contract counterparty) or seek to enter into any direct
agreement with any such third party to the extent that such third party’s
involvement relates to any Revolving Priority Collateral. The rights of the Term
Collateral Agent in respect of any Revolving Priority Collateral shall at all
times be subject to the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, the Term Collateral Agent shall be entitled to deal
with the Term Priority Collateral in accordance with the terms of the Term
Documents as if the Liens of the Revolving Collateral Agent under the Revolving
Loan Documents thereon did not exist and, other than as is necessary to ensure
the validity of its Liens and security interests and, without prejudice to the
rights of the Revolving Collateral Agent under Sections 3.2 and 3.4, the
Revolving Collateral Agent will not deliver or require any Revolving Grantor to
deliver any notice or direction to any third party (including, without
limitation, any bank, insurance company or contract counterparty) or seek to
enter into any direct agreement with any such third party to the extent that
such third party’s involvement relates to any Term Priority Collateral. The
rights of the Revolving Collateral Agent in respect of any Term Priority
Collateral shall at all times be subject to the terms of this Agreement.

(d) The Revolving Collateral Agent shall have no obligation whatsoever to the
Term Collateral Agent or any other Term Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
Term Collateral Agent shall have no obligation whatsoever to the Revolving
Collateral Agent or any other Revolving Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
duties or responsibilities of the Revolving Collateral Agent under this
Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as bailee and non-fiduciary agent in accordance with this Section 5.4
and delivering the Pledged Collateral upon a Discharge of Revolving Obligations
as provided in paragraph (f) of this Section 5.4. The duties or responsibilities
of the Term Collateral Agent under this Section 5.4 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and non-fiduciary agent
in accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Term Obligations as provided in paragraph (g) of this Section 5.4.

(e) The Revolving Collateral Agent acting pursuant to this Section 5.4 shall not
have by reason of the Revolving Collateral Documents, the Term Collateral
Documents, this Agreement, or any other document a fiduciary relationship in
respect of the Term Collateral Agent or any other Term Claimholder. The Term
Collateral Agent acting pursuant to this Section 5.4 shall not have by reason of
the Revolving Collateral Documents, the Term Collateral Documents, this
Agreement, or any other document a fiduciary relationship in respect of the
Revolving Collateral Agent or any other Revolving Claimholder. The Term
Collateral Agent, for itself and on behalf of the Term Claimholders, hereby
waives and releases the Revolving Collateral Agent from all claims and
liabilities arising pursuant to the Revolving Collateral Agent’s roles under
this Section 5.4 as gratuitous bailee and non-fiduciary agent with respect to
the Revolving Priority Collateral that is Pledged Collateral. The Revolving
Collateral Agent, for itself and on behalf of the Revolving Claimholders, hereby
waives and releases the Term Collateral Agent from all claims and liabilities
arising pursuant to the Term Collateral Agent’s roles under this Section 5.4 as
gratuitous bailee and non-fiduciary agent with respect to the Term Priority
Collateral that is Pledged Collateral.

(f) Upon the Discharge of Revolving Obligations, the Revolving Collateral Agent
(i) shall deliver or cause to be delivered the remaining Pledged Collateral (if
any) in its

 

40



--------------------------------------------------------------------------------

possession or in the possession of its agents or bailees (other than the Term
Collateral Agent), together with any necessary endorsements, first, to the Term
Collateral Agent to the extent Term Obligations remain outstanding as confirmed
in writing by the Term Collateral Agent acting in accordance with the Term
Documents, and, to the extent that the Term Collateral Agent confirms no Term
Obligations are outstanding, second, to the applicable Grantor to the extent no
Revolving Obligations or Term Obligations that are secured by such Pledged
Collateral remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct and (ii) will cooperate with the
Term Collateral Agent and such Grantor, as the case may be, in assigning
(without recourse to or warranty by the Revolving Collateral Agent or any other
Revolving Claimholder or agent or bailee thereof) control over any other
Revolving Priority Collateral under its control. At such time, the Revolving
Collateral Agent further agrees to take all other action reasonably requested in
writing by the Term Collateral Agent at the sole cost and expense of the
Grantors (including amending any outstanding control agreements) to enable the
Term Collateral Agent to obtain a first priority security interest in the
Collateral.

(g) Upon the Discharge of Term Obligations, the Term Collateral Agent (i) shall
deliver the remaining Pledged Collateral (if any) in its possession or in the
possession of its agents or bailees (other than the Revolving Collateral Agent)
together with any necessary endorsements, first, to the Revolving Collateral
Agent to the extent the Revolving Obligations remain outstanding as confirmed in
writing by the Revolving Collateral Agent acting in accordance with the
Revolving Loan Documents, and, to the extent that the Revolving Collateral Agent
confirms no Revolving Obligations are outstanding, second, to the applicable
Grantor to the extent no Revolving Obligations or Term Obligations that are
secured by such Pledged Collateral remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged Collateral) or
as a court of competent jurisdiction might otherwise direct and (ii) will
cooperate with the Revolving Collateral Agent and such Grantor, as the case may
be, in assigning (without recourse to or warranty by the Term Collateral Agent
or any other Term Claimholder or agent or bailee thereof) control over any other
Term Priority Collateral under its control. At such time, the Term Collateral
Agent further agrees to take all other action reasonably requested in writing by
the Revolving Collateral Agent at the sole cost and expense of the Issuers
(including amending any outstanding control agreements) to enable the Revolving
Collateral Agent to obtain a first priority security interest in the Collateral.

5.5 When Discharge of Obligations Deemed to Not Have Occurred.

(a) If the Grantors enter into any Refinancing of the Revolving Obligations with
Indebtedness permitted under the Term Documents that is intended to be (and
under the Term Documents is permitted to be) secured by the Revolving Priority
Collateral on a basis that is senior to the Term Liens thereon and by the Term
Priority Collateral on a basis that is junior to the Term Liens thereon, then a
Discharge of Revolving Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the Refinancing Indebtedness in respect of such
Revolving Obligations shall be treated as Revolving Obligations for all purposes
of this Agreement, including for purposes of the relative Lien priorities and
rights in respect of Collateral set forth herein, and the collateral agent (or
similar representative) in respect of the obligations under such Refinancing
shall be the Revolving Collateral Agent for all purposes of this Agreement;
provided, however, that the holders of such Refinancing Indebtedness, and the
collateral agent (or similar representative) of such holders, bind themselves to
the terms of this Agreement pursuant to an amendment effected in accordance with
Section 9.3.

 

41



--------------------------------------------------------------------------------

(b) If the Grantors enter into any Refinancing of the Term Obligations with
Indebtedness permitted under the Revolving Loan Documents that is intended to be
(and under the Revolving Loan Documents is permitted to be) secured by the Term
Priority Collateral on a basis that is senior to the Revolving Liens thereon and
by the Revolving Priority Collateral on a basis that is junior to the Revolving
Liens thereon, then a Discharge of Term Obligations shall be deemed not to have
occurred for all purposes of this Agreement, and the Refinancing Indebtedness in
respect of such Term Obligations shall be treated as Term Obligations for all
purposes of this Agreement, including for purposes of the relative Lien
priorities and rights in respect of Collateral set forth herein, and the
collateral agent (or similar representative) in respect of the obligations under
such Refinancing shall be the Term Collateral Agent for all purposes of this
Agreement; provided, however, that the holders of such Refinancing Indebtedness,
and the collateral agent (or similar representative) of such holders, bind
themselves to the terms of this Agreement pursuant to an amendment effected in
accordance with Section 9.3.

5.6 Injunctive Relief. The Revolving Collateral Agent, for itself and on behalf
of the other Revolving Claimholders, and the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agree that should any Claimholder
in any way take, attempt to, or threaten to take any action contrary to terms of
this Agreement with respect to the Collateral, or fail to take any action
required by this Agreement, the Term Collateral Agent, the Revolving Collateral
Agent or any other Claimholder, as the case may be, may obtain relief against
such Claimholder by injunction, specific performance, or other appropriate
equitable relief, it being understood and agreed that (a) non-breaching
Claimholders’ damages from such actions may at that time be difficult to
ascertain and may be irreparable, and (b) each Claimholder waives any defense
that other Claimholders can demonstrate damage and/or be made whole by the
awarding of damages. The Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, and the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, hereby irrevocably waive any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by the Revolving Collateral Agent or the other Revolving Claimholders or
the Term Collateral Agent or the other Term Claimholders, as the case may be.

 

SECTION 6. Insolvency Proceedings.

6.1 Financing.

(a) Until the Discharge of Revolving Obligations, if any Grantor shall be
subject to any Insolvency Proceeding and the Revolving Collateral Agent consents
to the use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code or any comparable provision of any other applicable Bankruptcy
Law; herein, “Cash Collateral”) under Section 363(b) of the Bankruptcy Code (or
any comparable provision of any other Bankruptcy Law) constituting Revolving
Priority Collateral or consents to permit any Grantor to obtain financing
provided by any one or more Revolving Claimholders or any other Person under
Section 364 of the Bankruptcy Code (or any comparable provision of any other
Bankruptcy Law) secured at least in part by a Lien on such Revolving Priority
Collateral that is (i) senior to

 

42



--------------------------------------------------------------------------------

or pari passu with the Revolving Liens on the Revolving Priority Collateral and
(ii) junior to the Term Liens on the Term Priority Collateral (such financing,
a “DIP Financing”), and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to use such Cash Collateral or to obtain such DIP
Financing, then the Term Collateral Agent, for itself and on behalf of the other
Term Claimholders, agrees that the Term Claimholders will consent (and hereby
are deemed to have consented to), and will not object to or oppose, or support
any other Person objecting to or opposing, such use of such Cash Collateral or
such DIP Financing (except to the extent provided in Section 6.4) and, to the
extent the Revolving Liens are subordinated to or pari passu with any new Liens
securing such DIP Financing, the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, will subordinate (and hereby subordinates) the
Term Liens on the Revolving Priority Collateral (x) to the Liens thereon
securing such DIP Financing, (y) to all adequate protection Liens on the
Revolving Priority Collateral granted to the Revolving Collateral Agent and
(z) to any “carve out” from, or security or charge on, the Revolving Priority
Collateral agreed to by the Revolving Collateral Agent for United States Trustee
fees and professional fees to the extent consistent with the other provisions of
this Agreement; provided that (A) the Term Collateral Agent and the other Term
Claimholders shall retain the Term Liens on the Collateral and, as to the Term
Priority Collateral only, the Term Liens shall have the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on the Term
Priority Collateral securing such DIP Financing shall be junior and subordinate
to the Term Liens on the Term Priority Collateral, (B) all Liens on Revolving
Priority Collateral securing any such DIP Financing shall be senior to or pari
passu with the Revolving Liens on the Revolving Priority Collateral, (C) the
interest rate, fees and advance rate of any such DIP Financing are commercially
reasonable under the circumstances, (D) any such Cash Collateral use or DIP
Financing does not compel any Grantor to seek confirmation of a specific Plan of
Reorganization for which all or substantially all of the material terms are set
forth in the Cash Collateral order or DIP Financing documentation, (E) any Cash
Collateral order or DIP Financing documentation does not expressly require the
liquidation of the Collateral prior to a default under the Cash Collateral order
or DIP Financing documentation, (F) to the extent that the Revolving Collateral
Agent or any other Revolving Claimholders are granted adequate protection in the
form of a Lien on Collateral arising after the commencement of the Insolvency
Proceeding, the Term Claimholders are also granted a Lien on such additional
Collateral with the relative priority set forth in Section 2.1 (and the
Revolving Collateral Agent and the other Revolving Claimholders will be deemed
to have consented to, and will raise no objection to or support any other Person
objecting to or contesting, any motion by any Term Claimholder to receive, or
the granting of, such a Lien), and (G) the terms of such DIP Financing or Cash
Collateral order do not require any Term Claimholders to extend additional
credit pursuant to such DIP Financing or Cash Collateral order. If the Revolving
Claimholders or any other Person offer to provide DIP Financing that meets the
requirements set forth in clauses (A) through (G) above, and if the Grantors
desire to obtain authorization from the applicable Bankruptcy Court to obtain
such DIP Financing, the Term Collateral Agent agrees, on behalf of itself and
the other Term Claimholders, that no Term Claimholder shall, directly or
indirectly, provide, offer to provide, or support any financing competing with
the DIP Financing, including a Term DIP Financing. The foregoing provisions of
this Section 6.1(a) shall not restrict the Term Collateral Agent or any other
Term Claimholders from objecting to or opposing any provision in any Cash
Collateral order or DIP Financing documentation relating to any provision or
content of a Plan of Reorganization.

 

43



--------------------------------------------------------------------------------

(b) Until the Discharge of Term Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and the Term Collateral Agent consents to the use of
Cash Collateral under Section 363(b) of the Bankruptcy Code (or any comparable
provision of any other Bankruptcy Law) constituting Term Priority Collateral or
consents to permit any Grantor to obtain financing provided by any one or more
Term Claimholders or any other Person under Section 364 of the Bankruptcy Code
(or any comparable provision of any other Bankruptcy Law) secured at least in
part by a Lien on such Term Priority Collateral that is (i) senior to or pari
passu with the Term Liens on the Term Priority Collateral and (ii) junior to the
Revolving Liens on the Revolving Priority Collateral (such financing, a “Term
DIP Financing”), and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to use such Cash Collateral or to obtain such Term
DIP Financing, then the Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, agrees that the Revolving Claimholders will
consent (and hereby are deemed to have consented to), and will not object to or
oppose, or support any other Person objecting to or opposing, such use of such
Cash Collateral or such Term DIP Financing (except to the extent provided in
Section 6.4) and, to the extent the Term Liens are subordinated to or pari passu
with any new Liens securing such Term DIP Financing, the Revolving Collateral
Agent, for itself and on behalf of the other Revolving Claimholders, will
subordinate (and hereby subordinates) the Revolving Liens on the Term Priority
Collateral (x) to the Liens thereon securing such Term DIP Financing, (y) to all
adequate protection Liens on the Term Priority Collateral granted to the Term
Collateral Agent and (z) to any “carve out” from, or security or charge on, the
Term Priority Collateral agreed to by the Term Collateral Agent for United
States Trustee fees and professional fees to the extent consistent with the
other provisions of this Agreement; provided that (A) the Revolving Collateral
Agent and the other Revolving Claimholders shall retain the Revolving Liens on
the Collateral and, as to the Revolving Priority Collateral only, the Revolving
Liens shall have the same priority as existed prior to the commencement of the
Insolvency Proceeding and any Lien on the Revolving Priority Collateral securing
such Term DIP Financing shall be junior and subordinate to the Revolving Liens
on the Revolving Priority Collateral, (B) all Liens on Term Priority Collateral
securing any such Term DIP Financing shall be senior to or pari passu with the
Term Liens on the Term Priority Collateral, (C) the interest rate, fees and
advance rate of any such Term DIP Financing are commercially reasonable under
the circumstances, (D) any such Cash Collateral use or Term DIP Financing does
not compel any Grantor to seek confirmation of a specific Plan of Reorganization
for which all or substantially all of the material terms are set forth in the
Cash Collateral order or Term DIP Financing documentation, (E) any Cash
Collateral order or Term DIP Financing documentation does not expressly require
the liquidation of the Collateral prior to a default under the Cash Collateral
order or Term DIP Financing documentation, (F) to the extent that the Term
Collateral Agent or any other Term Claimholders are granted adequate protection
in the form of a Lien on Collateral arising after the commencement of the
Insolvency Proceeding, the Revolving Claimholders are also granted a Lien on
such additional Collateral with the relative priority set forth in Section 2.1
(and the Term Collateral Agent and the other Term Claimholders will be deemed to
have consented to, and will raise no objection to or support any other Person
objecting to or contesting, any motion by any Revolving Claimholder to receive,
or the granting of, such a Lien), and (G) the terms of such Term DIP Financing
or Cash Collateral order do not require any Revolving Claimholders to extend
additional credit pursuant to such Term DIP Financing or Cash Collateral order.
If the Term Claimholders or any other Person offer to provide Term DIP Financing
that meets the requirements set forth in

 

44



--------------------------------------------------------------------------------

clauses (A) through (G) above and DIP Financing is not provided as set forth in
Section 6.1(a), and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to obtain such Term DIP Financing, the Revolving
Collateral Agent agrees, on behalf of itself and the other Revolving
Claimholders, that no Revolving Claimholder shall, directly or indirectly,
provide, offer to provide, or support any financing competing with the Term DIP
Financing, including a DIP Financing. The foregoing provisions of this Section
6.1(b) shall not restrict the Revolving Collateral Agent or any other Revolving
Claimholder from objecting to or opposing any provision in any Cash Collateral
order or Term DIP Financing documentation relating to any provision or content
of a Plan of Reorganization.

(c) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that, with respect to any Cash Collateral use or DIP
Financing that meets the requirements of Section 6.1(a), no Term Claimholder
will request adequate protection in connection with its rights as a holder of
Liens on the Revolving Priority Collateral, except as expressly agreed by the
Revolving Collateral Agent or as permitted by Section 6.4(b)(ii). The Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
agrees that, with respect to any Cash Collateral use or Term DIP Financing that
meets the requirements of Section 6.1(b), no Revolving Claimholder will request
adequate protection in connection with its rights as a holder of Liens on the
Term Priority Collateral, except as expressly agreed by the Term Collateral
Agent or as permitted by Section 6.4(b)(ii).

(d) All Revolving Liens granted to the Revolving Collateral Agent or any other
Revolving Claimholder, and all Term Liens granted to the Term Collateral Agent
or any other Term Claimholders, in any Insolvency Proceeding, whether as
adequate protection or otherwise, are intended by the parties to be and shall be
deemed to be subject to the Lien priorities set forth in Section 2.1 and the
other terms and conditions of this Agreement.

(e) The Term Collateral Agent, for itself and the other Term Claimholders, and
the Revolving Collateral Agent, for itself and the other Revolving Claimholders,
waives any claim it or its related Claimholders may hereafter have against any
Claimholder of the other Class arising out of any cash collateral or financing
arrangement, and any related grant of a security interest in the Senior Priority
Collateral of such Claimholder of the other Class, made in accordance with this
Section 6.1 in any Insolvency Proceeding.

6.2 Sales. Subject to Section 3.7, the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, and the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, agrees that the Term
Claimholders or the Revolving Claimholders, as the case may be, will consent to
(and hereby are deemed to have consented to), and will not object or oppose (or
support any Person in objecting to or opposing), a motion to Dispose of any
Senior Priority Collateral of the other Class free and clear of any Liens or
other claims in favor of such other party under Section 363 of the Bankruptcy
Code (or any comparable provision of any other Bankruptcy Law), including any
motion for approval of bidding procedures in connection therewith or any other
related or ancillary matters, if the requisite Revolving Claimholders under the
Revolving Credit Agreement or the requisite Term Claimholders under the Term
Credit Agreement, as the case may be, have consented to such Disposition of such
assets comprising Senior Priority Collateral, so long as the Liens of the Term
Claimholders or the Revolving Claimholders, as the case may be, on such assets
attach to the

 

45



--------------------------------------------------------------------------------

proceeds thereof subject to the relative Lien priorities set forth in this
Agreement and such motion does not impair the rights of the Term Claimholders or
the Revolving Claimholders, as the case may be, under Section 363(k) of the
Bankruptcy Code (or any comparable provision of any other Bankruptcy Law) (so
long as the right of the Term Claimholders to offset their Term Obligations
against the purchase price for any Revolving Priority Collateral exists only
after the Discharge of Revolving Obligations and the right of the Revolving
Claimholders to offset their Revolving Obligations against the purchase price
for any Term Priority Collateral exists only after the Discharge of Term
Obligations).

6.3 Relief from the Automatic Stay.

(a) Until the Discharge of Revolving Obligations has occurred, the Term
Collateral Agent, on behalf of itself and the other Term Claimholders, agrees
that the Term Claimholders will not (i) seek (or support any other Person
seeking) relief from or modification of the automatic stay or any other stay in
any Insolvency Proceeding in respect of the Revolving Priority Collateral
without the prior written consent of the Revolving Collateral Agent or
(ii) object to (or support any other Person objecting to) a motion for relief
from or modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Revolving Priority Collateral by the Revolving
Collateral Agent or any other Revolving Claimholder.

(b) Until the Discharge of Term Obligations has occurred, the Revolving
Collateral Agent, on behalf of itself and the other Revolving Claimholders,
agrees that the Revolving Claimholders will not (i) seek (or support any other
Person seeking) relief from or modification of the automatic stay or any other
stay in any Insolvency Proceeding in respect of the Term Priority Collateral
without the prior written consent of the Term Collateral Agent or (ii) object to
(or support any other Person objecting to) a motion for relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Term Priority Collateral by the Term Collateral
Agent or any other Term Claimholder.

6.4 Adequate Protection.

(a) In any Insolvency Proceeding, the Revolving Collateral Agent, for itself and
on behalf of the other Revolving Claimholders, and the Term Collateral Agent,
for itself and on behalf of the other Term Claimholders, agree that the
Revolving Claimholders or the Term Claimholders, as the case may be, will not
object to or oppose (or support any other Person objecting to or opposing)
(i) any motion or other request for adequate protection by (x) the Term
Collateral Agent or any other Term Claimholder, with respect to the Term
Priority Collateral, prior to the Discharge of Term Obligations or (y) the
Revolving Collateral Agent or any other Revolving Claimholder, with respect to
the Revolving Priority Collateral, prior to the Discharge of Revolving
Obligations, as the case may be, or (ii) any objection claiming a lack of
adequate protection by (x) the Term Collateral Agent or any other Term
Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations, or (y) the Revolving Collateral Agent or any
other Revolving Claimholder, with respect to the Revolving Priority Collateral,
prior to the Discharge of Revolving Obligations, as the case may be.

(b) In any Insolvency Proceeding:

(i) The Term Collateral Agent and the other Term Claimholders may seek adequate
protection with respect to their rights in the Term Priority Collateral, and the
Revolving Collateral Agent and the other Revolving Claimholders may seek
adequate protection with respect to their rights in the Revolving Priority
Collateral.

 

46



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in this Section 6 to the contrary, (A) to the
extent that the Term Collateral Agent or any other Term Claimholders are granted
adequate protection in the form of an additional or replacement Lien on assets
of the same type as the Term Priority Collateral, the Revolving Claimholders
shall be permitted to seek a junior Lien on such Collateral subject to the
relative Lien priority set forth in Section 2.1 (and neither the Term Collateral
Agent nor any other Term Claimholder shall object to or oppose (or support any
other Person objecting to or opposing) any motion by any Revolving Claimholder
to receive such a Lien), and (B) to the extent that the Revolving Collateral
Agent or any other Revolving Claimholders are granted adequate protection in the
form of an additional or replacement Lien on assets of the same type as the
Revolving Priority Collateral, the Term Claimholders shall be permitted to seek
a junior Lien on such Collateral subject to the relative Lien priority set forth
in Section 2.1 (and neither the Revolving Collateral Agent nor any other
Revolving Claimholder shall object to or oppose (or support any other Person
objecting to or opposing) any motion by any Term Claimholder to receive such a
Lien).

(iii) If any Revolving Claimholder seeks or requires (or is otherwise granted)
adequate protection of its Revolving Liens on the Term Priority Collateral in
the form of an additional or replacement Lien on assets of the same type as the
Term Priority Collateral, then the Revolving Collateral Agent, for itself and on
behalf of the Revolving Claimholders, agrees that the Term Collateral Agent
shall be entitled to be granted an additional or replacement Lien on such assets
as adequate protection of its senior interest in the Term Priority Collateral
and that the additional or replacement Lien thereon of the Revolving Collateral
Agent or any other Revolving Claimholder shall be subordinated and junior to all
Liens thereon of the Term Collateral Agent on the same basis as the Revolving
Liens are subordinated to the Term Liens with respect to the Term Priority
Collateral under Section 2.1; provided that, to the extent the Term Collateral
Agent is not granted such adequate protection in the applicable form, any such
additional or replacement Lien and any amounts recovered by or distributed to
the Revolving Collateral Agent or any other Revolving Claimholder pursuant to or
as a result of such Lien shall be subject to Section 4.2.

(iv) If any Term Claimholder seeks or requires (or is otherwise granted)
adequate protection of its Term Liens on the Revolving Priority Collateral in
the form of an additional or replacement Lien on assets of the same type as the
Revolving Priority Collateral, then the Term Collateral Agent, for itself and on
behalf of the Term Claimholders, agrees that the Revolving Collateral Agent
shall be entitled to be granted an additional or replacement Lien on such assets
as adequate protection of its senior interest in the Revolving

 

47



--------------------------------------------------------------------------------

Priority Collateral and that the additional or replacement Lien thereon of the
Term Collateral Agent or any other Term Claimholder shall be subordinated and
junior to Liens thereon of the Revolving Collateral Agent on the same basis as
the Term Liens are subordinated to the Revolving Liens with respect to the
Revolving Priority Collateral under Section 2.1; provided that, to the extent
the Revolving Collateral Agent is not granted such adequate protection in the
applicable form, any such additional or replacement Lien and any amounts
recovered by or distributed to the Term Collateral Agent or any other Term
Claimholder pursuant to or as a result of such Lien shall be subject to
Section 4.2.

(v) Except as expressly set forth in Sections 6.1, 6.2 and 6.3 and this
Section 6.4, nothing herein shall limit the rights of the Term Collateral Agent
or any other Term Claimholder, or the rights of the Revolving Collateral Agent
or any other Revolving Claimholder, (A) to seek adequate protection with respect
to their rights in the Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise from the proceeds of their Senior Priority Collateral) or (B) to
object to any such request for adequate protection by the Collateral Agent or
any other Claimholder of the other Class.

6.5 Section 506(c) of the Bankruptcy Code. Until the Discharge of Revolving
Obligations, the Term Collateral Agent, on behalf of itself and the Term
Claimholders, agrees that none of them shall assert or enforce (or support any
Person asserting or enforcing) any claim under Section 506(c) of the Bankruptcy
Code (or any comparable provision of other applicable Bankruptcy Law) pari passu
with or senior to the Liens on the Revolving Priority Collateral securing the
Revolving Obligations for costs or expenses of preserving or disposing any
Revolving Priority Collateral. Until the Discharge of Term Obligations, the
Revolving Collateral Agent, on behalf of itself and the Revolving Claimholders,
agrees that none of them shall assert or enforce (or support any Person
asserting or enforcing) any claim under Section 506(c) of the Bankruptcy Code
(or any comparable provision of other applicable Bankruptcy Law) pari passu with
or senior to the Liens on the Term Priority Collateral securing the Term
Obligations for costs or expenses of preserving or disposing any Term Priority
Collateral.

6.6 Section 1111(b) of the Bankruptcy Code. The Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, and the Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
agrees that neither it nor its related Claimholders shall object to or oppose
(or support any other Person objecting to or opposing), or take any other action
to impede, in any Insolvency Proceeding, the right of any Claimholder of the
other Class to make an election under Section 1111(b)(2) of the Bankruptcy Code
(or any comparable provision of any other Bankruptcy Law) with respect to the
Senior Priority Collateral of such Claimholder of the other Class. The Term
Collateral Agent, for itself and the other Term Claimholders, and the Revolving
Collateral Agent, for itself and the other Revolving Claimholders, waives any
claim it or its related Claimholders may hereafter have against any Claimholder
of the other Class arising out of the election by such Claimholder of the other
Class of the application of Section 1111(b)(2) of the Bankruptcy Code (or any
comparable provision of any other Bankruptcy Law) with respect to the Senior
Priority Collateral of such Claimholder of the other Class.

 

48



--------------------------------------------------------------------------------

6.7 Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the Revolving Obligations or the Term
Obligations, as the case may be (a “Recovery”), then such Claimholder shall be
entitled to a reinstatement of the Revolving Obligations or the Term
Obligations, as the case may be, with respect to all such recovered amounts, and
all rights, interests, priorities and privileges recognized in this Agreement
shall apply with respect to any such reinstated Revolving Obligations or Term
Obligations, as the case may be. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the parties hereto from such date
of reinstatement. This Section 6.7 shall survive the termination of this
Agreement.

6.8 Plan of Reorganization.

(a) If, in any Insolvency Proceeding, debt obligations of any reorganized
Grantor secured by Liens upon any property of the reorganized Grantor are
distributed or reinstated (in whole or in part) pursuant to a Plan of
Reorganization, both on account of the Revolving Obligations and on account of
the Term Obligations, then, to the extent the debt obligations distributed on
account of the Revolving Obligations and on account of the Term Obligations are
secured by Liens upon the same property, the relative Lien priorities and other
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such Plan of Reorganization and will apply with like
effect to the Liens securing such debt obligations.

(b) The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, agrees that neither it nor its related
Claimholders shall (i) take or support any other Person in taking any action
that is inconsistent with the relative Lien priorities or other provisions of
this Agreement or (ii) propose, vote for, or otherwise support directly or
indirectly any Non-Conforming Plan of Reorganization (and, in the event of any
such proposal, vote or other support of a Non-Conforming Plan of Reorganization
by a Claimholder of any Class, the Collateral Agent of the other Class shall be
entitled to have any such proposal, vote or support changed or withdrawn).

6.9 Separate Grants of Security and Separate Classification. The Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
and the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that (a) the respective grants of Liens
pursuant to the Revolving Collateral Documents and the Term Collateral Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Collateral, (i) the Term Obligations
are fundamentally different from the Revolving Obligations and (ii) the
Revolving Obligations are fundamentally different from the Term Obligations and,
in each case, must be separately classified in any Plan of Reorganization
proposed or confirmed (or approved) in any Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Claimholders and the
Term Claimholders in respect of the Collateral constitute claims of the same
class (rather than at least two separate classes of secured claims with the
relative Lien priorities described in

 

49



--------------------------------------------------------------------------------

Section 2.1), then the Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, and the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, hereby acknowledge and agree that all
distributions from the Collateral shall be made as if such claims were of two
separate classes of junior and senior claims (with the effect being that, to the
extent that (x) the aggregate value of the Revolving Priority Collateral is
sufficient (for this purpose ignoring all claims or Liens held by the Term
Claimholders thereon), the Revolving Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that is available from the Revolving Priority Collateral, before any
distribution is made in respect of the Term Obligations with respect to the
Revolving Priority Collateral, with the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, agreeing to turn over to the Revolving
Collateral Agent amounts otherwise received or receivable by any of them with
respect to the Revolving Priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries on the Term Obligations, and (y) the aggregate
value of the Term Priority Collateral is sufficient (for this purpose ignoring
all claims or Liens held by the Revolving Claimholders thereon), the Term
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from the
Term Priority Collateral, before any distribution is made in respect of the
Revolving Obligations with respect to the Term Priority Collateral, with the
Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, agreeing to turn over to the Term Collateral Agent amounts
otherwise received or receivable with respect to such Term Priority Collateral
by any of them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries on the Revolving Obligations).

6.10 Post-Petition Interest.

(a) The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, agrees that none of them shall object to or oppose (or
support any other Person objecting to or opposing) any claim by the Term
Collateral Agent or any other Term Claimholder for allowance in any Insolvency
Proceeding of Term Obligations consisting or alleged to consist of Post-Petition
Interest to the extent of the value of the Term Liens on the Term Priority
Collateral (without regard to the existence of the Revolving Liens thereon) or
on the Revolving Priority Collateral (after taking into account the Revolving
Liens thereon).

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the Revolving Collateral
Agent or any other Revolving Claimholder for allowance in any Insolvency
Proceeding of Revolving Obligations consisting or alleged to consist of
Post-Petition Interest to the extent of the value of the Revolving Liens on the
Revolving Priority Collateral (without regard to the existence of the Term Liens
thereon) or on the Term Priority Collateral (after taking into account the Term
Liens thereon).

 

50



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Collateral Agent, on behalf of itself and the other Revolving
Claimholders, acknowledges that they have, independently and without reliance on
the Term Collateral Agent or any other Term Claimholder, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Revolving Loan Documents and be bound by the
terms of this Agreement, and that they will continue to make their own credit
decision in taking or not taking any action under the Revolving Loan Documents
or this Agreement. Other than any reliance on the terms of this Agreement, the
Term Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges that they have, independently and without reliance on the Revolving
Collateral Agent or any other Revolving Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Documents and be bound by the terms of
this Agreement, and that they will continue to make their own credit decision in
taking or not taking any action under the Term Documents or this Agreement (it
being understood that nothing herein shall impose any duty upon the Term
Collateral Agent or Trustee to make a credit decision).

7.2 No Warranties or Liability. The Revolving Collateral Agent, on behalf of
itself and the other Revolving Claimholders, acknowledges and agrees that,
except as set forth in Sections 8 and 9.6(b), neither the Term Collateral Agent
nor any other Term Claimholder has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability, or enforceability of any of the Term Documents,
the ownership of any Collateral, or the perfection or priority of any Liens
thereon. Except as otherwise expressly provided herein, the Term Collateral
Agent and the other Term Claimholders will be entitled to manage and supervise
the Term Documents in accordance with applicable law and as they may otherwise,
in their sole discretion, deem appropriate. The Term Collateral Agent, on behalf
of itself and the other Term Claimholders, acknowledges and agrees that, except
as set forth in Sections 8 and 9.6(b), neither the Revolving Collateral Agent
nor any other Revolving Claimholder has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability, or enforceability of any of the
Revolving Loan Documents, the ownership of any Collateral, or the perfection or
priority of any Liens thereon. Except as otherwise expressly provided herein,
the Revolving Claimholders will be entitled to manage and supervise the
Revolving Loan Documents in accordance with applicable law and as they may
otherwise, in their sole discretion, deem appropriate. Except as expressly
provided herein, the Term Collateral Agent and the other Term Claimholders shall
have no duty to the Revolving Collateral Agent or any other Revolving
Claimholders, and the Revolving Collateral Agent and the other Revolving
Claimholders shall have no duty to the Term Collateral Agent and the other Term
Claimholders, to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an event of default under any
agreements with any Grantor (including the Revolving Loan Documents and the Term
Documents), regardless of any knowledge thereof which they may have or be
charged with. The Revolving Collateral Agent, on behalf of itself and the other
Revolving Claimholders, acknowledges and agrees that the Term Collateral Agent
may, but shall have no obligation to, take all actions it determines necessary
or advisable to perfect or continue the perfection of the Term Liens on any
Collateral, and the Term Collateral Agent shall not be

 

51



--------------------------------------------------------------------------------

liable for any lapse of perfection or for maintaining perfection. The Term
Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges and agrees that the Revolving Collateral Agent may, but shall have
no obligation to, take all actions it determines necessary or advisable to
perfect or continue the perfection of the Revolving Liens on any Collateral, and
the Revolving Collateral Agent shall not be liable for any lapse of perfection
or for maintaining perfection.

7.3 No Waiver of Lien Priorities.

(a) No right of the Revolving Collateral Agent or any other Revolving
Claimholder to enforce any provision of this Agreement or any Revolving Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by the
Revolving Collateral Agent or any other Revolving Claimholder or by any
noncompliance by any Person with the terms, provisions, and covenants of this
Agreement, any of the Revolving Loan Documents or any of the Term Documents,
regardless of any knowledge thereof which the Revolving Collateral Agent or any
other Revolving Claimholder may have or be otherwise charged with. No right of
the Term Collateral Agent or any other Term Claimholder to enforce any provision
of this Agreement or any Term Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Grantor
or by any act or failure to act by the Term Collateral Agent or any other Term
Claimholder or by any noncompliance by any Person with the terms, provisions,
and covenants of this Agreement, any of the Term Documents or any of the
Revolving Loan Documents, regardless of any knowledge thereof which the Term
Collateral Agent or any other Term Claimholder may have or be otherwise charged
with.

(b) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the Revolving Loan Documents and the Term
Documents and subject to the provisions of Section 5.3(a), the Revolving
Collateral Agent and any other Revolving Claimholder may, at any time and from
time to time in accordance with the Revolving Loan Documents and/or applicable
law, without the consent of, or notice to, the Term Collateral Agent or any
other Term Claimholder, without incurring any liabilities to the Term Collateral
Agent or any other Term Claimholder and without impairing or releasing the
relative Lien priorities and other benefits provided in this Agreement (even if
any right of subrogation or other right or remedy of the Term Collateral Agent
or the other Term Claimholders is affected, impaired, or extinguished thereby)
do any one or more of the following:

(i) make loans and advances to any Grantor, issue, guaranty or obtain letters of
credit for account of any Grantor or otherwise extend credit to any Grantor, in
any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter the terms of,
any of the Revolving Obligations or any guarantee thereof or any other liability
of any Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Revolving Obligations,

 

52



--------------------------------------------------------------------------------

without any restriction as to the amount, tenor, or terms of any such increase
or extension) or otherwise amend, renew, exchange, extend, modify, or supplement
in any manner any Revolving Liens, the Revolving Obligations, or any of the
Revolving Loan Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Revolving Priority Collateral or any liability of any Grantor to the
Revolving Claimholders or any liability incurred directly or indirectly in
respect thereof;

(iv) settle or compromise any Revolving Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Revolving Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Revolving Priority Collateral and any security and any
guarantor or any liability of any Grantor to any Revolving Claimholders or any
liability incurred directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s obligations or liabilities under the Term Documents to the extent
any of the foregoing constitutes a violation of any of the Term Documents or
(y) limit the restrictions set forth in Section 5.3(a) or be deemed to be a
waiver by the Term Collateral Agent or any other Term Claimholder of any
liability of, or any claim against, the Revolving Collateral Agent or any other
Revolving Claimholder arising on account of any such violation.

(c) Except as otherwise provided herein, the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agrees that the Revolving
Collateral Agent and the other Revolving Claimholders shall have no liability to
the Term Collateral Agent and the other Term Claimholders, and the Term
Collateral Agent and the other Term Claimholders hereby waive any claim against
the Revolving Collateral Agent or any other Revolving Claimholder, arising out
of any and all actions which the Revolving Collateral Agent or any other
Revolving Claimholder may, pursuant to the terms hereof, take, permit or omit to
take with respect to:

(i) the Revolving Loan Documents (other than this Agreement);

(ii) the collection of the Revolving Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Revolving Priority Collateral.

 

53



--------------------------------------------------------------------------------

The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that the Revolving Collateral Agent and the other Revolving
Claimholders have no duty to them in respect of the maintenance or preservation
of the Revolving Priority Collateral, the Revolving Obligations, or otherwise
(other than the obligations of the Revolving Claimholders under this Agreement).

(d) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the Revolving Loan Documents and the Term
Documents and subject to the provisions of Section 5.3(b), the Term Collateral
Agent and any other Term Claimholder may, at any time and from time to time in
accordance with the Term Documents and/or applicable law, without the consent
of, or notice to, the Revolving Collateral Agent or any other Revolving
Claimholder, without incurring any liabilities to the Revolving Collateral Agent
or any other Revolving Claimholder and without impairing or releasing the
relative Lien priorities and other benefits provided in this Agreement (even if
any right of subrogation or other right or remedy of the Revolving Collateral
Agent or the other Revolving Claimholders is affected, impaired, or extinguished
thereby) do any one or more of the following:

(i) make loans and advances to any Grantor, issue, guaranty or obtain letters of
credit for account of any Grantor or otherwise extend credit to any Grantor, in
any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the Term Obligations or any guarantee thereof or any other liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Term Obligations, without any
restriction as to the amount, tenor, or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify, or supplement in any manner
any Term Liens, the Term Obligations, or any of the Term Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Term Priority Collateral or any liability of any Grantor to the Term
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv) settle or compromise any Term Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Term Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Term Priority Collateral and any security and any guarantor
or any liability of any Grantor to any Term Claimholders or any liability
incurred directly or indirectly in respect thereof;

 

54



--------------------------------------------------------------------------------

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s liability under the Revolving Loan Documents to the extent any of
the foregoing constitutes a violation of any of the Revolving Loan Documents or
(y) limit the restrictions set forth in Section 5.3(b) or be deemed to be a
waiver by the Revolving Collateral Agent or any other Revolving Claimholder of
any liability of, or any claim against, the Term Collateral Agent or any other
Term Claimholder arising on account of any such violation.

(e) Except as otherwise provided herein, the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, agrees that the Term
Collateral Agent and the other Term Claimholders shall have no liability to the
Revolving Collateral Agent and the other Revolving Claimholders, and the
Revolving Collateral Agent and the other Revolving Claimholders hereby waive any
claim against the Term Collateral Agent or any other Term Claimholder, arising
out of any and all actions which the Term Collateral Agent or any other Term
Claimholder may, pursuant to the terms hereof, take, permit or omit to take with
respect to:

(i) the Term Documents (other than this Agreement);

(ii) the collection of the Term Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Term Priority Collateral.

The Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, agrees that the Term Collateral Agent and the other Term
Claimholders have no duty to them in respect of the maintenance or preservation
of the Term Priority Collateral, the Term Obligations, or otherwise (other than
the obligations of the Term Claimholders under this Agreement).

(f) Until the Discharge of Term Obligations or the Discharge of Revolving
Obligations, as the case may be, has occurred, the Revolving Collateral Agent,
on behalf of itself and the other Revolving Claimholders, and the Term
Collateral Agent, on behalf of itself and the other Term Claimholders, agrees
that neither it nor its related Claimholders shall assert, and hereby waive, to
the fullest extent permitted by law, any right to demand, request, plead, or
otherwise assert, or otherwise claim the benefit of, any marshaling, appraisal,
valuation, or other similar right that may otherwise be available under
applicable law with respect to the Senior Priority Collateral of the other
Class or any other similar rights a junior secured creditor may have under
applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Revolving Collateral Agent and the other Revolving Claimholders and the
Term Collateral Agent and the other Term Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Revolving Loan Documents or
any Term Documents;

 

55



--------------------------------------------------------------------------------

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner, or place of payment of, or in any other terms of, all or any of
the Revolving Obligations or Term Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Revolving Loan Document or
any Term Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Term
Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Collateral Agent,
any other Revolving Claimholder or any Revolving Obligations or the Term
Collateral Agent, any other Term Claimholder or any Term Obligations in respect
of this Agreement.

SECTION 8. Representations and Warranties.

8.1 Representations and Warranties of Each Collateral Agent. The Revolving
Collateral Agent and the Term Collateral Agent each represents and warrants to
the other that it has been authorized by Revolving Lenders or the holders of
Term Obligations, as applicable, under the Revolving Credit Agreement or the
Term Credit Agreement, as applicable, to enter into this Agreement and that this
Agreement has been duly executed and delivered by it.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the Revolving Loan Documents or any of
the Term Documents, the provisions of this Agreement shall govern and control.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the Revolving
Collateral Agent and the Term Collateral Agent. This is a continuing agreement
of Lien subordination (as opposed to debt or claim subordination), and the
Claimholders of any Class may continue, at any time and without notice to the
Collateral Agent or the other Claimholders of the other Class, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting Revolving Obligations or Term Obligations, as the case may be, in
reliance hereon. The Revolving Collateral Agent, on behalf of itself and the
other Revolving Claimholders, and the Term Collateral Agent, on behalf of itself
and the other Term Claimholders, hereby waive any right any of them may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. Consistent with, but not in
limitation of, the preceding sentence, the Revolving Collateral Agent, on behalf
of itself and the other Revolving Claimholders, and the Term Collateral Agent,
on behalf of itself and the other Term Claimholders, irrevocably acknowledge
that this Agreement constitutes a “subordination agreement” within the meaning
of both New York law and Section 510(a) of the Bankruptcy

 

56



--------------------------------------------------------------------------------

Code or any comparable provision of any other applicable Bankruptcy Law and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable non-Bankruptcy Law. Any provision of this
Agreement that is prohibited or unenforceable shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor in possession and any receiver, manager or trustee for such
Grantor in any Insolvency Proceeding. This Agreement shall automatically
terminate and be of no further force and effect (a) with respect to the
Revolving Collateral Agent, the other Revolving Claimholders, and the Revolving
Obligations, on the date that the Discharge of Revolving Obligations has
occurred, and (b) with respect to the Term Collateral Agent, the other Term
Claimholders and the Term Obligations on the date that the Discharge of Term
Obligations has occurred.

9.3 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.3(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the Revolving Collateral Agent and the Term Collateral Agent;
provided that no such agreement shall by its terms amend, modify or otherwise
affect the rights or obligations of any Grantor without such Grantor’s prior
written consent; provided further that:

(i) in connection with any Refinancing contemplated by Section 5.3, the
Revolving Collateral Agent and the Term Collateral Agent shall enter (and are
hereby authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Grantors, into such amendments or other
modifications of this Agreement as are reasonably necessary to add the new
collateral agent (or similar representative) in respect of such Refinancing
Indebtedness as a party hereto and to provide such new collateral agent (or
similar representative), and the other holders of such Refinancing Indebtedness,
the rights and obligations hereunder of the Collateral Agent in respect of, or
the holders of, the Indebtedness or other Obligations being Refinanced and to
otherwise reflect such Refinancing (and in connection therewith to provide for
technical modifications to this Agreement to facilitate the foregoing), it being
the intent that such amendments or other modifications (x) establish that the
Liens on any Collateral securing any Refinancing Indebtedness will have the same
priorities

 

57



--------------------------------------------------------------------------------

relative to the Liens on such Collateral securing Obligations of the other
Class as the Liens that secured the Indebtedness being Refinanced had
immediately prior to such Refinancing and (y) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness the same
rights and obligations relative to the parties holding Liens on such Collateral
securing Obligations of the other Class as the parties that were benefited by
the Liens that secured such Indebtedness or other Obligations being Refinanced
had immediately prior to such Refinancing;

(ii) in connection with the incurrence of any Additional Pari Passu Obligations,
the Revolving Collateral Agent and the Term Collateral Agent shall enter (and
are hereby authorized to enter without the consent of any other Claimholder), at
the written request and expense of the Grantors, into such amendments or other
modifications of this Agreement as are reasonably necessary to add an Additional
Pari Passu Obligations Agent as a party hereto, to provide such Additional Pari
Passu Obligations Agent and the other holders of such Additional Pari Passu
Obligations rights and obligations hereunder substantially identical to those of
the Term Collateral Agent and the other Term Claimholders (subject, with respect
to Exercise of Secured Creditor Remedies and certain other rights set forth
herein, to the allocation of control between the Term Claimholders and the
holders of such Additional Pari Passu Obligations in the manner agreed by them)
and otherwise to treat such Additional Pari Passu Obligations and any Liens on
any assets of Borrower or any of its Subsidiaries securing such Additional Pari
Passu Obligations in a manner that is substantially identical to the treatment
hereunder of the Term Obligations and the Term Liens, and in connection
therewith to provide for technical modifications to this Agreement to facilitate
the foregoing.

(c) Notwithstanding the terms of Section 9.3(b), in the event that the Term
Collateral Agent has not commenced the actions contemplated by Section 9.3(b)(i)
or 9.3(b)(ii) in connection with any permitted Refinancing of the Revolving
Obligations or the Term Obligations or the incurrence of any Additional Pari
Passu Obligations, as applicable, within 10 Business Days after the delivery by
the Borrower to the Term Collateral Agent of a written request to do so, then,
unless the Term Collateral Agent has provided written notice to the Borrower
(without any obligation by the Term Collateral Agent to provide any such notice)
and the Revolving Collateral Agent within such 10 Business Days’ period setting
forth in reasonable detail the basis for its determination that it is not
required to take such action in accordance with Section 9.3(b)(i) or 9.3(b)(ii),
as applicable, the Revolving Collateral Agent, without the consent of the Term
Collateral Agent, is authorized to amend or otherwise modify this Agreement in
the manner set forth in Section 9.3(b)(i) or 9.3(b)(ii), as applicable; provided
that such Refinancing or Additional Pari Passu Obligations, as applicable (and
any Liens relating thereto), are permitted under the Term Documents then extant.

(d) Notwithstanding the terms of Section 9.3(b), in the event that the Revolving
Collateral Agent does not take the actions contemplated by Section 9.3(b)(i) or
9.3(b)(ii) in connection with any permitted Refinancing of the Revolving
Obligations or the Term Obligations or the incurrence of any Additional Pari
Passu Obligations, as applicable,

 

58



--------------------------------------------------------------------------------

within 10 Business Days after the delivery by the Borrower to the Revolving
Collateral Agent of a written request to do so, then, unless the Revolving
Collateral Agent has provided written notice to the Borrower and the Term
Collateral Agent within such 10 Business Days’ period setting forth in
reasonable detail the basis for its determination that it is not required to
take such action in accordance with Section 9.3(b)(i) or 9.3(b)(ii), as
applicable, the Term Collateral Agent, without the consent of the Revolving
Collateral Agent, is authorized to amend or otherwise modify this Agreement in
the manner set forth in Section 9.3(b)(i) or 9.3(b)(ii), as applicable; provided
that such Refinancing or Additional Pari Passu Obligations, as applicable (and
any Liens relating thereto), are permitted under the Revolving Loan Documents
then extant.

9.4 Information Concerning Financial Condition of Certain Entities. The
Revolving Claimholders, on the one hand, and the Term Claimholders, on the other
hand, shall in each case be responsible for keeping themselves informed of
(a) the financial condition of Borrower and its Subsidiaries and all endorsers
and/or guarantors of the Revolving Obligations or the Term Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Revolving
Obligations or the Term Obligations. The Revolving Collateral Agent and the
other Revolving Claimholders shall have no duty to advise the Term Collateral
Agent or any other Term Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise. The Term Collateral Agent
and the other Term Claimholders shall have no duty to advise the Revolving
Collateral Agent or any other Revolving Claimholder of information known to it
or them regarding such condition or any such circumstances or otherwise. In the
event the Revolving Collateral Agent or any other Revolving Claimholders, or the
Term Collateral Agent or any other Term Claimholders, undertakes at any time or
from time to time to provide any such information to any other party to this
Agreement, it or they shall be under no obligation (i) to make, and the
Revolving Collateral Agent and the other Revolving Claimholders, or the Term
Collateral Agent and the other Term Claimholders, as the case may be, shall not
be required to make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness, or validity
of any such information so provided, (ii) to provide any additional information
or to provide any such information on any subsequent occasion, (iii) to
undertake any investigation or (iv) to disclose any information, which pursuant
to accepted or reasonable commercial practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

9.5 Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that the Term Collateral Agent or any other Term
Claimholders pay over to the Revolving Collateral Agent or any other Revolving
Claimholders under the terms of this Agreement, the Term Collateral Agent and
the other Term Claimholders shall be subrogated to the rights of the Revolving
Collateral Agent and the other Revolving Claimholders and (b) with respect to
any payments or distributions in cash, property, or other assets that the
Revolving Collateral Agent or any other Revolving Claimholders pay over to the
Term Collateral Agent or the other Term Claimholders under the terms of this
Agreement, the Revolving Collateral Agent and the other Revolving Claimholders
shall be subrogated to the rights of the Term Collateral Agent and the other
Term Claimholders; provided, however, that each of the Revolving Collateral
Agent, for itself and the other Revolving Claimholders, and the Term Collateral
Agent, for itself and the other Term Claimholders, agrees not to assert or
enforce any such rights of subrogation it or they may acquire as a result of any
payment hereunder until the Discharge of Revolving Obligations or Discharge of
Term Obligations, as applicable, has occurred. Any

 

59



--------------------------------------------------------------------------------

payments or distributions in cash, property or other assets received by the
Revolving Collateral Agent or any other Revolving Claimholders that are paid
over to the Term Collateral Agent or any other Term Claimholders pursuant to
this Agreement shall not reduce any of the Revolving Obligations. Any payments
or distributions in cash, property or other assets received by the Term
Collateral Agent or any other Term Claimholders that are paid over to the
Revolving Collateral Agent or any other Revolving Claimholders pursuant to this
Agreement shall not reduce any of the Term Obligations. Notwithstanding the
foregoing provisions of this Section 9.5, none of the Revolving Claimholders
shall have any claim against any of the Term Claimholders for any impairment of
any subrogation rights herein granted to the Revolving Claimholders, and none of
the Term Claimholders shall have any claim against any of the Revolving
Claimholders for any impairment of any subrogation rights herein granted to the
Term Claimholders.

9.6 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY COLLATERAL AGENT OR ANY OTHER
CLAIMHOLDER OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH COLLATERAL AGENT, FOR ITSELF AND ITS RELATED CLAIMHOLDERS,
IRREVOCABLY:

(i) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NONE OF THE REVOLVING
CLAIMHOLDERS (OTHER THAN THE REVOLVING COLLATERAL AGENT) OR THE TERM
CLAIMHOLDERS (OTHER THAN THE TERM COLLATERAL AGENT) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.2, OR THE PROVISIONS OF THIS AGREEMENT
ARE SOUGHT TO BE ENFORCED DIRECTLY AGAINST SUCH PERSONS.

(ii) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS; AND

(iii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

(b) EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
HEREBY WAIVES ITS AND THEIR RESPECTIVE

 

60



--------------------------------------------------------------------------------

RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT. EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS, FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.6(b) AND EXECUTED BY THE REVOLVING COLLATERAL AGENT AND THE TERM COLLATERAL
AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.7 Notices. All notices to the Revolving Claimholders permitted or required
under this Agreement shall also be sent to the Revolving Collateral Agent. All
notices to the Term Claimholders permitted or required under this Agreement
shall also be sent to the Term Collateral Agent. Unless otherwise specifically
provided herein, any notice hereunder shall be in writing and may be personally
served or sent by facsimile or United States mail or courier service or
electronic mail and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile or electronic mail, or 3 Business Days after depositing it in the
United States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as is set forth on Annex 1.
The Term Collateral Agent shall provide written notice to the Revolving
Collateral Agent of the Discharge of Term Obligations, and the Revolving
Collateral Agent shall provide written notice to the Term Collateral Agent of
the Discharge of Revolving Obligations.

9.8 Further Assurances. Each of the Revolving Collateral Agent and the Term
Collateral Agent agrees to take such further action and shall execute (without
recourse or warranty) and deliver such additional documents and instruments (in
recordable form, if requested in writing) as the Revolving Collateral Agent or
the Term Collateral Agent, as the case may be, may request, acting in accordance
with the Revolving Loan Documents or the Term Documents, as applicable, to
effectuate the terms of and the relative Lien priorities contemplated by this
Agreement, all at the expense of the Grantors.

9.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

61



--------------------------------------------------------------------------------

9.10 Binding on Successors and Assigns. This Agreement shall be binding upon the
Revolving Collateral Agent, the other Revolving Claimholders, the Term
Collateral Agent, the other Term Claimholders, and their respective successors
and assigns.

9.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

9.13 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the Revolving Claimholders and the Term Claimholders. Other than with
respect to Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and 9.3(d), which
shall also inure to the benefit of the Borrower, in no event shall any Grantor
be a third party beneficiary of this Agreement.

9.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Collateral Agent and the other Revolving Claimholders,
on the one hand, and the Term Collateral Agent and the other Term Claimholders,
on the other hand (other than Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c)
and 9.3(d), under which the Borrower shall be a third party beneficiary). Other
than Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and 9.3(d), which shall
also inure to the benefit of the Borrower, no Grantor or any other creditor
thereof shall have any rights hereunder and no Grantor may rely on the terms
hereof. Nothing in this Agreement shall impair, as between the Grantors and the
Revolving Collateral Agent and the other Revolving Claimholders, or as between
the Grantors and the Term Collateral Agent and the other Term Claimholders, the
obligations of the Grantors to pay principal, interest, fees and other amounts
as provided in the Revolving Loan Documents and the Term Documents,
respectively.

9.15 Specific Performance. Each of the Revolving Collateral Agent and the Term
Collateral Agent may demand specific performance of this Agreement. Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the
Revolving Collateral Agent or the Term Collateral Agent may seek such or any
other relief as if it were the “holder” of the claims of the Claimholders of the
other Class under Section 1126(a) of the Bankruptcy Code or any comparable
provision of any other applicable Bankruptcy Law or otherwise had been granted
an irrevocable power of attorney by the Claimholders of the other Class.

9.16 ABL Intercreditor Agreement Acknowledgement. Reference is made to the
ABL Intercreditor Agreement Acknowledgement, in substantially the form of
Exhibit A hereto,

 

62



--------------------------------------------------------------------------------

(i) executed and delivered in respect of this Agreement on the date hereof by
each Grantor that is a Grantor on the date hereof and (ii) which shall be
executed and delivered after the date hereof, by each Subsidiary of Borrower
that becomes a Grantor after the date hereof.

[Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALLY BANK, as Revolving Collateral Agent By:  

 

Name:   Title:   Authorized Signatory ALLY BANK, as Term Collateral Agent By:  

 

Name:   Title:   Authorized Signatory

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX 1

Notice Addresses

 

  (a) if to Ally, as Revolving Collateral Agent, at:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: SFD Portfolio Manager (REV Group)

Facsimile: (212) 884-7692

Email: eric.miller@ally.com

With a copy to

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: Legal Services - SFD

Facsimile: (212) 884-7693

Email: jorge.wagner@ally.com

and

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

 

  (b) if to the Term Collateral Agent, at:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: SFD Portfolio Manager (REV Group)

Facsimile: (212) 884-7692

Email: eric.miller@ally.com

With a copy to

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: Legal Services - SFD

Facsimile: (212) 884-7693

Email: jorge.wagner@ally.com

 

Annex 1-1



--------------------------------------------------------------------------------

and

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

 

Annex 1-2



--------------------------------------------------------------------------------

Exhibit A

ABL INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

1. Acknowledgement. Each of REV Group, Inc. (“Borrower”) and each of the
undersigned Subsidiaries of Borrower (together with Borrower, collectively , the
“Grantors”) in this “Acknowledgement” acknowledges that it has received a copy
of the ABL Intercreditor Agreement dated as of April 25, 2017, among Ally Bank,
as Revolving Collateral Agent, Ally Bank, as Term Collateral Agent and each
Additional Pari Passu Obligations Agent (the “ABL Intercreditor Agreement”) as
in effect on the date hereof, and consents thereto, agrees to recognize all
rights granted thereby to the Revolving Collateral Agent, the other Revolving
Claimholders, the Term Collateral Agent and the other Term Claimholders, and
agrees that it shall not do any act or perform any obligation which is not in
accordance with the agreements set forth in the ABL Intercreditor Agreement as
in effect on the date hereof (and, to the extent such Grantor has been notified
of the terms of any amendment, as amended or otherwise modified pursuant
thereto). Each of the Grantors further acknowledges and agrees that (a) other
than with respect to Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and
9.3(d) of the ABL Intercreditor Agreement, under which the Borrower is third
party beneficiary, no Grantor is a beneficiary or third party beneficiary of the
ABL Intercreditor Agreement, (b) no Grantor has any rights under the ABL
Intercreditor Agreement, and no Grantor may rely on the terms of the ABL
Intercreditor Agreement, in each case other than Sections 5.3(a), 5.3(b), 5.4,
7.3, 9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, which also
inure to the benefit of the Borrower, and (c) nothing in the ABL Intercreditor
Agreement shall impair, as between the Grantors and the Revolving Collateral
Agent and the other Revolving Claimholders, or as between the Grantors and the
Term Collateral Agent and the other Term Claimholders, the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Loan Documents or the Term Documents, respectively.

2. Notices. The address of the Grantors for purposes of all notices and other
communications hereunder and under the ABL Intercreditor Agreement is:

REV Group, Inc.

c/o AIP IV, LLC

330 Madison Avenue, 28th Floor

New York, NY 10017

Attention: Paul Bamatter

Facsimile: (212) 627-2372

Email: paul@americanindustrial.com

And

REV Group, Inc.

4776 New Broad St., Suite 200

Orlando, Florida 32814

Attention:

Facsimile: (407) 228-2872

Email:

 

Exhibit A-1



--------------------------------------------------------------------------------

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Steven R. Rutkovsky

Facsimile: (646) 728 1529

Email: steven.rutkovsky@ropesgray.com

Any notice or other communication hereunder or under the ABL Intercreditor
Agreement shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service or electronic mail and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile or electronic mail, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.

3. Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

4. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5. Credit Document. This Acknowledgement shall constitute a Revolving Loan
Document and a Term Document.

6. Miscellaneous. The provisions of Section 9.6 of the ABL Intercreditor
Agreement will apply with like effect to this Acknowledgement, mutatis mutandis
as though the references therein to the Revolving Collateral Agent or the Term
Collateral Agent refer instead to each Grantor. The Revolving Collateral Agent,
the other Revolving Claimholders, the Term Collateral Agent and the other Term
Claimholders are the intended beneficiaries of this Acknowledgement. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the ABL Intercreditor Agreement.

[Remainder of Page Intentionally Blank.]

 

Exhibit A-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

BORROWER: REV GROUP, INC.

By:  

 

Name:   Title:  

 

[Signature Page to Intercreditor Agreement Acknowledgement]



--------------------------------------------------------------------------------

GUARANTORS: CAPACITY OF TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS CORPORATION
COLLINS I HOLDING CORP. COLLINS INDUSTRIES, INC. COMPRESSED AIR SYSTEMS, INC.
ELDORADO MOBILITY, INC. ELDORADO NATIONAL (CALIFORNIA), INC. ELDORADO NATIONAL
(KANSAS), INC. E-ONE, INC. FERRARA FIRE APPARATUS, INC. FERRARA FIRE APPARATUS
HOLDING COMPANY, INC. FFA ACQUISITION COMPANY, INC. FFA HOLDCO, INC. GENERAL
COACH AMERICA, INC. GOLDSHIELD FIBERGLASS, INC. GOSHEN COACH INC. HALCORE GROUP,
INC. HORTON ENTERPRISES, INC. KME GLOBAL, LLC KME HOLDINGS, LLC KME RE HOLDINGS,
LLC KOVATCH MOBILE EQUIPMENT CORP. MOBILE PRODUCTS, INC. REV AMBULANCE GROUP
ORLANDO, INC. REV FINANCIAL SERVICES LLC REV INSURANCE SOLUTIONS LLC REV PARTS,
LLC REV RECREATION GROUP, INC. REV RECREATION GROUP FUNDING, INC. REV RENEGADE
LLC REV RENEGADE HOLDINGS CORP. REV RTC, INC.

By:  

 

Name:   Title:  

 

[Signature Page to Intercreditor Agreement Acknowledgement]



--------------------------------------------------------------------------------

EXHIBIT L TO

TERM LOAN AND GUARANTY AGREEMENT

 

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of April 25, 2017

among

REV GROUP, INC.,

as the Borrower,

EACH OF THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

and

ALLY BANK,

as the Term Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Definitions

     1  

1.1.

 

General Definitions

     1  

1.2.

 

Definitions; Interpretation

     10  

1.3.

 

Schedules

     10   Section 2.  

Grant of Security

     10  

2.1.

 

Grant of Security

     10  

2.2.

 

Certain Limited Exclusions

     11   Section 3.  

Security for Obligations; Grantors Remain Liable

     12  

3.1.

 

Security for Secured Obligations

     12  

3.2.

 

Continuing Liability Under Collateral

     12   Section 4.  

Representations and Warranties and Covenants

     13  

4.1.

 

Generally

     13  

4.2.

 

Equipment and Inventory

     16  

4.3.

 

Receivables

     17  

4.4.

 

Investment Related Property

     19  

4.5.

 

Letter of Credit Rights

     27  

4.6.

 

Intellectual Property

     27  

4.7.

 

Commercial Tort Claims

     31   Section 5.  

Further Assurances; Additional Grantors

     31  

5.1.

 

Further Assurances

     31  

5.2.

 

Additional Grantors

     33  

Section 6.

 

Term Collateral Agent Appointed Attorney-In-Fact

     33  

6.1.

 

Power of Attorney

     33  

6.2.

 

No Duty on the Part of Collateral Agent or Secured Parties

     34   Section 7.  

Remedies

     35  

7.1.

 

Generally

     35  

7.2.

 

Application of Proceeds

     37  

7.3.

 

Sales on Credit

     39  

7.4.

 

Investment Accounts

     39  

7.5.

 

Investment Related Property

     40  

7.6.

 

Intellectual Property

     40  

7.7.

 

Cash Proceeds

     42   Section 8.  

Term Collateral Agent; Agreement among Agents

     42  

8.1.

 

The Term Collateral Agent

     42  

8.2.

 

Intercreditor Arrangements Incorporated By Reference

     42   Section 9.  

Continuing Security Interest; Transfer of Loans

     43   Section 10.  

Termination or Release

     43   Section 11.  

Standard of Care Collateral Agent May Perform.

     44  

 

i



--------------------------------------------------------------------------------

Section 12.  

Amendment; Waiver

     44   Section 13.  

Miscellaneous

     44   Section 14.  

Reinstatement

     45   Section 15.  

Intercreditor Agreement

     45  

 

ii



--------------------------------------------------------------------------------

SCHEDULES    Schedule 4.1    General Information Schedule 4.2    Location of
Equipment and Inventory Schedule 4.4    Investment Related Property Schedule 4.5
   Description of Letters of Credit Schedule 4.6    Intellectual Property
Schedule 4.7    Commercial Tort Claims Schedule 16    Post Closing Obligations
EXHIBITS    Exhibit A    Pledge Supplement Exhibit B    Grant of Security
Interest in Trademarks Exhibit C    Grant of Security Interest in Copyrights
Exhibit D    Grant of Security Interest in Patents Exhibit E    Supplement to
the Pledge and Security Agreement

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of April 25, 2017 (this
“Agreement”), among REV GROUP, INC., a Delaware corporation (the “Borrower”),
and EACH OF THE OTHER UNDERSIGNED GRANTORS (as herein defined), whether as an
original signatory hereto or as an Additional Grantor (as herein defined), and
ALLY BANK (“Ally”), as collateral agent for the Term Secured Parties (as herein
defined) (in such capacity, together with its successors and assigns, the “Term
Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Term Loan and Guaranty Agreement,
dated as of the date hereof (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among the Borrower, CERTAIN OTHER SUBSIDIARIES OF THE
BORROWER from time to time party thereto, as Guarantor Subsidiaries, the lenders
from time to time party thereto (the “Term Lenders”), Ally, as administrative
agent (in such capacity and together with its successors and assigns in such
capacity, the “Term Administrative Agent”), Ally, as collateral agent (in such
capacity and together with its successors and assigns in such capacity, “Term
Collateral Agent” and, together with the Term Lenders, the Term Administrative
Agent and each other Agent, collectively, the “Term Secured Parties”);

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Term Lenders as set forth in the Term Loan Agreement, each Grantor has
agreed to secure such Grantor’s obligations under the Credit Documents as set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Term Collateral Agent agree
as follows:

Section 1. Definitions.

1.1. General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as such term is defined in Article 9 of the
UCC, whether now owned or hereafter acquired, including, without limitation, all
present and future rights of a Grantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by Chattel Paper or
an Instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with such a card.

“Additional Grantors” shall have the meaning assigned in Section 5.2.

“Agent” shall have the meaning given to such term in the Term Loan Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.

“Ally” shall have the meaning set forth in the recitals hereto.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the preamble hereto.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor consisting of cash and checks.

“Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the UCC, including, without limitation, all “electronic chattel
paper” and all “tangible chattel paper”, as each such term is defined in Article
9 of the UCC.

“Collateral” shall mean all of each Grantor’s right, title and interest in, to
and under each of the following, wherever located and whether now owned or
hereafter acquired by such Grantor or in which such Grantor now holds or
hereafter acquires any interest: (i) all Accounts; (ii) all Equipment, Goods,
Inventory and Fixtures; (iii) all Documents, Instruments and Chattel Paper;
(iv) all Letters of Credit and Letter of Credit Rights; (v) all Investment
Related Property; (vi) all Intellectual Property; (vii) the Commercial Tort
Claims described on Schedule 4.7; (viii) all General Intangibles; (ix) all cash,
Cash Equivalents and all Deposit Accounts; (x) all Supporting Obligations;
(xi) all books and records relating to the Collateral; (xii) all Receivables;
and (xiii) all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing, in each case, whether or not physically delivered to the Term
Collateral Agent pursuant to this Agreement, whether now owned or hereafter
acquired by such Grantor or to which any Grantor may obtain rights; provided,
however, that “Collateral” shall not include any Excluded Assets and this
Agreement shall not be applicable to any Excluded Assets; provided, further,
that if and when any property shall cease to be an Excluded Asset, a Lien on and
security interest in such property shall be deemed granted therein and the
provisions of this Agreement shall automatically apply to such property.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

2



--------------------------------------------------------------------------------

“Commercial Tort Claims” shall mean all “commercial tort claims” as such term is
defined in Article 9 of the UCC asserted by any Grantor or in which any Grantor
has any rights, including, without limitation, all commercial tort claims listed
on Schedule 4.7.

“Commodities Accounts” (i) shall mean all “commodity accounts” as such term is
defined in Article 9 of the UCC and (ii) shall include, without limitation, all
of the commodity accounts listed on Schedule 4.4 under the heading “Commodities
Accounts”.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(B).

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), whether now or hereafter owned by or exclusively licensed to
any Grantor, including but not limited to copyrights in Software and databases,
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or not registered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, registrations and applications referred to in Schedule 4.6(A), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.

“Credit Document Obligations” shall have the meaning given to the term
“Obligations” in the Term Loan Agreement.

“Deposit Accounts” (i) shall mean all “deposit accounts” as such term is defined
in Article 9 of the UCC and (ii) shall include, without limitation, all of the
deposit accounts listed on Schedule 4.4 under the heading “Deposit Accounts”.

“Discharge of Revolving Obligations” shall have the meaning given to such term
in the Intercreditor Agreement.

“Discharge of Term Obligations” shall have the meaning given to such term in the
Intercreditor Agreement.

“Documents” shall mean all “documents” as such term is defined in Article 9 of
the UCC.

“Equipment” shall mean all “equipment” as such term is defined in Article 9 of
the UCC, and in any event, shall include, but not be limited to, (x) all
machinery, equipment, furnishings, appliances, furniture, fixtures, tools and
vehicles now or hereafter owned by any Grantor (in each case, regardless of
whether characterized as equipment under the UCC) and (y) any and all
accessions, substitutions, replacements or additions of any of the foregoing,
all parts thereof, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefor, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto, wherever located, now or
hereafter existing, including any fixtures.

 

3



--------------------------------------------------------------------------------

“Excluded Assets” shall have the meaning given to such term in Section 2.2.

“Federal Assignment of Claims Act” shall mean the Federal Assignment of Claims
Act of 1940, as in effect from time to time (31 U.S.C. Section 3727 et seq. and
41 U.S.C. Sub-Section 15 et seq.)

“General Intangibles” (i) shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC, including “payment intangibles” also as such
term is defined in Article 9 of the UCC and (ii) shall include, without
limitation, all interest rate or currency protection or hedging arrangements,
all tax refunds, all licenses, permits, concessions and authorizations and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as such term is defined in Article 9 of the
UCC and (ii) shall include, without limitation, all Inventory and Equipment (in
each case, regardless of whether characterized as goods under the UCC).

“Grantor” shall mean the Borrower and each other Grantor that is a party hereto.

“Governmental Authority Account Debtors” shall have the meaning set forth in
Section 4.3(a)(ii).

“Insolvency Proceeding” shall have the meaning given to such term in the
Intercreditor Agreement.

“Instruments” shall mean all “instruments” as such term is defined in Article 9
of the UCC.

“Intellectual Property” shall mean, collectively, the Software, Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

“Intercreditor Agreement” shall have the meaning given to such term in the Term
Loan Agreement.

“Inventory” shall mean: (i) all “inventory” as such term is defined in Article 9
of the UCC and (ii) (a) all goods held for sale or lease or to be furnished
under contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Grantor’s business, (b) all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind, (c) all goods which are returned to or repossessed by any
Grantor, (d) all computer programs embedded in any goods and (e) all accessions
and products of the foregoing (in each case, regardless of whether characterized
as “inventory” under the UCC).

“Investment Accounts” shall mean all Securities Accounts, Commodities Accounts
and Deposit Accounts (other than Excluded Accounts).

 

4



--------------------------------------------------------------------------------

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.

“Letter of Credit Right” shall mean “letter-of-credit right” as such term is
defined in Article 9 of the UCC.

“Material Receivable” shall have the meaning set forth in Section 4.3(b)(iv).

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether a Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.6(D).

“Patents” shall mean all patents (whether United States or foreign) in or to
which any Grantor now has or hereafter has any right, title or interest therein
and certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.6(C), (ii) all reissues,
divisions, continuations (including, but not limited to, continuations in-part
and improvements thereof), extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all
inventions, discoveries, designs and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Permitted Sale” shall mean those sales, transfers or assignments permitted by
the Term Loan Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness owed to a Grantor, including, without
limitation, all Indebtedness described on Schedule 4.4(A) under the heading
“Pledged Debt”, issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests and all rights and
privileges of any Grantor with respect to any of the foregoing.

“Pledged LLC Interests” shall mean (as limited by Section 2.2) all interests in
any limited liability company owned by a Grantor, including, without limitation,
all limited liability company interests listed on Schedule 4.4(A) under the
heading “Pledged LLC Interests” and the certificates, if any, representing such
limited liability company interests and any interest of a Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash,

 

5



--------------------------------------------------------------------------------

warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

“Pledged Partnership Interests” shall mean (as limited by Section 2.2) all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership, in each such case, owned by a Grantor,
including, without limitation, all partnership interests listed on Schedule
4.4(A) under the heading “Pledged Partnership Interests” and the certificates,
if any, representing such partnership interests and any interest of a Grantor on
the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean (as limited by Section 2.2) all shares of capital
stock owned by a Grantor, including, without limitation, all shares of capital
stock described on Schedule 4.4(A) under the heading “Pledged Stock” and the
certificates, if any, representing such shares and any interest of a Grantor in
the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Pledged Trust Interests” shall mean (as limited by Section 2.2) all interests
in a Delaware business trust or other trust owned (whether legally or
beneficially) by a Grantor including, without limitation, all trust interests
listed on Schedule 4.4(A) under the heading “Pledged Trust Interests” and the
certificates, if any, representing such trust interests and any interest of a
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.

“Pro Rata Share” shall have the meaning assigned in Section 7.2(b).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Term Collateral Agent, the Revolving Collateral Agent or any Grantor from time
to time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of any Governmental Authority), (iii) payments
or distributions made with respect to any Investment Related Property,
(iv) whatever is receivable or received when Collateral or proceeds are sold,
leased, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary and (v) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.

 

6



--------------------------------------------------------------------------------

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible(including Payment Intangibles) or
Investment Related Property, together with all of a Grantor’s rights, if any, in
any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of a Grantor or
any computer bureau or agent from time to time acting for a Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Required Secured Parties” shall mean at any time when any Credit Document
Obligations are outstanding or any Commitments under the Term Loan Agreement
exist, the Requisite Lenders (or, to the extent provided in Section 10.5 of the
Term Loan Agreement, each of the Lenders).

“Revolving Collateral Agent” shall have the meaning assigned to the term
“Revolving Collateral Agent” in the Intercreditor Agreement.

“Revolving Obligations” shall have the meaning given to such term in the
Intercreditor Agreement.

“Revolving Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Revolving Secured Parties” shall have the meaning assigned to the term
“Revolving Claimholders” in the Intercreditor Agreement.

“Revolving Security Agreement” shall have the meaning given to such term in the
Intercreditor Agreement.

“Secured Obligations” shall mean and include, as to any Grantor, all of the
following:

(i) the Credit Document Obligations;

 

7



--------------------------------------------------------------------------------

(ii) any and all sums advanced by the Term Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral; and

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Grantor referred to in clause
(i), above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Term Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and out-of-pocket expenses and court costs;

it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit or incurrence of indebtedness of the types described above,
whether outstanding on the date of this Agreement or extended or incurred from
time to time after the date of this Agreement.

“Secured Parties” shall mean the Revolving Secured Parties and the Term Secured
Parties.

“Securities” shall mean all “securities” as such term is defined in Article 8 of
the UCC, any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as such term is
defined in Article 8 of the UCC and (ii) shall include, without limitation, all
of the securities accounts listed on Schedule 4.4(A) under the heading
“Securities Accounts”.

“Securities Entitlements” shall mean all “securities entitlements” as such term
is defined in Article 8 of the UCC.

“Software” shall mean computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, including software referred
to in Schedule 4.6(H), and computer programs that may be construed as included
in the definition of “goods” in the UCC, all licensed rights to the foregoing,
and all media on which any such programs, code, documentation or associated data
may be stored.

“Supplement to the Pledge and Security Agreement” shall mean an agreement
substantially in the form of Exhibit G hereto.

“Supporting Obligation” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.

“Term Administrative Agent” shall have the meaning set forth in the recitals
hereto.

 

8



--------------------------------------------------------------------------------

“Term Collateral Agent” shall have the meaning set forth in the preamble hereto.

“Term Lender” shall have the meaning set forth in the recitals hereto.

“Term Loan Agreement” shall have the meaning set forth in the recitals hereto.

“Term Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Term Secured Parties” shall have the meaning set forth the recitals hereto.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(G).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, to which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including but not limited to: (i) any secretly held existing
engineering or other data, information, production procedures and other know-how
relating to the design manufacture, assembly, installation, use, operation,
marketing, sale and/or servicing of any products or business of any Grantor
worldwide, (ii) the right to sue for past, present and future misappropriation
or other violation thereof, and (iii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(F).

“Trademarks” shall mean all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing, to which any Grantor now has or hereafter has any right, title or
interest therein, including, but not limited to: (i) the registrations and
applications referred to in Schedule 4.6(E), (ii) all extensions or renewals of
any of the foregoing, (iii) all of the goodwill of the business connected with
the use of and symbolized by the foregoing, (iv) the right to sue for past,
present and future infringement or dilution of or unfair competition with any of
the foregoing or for any injury to goodwill, and (v) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Term Collateral Agent’s and the Term Secured Parties’ security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the

 

9



--------------------------------------------------------------------------------

term “UCC” shall mean the Uniform Commercial Code as in effect, at such time, in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“United States” shall mean the United States of America.

1.2. Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Term Loan Agreement or, if not defined
therein, in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall
be to Sections, Exhibits and Schedules, as the case may be, of this Agreement
unless otherwise specifically provided. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. Unless the context otherwise requires (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented and otherwise modified in accordance with the
terms hereof, (ii) any references herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) any reference to any law, including the UCC, shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and (v) the words “assets” and “property” shall be deemed
to have the same meaning and to refer to all the tangible and intangible,
whether real or personal (or mixed), assets and properties.

1.3. Schedules. References to any Schedules hereunder shall refer to the
Schedules as attached to this Agreement on the Closing Date as well as to any
written amendment, supplement or modifications to the information contained in
such Schedules, including but not limited to, any amendment, supplement or
modification effected by delivery of written notice pursuant to Section 5.1(o)
of the Term Loan Agreement and/or delivery of the annual collateral verification
pursuant to Section 5.1(p) of the Term Loan Agreement, and the representations
and warranties made in this Agreement on any Credit Date shall be deemed to be
qualified by the information contained in any such amendment, supplement or
modification.

Section 2. Grant of Security.

2.1. Grant of Security.

(a) Each Grantor hereby grants to the Term Collateral Agent, for the benefit of
the Term Secured Parties, a continuing lien on and security interest in all of
such Grantor’s right, title and interest in, to and under the Collateral.

 

10



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
any provision of this Agreement excludes any assets from the scope of the
Collateral, or from any requirement to take any action to perfect any security
interest in favor of the Term Collateral Agent in the Collateral, the
representations, warranties and covenants made by the Grantors in this Agreement
or the Term Loan Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Term Collateral
Agent (including, without limitation, this Section 2.1) shall be deemed not to
apply to such excluded assets.

2.2. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interests granted under Section 2.1
attach to (a) any right, title or interest in any permit, lease, license,
contract or agreement held by any Grantor or to which any Grantor is a party or
any of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such permit, lease, license,
contract or agreement, result in a breach of the terms of, or constitute a
default under or result in the termination of or give rise to a right on the
part of the parties thereto other than the Borrower and its Subsidiaries to
terminate, any permit, lease, license, contract or agreement held by such
Grantor or to which such Grantor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provisions) of any relevant jurisdiction
or any other applicable law (including Title 11 of the United States Code) or
principles of equity); provided that immediately upon the ineffectiveness, lapse
or termination of any such provision, such right, title or interest in such
permit, lease, license, contract or agreement shall cease to be excluded from
the Collateral under this Section 2.2; (b) any “intent to use” Trademark
application until such time as an amendment to allege use or statement of use in
respect thereof has been accepted by the United States Patent and Trademark
Office, at which time such Trademark shall cease to be excluded from the
Collateral under this Section 2.2; (c) any property or asset to the extent that
the grant of a security interest in such property or asset is prohibited by any
applicable law or requires a consent not obtained of any governmental authority
pursuant to applicable law; (d) without limiting clause (k) below, prior to the
Discharge of Term Obligations, those assets that would constitute Term Priority
Collateral but as to which the Term Collateral Agent shall not have required a
lien or security interest for so long as the Term Obligations are outstanding;
provided, however, that such assets shall automatically cease to be excluded
from Collateral under this Section 2.2 at any time the Term Collateral Agent
does require a lien or security interest therein to secure the Term Obligations;
(e) Capital Stock of any Person (other than a wholly-owned Subsidiary or a
Guarantor Subsidiary) the pledge of which would violate a contractual obligation
of the Borrower or any other Grantor to the owners (other than the Borrower and
its Subsidiaries) of the other Capital Stock of such Person that is binding on
or relating to such Capital Stock and is existing on the Closing Date or at the
time such Capital Stock is acquired by the applicable Grantor (provided that
such contractual obligation is not entered into in contemplation of the
acquisition of such Capital Stock); (f) Capital Stock of any Immaterial
Subsidiary or Unrestricted Subsidiary (until such time, if at all, as such
Immaterial Subsidiary or Unrestricted Subsidiary ceases to constitute an
Immaterial Subsidiary or Unrestricted Subsidiary, as applicable, under the Term
Loan Agreement); (g) any of the outstanding voting Capital Stock of a Foreign
Subsidiary

 

11



--------------------------------------------------------------------------------

that is a “controlled foreign corporation” within the meaning of Section 957 of
the Code, in excess of 65% of all classes of Capital Stock of such Foreign
Subsidiary entitled to vote; (h) Capital Stock of any wholly-owned Domestic
Subsidiary if all of its assets (other than an immaterial portion thereof)
consist of Capital Stock of one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
in excess of 65% of all classes of Capital Stock of such wholly-owned Domestic
Subsidiary entitled to vote; (i) Margin Stock; (j) any leasehold interests of
any Grantor in real property as a lessee (but not any Collateral located
thereon); (k) any fee interest in any owned real property except as required by
Section 5.17 of the Term Loan Agreement; (l) any Equipment of the Borrower or
any Grantor that is subject to a purchase money lien or capital lease permitted
under the Term Loan Agreement to the extent the documents relating to such
purchase money lien or capital lease would not permit such Equipment to be
subject to the Liens created under the Collateral Documents; provided, that
immediately upon the ineffectiveness, lapse or termination of any such
restriction, such Equipment shall cease to be excluded from the Collateral under
this Section 2.2; (m) any aircraft or any trucks, trailers, tractors, service
vehicles, automobiles, rolling stock or other registered mobile equipment or
equipment covered by certificates of title ownership of the Borrower or any
Grantor (except, in each case, to the extent that a security interest therein
may be perfected by the filing of a UCC financing statement) (the assets
referred to in clauses (a) through (m) above being collectively referred to as
the “Excluded Assets”); provided, however, that Collateral shall include (x) any
Proceeds, substitutions or replacements of any of the assets referred to in the
foregoing clauses (a) through (m) (unless such Proceeds, substitutions or
replacements would constitute assets referred to in clauses (a) through (m)) and
(y) any asset which secures any of the Revolving Obligations. Notwithstanding
anything to the contrary contained in this Agreement, no Grantor shall be
required to deliver control agreements, or confer perfection by “control” over
any Excluded Accounts.

Section 3. Security for Obligations; Grantors Remain Liable.

3.1. Security for Secured Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including interest
and fees accruing during the pendency of any bankruptcy, insolvency,
receivership, or other similar proceeding, regardless of whether allowed or
allowable in such proceeding and the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code (and any successor provision thereof)), of all Secured
Obligations.

3.2. Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Term Collateral Agent, the Term Administrative Agent or any other
Term Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform in all material respects all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Term Collateral Agent, the Term Administrative Agent nor
any other Term Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other

 

12



--------------------------------------------------------------------------------

document related thereto nor shall the Term Collateral Agent, the Term
Administrative Agent nor any other Term Secured Party have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Term Collateral Agent of any of its rights hereunder shall not release
any Grantor from any of its duties or obligations under the contracts and
agreements included in the Collateral.

Section 4. Representations and Warranties and Covenants.

4.1. Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, free and clear of any and all Liens,
rights or claims of all other Persons, including, without limitation, Liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person,
other than Permitted Liens;

(ii) it has indicated on Schedule 4.1(A) (or on the most recent Perfection
Certificate delivered by such Grantor): (v) the type of organization of such
Grantor, (w) the jurisdiction of organization of such Grantor, (x) its federal
taxpayer identification number, if any, (y) its organizational identification
number, if any, and (z) the jurisdiction where the chief executive office or its
sole place of business is, and for the one-year period preceding the date hereof
has been, located;

(iii) the exact legal name of such Grantor is as set forth on Schedule 4.1(A)
(or on the most recent Perfection Certificate delivered by such Grantor) and it
has not done, in the five (5) years prior to the Closing Date, business under
any other name (including any trade name or fictitious name) except for those
names set forth on Schedule 4.1(B) (or on the most recent Perfection Certificate
delivered by such Grantor);

(iv) except as provided on Schedule 4.1(C) (or on the most recent Perfection
Certificate delivered by such Grantor), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the five (5) years prior to the Closing Date (or, with
respect to any such change to its jurisdiction of organization, within the four
month period prior to (x) the Closing Date or (y) the date of delivery of the
most recent Perfection Certificate delivered by such Grantor);

(v) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Term Collateral Agent as “secured party” and describing the
Collateral in the governmental, municipal or other filing offices set forth
opposite such Grantor’s

 

13



--------------------------------------------------------------------------------

name on Schedule 4.1(D), the security interests granted to the Term Collateral
Agent for the benefit of the Term Secured Parties in the Collateral hereunder
will constitute (i) valid and perfected First Priority Liens for the benefit of
the Term Secured Parties (subject in the case of priority only to Permitted
Liens (other than the Lien in favor of the Revolving Collateral Agent for the
benefit of the Revolving Secured Parties)) on all of the Term Priority
Collateral, and (ii) valid and perfected Second Priority Liens for the benefit
of the Term Secured Parties (subject in priority only to Permitted Liens) on all
of the Collateral that constitutes Revolving Priority Collateral, in each case
to the extent that such security interests can be perfected under the UCC by the
filing of a financing statement;

(vi) to the extent such security interest can be perfected under the UCC, or, in
the case of clause (4) below, the U.S. Copyright Act, without limiting the
representation and warranty in clause (v) above, upon (1) delivery to the Term
Collateral Agent of all Chattel Paper, Instruments, certificated Pledged Equity
Interests and Pledged Debt constituting Collateral; (2) execution of control
agreements in form and substance reasonably satisfactory to the Term Collateral
Agent), establishing the “control” by the Term Collateral Agent with respect to
each Securities Account and Deposit Account (other than Excluded Accounts) in
accordance with Section 4.4.4 or as otherwise provided in Section 5.14 of the
Term Loan Agreement, (3) consent of the issuer with respect to Letter of Credit
Rights that are not Supporting Obligations, (4) the recordation of a copyright
security agreement in the form of Exhibit E hereto with the United States
Copyright Office and (5) the recordation of intellectual property security
agreements in the forms of Exhibit B and Exhibit D hereto with the United States
Patent and Trademark Office, the security interests granted to the Term
Collateral Agent in such Collateral hereunder constitute (i) valid, perfected
and, in the case of Patents, Trademarks and Copyrights, properly noticed, First
Priority Liens for the benefit of the Term Secured Parties on all of the
foregoing constituting Term Priority Collateral, and (ii) valid, perfected and,
in the case of Patents, Trademarks and Copyrights, properly noticed, Second
Priority Liens for the benefit of the Term Secured Parties on all of the
foregoing constituting Revolving Priority Collateral;

(vii) all actions, filings, notices, registrations and recordings and all
material consents, in each case as are necessary for the exercise by the Term
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies, in accordance with the terms of the Intercreditor
Agreement, in respect of the Collateral, have been taken, made or obtained;

(viii) other than the financing statements filed in favor of the Term Collateral
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (i) financing
statements for which proper termination statements have been or are being
delivered to the Term Collateral Agent for filing and (ii) financing statements
filed in connection with Permitted Liens;

(ix) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either
(i) the pledge or grant by any Grantor of the Liens purported to be created in
favor of the Term Collateral Agent hereunder or (ii) the exercise by the Term
Collateral Agent, in accordance with the terms of the Intercreditor Agreement,
of any rights or remedies in respect of any Collateral (whether

 

14



--------------------------------------------------------------------------------

specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings and actions contemplated by clauses
(v) and (vi) above, (B) as may be required, in connection with the disposition
of any Investment Related Property, by laws generally affecting the offering and
sale of Securities, (C) as may be required in connection with the disposition of
any Collateral, title to which is recorded or registered with a Governmental
Authority or other regulatory body and (D) with respect to any Collateral
consisting of Accounts and General Intangibles, payable or owing by any
Governmental Authority or other regulatory body;

(x) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xi) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

(xii) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut; and

(xiii) such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of
the jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A)
and remains duly existing as such. Such Grantor has not filed any certificates
of domestication, transfer or continuance in any other jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall use commercially
reasonable efforts to defend the Collateral against all Persons at any time
claiming any interest therein (other than any such claim with respect to
Permitted Liens or an immaterial portion of the Collateral);

(ii) it shall not produce, use, expressly permit or otherwise permit (to its
knowledge) any Collateral to be used in violation of any provision of this
Agreement or in any material respect unlawfully or in violation of any
applicable statute, regulation or ordinance or any material policy of insurance
covering the Collateral;

(iii) except with respect to any transaction permitted under the Term Loan
Agreement which results in such Grantor ceasing to be a Credit Party, it shall
not change such Grantor’s name, identity, corporate structure (e.g., by merger,
consolidation, change in corporate form or otherwise), sole place of business,
chief executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the Term Collateral
Agent in writing, by executing and delivering to the Term Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all supplements to Schedules thereto, within thirty
(30) days following any such change or establishment (unless the Term Collateral
Agent, in its reasonable discretion, consents to a

 

15



--------------------------------------------------------------------------------

longer period of notice), identifying such new proposed name, identity,
corporate structure, sole place of business (or principal residence if such
Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Term Collateral Agent may reasonably request and (b) taken all
actions reasonably requested by the Term Collateral Agent to maintain the
continuous validity, perfection and the same or better priority of the Term
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;

(iv) it shall not take or permit any action which could reasonably be expected
to impair the Term Collateral Agent’s rights in the Collateral other than
Permitted Sales and the granting of Permitted Liens; and

(v) it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral except for Permitted Sales.

4.2. Equipment and Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date that any Goods with an aggregate fair
market value in excess of $200,000 on the Closing Date or thereafter, as of the
most recent date on which annual financial statements were required to be
provided under Section 5.1(c) of the Term Loan Agreement, are kept at the
locations listed on Schedule 4.2 and on each Credit Date, that any Goods now or
hereafter produced by any Grantor included in the Collateral have been and will
be produced in compliance with the requirements of the Fair Labor Standards Act,
as amended, except for any such non-compliances which would not reasonably be
expected to have a Material Adverse Effect.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) it shall (x) notify the Term Collateral Agent in writing annually and at
such other times as the Term Collateral Agent may reasonably request (but in no
event, so long as no Event of Default has occurred and is then continuing, more
than two times per Fiscal Year) by executing and delivering to the Term
Collateral Agent the annual collateral verification required by Section 5.1(p)
of the Term Loan Agreement or an amendment or supplement to Schedule 4.2, as
applicable, of any change in location of any Equipment or Inventory or any
Document evidencing any Equipment or Inventory, identifying such new locations
and providing such other information in connection therewith as the Term
Collateral Agent may reasonably request and (y) take all actions necessary to
maintain the continuous validity, perfection and the same or better priority of
the Term Collateral Agent’s security interest in the Collateral intended to be
granted and agreed to hereby, or to enable the Term Collateral Agent to exercise
and enforce its rights and remedies hereunder (subject to the terms of the
Intercreditor Agreement), with respect to such Equipment and Inventory;

(ii) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business;

 

16



--------------------------------------------------------------------------------

(iii) it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than (x) the issuer of such Document to claim the Goods
evidenced therefor, (y) the Term Collateral Agent and (z) with respect to
Inventory prior to the Discharge of Revolving Obligations, the Revolving
Collateral Agent;

(iv) if any Equipment or Inventory in excess of $200,000, individually, or
$2,000,000 in the aggregate, is in possession or control of any third party
(other than, prior to the Discharge of Revolving Obligations, Inventory in the
possession of the Revolving Collateral Agent), each Grantor shall notify the
third party of the Term Collateral Agent’s security interest therein and use its
commercially reasonable efforts in obtaining an acknowledgment from the third
party that it is holding such Equipment and Inventory for the benefit of the
Term Collateral Agent; and

(v) it shall notify the Term Collateral Agent promptly and in any event within
thirty (30) days of any Inventory or Equipment in excess of $200,000
individually or $2,000,000 in the aggregate that is or comes into the possession
of an issuer of a negotiable document of title (as defined in Section 7-104 of
the UCC) therefor, and shall, at the request of the Term Collateral Agent (in
accordance with the terms of the Intercreditor Agreement), deliver any
negotiable document of title evidencing or governing such Inventory or Equipment
to the Term Collateral Agent, or establish the Term Collateral Agent’s control
over any electronic negotiable documents of title; provided, however, that prior
to the Discharge of Revolving Obligations such Grantor may satisfy this
requirement with respect to negotiable documents of title relating to Inventory
by causing the Revolving Collateral Agent to obtain possession or control
thereof.

4.3. Receivables.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date, that:

(i) each Material Receivable arose from bona fide transactions in the ordinary
course of business;

(ii) with respect to any Receivable with the government of the United States,
any agency or instrumentality thereof, any state or municipality or any foreign
sovereign (collectively, the “Governmental Authority Account Debtors”) with a
face amount in excess of $20,000,000 and which are included in Eligible Accounts
(as defined in the Revolving Credit Agreement), each applicable Grantor has
complied with the Federal Assignment of Claims Act or any applicable statute or
municipal ordinance of similar purpose and effect. No Material Receivable
requires the consent of the Account Debtor in respect thereof in connection with
the pledge hereunder, except any consent which has been obtained; and

(iii) no Material Receivable is evidenced by, or constitutes, an Instrument or
Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Term Collateral Agent or Revolving Collateral Agent (as
applicable), to the extent required by, and in accordance with, Section 4.3(c).

 

17



--------------------------------------------------------------------------------

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense accurate and complete
records of the Receivables as are customarily maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses;

(ii) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Term Collateral Agent, all Chattel Paper and Instruments evidencing Material
Receivables (other than any delivered to the Term Collateral Agent or Revolving
Collateral Agent (as applicable) as provided herein), with an appropriate
reference to the fact that each of the Term Collateral Agent and the Revolving
Collateral Agent has a security interest therein;

(iii) it shall perform in all material respects all of its obligations with
respect to the Receivables;

(iv) other than in the ordinary course of business or as permitted by the Term
Loan Agreement, it shall not amend, modify, terminate or waive any provision of
any Receivable in excess of $500,000 individually for any invoice or $2,000,000
in the aggregate for any Receivable (“Material Receivable”) in any manner which
could reasonably be expected to have a Material Adverse Effect on the value of
such Material Receivable as Collateral. Other than in the ordinary course of
business, and except as otherwise provided in subsection (v) below, after the
occurrence and during the continuation of an Event of Default, such Grantor
shall not (1) grant any extension or renewal of the time of payment of any
Material Receivable, (2) compromise or settle any dispute, claim or legal
proceeding with respect to any Material Receivable for less than the total
unpaid balance thereof, (3) release, wholly or partially, any Person liable for
the payment thereof, or (4) allow any credit or discount thereon;

(v) except as otherwise provided in this subsection, each Grantor may continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and may exercise each right it may
have under any Receivable, any Supporting Obligation or Collateral Support, in
each case, at its own expense; provided however, at any time following the
occurrence and during the continuation of an Event of Default, the Term
Collateral Agent may (but shall not be obligated to), subject to the terms of
the Intercreditor Agreement: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Term Collateral Agent; (2) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Term Collateral Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Term Collateral Agent notifies any Grantor that
it has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be promptly
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Term Collateral Agent if required, in a Securities Account or
Deposit Account subject to a control

 

18



--------------------------------------------------------------------------------

agreement in form and substance reasonably satisfactory to the Term Collateral
Agent, and until so turned over, all amounts and proceeds (including checks and
other instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Term Collateral Agent hereunder and shall be segregated from
other funds of such Grantor and such Grantor shall not adjust, settle or
compromise the amount or payment of any Receivable, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon;
and

(vi) except as it shall determine otherwise in the ordinary course of business,
it shall use commercially reasonable efforts to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Receivable.

(c) Delivery and Control of Receivables. With respect to any Material Receivable
that is evidenced by, or constitutes, Chattel Paper or Instruments, each Grantor
shall cause each originally executed copy thereof to be delivered to the Term
Collateral Agent (or its agent or designee) appropriately indorsed to the Term
Collateral Agent or indorsed in blank within the later of (x) ninety (90) days
after the Closing Date and (y) thirty (30) days of such Grantor acquiring rights
therein (or such later date as may be agreed in writing by the Term Collateral
Agent in its reasonable discretion). With respect to any Material Receivable
which would constitute “electronic chattel paper” under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Term Collateral Agent
control over such Receivables (within the meaning of Section 9-105 of the UCC)
within the later of (i) ninety (90) days after the Closing Date and (ii) thirty
(30) days of such Grantor acquiring rights therein (or such later date as may be
agreed in writing by the Term Collateral Agent in its reasonable discretion).
Any Receivable not otherwise required to be delivered or subjected to the
control of the Term Collateral Agent in accordance with this subsection
(c) shall be delivered or subjected to such control upon reasonable request of
the Term Collateral Agent; provided, however, that prior to the Discharge of
Revolving Obligations such Grantor may satisfy this requirement with respect to
Chattel Paper or Instruments relating to Material Receivables by causing the
Revolving Collateral Agent to obtain possession or control thereof.

4.4. Investment Related Property.

4.4.1 Investment Related Property Generally.

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Term Collateral Agent, no less frequently
than on an annual basis, a completed Pledge Supplement, substantially in the
form of Exhibit A, together with all supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property. Notwithstanding the foregoing, it is understood and agreed that the
applicable security interest of the Term Collateral Agent shall attach to all
Investment Related Property immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule 4.4 as required hereby;

 

19



--------------------------------------------------------------------------------

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of “Collateral” without further action and (b) such
Grantor shall, subject to the terms of the Intercreditor Agreement, promptly
take all steps reasonably necessary or otherwise reasonably requested by the
Term Collateral Agent to ensure the validity, perfection and priority of the
security interest purported to be granted hereby to the Term Collateral Agent in
such Investment Related Property, and the control of the Term Collateral Agent
over such Investment Related Property (including, without limitation, delivery
thereof to the Term Collateral Agent), and pending any such action such Grantor
shall be deemed to hold such dividends, interest, distributions, securities or
other property in trust for the benefit of the Term Collateral Agent and shall
segregate such dividends, distributions, Securities or other property from all
other property of such Grantor; provided, further, however, that to the extent
that any such Investment Related Property constitutes Revolving Priority
Collateral, prior to the Discharge of Revolving Obligations, the Grantor shall
satisfy the requirements of this subsection relating to delivery and control by
establishing such control and delivering such property to, and registering as
owner of any uncertificated securities, the Revolving Collateral Agent in
accordance with the terms of the Revolving Security Agreement and the
Intercreditor Agreement. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing and the Term Collateral Agent has
not instructed the Grantors in writing otherwise, the Term Collateral Agent
authorizes each Grantor to retain all cash dividends and distributions and all
payments of interest; and

(iii) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Term Collateral Agent.

(b) Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property in which it currently has rights, it shall comply
with the provisions of this Section 4.4.1(b) on or before the Closing Date and
with respect to any Investment Related Property hereafter acquired by such
Grantor it shall comply with the provisions of this Section 4.4.1(b) within the
later of (i) ninety (90) days after the Closing Date and (ii) thirty (30) days
of acquiring rights therein (or such later date as may be agreed in writing by
the Term Collateral Agent in its reasonable discretion), in each case in form
and substance reasonably satisfactory to the Term Collateral Agent. With respect
to any Investment Related Property that is represented by a certificate or that
is an “instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Term Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.
With respect to any Investment Related Property that is an “uncertificated
security” as defined in Section 8-102 of the UCC (other than any “uncertificated
securities” credited to a Securities Account) each Grantor shall cause any
issuer of such uncertificated securities to execute and deliver a control
agreement with respect to such uncertificated securities in form and substance
reasonably satisfactory to the Term Collateral Agent, pursuant to which such
issuer agrees to comply (subject to the provisions thereof) with the Term
Collateral Agent’s instructions with respect to such uncertificated security
without further consent by such Grantor, provided, however, that to the extent
that any such Investment Related Property constitutes

 

20



--------------------------------------------------------------------------------

Revolving Priority Collateral, prior to the Discharge of Revolving Obligations,
the Grantor shall satisfy the requirements of this subsection (b) relating to
delivery and control by establishing such control and delivering such property
to the Revolving Collateral Agent in accordance with the terms of the Revolving
Security Agreement and the Intercreditor Agreement.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing and no
notice shall be given pursuant to clause (ii) below:

(1) except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement, the Term Loan Agreement or the
Intercreditor Agreement, each Grantor shall be entitled to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement, the Term Loan Agreement or the Intercreditor
Agreement; it being understood, however, that neither the voting by such Grantor
of any Pledged Equity Interests for, or such Grantor’s consent to, the election
of directors (or similar governing body) at a regularly scheduled annual or
other meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement, the Term Loan Agreement or the Intercreditor
Agreement, shall be deemed inconsistent with the terms of this Agreement, the
Term Loan Agreement or the Intercreditor Agreement within the meaning of this
Section 4.4.1(c)(i)(1), and no notice of any such voting or consent need be
given to the Term Collateral Agent; and

(2) the Term Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor, at such Grantor’s sole cost and
expense, all proxies, and other instruments as such Grantor may from time to
time reasonably request in writing for the purpose of enabling such Grantor to
exercise the voting and other consensual rights when and to the extent which it
is entitled to exercise pursuant to clause (1) above;

(ii) Following the occurrence and during the continuance of an Event of Default
and upon one Business Days prior notice from the Term Collateral Agent to the
Grantors that their rights under this Section 4.4.1(c) are being suspended:

(A) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall, upon notice to such Grantor by the Term Collateral Agent
(provided that no such notice shall be required in the case of an Event of
Default under Section 8.1(f) or (g) of the Term Loan Agreement), cease and all
such rights shall thereupon

 

21



--------------------------------------------------------------------------------

become vested in the Term Collateral Agent who shall, subject to the terms of
the Intercreditor Agreement, thereupon have the right, subject to the terms of
the Intercreditor Agreement, to exercise such voting and other consensual
rights; and

(B) in order to permit the Term Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to the Intercreditor Agreement, and to receive all dividends and other
distributions which it may be entitled to receive hereunder: (1) each Grantor
shall, upon notice to such Grantor by the Term Collateral Agent (provided that
no such notice shall be required in the case of an Event of Default under
Section 8.1(f) or (g) of the Term Loan Agreement), promptly execute and deliver
(or cause to be executed and delivered) to the Term Collateral Agent all
proxies, dividend payment orders and other instruments as the Term Collateral
Agent may from time to time reasonably request and (2) each Grantor acknowledges
that the Term Collateral Agent may, subject to the terms of the Intercreditor
Agreement, utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Equity Interests.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) Schedule 4.4(A) sets forth under the headings “Pledged Stock”, “Pledged LLC
Interests”, “Pledged Partnership Interests” and “Pledged Trust Interests”,
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule, all of which is true, accurate and complete as of
the Closing Date or thereafter, as of the most recent date on which annual
financial statements were required to be provided under Section 5.1(c) of the
Term Loan Agreement;

(ii) except as set forth on Schedule 4.4(B), it has not acquired any majority
equity interests of another entity or substantially all the assets of another
entity within the five (5) years prior to the Closing Date;

(iii) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons other than Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

(iv) no material consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority

 

22



--------------------------------------------------------------------------------

status of the security interest of the Term Collateral Agent in any Pledged
Equity Interests or the exercise, subject to the terms of the Intercreditor
Agreement, by the Term Collateral Agent of the voting or other rights provided
for in this Agreement or the exercise, subject to the terms of the Intercreditor
Agreement, of remedies in respect thereof;

(v) except as otherwise set forth in Schedule 4.4, none of the Pledged Equity
Interests issued by any Grantor or any Restricted Subsidiary thereof are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

(vi) all of the Pledged Equity Interests existing on the date hereof have been,
and to the extent any Pledged Equity Interests are hereafter issued, such
Pledged Equity Interests will be, upon such issuance, duly authorized, validly
issued and fully paid and non-assessable to the extent applicable.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) unless otherwise permitted under the Term Loan Agreement, without the prior
written consent of the Term Collateral Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), it shall not vote to enable or
take any other action to: (a) amend or terminate any partnership agreement,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents in any way that adversely affects the validity,
perfection or priority of the Term Collateral Agent’s security interest except
for Permitted Liens and Permitted Sales, (b) permit any issuer of any Pledged
Equity Interest that is a Grantor or a Restricted Subsidiary thereof to issue
any additional stock, partnership interests, limited liability company interests
or other equity interests of any nature or to issue securities convertible into
or granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer unless such stock or interests is pledged
hereunder, (c) permit any issuer of any Pledged Equity Interest that is a
Restricted Subsidiary to dispose of all or a material portion of its assets,
(d) waive any default under or breach of any terms of any organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt that would, individually or in the aggregate, cause a Material
Adverse Effect, or (e) cause any Restricted Subsidiary of the Borrower that is
an issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (e), such Grantor shall promptly notify the Term
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps reasonably requested by the Term Collateral Agent to
establish the Term Collateral Agent’s “control” thereof (including those steps
described in Section 4.4.1(b) hereof), provided, however, to the extent that any
such Investment Related Property constitutes Revolving Priority Collateral,
prior to the Discharge of Revolving Obligations, the Grantor shall satisfy the
requirements of this subsection relating to delivery and control by establishing
such control and delivering such property to, and registering as owner of any
uncertificated securities, the Revolving Collateral Agent in accordance with the
terms of the Revolving Security Agreement and the Intercreditor Agreement;

 

23



--------------------------------------------------------------------------------

(ii) it shall comply with all of its obligations under any partnership agreement
or limited liability company agreement relating to Pledged Partnership Interests
or Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property, except to the extent that the noncompliance or
non-enforcement of which could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

(iii) it consents to the grant by each other Grantor of a security interest in
all Investment Related Property to the Term Collateral Agent and, without
limiting the foregoing, following the occurrence and during the continuance of
an Event of Default and subject to the terms of the Intercreditor Agreement,
consents to (x) the transfer of any Pledged Partnership Interest and any Pledged
LLC Interest to the Term Collateral Agent or its nominee and (y) the
substitution of the Term Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto; and

(iv) it shall notify the Term Collateral Agent in writing, by executing and
delivering to the Term Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A, together with all Supplements or
Schedules thereto, promptly if any issuer of Pledged LLC Interests or Pledged
Partnership Interests that is a Grantor or a Restricted Subsidiary thereof has
opted to be treated as securities under the UCC of any jurisdiction.

4.4.3 Pledged Debt.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and each Credit Date, that Schedule 4.4(A) sets forth under
the heading “Pledged Debt” all of the Pledged Debt owned by any Grantor as of
the Closing Date or, thereafter, as of the most recent date on which annual
financial statements were required to be provided under Section 5.1(c) of the
Term Loan Agreement, and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company Indebtedness owned by such Grantor;

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that it
shall notify the Term Collateral Agent of any default under any Pledged Debt
that has caused or could reasonably be expected to cause, either in any
individual case or in the aggregate, a Material Adverse Effect.

4.4.4 Investment Accounts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and each Credit Date, that:

(i) Schedule 4.4(A) sets forth under the headings “Securities Accounts” and
“Commodities Accounts”, respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest as of the Closing
Date or,

 

24



--------------------------------------------------------------------------------

thereafter, as of the most recent date on which annual financial statements were
required to be provided under Section 5.1(c) of the Term Loan Agreement. Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Term Collateral Agent pursuant hereto and
the securities intermediary or commodities intermediary, as applicable, to the
extent such securities intermediary or commodities intermediary is deemed to
have “control” under applicable law) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or securities or other property credited
thereto;

(ii) Schedule 4.4(A) sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest as of the Closing Date
or, thereafter, as of the most recent date on which annual financial statements
were required to be provided under Section 5.1(c) of the Term Loan Agreement.
Each Grantor is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than the Term Collateral Agent pursuant hereto, the Revolving Collateral Agent
or the applicable depository bank to the extent such depository bank is deemed
to have “control” under applicable law) having either sole dominion and control
(within the meaning of common law) or “control” (within the meanings of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and

(iii) Each Grantor has taken all actions reasonably requested by the Term
Collateral Agent, including those specified in Section 4.4.4(b), to, within the
time frames set forth herein: (a) establish the Term Collateral Agent’s
“control” (within the meanings of Sections 8-106 and 9 106 of the UCC) over any
portion of the Investment Related Property constituting Certificated Securities
or Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC) (other than Excluded
Accounts), (b) establish the Term Collateral Agent’s “control” (within the
meaning of Section 9-104 of the UCC) over all Deposit Accounts (other than
Excluded Accounts) and (c) deliver all Instruments to the Term Collateral Agent,
provided, however, that to the extent that any such Instruments or Investment
Related Property constitutes Revolving Priority Collateral, prior to the
Discharge of Revolving Obligations, such Grantor shall satisfy the requirements
of this subsection relating to delivery and control by establishing such control
and delivering such property to, and registering as owner of any uncertificated
securities, the Revolving Collateral Agent in accordance with the terms of the
Revolving Security Agreement and Intercreditor Agreement.

(b) Delivery and Control.

(i) With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements (other than Excluded Accounts), within the
later of (x) ninety (90) days after the Closing Date and (y) ninety (90) days
after the creation or acquisition thereof (or such later date as may be agreed
in writing by the Term Collateral Agent in its reasonable discretion), it shall
cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into a control agreement in form and substance
reasonably satisfactory to the Term Collateral Agent) pursuant to which it shall
agree to comply

 

25



--------------------------------------------------------------------------------

(subject to the provisions thereof) with the Term Collateral Agent’s
“entitlement orders” without further consent by such Grantor. With respect to
any Investment Related Property consisting of Commodities Accounts (other than
Excluded Accounts), within the later of (x) ninety (90) days after the Closing
Date and (y) ninety (90) days after the creation or acquisition thereof (or such
later date as may be agreed in writing by the Term Collateral Agent in its
reasonable discretion), it shall cause the commodities intermediary maintaining
such Commodities Account to enter into an agreement in form and substance
reasonably satisfactory to the Term Collateral Agent pursuant to which the Term
Collateral Agent (subject to the provisions thereof) shall have “control”
(within the meaning of Section 9-106 of the UCC) over such Commodities Account.
With respect to any Investment Related Property that is a Deposit Account (other
than Excluded Accounts), subject to Section 5.14 of the Term Loan Agreement,
within the later of (x) ninety (90) days after the Closing Date and (y) ninety
(90) days after the creation or acquisition thereof (or such later date as may
be agreed in writing by the Term Collateral Agent in its reasonable discretion),
it shall cause the depositary institution maintaining such account to enter into
a control agreement in form and substance reasonably satisfactory to the Term
Collateral Agent), pursuant to which the Term Collateral Agent (subject to the
provisions thereof) shall have “control” (within the meaning of Section 9 104 of
the UCC) over such Deposit Account. Notwithstanding anything to the contrary
contained in this Section 4.4.4(b)(i), to the extent that any such Investment
Related Property constitutes Revolving Priority Collateral, prior to the
Discharge of Revolving Obligations, each applicable Grantor shall satisfy the
requirements of this subsection by establishing the control of the Revolving
Collateral Agent over such Investment Account in accordance with the terms of
the Revolving Security Agreement and the Intercreditor Agreement. Subject to
Section 5.14 of the Term Loan Agreement, each Grantor shall have entered into
such control agreement or agreements with respect to: (i) any Securities
Accounts, Securities Entitlements, Commodities Accounts or Deposit Accounts
(other than Excluded Accounts) that exist on the Closing Date, as of or prior to
the Closing Date (or such later time as provided in the two preceding sentences)
and (ii) any other Securities Accounts, Securities Entitlements, Commodities
Accounts or Deposit Accounts (other than Excluded Accounts) that are created or
acquired after the Closing Date, within the later of (x) ninety (90) days after
the Closing Date and (y) ninety (90) days after the deposit or transfer of any
such Securities Entitlements or funds (or such later date as may be agreed in
writing by the Term Collateral Agent in its reasonable discretion), whether
constituting moneys or investments, into such Securities Accounts, Commodities
Accounts or Deposit Accounts; and

(ii) Upon the occurrence and during the continuance of an Event of Default, in
addition to the foregoing, (x) if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, if requested by Term
Collateral Agent, each Grantor shall take such additional actions (including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be reasonably
requested by the Term Collateral Agent, under the laws of such issuer’s
jurisdiction) to insure the validity, perfection and priority purported to be
granted hereby of the security interest of the Term Collateral Agent, (y) the
Term Collateral Agent shall have the right, without notice to any Grantor, but
subject to the terms of the Intercreditor Agreement, to transfer all or any
portion of the Investment Related Property to its name or the name of its
nominee or agent and (z) the Term Collateral Agent shall have the right at any
time, without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Related Property for certificates or instruments of
smaller or larger denominations.

 

26



--------------------------------------------------------------------------------

4.5. Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) all Letter of Credit Rights pertaining to letters of credit to which such
Grantor has rights as of the Closing Date, or thereafter, as of the most recent
date on which annual financial statements were required to be provided under
Section 5.1(c) of the Term Loan Agreement, are listed on Schedule 4.5 hereto (or
on the most recent Perfection Certificate delivered by each Grantor); and

(ii) it has obtained the consent of each issuer of any letter of credit with a
stated amount in excess of $3,000,000 to the assignment of the proceeds of the
letter of credit to the Term Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Letter of Credit Rights pertaining to letters of credit described
in clause (a)(ii) above hereafter arising it shall promptly and in no event
later than thirty (30) days of its obtaining rights in such Letter of Credit
Rights use its commercially reasonable efforts to obtain the consent of the
issuer thereof to the assignment of the proceeds of such letter of credit to the
Term Collateral Agent and shall deliver to the Term Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A, together with all
supplements to Schedules thereto.

4.6. Intellectual Property.

(a) Representations and Warranties. Except as disclosed on Schedule 4.6(I), each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

(i) Schedule 4.6 sets forth a true and complete list of (i) all registered
Trademarks, registered Copyrights and registered Patents and all applications to
register any of the foregoing owned by such Grantor and (ii) all Patent
Licenses, Trademark Licenses, Trade Secret Licenses, Copyright Licenses and
Software material to any line of business of the Grantors as of the Closing Date
or thereafter, as of the most recent date on which annual financial statements
were required to be provided under Section 5.1(c) of the Term Loan Agreement,
except for “shrink-wrap” licenses, “click-through” agreement, website terms of
use, end-user agreements and licenses for “off-the-shelf” or commercially
available software involving aggregate payments in any fiscal year of an amount
less than $10,000;

(ii) it is the sole owner of the entire right, title, and interest in and to all
Intellectual Property listed on Schedule 4.6 that it purports to own and owns or
has the valid right to use Intellectual Property used in or necessary to conduct
its business, free and clear of all Liens, except where failure to own or
possess the right to use, individually or in the aggregate, has not had, and
could not reasonably be likely to have, a Material Adverse Effect;

(iii) all Intellectual Property is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and each Grantor has performed all acts
and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every

 

27



--------------------------------------------------------------------------------

registration and application of Copyrights, Patents and Trademarks in full force
and effect; except where failure to maintain, individually or in the aggregate,
has not had, and could not reasonably be likely to have, a Material Adverse
Effect;

(iv) no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
of, such Grantor’s right to register, or such Grantor’s rights to own or use,
any Intellectual Property and no such action or proceeding is pending or,
threatened except where such action or proceeding, individually or in the
aggregate, has not had, and could not reasonably be likely to have, a Material
Adverse Effect;

(v) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets has been licensed by any Grantor to any Affiliate or
third party, except as disclosed in Schedule 4.6(B), (D), (F), or (G);

(vi) except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Grantor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks and Trademark Licenses and has taken all action necessary to
insure that all licensees of the Trademarks and Trademark Licenses owned by such
Grantor use such adequate standards of quality;

(vii) the conduct of such Grantor’s business does not infringe upon or otherwise
violate any trademark, patent, copyright, trade secret or other intellectual
property right owned or controlled by any third party, individually or in the
aggregate, in a manner reasonably likely to result in a Material Adverse Effect;
no written or other claim has been made that the use of any Intellectual
Property or any Trademark, work of authorship or technology owned or used by
Grantor violates the asserted rights of any third party except as listed on
Schedule 4.6, and except as, individually or in the aggregate, could not be
reasonably expected to result in a Material Adverse Effect;

(viii) no third party is infringing upon or otherwise violating any rights in
any Intellectual Property owned by such Grantor, in a manner reasonably likely
to result in a Material Adverse Effect;

(ix) except as, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect, no settlements or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by Grantor or exist to which Grantor is bound that adversely affect
Grantor’s rights to own or use any Intellectual Property; and

(x) such Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or agreement of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than (x) the
financing statements filed in favor of the Term Collateral Agent and the
Revolving Collateral Agent, (y) Permitted Liens or (z) otherwise disclosed on
Schedule 4.6.

 

28



--------------------------------------------------------------------------------

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall not do any act or omit to do any commercially unreasonable act
whereby any of the Intellectual Property which, in its reasonable business
judgment, is material to any line of business of the Grantors may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

(ii) it shall not, with respect to any Trademarks which are material to any line
of business of the Grantors, as determined in its reasonable business judgment,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark at a
level at least substantially consistent with the quality of such products and
services as of the date hereof, and such Grantor shall take all steps reasonably
necessary to insure that licensees of such Trademarks use such consistent
standards of quality;

(iii) it shall, at its own expense, within thirty (30) days of the creation or
acquisition of any copyrightable work which is material to any line of business
of the Grantors, apply to register the Copyright in the United States Copyright
Office except for works with respect to which such Grantor has determined with
the exercise of its commercially reasonable judgment that it shall not so apply;
it shall promptly notify the Term Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that is material to any line of
business of the Grantors may become (a) abandoned or dedicated to the public or
placed in the public domain, (b) invalid or unenforceable, or (c) subject to any
adverse determination or development (including the institution of proceedings)
in any action or proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, any state registry, any foreign counterpart
of the foregoing, or any court; except for works with respect to which such
Grantor has reasonably determined are of diminishing value and not used in or
needed for the conduct of its business;

(iv) it shall, at its own expense, take all reasonable steps in the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry or any foreign counterpart of the foregoing, to maintain any
registration of each Trademark, Patent, and Copyright owned by such Grantor and
material to any line of business of the Grantors which is now included in the
Intellectual Property including, but not limited to, those items on Schedule
4.6(A), (C) and (E) except for Intellectual Property that such Grantor has
reasonably determined are of diminishing value and not used in or needed for the
conduct of its business or where failure to take such action, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

(v) in the event that any Intellectual Property owned by or exclusively licensed
to such Grantor that is of significant value or is material to any line of
business of the Grantors is, to such Grantor’s knowledge, infringed,
misappropriated, or diluted by a third party,

 

29



--------------------------------------------------------------------------------

such Grantor shall promptly take all reasonable actions to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages (except for Intellectual Property
that such Grantor has reasonably determined are of diminishing value and not
used in or needed for the conduct of such line of business); such Grantor shall
also notify in writing Term Collateral Agent of the name and address of such
third party, as well as any pertinent information reasonably requested by the
Term Collateral Agent regarding the infringement, misappropriation, or dilution;

(vi) it shall report to the Term Collateral Agent (i) the filing of any
application to register any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office, or any state registry
or foreign counterpart of the foregoing (whether such application is filed by
such Grantor or through any agent, employee, licensee, or designee thereof),
(ii) the acquisition of any such application or registration by purchase or
assignment, and (iii) the registration of any Intellectual Property by any such
office, in each case by executing and delivering to the Term Collateral Agent
(A) a completed Pledge Supplement, substantially in the form of Exhibit A,
together with all supplements to Schedules thereto; and (B) a grant of security
in the Intellectual Property substantially in the form of Exhibit B, Exhibit C,
or Exhibit D, as applicable, within thirty (30) days of such submission or
acquisition or as soon as legally permissible, and promptly file such grant with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable; provided, that for the avoidance of doubt, any
Intellectual Property or rights therein acquired by any Grantor after the date
hereof shall constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the lien and security interest
created by this Agreement without further action by any party;

(vii) it shall promptly execute and deliver within thirty (30) days to the Term
Collateral Agent at such Grantor’s expense, a certificate or other indicia of
ownership where a registration of Intellectual Property is issued hereafter as a
result of any application now or hereafter pending, and execute, deliver and
record any document required to acknowledge, confirm, register, record, or
perfect the Term Collateral Agent’s interest in any part of the Intellectual
Property, whether now owned or hereafter acquired;

(viii) except with the prior consent of the Term Collateral Agent (such consent
not to be unreasonably withheld, delayed or conditioned) or as permitted under
the Term Loan Agreement, no Grantor shall execute, and there will not be on file
in any public office, any financing statement or other document or instruments
(other than financing statements, documents or instruments filed in respect of
Permitted Liens) and no Grantor shall sell, assign, transfer, license, grant any
option or create or suffer to exist any Lien upon or with respect to the
Intellectual Property, except for (1) the Lien created by and under this
Agreement and the other Credit Documents and (2) Permitted Liens;

(ix) take all steps reasonably necessary to protect the secrecy of all Trade
Secrets, including, without limitation, entering into confidentiality agreements
with employees and labeling and restricting access to secret information and
documents, except as, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect;

 

30



--------------------------------------------------------------------------------

(x) it shall take all steps reasonably necessary to use proper statutory notice
in connection with its use of any of the Intellectual Property, except as,
individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect; and

(xi) subject to the next sentence, it shall continue to collect, at its own
expense, all amounts due or to become due to such Grantor in respect of the
Intellectual Property or any portion thereof. In connection with such
collections, each Grantor may take (and, at the Term Collateral Agent’s
reasonable direction (subject to the terms of the Intercreditor Agreement),
shall take) such action as such Grantor or the Term Collateral Agent may deem
reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, the Term Collateral Agent shall have the right
(subject to the terms of the Intercreditor Agreement) at any time to notify, or
require any Grantor to notify, any obligors with respect to any such amounts of
the existence of the security interest created hereby;

provided with respect to sub-clauses (i) through (x) above, nothing in this
Agreement shall prevent any Grantor from discontinuing the use or maintenance of
any Article 9 Collateral consisting of a Patent, Trademark or Copyright, or
require any Grantor to pursue any claim of infringement, misappropriation or
dilution, if (x) such Grantor so reasonably determines in its good business
judgment and (y) it is not prohibited by the Term Loan Agreement.

4.7. Commercial Tort Claims.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that Schedule 4.7 (or on the most
recent Perfection Certificate delivered by such Grantor) sets forth all
Commercial Tort Claims of each Grantor in excess of $2,000,000, individually, or
$10,000,000, in the aggregate, as of the Closing Date, or thereafter, as of the
most recent date on which annual financial statements were required to be
provided under Section 5.1(c) of the Term Loan Agreement; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim in excess of $2,000,000, individually, or
$10,000,000, in the aggregate, hereafter arising it shall promptly and in no
event later than thirty (30) days (or such later date as agreed in writing by
the Term Collateral Agent in its reasonable discretion) of it acquiring rights
in such Commercial Tort Claims deliver to the Term Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A, together with all
supplements to Schedules thereto, identifying such new Commercial Tort Claims
and granting to the Term Collateral Agent a security interest therein and in the
Proceeds thereof.

Section 5. Further Assurances; Additional Grantors.

5.1. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
it shall promptly execute and deliver all further instruments and documents, and
take all further action that the Term Collateral Agent may reasonably request,
in order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted hereby or to enable the Term Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral or Mortgaged Property, subject to the terms of the Intercreditor
Agreement. Without limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices as the Term Collateral Agent may reasonably request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby;

 

31



--------------------------------------------------------------------------------

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, executing and filing a grant of
security in the Intellectual Property substantially in the form of Exhibit B,
Exhibit C, or Exhibit D, as applicable, at the United States Patent and
Trademark Office, the United States Copyright Office, the various Secretaries of
State, and the foreign counterparts on any of the foregoing; and

(iii) take all actions necessary or required under the Federal Assignment of
Claims Act or any applicable statute or municipal ordinance of similar purpose
and effect in connection with any Receivables in respect of Governmental
Authority Account Debtors with a face amount in excess of $20,000,000 and which
are included in Eligible Accounts (as defined in the Revolving Credit
Agreement).

; provided, however, that notwithstanding anything to the contrary, the Term
Collateral Agent shall have no obligation to make any request permitted by this
Section 5.1(a) and shall have no liability to the Term Secured Parties in
connection with any such request or its failure to make any such request.

(b) Each Grantor hereby authorizes, at such Grantor’s expense, the Term
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Term Collateral Agent may
determine, in its sole discretion, are necessary to perfect the security
interest granted to the Term Collateral Agent herein. Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Term Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Term Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property”, “whether now owned or hereafter acquired” or similar
expressions.

(c) In addition, each Grantor, at such Grantor’s expense, hereby ratifies and
approves the authorization of the Term Collateral Agent to file, for the benefit
of the Term Secured Parties, any financing statements which may have been filed
prior to the date hereof by the Term Collateral Agent with respect to the
Collateral. In the event that the description of the Collateral in any such
financing statement includes assets that do not constitute Collateral, the
filing of such financing

 

32



--------------------------------------------------------------------------------

statement shall nonetheless be deemed authorized by such Grantor to the extent
of the Collateral included in such description, and any such inaccuracy in such
financing statement shall not render the financing statement ineffective as to
any of the Collateral. Each Grantor, at such Grantor’s expense, irrevocably and
unconditionally authorizes the Term Collateral Agent to adopt (but the Term
Collateral Agent shall have no duty to adopt) on its behalf any symbol required
for authenticating any electronic filing. Nothing contained herein shall be
construed to in any manner limit any other authorization by any Grantor of the
filing of financing statements by or on such Grantor’s behalf or for the benefit
of the Term Secured Parties.

(d) Each Grantor hereby authorizes the Term Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.6 to include reference to any right, title
or interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

(e) Each Grantor agrees that, in the event any Grantor takes any action to grant
or perfect a Lien in favor of the Term Collateral Agent in any assets, such
Grantor shall also take such action to grant or perfect a Lien (subject to the
Intercreditor Agreement) in favor of the Term Collateral Agent to secure the
Secured Obligations, whether or not such action was requested by the Term
Collateral Agent.

5.2. Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Supplement to the Pledge and Security
Agreement. Upon delivery of any such Supplement to the Pledge and Security
Agreement in substantially the form of Exhibit G hereto to the Term Collateral
Agent, notice of which is hereby waived by the Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as if such Additional
Grantor were an original signatory hereto. Each Grantor expressly agrees that
its obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of Term
Collateral Agent not to cause any Restricted Subsidiary of the Borrower to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder. Any
Additional Grantor shall, substantially contemporaneously with its execution and
delivery of a Supplement to Pledge and Security Agreement, execute an
acknowledgment to the Intercreditor Agreement in substantially the form attached
to the Intercreditor Agreement and deliver such acknowledgement(s) to the Term
Collateral Agent.

Section 6. Term Collateral Agent Appointed Attorney-In-Fact.

6.1. Power of Attorney. To the fullest extent permitted by law, each Grantor
hereby irrevocably appoints the Term Collateral Agent (such appointment being
coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Term Collateral Agent or otherwise, from time to time in the Term
Collateral Agent’s discretion to take any action and to execute any instrument
that the Term Collateral Agent may, subject to the terms of the Intercreditor
Agreement, deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, the other Credit Documents and the Intercreditor Agreement,
including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Term Collateral Agent pursuant to the Term Loan Agreement;

 

33



--------------------------------------------------------------------------------

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral or Mortgaged Property;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the Term
Collateral Agent may reasonably request for the collection of any of the
Collateral or otherwise to enforce the rights of the Term Collateral Agent with
respect to any of the Collateral or Mortgaged Property;

(e) to prepare and file any UCC financing statements against or continuations
thereof, or amendments thereto, such Grantor as debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) upon the occurrence and during the continuance of an Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, actions to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Term Collateral Agent in its sole discretion, any such
payments made by the Term Collateral Agent to become obligations of such Grantor
to the Term Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral or Mortgaged Property as fully and
completely as though the Term Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Term Collateral Agent’s option (but not
obligation) and such Grantor’s expense, at any time or from time to time, all
acts and things that the Term Collateral Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and the Term Collateral Agent’s
security interest therein in order to effect the intent of this Agreement, all
as fully and effectively as such Grantor might do.

6.2. No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Term Collateral Agent hereunder are solely to protect the
interests of the Term

 

34



--------------------------------------------------------------------------------

Secured Parties in the Collateral and Mortgaged Property and shall not impose
any duty upon the Term Collateral Agent, the Term Administrative Agent or any
other Term Secured Party to exercise any such powers. The Term Collateral Agent,
the Term Administrative Agent and the other Term Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment).

Section 7. Remedies.

7.1. Generally.

(a) If any Event of Default shall have occurred and be continuing, the Term
Collateral Agent may (but shall not be obligated to) exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein,
the other Credit Documents or otherwise available to it at law or in equity but
subject to the terms of the Intercreditor Agreement, all the rights and remedies
of the Term Collateral Agent on default under the UCC (whether or not the UCC
applies to the affected Collateral) to collect, enforce or satisfy any Secured
Obligations then owing, whether by acceleration or otherwise, and also may to
the fullest extent permitted by applicable law, but subject to the terms of the
Intercreditor Agreement, pursue any of the following separately, successively or
simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Term Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Term Collateral Agent
and make it available to the Term Collateral Agent at a place to be designated
by the Term Collateral Agent that is reasonably convenient to both parties;

(ii) personally, or by agents or attorneys, enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Term Collateral Agent deems appropriate and
while the Collateral shall be so stored, provide such security and maintenance
services as shall be commercially reasonable to protect the same and to preserve
and maintain them in good condition;

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Term Collateral Agent’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Term Collateral Agent may deem commercially
reasonable; and

(v) apply any monies constituting Collateral or proceeds thereof in accordance
with the provision of Section 7.2.

 

35



--------------------------------------------------------------------------------

(b) Subject to the terms of the Intercreditor Agreement, the Term Collateral
Agent or any other Term Secured Party may be the purchaser of any or all of the
Collateral at any public or private (to the extent the portion of the Collateral
being privately sold is of a kind that is customarily sold on a recognized
market or the subject of widely distributed standard price quotations) sale in
accordance with the UCC and the Term Collateral Agent, as collateral agent for
and representative of the Term Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by the Term Collateral
Agent at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
Business Days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Term Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Term Collateral Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for the Term
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives (to the extent
permitted by applicable law) any claims against the Term Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Term Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, the Grantors shall remain liable for the
deficiency and the reasonable fees and out-of-pocket expenses of any attorneys
employed by the Term Collateral Agent to collect such deficiency. Each Grantor
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such disposition or dispositions of all or any
portion of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or Governmental Authorities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Grantor’s
expense. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Term Collateral
Agent, that the Term Collateral Agent has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against such Grantor, and such
Grantor hereby waives (to the extent permitted by applicable law) and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section shall in any way alter the rights of the Term Collateral
Agent hereunder.

(c) The Term Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Term Collateral Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

 

36



--------------------------------------------------------------------------------

(d) The Term Collateral Agent shall have no obligation to marshal any of the
Collateral.

(e) Except as otherwise provided in this Agreement, EACH GRANTOR HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN
CONNECTION WITH THE TERM COLLATERAL AGENT’S TAKING POSSESSION OR THE TERM
COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Term Collateral Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Term Collateral Agent’s
rights hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

7.2. Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreement, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, all proceeds
received by the Term Collateral Agent (or, to the extent any other Collateral
Document requires proceeds of collateral thereunder, which constitutes Term
Priority Collateral, to be applied in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such other Collateral Document) upon any sale, any collection from, or other
realization upon all or any part of, the Collateral (whether or not expressly
characterized as such), or in any Insolvency Proceeding, together with all other
moneys received by the Term Collateral Agent hereunder (or, to the extent any
other Collateral Document requires proceeds of collateral thereunder, which
constitutes Collateral, to be applied in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such other Collateral Document) with respect thereto, shall be applied in full
or in part by the Term Collateral Agent against the Secured Obligations in the
following order of priority:

(i) first, to the payment of all amounts owing to the Term Collateral Agent of
the type described in clauses (ii) and (iii) of the definition of “Secured
Obligations”;

 

37



--------------------------------------------------------------------------------

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to all amounts (including Expenses) owing to the Term
Administrative Agent in its capacity as such;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secured
Obligations shall be paid to the Term Secured Parties as provided in Section
7.2(c), with each such Term Secured Party receiving an amount equal to its
outstanding Secured Obligations or, if the proceeds are insufficient to pay in
full all such Secured Obligations, its Pro Rata Share of the amount remaining to
be distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10 hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement “Pro Rata Share” shall mean, when calculating
a Term Secured Party’s portion of any distribution or amount, that amount
(expressed as a percentage) equal to a fraction the numerator of which is the
then unpaid amount of such Term Secured Party’s Secured Obligations, and the
denominator of which is the then outstanding amount of all Secured Obligations
of the respective Term Secured Parties, as the case may be.

(c) Subject to the terms of the Intercreditor Agreement, all payments required
to be made hereunder shall be made (x) if to the Term Secured Parties, to the
Term Administrative Agent for the account of the Term Secured Parties and (y) to
the Term Secured Parties based upon their respective Pro Rata Shares.

(d) For purposes of applying payments received in accordance with this
Section 7.2, the Term Collateral Agent shall be entitled to rely upon the Term
Administrative Agent.

(e) It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral or Mortgaged Property and the aggregate amount of the Secured
Obligations.

(f) It is understood and agreed by each Grantor and each Term Secured Party that
the Term Collateral Agent shall have no liability for any determinations made by
it in this Section 7.2 (including, without limitation, as to whether given
Collateral constitutes Term Priority Collateral or Revolving Priority
Collateral), in each case except to the extent resulting from the gross
negligence or willful misconduct of the Term Collateral Agent (as determined by
a court of competent jurisdiction in a final and non-appealable decision). Each
Grantor and each Term Secured Party also agrees that the Term Collateral Agent
may (but shall not be required

 

38



--------------------------------------------------------------------------------

to), at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Collateral or Mortgaged Property in accordance with the requirements hereof
and of the Intercreditor Agreement, and the Term Collateral Agent shall be
entitled to wait for, and may conclusively rely on, any such determination.

(g) For the avoidance of doubt, this Section 7.2 shall survive the Discharge of
Revolving Obligations.

7.3. Sales on Credit. If the Term Collateral Agent sells any of the Collateral
upon credit, each Grantor will be credited only with payments actually made by
purchaser and received by the Term Collateral Agent and applied to indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
the Term Collateral Agent may resell the Collateral and each Grantor shall be
credited with proceeds of the sale.

7.4. Investment Accounts. Subject to Section 5.14 of the Term Loan Agreement, if
any Event of Default shall have occurred and be continuing, the Term Collateral
Agent may, subject to the terms of the Intercreditor Agreement, apply the
balance from any Investment Account or instruct the bank, commodities
intermediary or securities intermediary, as applicable, at which any Investment
Account is maintained to pay the balance of any Investment Account to or for the
benefit of the Term Collateral Agent. Subject to Section 5.14 of the Term Loan
Agreement, unless an Event of Default shall have occurred and is continuing or
as otherwise provided in the Term Loan Agreement, the Term Collateral Agent
agrees not to instruct any bank, commodities intermediary or securities
intermediary, as applicable, in which any Investment Account is maintained as
provided in the immediately preceding sentence.

7.5. Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Term Collateral Agent may be compelled, with respect to any
sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Term Collateral Agent shall have no obligation to engage in public
sales and no obligation to delay the sale of any Investment Related Property for
the period of time necessary to permit the issuer thereof to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Term Collateral Agent determines, subject to the terms of
the Intercreditor Agreement, to exercise its right to sell any or all of the
Investment Related Property, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Equity Interests to be sold hereunder, each
partnership and each limited liability company from time to time to furnish to
the Term Collateral Agent all such information as the Term Collateral Agent may
request in order to determine the number and

 

39



--------------------------------------------------------------------------------

nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Term Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

7.6. Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, but subject to
the terms of the Intercreditor Agreement:

(i) the Term Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Term Collateral Agent or otherwise, in the Term Collateral Agent’s
sole discretion, to enforce any Intellectual Property, in which event such
Grantor shall, at the request of the Term Collateral Agent, do any and all
lawful acts and execute any and all documents required by the Term Collateral
Agent in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Term Collateral Agent as provided in the Term Loan
Agreement in connection with the exercise of its rights under this Section, and,
to the extent that the Term Collateral Agent shall elect not to bring suit to
enforce any Intellectual Property as provided in this Section, each Grantor
agrees to use, in its reasonable business judgment, all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement or
other violation of any of such Grantor’s rights in the Intellectual Property
that is material to the business by others and for that purpose agrees to
diligently maintain any action, suit or proceeding against any Person so
infringing as shall be reasonably necessary to prevent such infringement or
violation;

(ii) upon written demand from the Term Collateral Agent, or exercise of its
rights under Section 7.6(c)(ii), each Grantor shall grant, assign, convey or
otherwise transfer to the Term Collateral Agent an absolute assignment of all of
such Grantor’s right, title and interest in and to the Intellectual Property and
shall execute and deliver to the Term Collateral Agent such documents as are
reasonably necessary or appropriate to carry out the intent and purposes of this
Agreement; and

(iii) the Term Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Term Collateral Agent, and, upon such notification
and at the expense of such Grantor,

(A) to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done; and

(B) such Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 

40



--------------------------------------------------------------------------------

(iv) the Term Collateral Agent may (but shall not be obligated to), by written
notice to the relevant Grantor, take any or all of the following actions:
(A) declare the entire right, title, and interest of such Grantor in the
Intellectual Property vested in the Term Collateral Agent in order to collect,
enforce, or satisfy the Secured Obligations, in which event such right, title,
and interest shall immediately vest in the Term Collateral Agent for the benefit
of the Term Secured Parties, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 7.6(c)(ii)
hereof to execute, cause to be acknowledged and notarized and to record said
absolute assignment with the applicable agency; (B) take and practice or sell
the Intellectual Property; (C) take and use or sell the goodwill of such
Grantor’s business symbolized by the Trademarks and the right to carry on the
business and use the assets of such Grantor in connection with which the
Trademarks have been used; and (D) direct such Grantor to refrain, in which
event such Grantor shall refrain, from using the Intellectual Property directly
or indirectly, and such Grantor shall execute such further documents as the Term
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Intellectual Property and registrations and any pending
applications in the United States Copyright Office, United States Patent and
Trademark Office, equivalent office in a state of the United States or a foreign
jurisdiction or applicable domain name registrar to the Term Collateral Agent
for the benefit of the Term Secured Parties.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Term Collateral Agent of any rights, title
and interests in and to the Intellectual Property shall have been previously
made in accordance with the terms hereof and of the Intercreditor Agreement and
shall have become absolute and effective, and (iv) the Secured Obligations shall
not have become immediately due and payable, upon the written request of any
Grantor, the Term Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Term Collateral Agent as
aforesaid, subject to any disposition thereof that may have been made by the
Term Collateral Agent; provided, after giving effect to such reassignment, the
Term Collateral Agent’s security interest granted pursuant hereto, as well as
all other rights and remedies of the Term Collateral Agent granted hereunder,
shall continue to be in full force and effect; and provided further, the rights,
title and interests so reassigned shall be free and clear of any other Liens
granted by or on behalf of the Term Collateral Agent and the Term Secured
Parties.

(c) Solely for the purpose of enabling the Term Collateral Agent to exercise
rights and remedies under this Section 7 and at such time as the Term Collateral
Agent shall be lawfully entitled to exercise such rights and remedies hereunder
and under the Intercreditor Agreement, each Grantor hereby grants to the Term
Collateral Agent, to the extent it has the right to do so, (i) an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Trademarks, to use, operate under, license, or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located; and (ii) an absolute power of
attorney to sign, upon the occurrence and during the continuation of an Event of
Default, any document which may be required to effect any assignments or enforce
any rights or obligations as provided for in this Section 7.

 

41



--------------------------------------------------------------------------------

7.7. Cash Proceeds. Subject to the terms of the Intercreditor Agreement, in
addition to the rights of the Term Collateral Agent specified in Section 4.3
with respect to payments of Receivables, if any Event of Default shall have
occurred and be continuing, all Proceeds of any Collateral received by any
Grantor consisting of Cash Proceeds shall be held by such Grantor in trust for
the Term Collateral Agent, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, unless otherwise provided
pursuant to Section 5.14 of the Term Loan Agreement, be turned over to the Term
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Term Collateral Agent, if required) and held by the Term
Collateral Agent, provided, however, that prior to the Discharge of Revolving
Obligations, such Grantor shall satisfy the delivery requirements of this
Section with respect to Cash Proceeds of Collateral constituting Revolving
Priority Collateral by delivering such Cash Proceeds to the Revolving Collateral
Agent. Subject to the terms of the Intercreditor Agreement, any Cash Proceeds
received by the Term Collateral Agent (whether from a Grantor or otherwise), if
an Event of Default shall have occurred and be continuing, may, in the sole
discretion of the Term Collateral Agent, subject to the terms of the
Intercreditor Agreement, (A) be held by the Term Collateral Agent for the
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured), and/or (B) then or at any time
thereafter be applied by the Term Collateral Agent against the Secured
Obligations then due and owing; provided, however, that prior to the Discharge
of Revolving Obligations, such Grantor shall satisfy the delivery requirements
of this Section with respect to Cash Proceeds of Revolving Priority Collateral
by delivering such proceeds to the Revolving Collateral Agent.

Section 8. Term Collateral Agent; Agreement among Agents.

8.1. The Term Collateral Agent. The Term Collateral Agent has been appointed to
act as Term Collateral Agent hereunder by the Term Lenders and, by their
acceptance of the benefits hereof, the other Term Secured Parties. The Term
Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement, the Term
Loan Agreement, the other Credit Documents and the Intercreditor Agreement. In
furtherance of the foregoing provisions of this Section, each Term Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to enforce or seek to enforce this Agreement or to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Term Secured Party that all rights and remedies hereunder may be exercised
solely by the Term Collateral Agent for the benefit of Term Secured Parties
acting upon the instructions of the Required Secured Parties. The Term
Collateral Agent may execute any of the powers granted under this Agreement and
perform any duty hereunder either directly or by or through agents or
attorneys-in-fact, and shall not be responsible to the Term Secured Parties for
the gross negligence or willful misconduct of any agents or attorneys-in-fact
selected by it with reasonable care and without gross negligence or willful
misconduct.

8.2. Intercreditor Arrangements Incorporated By Reference. Notwithstanding
anything to the contrary set forth herein, Sections 5.4(f) and 5.4(g) of the
Intercreditor

 

42



--------------------------------------------------------------------------------

Agreement are hereby incorporated herein by reference, mutatis mutandis. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

Section 9. Continuing Security Interest; Transfer of Loans.

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the Discharge of Term
Obligations, (other than any inchoate indemnification obligations or
reimbursement obligations for which no demand has been made), the cancellation
or termination of the Commitments, and the cancellation or expiration of all
outstanding Letters of Credit (or the backstopping thereof in a manner
reasonably acceptable to the Issuing Banks), (ii) be binding upon each Grantor,
its successors and assigns, and (iii) inure, together with the rights and
remedies of the Term Collateral Agent hereunder, to the benefit of the Term
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Term Loan
Agreement, any Term Lender may assign or otherwise transfer any Loans or
Commitments held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Term Lenders herein or otherwise.

Section 10. Termination or Release.

(a) This Agreement shall terminate (other than provisions hereof providing for
indemnities, reimbursement obligations and similar contingent obligations) and
the security interests granted hereby shall be automatically released upon the
Discharge of Term Obligations.

(b) A Grantor which was a Credit Party immediately prior to the consummation of
any transaction permitted by the Term Loan Agreement shall automatically be
released from its obligations hereunder and the security interests in the
Collateral granted under this Agreement of such Grantor shall be automatically
released upon the consummation of any such transaction permitted by the Term
Loan Agreement as a result of which such Grantor ceases to be a Credit Party in
accordance therewith; provided, that, prior or substantially concurrently with
such release, all Liens in such Collateral granted by such Grantor as security
for the Revolving Obligations, shall have been or shall be released, as
applicable.

(c) Upon any sale or other transfer by any Grantor of any Collateral to a Person
that is not a Grantor that is permitted under the Term Loan Agreement, the
security interest in such Collateral shall be automatically released; provided
that, prior or substantially concurrently with such release, all Liens in such
Collateral granted by such Grantor as security for the Revolving Obligations,
shall have been or shall be released, as applicable.

(d) In connection with any termination or release pursuant to clause (a), (b) or
(c) of this Section 10, the Term Collateral Agent shall, execute and deliver to
the applicable Grantor, at such Grantor’s sole expense (but without recourse or
representation or warranty), all documents that such Grantor shall reasonably
request to evidence such termination or release.

 

43



--------------------------------------------------------------------------------

Section 11. Standard of Care Collateral Agent May Perform.

The powers conferred on the Term Collateral Agent hereunder are solely to
protect its interest in the Collateral and Mortgaged Property and shall not
impose any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Collateral or Mortgaged Property in its
possession and the accounting for moneys actually received by it hereunder, the
Term Collateral Agent shall have no duty as to any Collateral or Mortgaged
Property or as to the taking of any necessary steps to preserve rights or
remedies against prior parties or any other rights or remedies pertaining to any
Collateral or Mortgaged Property. The Term Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if the Term Collateral Agent has performed its duties and
obligations as set forth in this Agreement. Neither the Term Collateral Agent
nor any of its directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
Mortgaged Property or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral or Mortgaged Property upon the
request of any Grantor or otherwise. If any Grantor fails to perform any
agreement contained herein, the Term Collateral Agent may itself perform, or
cause performance of, such agreement, subject to the terms of the Intercreditor
Agreement, and the costs, fees, expenses and disbursements of the Term
Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.2 of the Term Loan Agreement.

Section 12. Amendment; Waiver.

Except as otherwise provided in the Term Loan Agreement, this Agreement or any
other Collateral Document with respect to updating Schedules hereto or thereto
and adding or releasing Grantors hereunder or thereunder, none of the terms and
conditions of this Agreement or any other Collateral Documents may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Grantor directly affected thereby (it being understood that the
addition or release of any Grantor hereunder or thereunder shall not constitute
a change, waiver, discharge or termination affecting any Grantor other than the
Grantor so added or released) and the Term Collateral Agent (with the written
consent of the Required Secured Parties).

Section 13. Miscellaneous.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Term Loan Agreement. No failure or delay
on the part of the Term Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. In the event that any provision
hereunder directly conflicts with any express provision of the Term Loan
Agreement, the Term Loan Agreement shall control. This Agreement shall be
binding upon and inure to the benefit of the Term

 

44



--------------------------------------------------------------------------------

Collateral Agent, the Term Secured Parties and the Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Term Collateral Agent given in accordance with the Term Loan Agreement,
assign any right, duty or obligation hereunder. This Agreement and the other
Credit Documents embody the entire agreement and understanding between the
Grantors and the Term Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Credit Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed signature
page to this Agreement by facsimile, PDF or other electronic transmission shall
be as effective as delivery of an original executed counterpart of this
Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

Section 14. Reinstatement.

The obligations of the Grantors under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Credit Party in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any Insolvency Proceedings or otherwise.

Section 15. Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, the Liens granted to the
Term Collateral Agent pursuant to this Agreement and the exercise of any right
or remedy by the Term Collateral Agent hereunder, are subject in all respects to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.

(b) Notwithstanding anything to the contrary in this Agreement, prior to the
Discharge of Revolving Obligations (as defined in the Intercreditor Agreement),
any obligation of the Grantors in this Agreement that requires delivery of
Revolving Priority Collateral to, possession or control of Revolving Priority
Collateral with, the pledge, assignment, endorsement or transfer of Revolving
Priority Collateral to or the registration of Revolving Priority Collateral in
the name of, the Term Collateral Agent shall be deemed complied with and
satisfied if such delivery of Revolving Priority Collateral is made to, such
possession or control of Revolving Priority Collateral is with, or such
Revolving Priority Collateral be assigned, endorsed or transferred to or
registered in the name of, the Revolving Collateral Agent; provided that,
notwithstanding the foregoing, nothing contained in this Section 15 shall limit
or otherwise

 

45



--------------------------------------------------------------------------------

adversely affect the grant of a lien on or a security interest in any Revolving
Priority Collateral under Section 2.1 of this Agreement. To the extent that any
covenants, representations or warranties set forth in this Agreement are untrue
or incorrect solely as a result of the delivery to, or grant of possession or
control to, the Revolving Collateral Agent in accordance with this Section 15,
such covenant, representation or warranty shall not be deemed to be untrue or
incorrect for purposes of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, and subject to
the terms of the Intercreditor Agreement, the Grantors shall not be required to
obtain consent (or, with respect to clause (ii) below, approval of any
documentation) from the Term Collateral Agent in any instance where the
Revolving Collateral Agent is exercising discretion granted to it under the
Revolving Security Agreement to (i) grant additional time for delivery of any
Revolving Priority Collateral or (ii) determine that any documentation
concerning the Revolving Priority Collateral required to be delivered to it
under the Revolving Security Agreement is acceptable.

Section 16. Post Closing Obligations.

The Grantors shall complete the actions specified in Schedule 16 within the time
periods specified therein, or such longer period of time as Term Collateral
Agent may agree to in its sole discretion.

***

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Term Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

REV GROUP, INC. CAPACITY OF TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS
CORPORATION COLLINS I HOLDING CORP. COLLINS INDUSTRIES, INC. COMPRESSED AIR
SYSTEMS, INC. ELDORADO MOBILITY, INC. ELDORADO NATIONAL (CALIFORNIA), INC.
ELDORADO NATIONAL (KANSAS), INC. E-ONE, INC. FERRARA FIRE APPARATUS, INC.
FERRARA FIRE APPARATUS HOLDING COMPANY, INC. FFA ACQUISITION COMPANY, INC. FFA
HOLDCO, INC. GENERAL COACH AMERICA, INC. GOLDSHIELD FIBERGLASS, INC. GOSHEN
COACH INC. HALCORE GROUP, INC. HORTON ENTERPRISES, INC. KME GLOBAL, LLC KME
HOLDINGS, LLC KME RE HOLDINGS, LLC KOVATCH MOBILE EQUIPMENT CORP. MOBILE
PRODUCTS, INC. REV AMBULANCE GROUP ORLANDO, INC. REV FINANCIAL SERVICES LLC REV
INSURANCE SOLUTIONS LLC REV PARTS, LLC REV RECREATION GROUP, INC. REV RECREATION
GROUP FUNDING, INC. REV RENEGADE LLC REV RENEGADE HOLDINGS CORP. REV RTC, INC.

 

By:  

 

Name:   Title:  

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

ALLY BANK,

as the Term Collateral Agent

By:  

 

Name:   Title:  

 

Signature Page to Pledge and Security Agreement